     Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 1 of 189
                                                                            1


 1

 2                         UNITED STATES DISTRICT COURT

 3                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

 4                               SAN JOSE DIVISION

 5

 6

 7       IN RE: APPLE INC. DEVICE             CASE NO.     18-MD-2827-EJD
         PERFORMANCE LITIGATION.
 8                                            SAN JOSE, CALIFORNIA

 9                                            DECEMBER 4, 2020

10                                            PAGES 1 - 188

11
                         TRANSCRIPT OF ZOOM PROCEEDINGS
12                    BEFORE THE HONORABLE EDWARD J. DAVILA
                          UNITED STATES DISTRICT JUDGE
13

14                         A-P-P-E-A-R-A-N-C-E-S BY ZOOM

15
         FOR PLAINTIFFS:         COTCHETT, PITRE & MCCARTHY LLP
16                               BY: JOSEPH W. COTCHETT
                                      MARK C. MOLUMPHY
17                                    ELLE D. LEWIS
                                      BRIAN DANITZ
18                               840 MALCOLM ROAD
                                 BURLINGAME, CALIFORNIA 94010
19
                                 KAPLAN, FOX & KILSHEIMER LLP
20                               BY: LAURENCE D. KING
                                 1999 HARRISON STREET, SUITE 1560
21                               OAKLAND, CALIFORNIA 94612

22
                   (APPEARANCES CONTINUED ON THE NEXT PAGE.)
23
         OFFICIAL COURT REPORTER:      IRENE L. RODRIGUEZ, CSR, RMR, CRR
24                                     CERTIFICATE NUMBER 8074

25           PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
        TRANSCRIPT PRODUCED WITH COMPUTER.


                           UNITED STATES COURT REPORTERS
     Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 2 of 189
                                                                         2


 1      A P P E A R A N C E S: (CONT'D)

 2      FOR THE PLAINTIFFS:            KAPLAN FOX & KILSHEIMER
                                       BY: FREDERIC S. FOX
 3                                          DONALD R. HALL
                                       850 THIRD AVENUE
 4                                     14TH FLOOR
                                       NEW YORK, NEW YORK 10022
 5
                                       ROBBINS GELLER RUDMAN AND DOWD
 6                                     BY: MARK DEARMAN
                                       120 E. PALMETTO PARK RD.
 7                                     SUITE 500
                                       BOCA RATON, FLORIDA 33432
 8
                                       LAW OFFICES OF ANDREW BROWN
 9                                     BY: ANDREW BROWN
                                       501 W. BROADWAY, SUITE 1490
10                                     SAN DIEGO, CALIFORNIA 92101

11      FOR THE DEFENDANTS:            GIBSON, DUNN & CRUTCHER LLP
                                       BY: CHRISTOPHER CHORBA
12                                          WESLEY SZE
                                       333 SOUTH GRAND AVENUE
13                                     LOS ANGELES, CALIFORNIA 90071

14
        FOR THE OBJECTORS:             NASSIRI & JUNG LLP
15                                     BY: KASSRA NASSIRI
                                       1700 MONTGOMERY STREET
16                                     SUITE 207
                                       SAN FRANCISCO, CALIFORNIA 94111
17
                                       JOHNSTON CLEM GIFFORD PLLC
18                                     BY: KENNETH C. JOHNSTON
                                            ROBERT GIFFORD
19                                     1717 MAIN STREET
                                       SUITE 3000
20                                     DALLAS, TEXAS 75201

21
             (APPEARANCES CONTINUED ON THE NEXT PAGE.)
22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 3 of 189
                                                                        3


 1      A P P E A R A N C E S: (CONT'D)

 2
        FOR THE OBJECTORS:             OFFICE OF THE KENTUCKY
 3                                     ATTORNEY GENERAL
                                       BY: PHILIP R. HELERINGER
 4                                     700 CAPITOL AVE., STE. 118
                                       FRANKFORT, KENTUCKY 40601
 5
                                       THE GRAVES FIRM
 6                                     BY: ANDREW GRAVES
                                       122 N. BALDWIN AVE.
 7                                     MAIN FLOOR
                                       SIERRA MADRE, CALIFORNIA 91024
 8
                                       KAMBERLAW, LLC
 9                                     BY: SCOTT A. KAMBER
                                            MICHAEL ASCHENBRENER
10                                     201 MILWAUKEE STREET
                                       SUITE 200
11                                     DENVER, COLORADO 80206

12                                     CROWELL & MORING
                                       BY: DEBORAH E. ARBABI
13                                          ROSA M. MORALES
                                       3 PARK PLAZA, 20TH FLOOR
14                                     IRVINE, CALIFORNIA

15                                     HAMILTON LINCOLN LAW INSTITUTE
                                       BY: THEODORE H. FRANK
16                                     1629 K STREET, NW SUITE 300
                                       WASHINGTON, D.C. 20006
17
                                       DAVIS & NORRIS LLP
18                                     BY: JOHN E. NORRIS
                                       2154 HIGHLAND AVENUE SOUTH
19                                     BIRMINGHAM, ALABAMA 35205

20                                     LAW OFFICE OF JAN L. WESTFALL
                                       BY: JAN L. WESTFALL
21                                     29896 BLUE WATER WAY
                                       MENIFEE, CALIFORNIA 92584
22
                                       LAW OFFICE OF JOHN PENTZ
23                                     JOHN PENTZ
                                       18 WIDOW RITES LANE
24                                     SUDBURY, MASSACHUSETTS 01776

25           (APPEARANCES CONTINUED ON THE NEXT PAGE.)



                          UNITED STATES COURT REPORTERS
     Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 4 of 189
                                                                        4


 1
        A P P E A R A N C E S:   (CONT'D)
 2

 3      FOR THE OBJECTORS:             BANDAS LAW FIRM, P.C.
                                       BY: ROBERT CLORE
 4                                     500 N. SHORELINE BOULEVARD
                                       SUITE 1020
 5                                     CORPUS CHRISTI, TEXAS 78401

 6
        ALSO PRESENT:
 7                                     EDWARD ORR
                                       TERRY O'TOOLE
 8                                     SARAH FELDMAN
                                       HONDO JAN
 9                                     DEBORAH PANTONI
                                       KIMBERLEY ROSETTA
10                                     ALEXIS WEST
                                       HOWARD YELLEN
11                                     CHARLES COUSIN
                                       TESA LEE
12                                     WILLIE WU
                                       RAI RICHARDSON
13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 5 of 189
                                                                                       5


           1      SAN JOSE, CALIFORNIA                            DECEMBER 4, 2020

           2
                                          P R O C E E D I N G S
           3

10:19AM    4           (COURT CONVENED AT 10:19 A.M.)

10:19AM    5                 THE COURT:    GOOD MORNING EVERYONE.     THANK YOU FOR

10:19AM    6      YOUR PATIENCE.

10:19AM    7           LET'S CALL OUR MORNING MATTER.      THIS IS 18-2827,

10:19AM    8      IN RE APPLE DEVICE PERFORMANCE.       THIS MATTER IS ON CALENDAR

10:19AM    9      TODAY FOR APPROVAL OF SETTLEMENT AND ATTORNEYS' FEES.

10:19AM   10           I REALIZE WE JUST WENT THROUGH AND MS. KRATZMANN JUST

10:19AM   11      SIGNED EVERYBODY IN, AND I APPRECIATE THAT.

10:20AM   12           LET ME JUST -- I DO WANT TO CAPTURE CERTAIN APPEARANCES

10:20AM   13      FOR THE RECORD, THOUGH.

10:20AM   14           LET ME ASK FIRST IF COUNSEL FOR LEAD PLAINTIFFS, IF THEY

10:20AM   15      COULD PLEASE STATE YOUR NAME FOR THE RECORD.       I HAVE A LIST OF

10:20AM   16      THOSE INDIVIDUALS IN FRONT OF ME.      THE LIST STARTS WITH

10:20AM   17      MR. JOSEPH COTCHETT.

10:20AM   18           IS HE WITH US, JOSEPH COTCHETT?

10:20AM   19                 MR. COTCHETT:    GOOD MORNING, YOUR HONOR.     GOOD

10:20AM   20      MORNING, YOUR HONOR.    YES, I AM HERE.

10:20AM   21                 THE COURT:    ALL RIGHT.    THANK YOU, JOSEPH COTCHETT.

10:20AM   22           YOU KNOW, WE HAVE SO MANY INDIVIDUALS PARTICIPATING.

10:20AM   23      EVERY TIME WE ADDED SOME, YOUR IMAGES REDUCED IN SIZE

10:20AM   24      SIGNIFICANTLY.   SO I'M GOING TO TRY TO LOCATE EVERYONE ON THIS

10:20AM   25      SCREEN.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 6 of 189
                                                                                      6


10:20AM    1             THERE YOU ARE, JOSEPH COTCHETT.     THANK YOU.   GOOD MORNING,

10:20AM    2      SIR.

10:20AM    3             LET'S SEE, NEXT ON MY LIST IS MR. MOLUMPHY.

10:20AM    4                  MR. MOLUMPHY:    GOOD MORNING, YOUR HONOR.

10:20AM    5             MARK MOLUMPHY.

10:20AM    6                  THE COURT:    YES.    THANK YOU.

10:21AM    7             FREDERIC FOX I SEE NEXT.     MR. FOX.

10:21AM    8                  MR. FOX:    GOOD MORNING, YOUR HONOR.

10:21AM    9                  THE COURT:    THANK YOU.

10:21AM   10             MR. KING, LAURENCE KING, ARE YOU HERE?      WHOOPS, YOU'RE

10:21AM   11      MUTED THOUGH.   RIGHT.     THAT'S AN EXERCISE THAT WE'RE ALL

10:21AM   12      LEARNING.

10:21AM   13                  MR. KING:    I'LL TRY IT AGAIN.    GOOD MORNING,

10:21AM   14      YOUR HONOR.

10:21AM   15                  THE COURT:    THANK YOU.   GOOD MORNING.

10:21AM   16             MARK DEARMAN.

10:21AM   17                  MR. DEARMAN:    GOOD AFTERNOON OR GOOD MORNING,

10:21AM   18      YOUR HONOR.

10:21AM   19             MARK DEARMAN.

10:21AM   20                  THE COURT:    THANK YOU.   NICE TO SEE YOU.

10:21AM   21             BRIAN DANITZ.

10:21AM   22                  MR. DANITZ:    YES.   THANK YOU, YOUR HONOR.   GOOD

10:21AM   23      MORNING.

10:21AM   24                  THE COURT:    THANK YOU.

10:21AM   25             LET ME TURN TO, PARDON ME, PLAINTIFFS FOR LEAD COUNSEL IN



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 7 of 189
                                                                                        7


10:21AM    1      THE JCCP ACTION.

10:21AM    2           MR. BROWN, ARE YOU PRESENT?

10:21AM    3                 MR. BROWN:    GOOD MORNING, YOUR HONOR.     I AM.

10:21AM    4                 THE COURT:    THANK YOU.   GOOD MORNING.

10:21AM    5           AND LET ME TURN TO THE LIST FOR THE DEFENDANT.        I THOUGHT

10:21AM    6      I SAW MR. CHORBA.

10:21AM    7                 MS. LEWIS:    THIS IS ELLE LEWIS.    I'M HERE FOR THE

10:21AM    8      PLAINTIFFS.

10:21AM    9                 THE COURT:    ALL RIGHT.   I BEG YOUR PARDON.

10:22AM   10           MS. LEWIS, COULD YOU STATE YOUR FIRST NAME.

10:22AM   11                 MS. LEWIS:    E-L-L-E.   I'M PRONOUNCED "L."

10:22AM   12                 THE COURT:    THANK YOU VERY MUCH.

10:22AM   13           DID I MISS ANY OTHER PLAINTIFFS' COUNSEL?        ALL RIGHT.

10:22AM   14           MR. CHORBA.

10:22AM   15                 MR. CHORBA:    YES.   GOOD MORNING, YOUR HONOR.     GOOD

10:22AM   16      TO SEE YOU.

10:22AM   17                 THE COURT:    THANK YOU.   GOOD TO SEE YOU.

10:22AM   18           YOU'RE HERE FOR DEFENDANTS.

10:22AM   19           AND WHO JOINS YOU FOR DEFENDANTS?

10:22AM   20                 MR. CHORBA:    YOUR HONOR, I'M PLEASED TO INTRODUCE

10:22AM   21      WESLEY SZE WHO IS AN ASSOCIATE IN OUR OFFICE AND HAS BEEN

10:22AM   22      WORKING ON THIS MATTER SINCE THE BEGINNING.

10:22AM   23           WITH YOUR PERMISSION AND CONSISTENT WITH BOTH APPLE AND

10:22AM   24      THE DISTRICT COURT'S PROGRAM TO ENCOURAGE MORE JUNIOR LAWYERS

10:22AM   25      WITH LESS EXPERIENCE, HE'S GOING TO BE HANDLING PART OF THE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 8 of 189
                                                                                         8


10:22AM    1      ARGUMENT TODAY IF THAT'S PERMISSIBLE.

10:22AM    2                   THE COURT:    ALL RIGHT.    THANK YOU.

10:22AM    3             MR. SZE, I THINK I SEE YOU THERE.        COULD YOU STATE YOUR

10:22AM    4      NAME, PLEASE.

10:22AM    5                   MR. SZE:    YES.   GOOD MORNING.    WESLEY SZE.

10:22AM    6                   THE COURT:    THANK YOU.    THANK YOU FOR JOINING US,

10:22AM    7      SIR.    GOOD MORNING.

10:23AM    8             I KNOW WE HAVE OTHER INDIVIDUALS JOINING US, BUT I'M NOT

10:23AM    9      GOING TO ASK THEM TO IDENTIFY THEMSELVES JUST YET.

10:23AM   10             BUT I WANTED TO BEGIN THIS HEARING JUST INDICATING A

10:23AM   11      COUPLE OF THINGS.       WE'LL TAKE UP THE MOTIONS THAT ARE BEFORE

10:23AM   12      THE COURT.    I DO WANT TO MAKE SOME INITIAL OBSERVATIONS AND

10:23AM   13      COMMENTS HOWEVER.

10:23AM   14             THE MATTERS THAT WE'LL TAKE UP THIS MORNING OR THAT APPEAR

10:23AM   15      THIS MORNING ARE THE FOLLOWING:         DOCKETS 470 WITH THE REPLY OF

10:23AM   16      549, THIS IS THE MOTION FOR FINAL APPROVAL OF SETTLEMENT;

10:23AM   17             THERE'S OBJECTIONS BY BEST COMPANY, 518 -- AND I BELIEVE

10:23AM   18      IT'S 517, PARDON ME, AND 518 ARE OBJECTIONS BY THE SIXTY-SIX

10:23AM   19      CERTAIN PARTIES.

10:23AM   20             ADDITIONALLY 468 AND 550 ARE THE MOTION FOR ATTORNEYS'

10:23AM   21      FEES AND THE REPLY TO OBJECTIONS FOR THAT, THAT'S AS TO

10:23AM   22      EXPENSES AND SERVICE AWARDS AS WELL;

10:23AM   23             APPLE'S OPPOSITION IS DOCKET 522, I BELIEVE;

10:23AM   24             AND THERE ARE OTHER OBJECTIONS FOUND IN DOCKETS 521, 523,

10:24AM   25      575.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 9 of 189
                                                                                      9


10:24AM    1           DOCKET 546 IS A MOTION TO ACCEPT OPT-OUT NOTICES FILED BY

10:24AM    2      MR. SALGADO AND MR. WARE ON BEHALF OF OPT-OUT PARTIES.       THIS IS

10:24AM    3      -- I BELIEVE 560 IS APPLE'S OPPOSITION AND 561 IS THE

10:24AM    4      PLAINTIFFS' NONOPPOSITION;

10:24AM    5           577 IS THE OPT-OUT REPLY;

10:24AM    6           DOCKET 564 IS THE MOTION FOR LEAVE TO FILE AMICUS BRIEF

10:24AM    7      AND 579 IS THEIR REPLY.    THAT'S FILED BY THE ATTORNEY GENERAL

10:24AM    8      OF KENTUCKY;

10:24AM    9           DOCKET 568 IS THE PLAINTIFFS' OPPOSITION.

10:24AM   10           ALSO BEFORE THE COURT IS, OR WAS I SHOULD SAY, LET ME

10:24AM   11      COMMENT ON DOCKET 569, THAT'S AN ADMINISTRATIVE MOTION FOR

10:25AM   12      CLARIFICATION FILED BY

10:25AM   13      CORPORACION NACIONAL DE CONSUMIRDORES Y USUARIOS DE CHILE.      IT

10:25AM   14      WAS FILED ON NOVEMBER 30TH OF THIS YEAR.

10:25AM   15           HOWEVER, IN DOCKET 582, THE MOVING PARTY IN THE MOTION

10:25AM   16      WITHDREW THAT MOTION, AND THAT MOTION IS WITHDRAWN, AND ALL

10:25AM   17      DATES PREVIOUSLY ORDERED AS TO THAT MOTION ARE VACATED.      THAT

10:25AM   18      MOTION IS NO LONGER BEFORE THE COURT.

10:25AM   19           ARE THERE ANY PARTIES PRESENT IN REGARDS TO THAT MOTION,

10:25AM   20      DOCKET 569?    AND I BELIEVE THOSE WERE -- COUNSEL, MR. JOHNSTON,

10:25AM   21      MR. GIFFORD, ARE THEY PRESENT?

10:25AM   22                 MR. JOHNSTON:   YES, YOUR HONOR.

10:25AM   23                 THE COURT:    YES.   THANK YOU.   GOOD MORNING,

10:25AM   24      MR. JOHNSTON.

10:25AM   25           DID I ACCURATELY DESCRIBE THE STATUS OF YOUR MOTION, SIR?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 10 of 189
                                                                                   10


10:25AM    1                 MR. JOHNSTON:   YES, SIR.   THANK YOU.

10:25AM    2                 THE COURT:   ALL RIGHT.   SO THAT MOTION IS WITHDRAWN,

10:25AM    3      NO LONGER BEFORE THE COURT.    ANY OBLIGATIONS ATTENDANT TO THAT

10:25AM    4      MOTION ARE VACATED AT THIS TIME, AND THAT TAKES CARE OF THAT

10:25AM    5      MOTION.

10:26AM    6           LET ME INDICATE THAT I ALSO NOTE THAT THERE ARE SEVERAL

10:26AM    7      PARTIES, AT LEAST 11, PERHAPS MORE, WHO EXPRESSED A DESIRE TO

10:26AM    8      BE HEARD AT TODAY'S HEARING FOR FINAL APPROVAL.

10:26AM    9           THIS COURT ALSO NOTED THE LETTERS FILED BY SEVERAL

10:26AM   10      PARTIES.   I THINK THERE ARE APPROXIMATELY 85 LETTERS,

10:26AM   11      THEREABOUTS, REGARDING THEIR POSITIONS ON SETTLEMENT AND FEES.

10:26AM   12           NOW, FOR THE CONVENIENCE OF THE PARTIES, I'D LIKE TO TELL

10:26AM   13      YOU HOW I WOULD LIKE TO PROCEED AT LEAST INITIALLY THIS

10:26AM   14      MORNING.

10:26AM   15           THE COURT INTENDS TO ALLOW THOSE WHO HAVE MADE APPLICATION

10:26AM   16      AND REQUESTS TO BE HEARD TO SPEAK FIRST PRIOR TO THE COURT

10:26AM   17      TAKING UP ANY OF THESE REMAINING ISSUES, WHICH IS TO SAY I'D

10:26AM   18      LIKE TO GET THOSE INDIVIDUALS WHO WANT TO ADDRESS THE COURT TO

10:26AM   19      BE HEARD INITIALLY, AND THEN WE'LL MOVE ON TO THE OTHER

10:26AM   20      MATTERS.

10:26AM   21           NOW, LET ME TELL YOU SOMETHING.     I'VE, OF COURSE, READ ALL

10:27AM   22      OF THE PLEADINGS THAT I'VE MENTIONED TO YOU AND LOOKED AT YOUR

10:27AM   23      STATEMENTS.   AND AS A PREAMBLE, AND JUST IN THE SPIRIT OF FULL

10:27AM   24      DISCLOSURE FROM MY POSITION, I WISH TO INFORM YOU THAT IT'S

10:27AM   25      UNLIKELY THAT WE'LL RESOLVE THE ISSUE OF ATTORNEYS' FEES TODAY.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 11 of 189
                                                                                   11


10:27AM    1            AS WE ALL KNOW, THE PARTIES HAVE AGREED THAT THE

10:27AM    2      ATTORNEYS' FEES ISSUE WILL BE RESOLVED AND CAN BE RESOLVED

10:27AM    3      SEPARATELY FROM THE APPROVAL OF THE SETTLEMENT.

10:27AM    4            NOW, I SHOULD ALSO LET YOU KNOW THAT THE COURT WILL DEVOTE

10:27AM    5      THE REMAINDER OF OUR TIME TODAY FOLLOWING MY HEARING FROM

10:27AM    6      OBJECTORS AND OTHERS TO A DISCUSSION OF THE FINAL SETTLEMENT

10:27AM    7      AND PARTICULARLY THE ISSUE OF THE REQUIREMENT PROVIDING SERIAL

10:27AM    8      NUMBERS TO THE ADMINISTRATOR FOR ACCEPTANCE TO THE CLASS FROM

10:27AM    9      INDIVIDUALS AND FROM THE NNP'S, THAT IS THE NON NATURAL

10:27AM   10      PERSONS, BUSINESS AND CORPORATE PARTIES.

10:28AM   11            NOW AGAIN, IN THE SPIRIT OF FULL DISCLOSURE, I DO WANT

10:28AM   12      EVERYONE TO KNOW THAT I DO HAVE SOME SERIOUS CONCERNS ABOUT THE

10:28AM   13      REQUIREMENT IN SOME OF THE CIRCUMSTANCES IN THIS CASE, AND I'LL

10:28AM   14      LOOK TO COUNSEL FOR ASSISTANCE AS WE DISCUSS WHAT, IF ANY,

10:28AM   15      MODIFICATIONS MIGHT BE NEEDED PRIOR TO FINAL APPROVAL.

10:28AM   16            NOW, LET ME ALSO TAKE SOMETHING UP INITIALLY BEFORE WE

10:28AM   17      HEAR FROM THE PARTIES.

10:28AM   18            DOCKET 564 IS THE MOTION FOR LEAVE TO FILE AMICUS BRIEF

10:28AM   19      FILED BY THE ATTORNEY GENERAL OF KENTUCKY.     I HAVE THAT BEFORE

10:28AM   20      ME.   I'VE READ THAT.   I'VE READ THE OPPOSITION IN THAT MATTER.

10:28AM   21            LET ME ASK -- I WILL ALLOW THE PARTIES TO BE HEARD NOW

10:28AM   22      BRIEFLY ON THAT.

10:28AM   23            ANYTHING FURTHER?

10:28AM   24            LET'S SEE, THE ATTORNEY GENERAL OF KENTUCKY, DO YOU --

10:28AM   25      THAT'S -- IS THAT MR. HELERINGER?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 12 of 189
                                                                                         12


10:29AM    1                  MR. HELERINGER:     YES, YOUR HONOR.

10:29AM    2                  THE COURT:   YES.   I APOLOGIZE, MR. HELERINGER.

10:29AM    3                  MR. HELERINGER:     NO PROBLEM.

10:29AM    4                  THE COURT:   IS THERE ANYTHING ELSE YOU WOULD LIKE TO

10:29AM    5      ADD TO YOUR MOTION, SIR?      AS I'VE SAID, I'VE READ IT.   I THINK

10:29AM    6      I UNDERSTAND YOUR POSITION.

10:29AM    7                  MR. HELERINGER:     I THINK THE ONLY THING TO ADD,

10:29AM    8      YOUR HONOR, IS I DON'T KNOW IF YOU SAW THE REPLY THAT WE FILED,

10:29AM    9      I BELIEVE IT WAS WEDNESDAY.      I CAN GET THAT DOCKET NUMBER FOR

10:29AM   10      YOU.    I BELIEVE IT WAS DOCKET NUMBER 579.

10:29AM   11                  THE COURT:   YES.

10:29AM   12                  MR. HELERINGER:     IT ADDRESSES A COUPLE OF THE POINTS

10:29AM   13      IN THE OPPOSITION, AND I'LL JUST BE VERY BRIEF.

10:29AM   14             AS THIS COURT KNOWS, THERE ARE NO STRICT REQUIREMENTS OR

10:29AM   15      PREREQUISITES THAT NEED TO BE MET TO SERVE AS AN AMICUS.         THE

10:29AM   16      AMICUS JUST NEEDS TO BE HELPFUL TO THE COURT, AND THAT'S WHAT

10:29AM   17      WE'RE PROPOSING TO DO HERE IS ATTEMPT TO BE HELPFUL TO THE

10:29AM   18      COURT.

10:29AM   19             I THINK THE PLAINTIFFS' COUNSEL OBJECTED TO THE TIMELINESS

10:29AM   20      OF IT, BUT I THINK, AS WE NOTED IN OUR REPLY, ALL OF THE

10:29AM   21      INSTANCES OR MOST OF THE INSTANCES IN WHICH THE COURTS HAVE

10:29AM   22      REJECTED AMICUS FILINGS AS BEING UNTIMELY NORMALLY OCCUR AFTER

10:29AM   23      A JUDGMENT HAS BEEN ENTERED OR THE COURT HAS ENTERED AN ORDER,

10:30AM   24      AND CERTAINLY THAT'S NOT THE CASE WE HAVE HERE.

10:30AM   25             WE'RE NOT ASKING TO DELAY ANY OF THE COURT'S PROCEEDINGS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 13 of 189
                                                                                     13


10:30AM    1      WE DON'T THINK WE ARE PREJUDICING THE PLAINTIFFS' COUNSEL.

10:30AM    2      THEY'RE CERTAINLY AWARE OF ARGUMENTS THAT ARE RAISED IN OUR

10:30AM    3      BRIEF, AND WE THINK ALL THINGS CONSIDERED THIS IS -- IT WOULD

10:30AM    4      BE WELL WITHIN THE COURT'S BROAD DISCRETION TO GRANT THIS

10:30AM    5      MOTION.

10:30AM    6           THANK YOU.

10:30AM    7                 THE COURT:    THANK YOU.    YOU'RE WELCOME.

10:30AM    8           AND I'M HAPPY TO HEAR FROM ANY PLAINTIFFS, ANY OPPOSITION

10:30AM    9      TO THIS.

10:30AM   10           ANYONE FROM PLAINTIFFS?

10:30AM   11                 MR. COTCHETT:   YES, YOUR HONOR.    JOSEPH COTCHETT.

10:30AM   12                 THE COURT:    YES, MR. COTCHETT.

10:30AM   13                 MR. COTCHETT:   YES.    WE HAVE NO REAL OBJECTION TO

10:30AM   14      THEM COMING IN.

10:30AM   15           DO YOU WANT ARGUMENT ON THAT RIGHT NOW BECAUSE THAT REALLY

10:30AM   16      GOES TO ATTORNEYS' FEES?    I DON'T THINK THEY'RE OBJECTING TO

10:30AM   17      THE SETTLEMENT.

10:30AM   18                 THE COURT:    THAT'S MY OBSERVATION AS WELL.   THAT'S

10:30AM   19      RIGHT.

10:30AM   20                 MR. COTCHETT:   YEAH.   SO WE HAVE NO REAL OBJECTION.

10:30AM   21                 THE COURT:    WELL, THANK YOU FOR THAT.   I APPRECIATE

10:30AM   22      THAT, MR. COTCHETT.

10:30AM   23           LET ME JUST INDICATE --

10:31AM   24                 MR. COUSIN:   YOUR HONOR, NOT ALL OF US --

10:31AM   25                 THE COURT:    I AM SORRY.   MR. COUSIN, ARE YOU



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 14 of 189
                                                                                      14


10:31AM    1      CHARLES COUSIN?

10:31AM    2                 MR. COUSIN:   YEAH, THAT'S ME.

10:31AM    3                 THE COURT:    YES.    COULD YOU PLEASE -- YOU'RE NOT A

10:31AM    4      PARTY TO THIS MOTION, SIR.

10:31AM    5                 MR. COUSIN:   OKAY.     I JUST WANTED TO MAKE SURE THAT

10:31AM    6      WE'RE ALL GOING TO GET A CHANCE TO SPEAK.

10:31AM    7                 THE COURT:    WELL, MR. COUSIN, DID YOU MAKE

10:31AM    8      APPLICATION TO BE HEARD THIS MORNING?

10:31AM    9                 MR. COUSIN:   I BELIEVE SO.

10:31AM   10                 THE COURT:    OKAY.    THEN YOU WILL BE HEARD, SIR, AT

10:31AM   11      THE APPROPRIATE TIME.

10:31AM   12                 MR. COUSIN:   THANK YOU.

10:31AM   13                 THE COURT:    YOU'RE WELCOME.

10:31AM   14           BACK TO THIS MOTION.       AND THANK YOU, COUNSEL.   I THANK

10:31AM   15      BOTH OF YOU FOR THAT.

10:31AM   16           AS YOU BOTH KNOW, THE COURT CAN ACCEPT THE AMICUS COMMENTS

10:31AM   17      AND GIVE THEM WHATEVER WEIGHT THE COURT FEELS IS APPROPRIATE

10:31AM   18      GIVEN THE TOTALITY OF THE CIRCUMSTANCES AND INCLUDING THE

10:31AM   19      BACKGROUND AND THE POSITION OF THE FILING, WHAT THEIR

10:31AM   20      CONNECTION IS, IF ANY, TO THE LITIGATION, AND ANY BIASES THAT

10:31AM   21      SHOULD BE CONSIDERED, WERE THE PARTIES TO SIMILAR ACTIONS, AND

10:31AM   22      WHAT WAS THEIR OUTCOME FOR CONTEXTUAL PURPOSES.

10:32AM   23           THE PLAINTIFFS HAVE FILED OPPOSITION WHICH INFORMS THE

10:32AM   24      COURT AS TO ALL OF THESE QUESTIONS, AND MORE, REGARDING THE

10:32AM   25      AMICUS POSITIONS, THEIR RELATIONSHIP IN PRIOR LITIGATION WITH



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 15 of 189
                                                                                    15


10:32AM    1      THE DEFENDANT IN THIS CASE.

10:32AM    2           THE COURT WILL ALLOW THE FILING AND GIVE IT WHATEVER

10:32AM    3      WEIGHT, SMALL OR MORE, THAT IT FEELS IS HELPFUL INCLUDING

10:32AM    4      NOTING THAT IN THE KENTUCKY LITIGATION I BELIEVE THERE WAS NO

10:32AM    5      PAYOUT TO CONSUMERS IN THE RESPECTIVE STATES AND THE ATTORNEY

10:32AM    6      GENERALS RECEIVED PAYMENT ON BEHALF OF THE CONSUMERS.

10:32AM    7           SO THE COURT WILL ALLOW THE AMICUS BRIEF TO BE FILED.

10:32AM    8           AND AS I INDICATED, MR. HELERINGER, I'LL GIVE IT WHATEVER

10:32AM    9      WEIGHT THE COURT FINDS IS DESERVING.

10:32AM   10                 MR. HELERINGER:    THANK YOU, YOUR HONOR.

10:32AM   11                 THE COURT:   SO THE MOTION IS GRANTED.

10:32AM   12           AND WE'LL MOVE ON THEN.

10:32AM   13           NOW, WHAT I'D LIKE TO DO NOW IS TO ALLOW THOSE PARTIES WHO

10:32AM   14      HAVE EXPRESSED A DESIRE TO BE HEARD, TO BE HEARD AT THIS TIME.

10:32AM   15           I HAVE A LIST OF INDIVIDUALS WHO -- AT LEAST THE LIST I

10:33AM   16      HAVE INDICATES PEOPLE WHO HAVE PREVIOUSLY REQUESTED THE

10:33AM   17      OPPORTUNITY TO BE HEARD, AND I'LL -- THIS LIST WAS PROVIDED TO

10:33AM   18      ME BY COURT STAFF.    SO I'LL GO DOWN THE LIST, AND WE'LL HEAR

10:33AM   19      FROM THE INDIVIDUALS.

10:33AM   20           THE FIRST LIST I HAVE ON HERE IS EDWARD W. ORR, O-R-R.

10:33AM   21      THE DOCKET REFERENCE IS 423.

10:33AM   22           MR. ORR, ARE YOU PRESENT, SIR?

10:33AM   23                 MR. ORR:   YES, YOUR HONOR, I AM HERE.

10:33AM   24                 THE COURT:   ALL RIGHT.   COULD YOU STATE YOUR NAME,

10:33AM   25      PLEASE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 16 of 189
                                                                                   16


10:33AM    1                 MR. ORR:   YES.   MY NAME IS EDWARD ORR, SPELLED AS

10:33AM    2      FOLLOWS:   FIRST NAME E-D-W-A-R-D.   LAST NAME O-R-R.   I'M

10:34AM    3      APPEARING ON BEHALF OF OBJECTORS DARLENE AND EDWARD ORR.

10:34AM    4                 THE COURT:   THANK YOU.   I HAVE DOCKET 504 AND 423

10:34AM    5      ITEMS THAT YOU HAVE FILED, SIR.

10:34AM    6           MR. ORR, WHAT IS IT THAT YOU WOULD LIKE ME TO KNOW, SIR?

10:34AM    7                 MR. ORR:   THANK YOU, YOUR HONOR, FOR THE OPPORTUNITY

10:34AM    8      TO PARTICIPATE.

10:34AM    9           FIRST OF ALL, EDWARD ORR WISHES TO THANK

10:34AM   10      MRS. ADRIANA KRATZMANN FOR MAKING SPECIAL ARRANGEMENTS FOR

10:34AM   11      EDWARD ORR TO APPEAR BECAUSE OF HIS PHYSICAL HANDICAP.

10:34AM   12           I WILL STATE FOR THE RECORD THAT BECAUSE OF MY HANDICAP I

10:34AM   13      MUST SOMETIMES UTILIZE ARTIFICIAL VOICE TECHNOLOGY SO AT TIMES

10:34AM   14      I MAY BE FORCED TO SPEAK A LITTLE BIT MORE SLOWLY THAN A

10:34AM   15      SPEAKER NOT UTILIZING SUCH TECHNOLOGY.

10:34AM   16           MY COMMENTARY WILL BE VERY BRIEF, APPROXIMATELY TWO

10:34AM   17      MINUTES IN LENGTH, AND I MERELY WISH TO STATE THAT

10:34AM   18      OBJECTORS DARLENE AND EDWARD ORR JOIN WITH THE STATEMENT OF THE

10:35AM   19      UNITED STATES STATES AND WITH THE ATTORNEYS GENERAL AND WE

10:35AM   20      ACCORDINGLY REMAIN BY OUR PRIOR SUBMISSIONS AS SUBMITTED TO THE

10:35AM   21      COURT IN ECF 504, ECF 423 AND RELATED EXHIBITS, MANY OF WHICH

10:35AM   22      ARE INTERRELATED WITH MULTIPLE OTHER CASES AS DISCUSSED IN

10:35AM   23      CONJUNCTION WITH ATTORNEY STEVEN WINICK, SPELLED W-I-N-I-C-K,

10:35AM   24      WHO REPRESENTED US IN A PRIOR UNRELATED CASE FOR A

10:35AM   25      RECOMMENDATION FROM THE JEWISH FEDERATION OF NORTHERN



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 17 of 189
                                                                                    17


10:35AM    1      CALIFORNIA.

10:35AM    2           THANK YOU VERY MUCH, YOUR HONOR.

10:35AM    3                  THE COURT:   ALL RIGHT.   THANK YOU.   I APPRECIATE IT,

10:35AM    4      MR. ORR.    THANK YOU VERY MUCH.

10:35AM    5           NEXT ON THE LIST THAT I HAVE IS TERRY O'TOOLE.       THE

10:35AM    6      REFERENCE DOCKET IS 437.

10:35AM    7           IS MR. O'TOOLE PRESENT?

10:35AM    8                  MR. O'TOOLE:   YES, I AM PRESENT, YOUR HONOR.

10:36AM    9                  THE COURT:   THANK YOU.   GOOD MORNING.   IF YOU COULD

10:36AM   10      PLEASE STATE YOUR NAME AND SPELL IT, PLEASE.

10:36AM   11                  MR. O'TOOLE:   YES.    MY FORMAL FIRST NAME IS

10:36AM   12      TERRENCE, T-E-R-R-E-N-C-E.    MIDDLE INITIAL IS J AS IN JOSEPH.

10:36AM   13      THE LAST NAME IS O APOSTROPHE T-O-O-L-E.

10:36AM   14                  THE COURT:   THANK YOU, SIR.   WHAT IS IT YOU WOULD

10:36AM   15      LIKE ME TO KNOW?

10:36AM   16                  MR. O'TOOLE:   I WILL BE AS BRIEF AS THE PREVIOUS

10:36AM   17      OBJECTOR.   I THINK THAT, FIRST OF ALL, THE FIRST TIME I HEARD

10:36AM   18      ABOUT THIS LITIGATION WAS SOME TIME AROUND --

10:36AM   19                  THE COURT:   MR. O'TOOLE, I'M GOING TO INVITE YOU TO,

10:36AM   20      IF YOU COULD, STAY AS CLOSE TO YOUR MICROPHONE AS POSSIBLE FOR

10:36AM   21      THE BENEFIT OF OUR COURT REPORTER.

10:36AM   22                  MR. O'TOOLE:   IS THAT ANY BETTER?

10:36AM   23                  THE COURT:   IT'S MUCH BETTER.   THANK YOU.

10:36AM   24                  MR. O'TOOLE:   WHAT I HAD SAID WAS THE FIRST I

10:36AM   25      RECEIVED NOTICE OF THIS LITIGATION WAS IN MID JULY, AND I DULY



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 18 of 189
                                                                                      18


10:37AM    1      FILED A LETTER OBJECTING TO THE SETTLEMENT.        SO I KNOW VERY

10:37AM    2      LITTLE ABOUT THE LITIGATION ITSELF EXCEPT WHAT I'VE READ ON THE

10:37AM    3      WEB PAGE.

10:37AM    4           BUT IT SEEMS TO ME THAT THE AMOUNT OF THE PAYMENT THAT

10:37AM    5      WILL BE MADE TO CLAIMANTS -- IN MY CASE I WAS THE OWNER AND

10:37AM    6      STILL AM THE OWNER OF AN IPHONE 7 WHICH COMES WITHIN THE

10:37AM    7      DEFINITION OF THE CLASS.

10:37AM    8           AS I UNDERSTAND IT, THE INITIAL FIGURE THAT IS GOING TO BE

10:37AM    9      USED IS $50, AND I BELIEVE IT SLIDES UP TO 65 OR SO DOLLARS

10:37AM   10      DEPENDING ON HOW MANY CLAIMS ARE MADE.

10:37AM   11           I DON'T THINK THAT THAT AMOUNT OF MONEY IS A FAIR AND

10:37AM   12      ADEQUATE REFLECTION OF THE DAMAGES TO INDIVIDUAL CONSUMERS, NOR

10:38AM   13      DO I THINK THAT IT FAIRLY ACHIEVES ANY KIND OF DETERRENT EFFECT

10:38AM   14      ON A MULTIBILLION, MAYBE TRILLION DOLLAR COMPANY LIKE APPLE

10:38AM   15      SUFFICIENT TO DISSUADE THEM IN THEIR FUTURE CONDUCT FROM

10:38AM   16      ENGAGING IN THE PRACTICES THAT ARE AT ISSUE IN THIS CASE.

10:38AM   17           SO I THINK THE AMOUNT PROPOSED FOR EACH CLAIMANT IS

10:38AM   18      INADEQUATE.

10:38AM   19           I THINK WHAT WOULD MAKE PRACTICAL AS WELL AS POETIC SENSE

10:38AM   20      WOULD BE FOR APPLE TO BUY EACH CLAIMANT A NEW APPLE IPHONE 12,

10:38AM   21      WHICH I THINK IS THE LATEST VERSION OF THE IPHONE THAT THEY'RE

10:38AM   22      MARKETING.

10:39AM   23           I DON'T KNOW WHAT THAT COSTS.    I DON'T KNOW WHAT THE

10:39AM   24      RETAIL PRICE OF THAT IS, BUT IT SEEMS TO ME THAT THAT WOULD BE,

10:39AM   25      AS I SAID, BOTH A PRACTICAL AMOUNT BECAUSE IT WOULD REALLY HAVE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 19 of 189
                                                                                        19


10:39AM    1      SOME BITE TO IT IN TERMS OF DISSUADING COMPANIES LIKE APPLE

10:39AM    2      FROM ENGAGING IN THE PRACTICES THAT THEY HAVE ENGAGED IN.

10:39AM    3           IT ALSO, AS I SAID, I THINK IT WOULD JUST MAKE -- IN SOME

10:39AM    4      SORT OF PHILOSOPHICAL WAY IT WOULD BE FAIR.        THAT'S ITEM ONE.

10:39AM    5           ITEM TWO, YOUR HONOR -- AND BY THE WAY, I DIDN'T OPEN

10:39AM    6      APPROPRIATELY.   I DO THANK YOU FOR AFFORDING ME THE OPPORTUNITY

10:39AM    7      TO SPEAK.   YOU SEEM TO BE A CAREFUL JUDGE AND ONE WHO IS

10:39AM    8      RESPONSIVE TO PEOPLE OUT IN THE GENERAL PUBLIC, SO I DO

10:39AM    9      APPRECIATE THAT.   I SHOULD HAVE SAID THAT IN THE BEGINNING.

10:39AM   10                  THE COURT:   YOU'RE WELCOME.

10:39AM   11                  MR. O'TOOLE:   THE OTHER THING IS THAT I THINK THE

10:40AM   12      ATTORNEYS' FEES HERE ARE TOO HIGH.    I THINK THE ATTORNEYS ARE

10:40AM   13      ASKING FOR SOMETHING ON THE ORDER OF $80 MILLION IF I DID THE

10:40AM   14      NUMBERS CORRECTLY.   I THINK THE TARGET SETTLEMENT AMOUNT IS 310

10:40AM   15      AND THEY'RE LOOKING FOR LIKE 28, 29 PERCENT OF THAT TARGET

10:40AM   16      SETTLEMENT AMOUNT.

10:40AM   17           AND I DON'T THINK THAT IN A CASE LIKE THIS USING A

10:40AM   18      CONTINGENT FEE TYPE MEASURE FOR THE ATTORNEYS' FEES IS

10:40AM   19      APPROPRIATE.

10:40AM   20           I'M A RETIRED ATTORNEY MYSELF, YOUR HONOR, AND ALL OF MY

10:40AM   21      CAREER OF 45 OR MORE YEARS I BILLED BASED UPON AN HOURLY RATE.

10:40AM   22                  THE COURT:   WHAT AREA OF LAW DID YOU PRACTICE IN,

10:41AM   23      MR. O'TOOLE?

10:41AM   24                  MR. O'TOOLE:   COMMERCIAL LITIGATION.

10:41AM   25                  THE COURT:   I SEE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 20 of 189
                                                                                    20


10:41AM    1                   MR. O'TOOLE:   AND A LITTLE TOXIC TORT, TOO, BUT

10:41AM    2      MOSTLY COMMERCIAL LITIGATION.

10:41AM    3           YOU KNOW, IF YOU WERE IN PRIVATE PRACTICE YOURSELF,

10:41AM    4      YOUR HONOR, YOU KNOW THAT THERE ARE CERTAIN EVILS WITH THE

10:41AM    5      BILLABLE HOUR.    WE ALL KNOW THAT.   MOST OF US ARE ATTORNEYS.

10:41AM    6           BUT ONE THING THAT COUNTERBALANCES THE POTENTIAL ACCESS OF

10:41AM    7      FEES IS THAT THE CLIENT SEES THAT BILL EVERY MONTH, AT LEAST MY

10:41AM    8      CLIENTS DID, AND THEY ARE AFFORDED AN OPPORTUNITY TO LOOK AT

10:41AM    9      THE AMOUNT AND THE TIME BEING CHARGED AND THE AMOUNT BEING

10:41AM   10      SPENT AND TO OBJECT TO IT OR TO ASK YOU TO LIMIT THE AMOUNT

10:41AM   11      THAT YOU'RE INVESTIGATING.

10:41AM   12           SO I THINK THAT THE MORE APPROPRIATE MEASURE HERE IS AN

10:41AM   13      HOURLY FEE.    I DON'T KNOW WHAT THE AVERAGE IS, BUT IT'S VERY

10:42AM   14      EASY TO FIGURE OUT AND JUST TALK TO THE CALIFORNIA BAR

10:42AM   15      ASSOCIATION.    THEY HAVE THOSE ECONOMIC SURVEYS, AND THEY'LL

10:42AM   16      TELL YOU WHAT AN AVERAGE LAWYER IN CALIFORNIA -- OR MAYBE

10:42AM   17      NORTHERN CALIFORNIA IS MORE EXPENSIVE.

10:42AM   18           BUT TO USE THAT AS A -- IS LODESTAR THE RIGHT WORD? --

10:42AM   19      NUMBER TO CALCULATE.    AND I ASSUMED THE LAWYERS KEEP TRACK OF

10:42AM   20      THEIR TIME, OR THEY SHOULD KEEP TRACK OF THEIR TIME, AND I

10:42AM   21      THINK THAT, IF NECESSARY, YOU COULD APPOINT A SPECIAL MASTER TO

10:42AM   22      LOOK AT WHAT THEIR HOURLY RATES, WHAT THEIR HOURLY CHARGES ARE

10:42AM   23      AND MAKE A DETERMINATION AS TO WHETHER OR NOT THAT WHAT THEY

10:42AM   24      INVESTED IN THERE IS TRULY REPRESENTATIVE OF ULTIMATE GAIN TO

10:42AM   25      THE CLASS.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 21 of 189
                                                                                    21


10:42AM    1           SO THAT'S ALL I'VE GOT TO SAY.    AS I INDICATED, IT LOOKS

10:43AM    2      LIKE YOU RUN A PRETTY GOOD COURT AND YOU TAKE VERY SERIOUSLY

10:43AM    3      WHAT YOU HAVE GOT TO DO AND LISTEN TO PEOPLE LIKE ME, SO I

10:43AM    4      APPRECIATE IT, YOUR HONOR.

10:43AM    5                 THE COURT:   WELL, THANK YOU, MR. O'TOOLE.   I

10:43AM    6      APPRECIATE YOUR COMMENTS.    THEY'RE HELPFUL TO THE COURT AND

10:43AM    7      PARTIES AS WE MOVE THROUGH THE SETTLEMENT PROCESS.

10:43AM    8           I SHOULD TELL YOU ALL OF THE THINGS THAT YOU HAVE

10:43AM    9      MENTIONED ARE CERTAINLY THINGS OF THAT ARE PART OF THAT

10:43AM   10      PROCESS, INCLUDING THE ATTORNEYS' FEES PROCESS.

10:43AM   11           AS I SAID IN MY PREAMBLE, THE LAWYERS AND I WILL PROBABLY

10:43AM   12      HAVE SOME DISCUSSION ABOUT THE FEES AT THE APPROPRIATE TIME.

10:43AM   13      IT MAY NOT BE TODAY, AS I SAID.    AND IF YOU WERE ABLE TO SEE

10:43AM   14      THE FINAL SETTLEMENT AGREEMENT OR NOT, THE PARTIES DID AGREE

10:43AM   15      THAT THE ATTORNEYS' FEES PORTION OF THE SETTLEMENT WOULD BE

10:43AM   16      HANDLED SEPARATELY AND COULD BE HANDLED SEPARATELY FROM THE

10:43AM   17      RESOLUTION OF THE ULTIMATE LAWSUIT.

10:43AM   18           BUT I DO -- I APPRECIATE YOUR PARTICIPATION HERE, AND I

10:44AM   19      APPRECIATE YOUR COMMENTS.    THANK YOU SO MUCH.

10:44AM   20                 MR. O'TOOLE:   THANK YOU, YOUR HONOR.

10:44AM   21                 THE COURT:   THE NEXT ON MY LIST IS JIMI FRANKLIN.

10:44AM   22      IS JIMI FRANKLIN PRESENT?

10:44AM   23           MS. KRATZMANN, DO YOU HAVE ANY KNOWLEDGE OF JIMI FRANKLIN

10:44AM   24      BEING WITH US?

10:44AM   25                 THE CLERK:   YOUR HONOR, I DID CALL HIS NAME,



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 22 of 189
                                                                                     22


10:44AM    1      HOWEVER, I DID NOT GET A "RAISE YOUR HAND FEATURE" SO I

10:44AM    2      DON'T --

10:44AM    3                   THE COURT:   OKAY.

10:44AM    4                   THE CLERK:   AS FAR AS I KNOW --

10:44AM    5                   THE COURT:   OKAY.   LET'S PASS -- WE'LL PASS THAT.

10:44AM    6           WE'LL TURN TO I BELIEVE IS IT SARAH FELDMAN AND

10:44AM    7      JAN HONDO.    AND IT LOOKS LIKE --

10:44AM    8                   MR. PENTZ:   YES, YOUR HONOR.   JOHN PENTZ HERE ON

10:44AM    9      BEHALF OF OBJECTORS FELDMAN AND HONDO, FELDMAN AND JAN.        HONDO

10:44AM   10      IS HIS FIRST NAME.

10:44AM   11                   THE COURT:   THANK YOU VERY MUCH.

10:44AM   12                   MR. PENTZ:   WE PRIMARILY HAVE THREE OBJECTIONS.     ONE

10:45AM   13      IS A FEE OBJECTION THAT WE SHARE IN COMMON WITH MANY OF THE

10:45AM   14      OTHER OBJECTORS, BUT THE OTHER ONE THAT I THINK IS UNIQUE TO

10:45AM   15      OUR CLIENTS IS THAT WE OBJECT TO THE VERY HIGH INCENTIVE AWARDS

10:45AM   16      REQUESTED IN THIS CASE, HIGH IN THE AGGREGATE, BUT ALSO HIGH

10:45AM   17      PER NAMED PLAINTIFF IN THE SENSE THAT THEY ARE UP TO 140 TIMES

10:45AM   18      THE AMOUNT THAT THE AVERAGE CLASS MEMBER WILL RECOVER HERE.

10:45AM   19           ALSO THE ELEVENTH CIRCUIT HAS RECENTLY RULED THAT

10:45AM   20      INCENTIVE AWARDS ARE PROHIBITED.      I'M SURE YOUR HONOR IS

10:45AM   21      FAMILIAR WITH THAT CASE.     I'M AWARE THAT THAT IS NOT BINDING IN

10:45AM   22      THE NINTH CIRCUIT.    HOWEVER, TRUSTEES V. GREENOUGH AND PETTUS

10:45AM   23      ARE, AND IF YOU LOOK AT THAT DECISION, THE ANALYSIS THERE, I

10:45AM   24      THINK IT FAR EXCEEDS THE ANALYSIS IN ANY OTHER CASE -- VERY FEW

10:45AM   25      APPELLATE COURTS HAVE EVEN CONSIDERED THE PROPRIETY OF



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 23 of 189
                                                                                   23


10:46AM    1      INCENTIVE AWARDS AND THE ONES THAT HAVE, I KNOW THE SECOND

10:46AM    2      IMITATED THE ELEVENTH CIRCUIT IN A CASE THAT HAS NOW BEEN

10:46AM    3      VACATED.

10:46AM    4           SO ESSENTIALLY OUR POSITION IS THAT THE ELEVENTH CIRCUIT

10:46AM    5      IS CORRECT; THAT THE SUPREME COURT WILL PROBABLY SOON RULE

10:46AM    6      THAT, THAT THOSE, THAT THOSE OLD CASES ARE STILL IN EFFECT AND

10:46AM    7      STILL BINDING AND THAT THE INCENTIVE AWARDS OF ANY AMOUNT ARE

10:46AM    8      NOT PERMISSIBLE, BUT ESPECIALLY IN THIS CASE BECAUSE THEY ARE

10:46AM    9      SO HIGH.

10:46AM   10           THERE ARE SO MANY NAMED PLAINTIFFS WHO APPARENTLY FILED

10:46AM   11      STATE CLASS ACTIONS IN ORDER TO BRING IN THE STATE CONSUMER

10:46AM   12      PROTECTION ACTS WHICH -- NONE OF WHICH SURVIVED, AND,

10:46AM   13      THEREFORE, ALL OF THAT LITIGATION AND ALL OF THOSE PLAINTIFFS

10:46AM   14      REALLY CONFERRED NO BENEFIT ON THIS SETTLEMENT.

10:46AM   15           SO OUR POSITION IS THAT THERE SHOULD BE NO INCENTIVE AWARD

10:46AM   16      BECAUSE THEY DISTORT THE INCENTIVES.     THERE REALLY IS NO

10:47AM   17      ASSURANCE WHEN THE NAMED PLAINTIFFS ARE BEING COMPENSATED IN

10:47AM   18      THE AMOUNT OF $3500 OR $1500 THAT THIS RECOVERY AMOUNT, TO GET

10:47AM   19      BACK TO WHAT MR. O'TOOLE IS TALKING ABOUT, IS HIGH ENOUGH

10:47AM   20      BECAUSE THEY, THEY GOT ENOUGH IN THEIR INCENTIVE AWARD THAT

10:47AM   21      THEY CAN BUY AN IPHONE 12 IF THEY WANT TO.

10:47AM   22           THE REST OF THE CLASS IS STUCK WITH, YOU KNOW, $65, WHICH

10:47AM   23      CAN'T BUY ANY IPHONE.   SO THEY WOULD HAVE TO PAY OUT OF POCKET

10:47AM   24      IF THEY WANTED TO REPLACE THEIR DEFECTIVE IPHONE 7 OR 6.

10:47AM   25           WE ALSO HAVE AN OBJECTION TO THE ATTORNEYS' FEES, WHICH



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 24 of 189
                                                                                      24


10:47AM    1      ARE SIMILAR TO -- ACTUALLY VERY SIMILAR TO THE OBJECTIONS FILED

10:47AM    2      BY ANNA ST. JOHN.

10:47AM    3             WE BELIEVE THAT CLASS COUNSEL'S REQUEST FOR 28 PERCENT IS

10:47AM    4      WIDELY EXCESSIVE IN THIS MEGA FUND RECOVERY.        WE NOTE THAT THE

10:47AM    5      CASE ONLY LASTED A LITTLE OVER TWO YEARS.      THE -- THERE WAS A

10:48AM    6      LOT OF USE OF -- WELL, CLASS COUNSEL DID NOT CALL THEM CONTRACT

10:48AM    7      ATTORNEYS.    THEY DID CALL THEM PROJECT AND STAFF ATTORNEYS, AND

10:48AM    8      I'M NOT SURE THAT THERE'S ANY PRACTICAL DIFFERENCE.       I'M NOT

10:48AM    9      SURE THAT THE NOMENCLATURE SHOULD REALLY CONTROL HERE.

10:48AM   10             THE REAL FOCUS SHOULD BE ON WHAT KIND OF WORK WERE THEY

10:48AM   11      DOING?    IF THEY WERE DOING ROUTINE DISCOVERY WORK, THEN I

10:48AM   12      BELIEVE THAT THE DECISION FROM WELLS FARGO THAT WE CITED IN OUR

10:48AM   13      OBJECTION SHOULD CONTROL, NAMELY, ATTORNEYS PERFORMING ROUTINE

10:48AM   14      DISCOVERY SHOULD BE PAID NO MORE THAN ABOUT $42 AN HOUR, WHICH

10:48AM   15      IS WHAT CONTRACT ATTORNEYS COULD BE HIRED TO DO THE SAME WORK

10:48AM   16      FOR.

10:48AM   17             WE ESSENTIALLY BELIEVE THAT THE LODESTAR IN THIS CASE WAS

10:48AM   18      OVERSTATED BY ABOUT $10 MILLION IF YOU RECALCULATE THE STAFF

10:48AM   19      AND PROJECT ATTORNEYS AT A REASONABLE RATE AND IF YOU ELIMINATE

10:49AM   20      ALL OF THE WASTED WORK IN THE STATE ACTIONS THAT WERE FILED ALL

10:49AM   21      AROUND THE COUNTRY ONLY TO LATER BE DISMISSED.

10:49AM   22             AND IF YOU THEN REDUCE THE LODESTAR TO ABOUT 26 MILLION, A

10:49AM   23      17 PERCENT FEE, WHICH IS ABOUT WHAT WE RECOMMEND BASED ON A

10:49AM   24      STUDY CONDUCTED BY BRIAN FITZPATRICK, IT'S ESSENTIALLY THE

10:49AM   25      MARKET RATE FOR SETTLEMENTS IN THE AMOUNT OF 300 MILLION TO 500



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 25 of 189
                                                                                   25


10:49AM    1      MILLION.

10:49AM    2           SO WE WOULD RECOMMEND THAT IF THE COURT IS INCLINED, I

10:49AM    3      KNOW MANY OBJECTORS ARE URGING YOU TO PERFORM A LODESTAR

10:49AM    4      ANALYSIS, ESSENTIALLY LIMITING CLASS COUNSEL TO THEIR LODESTAR

10:49AM    5      WITH MAYBE A VERY MODEST ENHANCEMENT.

10:49AM    6           BUT IF YOUR HONOR IS INCLINED TO APPLY THE PERCENTAGE

10:49AM    7      METHOD OF CALCULATING THE FEE, THEN WE WOULD URGE YOU TO AWARD

10:49AM    8      A FEE OF NO MORE THAN 17 PERCENT, TO REDUCE THE LODESTAR MAYBE

10:50AM    9      NOT THROUGH A LINE ITEM KIND OF -- MANY COURTS HAVE JUST

10:50AM   10      REDUCED LODESTAR BY ARBITRARY PERCENTAGES TO ACCOUNT FOR WHAT

10:50AM   11      IS OBVIOUS ON THE FACE OF THE CASE.    THERE WAS EXCESSIVE AND

10:50AM   12      DUPLICATIVE BILLING.

10:50AM   13           I KNOW THAT THERE WAS OVERSTAFFING AND THAT SORT OF THING,

10:50AM   14      DEPOSITIONS ATTENDED BY NINE ATTORNEYS WHEN TWO WOULD HAVE

10:50AM   15      SUFFICED.   SO I THINK THAT WOULD RESULT IN A -- A $52 MILLION

10:50AM   16      FEE WOULD RESULT IN A FAIR, A VERY FAIR FEE AWARD, A LODESTAR

10:50AM   17      MULTIPLIER OF 2 I THINK WHEN YOU PARE THE LODESTAR DOWN TO THE

10:50AM   18      REAL PRODUCTIVE HOURS UNDER HENSLEY V. ECKERHART, I THINK YOU

10:50AM   19      WOULD END UP WITH SOMETHING LESS THAN CLAIMED HERE TODAY.

10:50AM   20           THE ONLY OTHER OBJECTION THAT WE RAISE IS THE ONE ABOUT --

10:50AM   21      THAT YOUR HONOR HAS ALREADY EXPRESSED CONCERN ABOUT, WHICH IS

10:50AM   22      THE REQUIREMENT -- THE CLAIM FORM REQUIREMENTS, NAMELY, THE

10:50AM   23      SERIAL NUMBER AND THE OTHER REQUIREMENTS THAT CLASS MEMBERS

10:51AM   24      WERE REQUIRED TO ATTEST TO UNDER PAINS AND PENALTY OF PERJURY

10:51AM   25      WHEN THOSE ITEMS SHOULD HAVE BEEN ESTABLISHED BY THE LAWSUIT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 26 of 189
                                                                                     26


10:51AM    1           I WOULD ALSO SIMPLY POINT OUT THAT, YOU KNOW, THE CLAIMS

10:51AM    2      RIGHT HERE OF 3.15 MILLION OUT OF A POTENTIAL 90 MILLION CLASS

10:51AM    3      MEMBERS IS FAIRLY LOW, AND THAT THAT SHOULD ALSO BE TAKEN INTO

10:51AM    4      ACCOUNT WHEN RULING ON BOTH THE SETTLEMENT AND THE FEE AWARD.

10:51AM    5           AND I THINK THAT ABOUT COVERS IT FOR OUR -- MY CLIENT.

10:51AM    6                   THE COURT:   RIGHT.   THANK YOU VERY MUCH.   THANK YOU,

10:51AM    7      MR. PENTZ.

10:51AM    8           I THINK, AS YOU POINT OUT, INCENTIVE AWARDS ARE CURRENTLY

10:51AM    9      APPROPRIATE IN THE NINTH CIRCUIT, AND I APPRECIATE YOUR

10:51AM   10      RECOGNITION OF NINTH CIRCUIT LAW.

10:51AM   11           AND THE INCENTIVE AWARDS, I THINK THE SPIRIT OF THEM, WE

10:51AM   12      KNOW FROM THE LITERATURE, FROM CASE LAW, THAT SUGGESTS THAT

10:51AM   13      WHEN AN INDIVIDUAL PUTS THEIR NAME IN THE PUBLIC VIEW AS A

10:51AM   14      PARTY IN A LAWSUIT, THERE ARE CERTAIN RISKS CERTAINLY THAT COME

10:51AM   15      WITH THAT.

10:51AM   16           THERE'S CONCERN, WE'RE TOLD BY LAWYERS IN THESE CASES,

10:52AM   17      THAT A LITIGANT WHO PUTS THEIR NAME OUT THERE IN THE PUBLIC

10:52AM   18      COULD SUFFER.    AND THE QUESTION IS HOW COULD THEY SUFFER?      HOW

10:52AM   19      IS THAT A NEGATIVE THING HAVING YOUR NAME ON A LAWSUIT?

10:52AM   20           WELL, LAWYERS WOULD POINT OUT AND REMIND COURTS AND EACH

10:52AM   21      OTHER THAT FOR EMPLOYMENT PURPOSES, FOR EXAMPLE, SOMEONE WHO IS

10:52AM   22      APPLYING FOR A JOB, WE KNOW IN TODAY'S WORLD IT'S FULL OF

10:52AM   23      TECHNOLOGY.    I'M LOOKING AT ALL OF YOUR SMILING FACES, AND MANY

10:52AM   24      OF YOU ON THE SCREEN, PROSPECTIVE EMPLOYERS, MANY TIMES THE

10:52AM   25      FIRST THING THEY DO IS GO AND DO A WEB SEARCH OF AN



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 27 of 189
                                                                                   27


10:52AM    1      INDIVIDUAL'S NAME.

10:52AM    2           AND OFTENTIMES AS A RESULT OF THAT SEARCH THEY MIGHT FIND

10:52AM    3      THAT THE PARTY IS A PARTY PLAINTIFF IN A LAWSUIT, AND AN

10:52AM    4      EMPLOYER MIGHT, I'M TOLD FROM LAWYERS, PROSPECTIVE -- A

10:52AM    5      PROSPECTIVE EMPLOYER MIGHT SEE THAT AS A RED FLAG, EVEN THOUGH

10:52AM    6      THE LAWSUIT MIGHT BE SOMETHING COMPLETELY DIFFERENT FROM THE

10:52AM    7      TYPE OF EMPLOYMENT, FROM ANYTHING THAT THE JOB DUTIES ENTITLES.

10:53AM    8      BUT AN EMPLOYER IN TODAY'S WORLD MIGHT, REGRETTABLY, FEEL THAT

10:53AM    9      THAT PERSON, PROSPECTIVE EMPLOYEE MIGHT BE LITIGIOUS AND

10:53AM   10      OTHERWISE MIGHT PASS ON THAT PERSON FOR ANOTHER PERSON WHO IS

10:53AM   11      EQUALLY QUALIFIED JUST FOR THAT REASON, THE FACT THAT THEY'VE

10:53AM   12      PUT THEIR NAME OUT.

10:53AM   13           I'M TOLD THAT THAT'S ONE OF THE REASONS WHY AN INCENTIVE

10:53AM   14      IS PROVIDED TO ENCOURAGE INDIVIDUALS TO SOMEHOW PUT ASIDE THAT

10:53AM   15      FEAR AND TO BE REPRESENTATIVE OF A CLASS OR THEMSELVES IN A

10:53AM   16      PARTICULAR CASE.

10:53AM   17           WE ALSO KNOW AND WE'RE INFORMED THAT NAMED PLAINTIFFS TO A

10:53AM   18      LAWSUIT SOMETIMES, NOT ALL OF THEM, BUT SOMETIMES THEY DO

10:53AM   19      BECOME MORE ACTIVE IN THE LITIGATION THAN THEIR PEERS AND

10:53AM   20      COLLEAGUES.   TO THAT EXTENT THEY MIGHT SIT FOR A DEPOSITION,

10:53AM   21      THE DEPOSITIONS COULD BE MULTIPLE HOURS, POTENTIAL DAYS, BUT

10:54AM   22      ATTENDANT TO THE DEPOSITION IS PREPARATION, AND BOTH

10:54AM   23      PREPARATION FOR THE DEPOSITION, REVIEWING DOCUMENTS, THOSE

10:54AM   24      TYPES OF THINGS.

10:54AM   25           WHEN YOU SEE THESE TYPE OF REQUESTS MORE OFTEN THAN NOT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 28 of 189
                                                                                   28


10:54AM    1      YOU WILL SEE A PARSING OUT, IF YOU WILL, OF THE INCENTIVE

10:54AM    2      AMOUNTS FOR PARTICIPANTS.    THERE'S USUALLY AN AMOUNT FOR NAMED

10:54AM    3      PLAINTIFFS AND THEN THERE'S USUALLY, IT'S MY EXPERIENCE AND I'M

10:54AM    4      CERTAIN ALL OF YOURS, WHEN YOU SEE A NAMED PLAINTIFF SAT FOR

10:54AM    5      DEPOSITIONS OR OTHERWISE CONTRIBUTED THEIR TIME, EFFORTS, AND

10:54AM    6      LABOR TO THE ASSISTANCE OF THE LAWSUIT, FREQUENTLY IT'S NOT

10:54AM    7      UNUSUAL TO SEE THE INCENTIVE AWARD FOR THAT CONDUCT TO BE

10:54AM    8      INCREASED BECAUSE OF THE PERSONAL TIME INVESTMENT IN THAT.

10:54AM    9           SO THOSE ARE JUST A COUPLE OF OBSERVATIONS.

10:55AM   10           IN REGARDS TO YOUR COMMENTS ABOUT THE ATTORNEYS' FEES,

10:55AM   11      I'VE READ AND HEARD A LOT ABOUT THEM IN THIS LITIGATION FROM

10:55AM   12      VARIOUS FILINGS, FROM MR. O'TOOLE AND OTHERS.      I MAY HEAR AGAIN

10:55AM   13      FROM OTHERS ABOUT THAT AS WELL LATER ON, AND I'LL CERTAINLY

10:55AM   14      CONSIDER THAT.

10:55AM   15           THE LODESTAR IS CERTAINLY SOMETHING THAT WE'RE GOING TO

10:55AM   16      TALK ABOUT AND AT THE TIME OF THE -- AT THE APPROPRIATE TIME

10:55AM   17      FOR ATTORNEYS' FEES.

10:55AM   18           AND TO YOUR QUESTION, MR. O'TOOLE'S POINT, THE COURT

10:55AM   19      DID -- PART OF THIS LITIGATION IS THE COURT REQUIRED PLAINTIFFS

10:55AM   20      TO KEEP TAB OF THEIR HOURS, KEEP TRACK OF THE HOURS.

10:55AM   21           AT THE APPOINTMENT OF LEAD COUNSEL WE HAD ROBUST

10:55AM   22      DISCUSSION, BY ME AT LEAST, QUESTIONING AS TO WHAT CAN WE DO TO

10:55AM   23      KEEP THE FEES DOWN?    HOW ARE YOU GOING TO MANAGE THE

10:55AM   24      LITIGATION, THE PROSECUTION OF THIS CASE SUCH THAT WE CAN

10:55AM   25      REDUCE TIME SPENT?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 29 of 189
                                                                                       29


10:55AM    1           AND I WAS INFORMED BY THE PARTIES ABOUT THOSE TYPES OF

10:56AM    2      ECONOMIES OF SCALES THAT WOULD BE ADVANCED TO ACCOMPLISH THAT.

10:56AM    3      SO WE'LL TALK ABOUT THAT AT THE APPROPRIATE TIME.

10:56AM    4           I REALIZE YOU INDICATE, SIR, MR. PENTZ, THAT THE CASE ONLY

10:56AM    5      HAS A SHELF LIFE OF APPROXIMATELY TWO YEARS, SOMETHING LIKE

10:56AM    6      THAT, AND THAT IS AN APPRECIABLE BRIEF TIME.

10:56AM    7           ANOTHER OBSERVATION OF THAT MIGHT BE THAT THAT'S WHAT

10:56AM    8      HAPPENS WHEN YOU HAVE EXCELLENT COUNSEL INVOLVED IN A VERY

10:56AM    9      COMPLEX CASE SUCH AS THIS ONE, AND THAT'S WHY WE DESIRE TO

10:56AM   10      HAVE, I SAY 'WE' I'M TALKING ABOUT JUDGES, WE LOVE TO -- JUDGES

10:56AM   11      LOVE LAWYERS, AND WE'RE PARTICULARLY FOND OF PROFESSIONAL,

10:56AM   12      EXPERIENCED, AND EXCELLENT COUNSEL WHO CAN, WHO CAN THROUGH

10:56AM   13      THEIR EXPERIENCE MARSHAL THROUGH THE COMPLEXITIES OF A CASE AND

10:56AM   14      REACH RESOLUTION IN A RELATIVELY SHORT MANNER.

10:56AM   15           AND I SHOULD TELL YOU I FEEL, AND I'M NOT SPEAKING TO

10:56AM   16      COUNSEL IN THIS CASE, BUT I'LL TELL YOU I HAVE BENEFITTED

10:57AM   17      GREATLY FROM THE PROFESSIONALISM, THE WORK OF THESE LAWYERS, SO

10:57AM   18      I'M NOT SURPRISED THAT THE CASE REACHED EARLY RESOLUTION.        I

10:57AM   19      ATTRIBUTE THAT, SIR, NOT TO ANYTHING UNTOWARD BUT RATHER TO

10:57AM   20      THESE LAWYERS' ABILITIES, AND I'M TALKING ABOUT THE DEFENSE AND

10:57AM   21      PLAINTIFFS HERE, THEIR ABILITIES.

10:57AM   22           I'VE BEEN VERY IMPRESSED, AND IT'S BEEN MY PRIVILEGE TO

10:57AM   23      WORK WITH THEM AS THEY MARSHAL THROUGH THE COMPLEX ISSUES HERE,

10:57AM   24      AND BECAUSE OF THEIR EXPERIENCES HAVE BEEN ABLE TO REACH A

10:57AM   25      RESOLUTION, AGAIN, FROM THE PLAINTIFFS' SIDE FOR THE BENEFIT OF



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 30 of 189
                                                                                     30


10:57AM    1      THEIR CONSUMERS, AND FROM MR. CHORBA'S SIDE, FOR THE BENEFIT OF

10:57AM    2      HIS CLIENT SUCH THAT THE LITIGATION CAN PUT AND BE PUT, IF YOU

10:57AM    3      WILL, IN THE REARVIEW MIRROR OF THE COMPANY AND THE COMPANY CAN

10:57AM    4      MOVE FORWARD.   THE CONSUMERS FROM MR. COTCHETT'S SIDE CAN MOVE

10:57AM    5      FORWARD ALSO REACHING THEIR RESOLUTION.

10:57AM    6             SO I THINK THAT'S ANOTHER, IF YOU WILL, LENS TO LOOK AT

10:57AM    7      THE EARLY RESOLUTION OF A CASE.       THAT HAPPENS WHEN YOU HAVE

10:58AM    8      EXCELLENT LAWYERS WORKING ON THE CASE, AND IT'S BEEN, AGAIN, I

10:58AM    9      HAVE SAID, MY PRIVILEGE TO WORK WITH THESE LAWYERS.

10:58AM   10             THANK YOU AGAIN, MR. PENTZ, FOR YOUR OBSERVATIONS.

10:58AM   11      THEY'VE BEEN HELPFUL, AND I APPRECIATE IT.

10:58AM   12             LET ME MOVE NOW TO, LET'S SEE, DEBORAH PANTONI AND IS

10:58AM   13      MS. WESTFALL SPEAKING FOR MS. PANTONI?

10:58AM   14             MS. KRATZMANN, DO WE KNOW -- THIS IS RELATED TO DOCKET

10:58AM   15      519.

10:58AM   16                  THE CLERK:   YES, YOUR HONOR.    I SAW THE "RAISE YOUR

10:58AM   17      HAND FEATURE," BUT I WAS NOT ABLE TO PROMOTE MS. WESTFALL.

10:58AM   18             IF SHE WOULD RAISE HER HAND, PLEASE, AGAIN.

10:58AM   19             PROMOTING NOW, YOUR HONOR.

10:58AM   20                  THE COURT:   THANK YOU.

10:58AM   21             MS. WESTFALL, ARE YOU THERE?    I SEE YOUR NAME, BUT IF YOU

10:59AM   22      COULD ENGAGE YOUR SCREEN AND THEN UNMUTE, THAT WOULD BE

10:59AM   23      HELPFUL.

10:59AM   24                  MS. WESTFALL:   GIVE ME A MINUTE, AND I'LL TRY TO DO

10:59AM   25      THE SCREEN.   AH.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 31 of 189
                                                                                      31


10:59AM    1                 THE COURT:    YOUR RESPONSE IS ONE THAT IS VERY COMMON

10:59AM    2      TO ME AND OTHERS IN THIS TECHNOLOGY.       THE "AH" IS SOMETHING

10:59AM    3      THAT WE EXPRESS WITH SOME FREQUENCY AS WE TRY TO ENGAGE THE

10:59AM    4      TECHNOLOGY, MS. WESTFALL.

10:59AM    5           ARE YOU THERE?

10:59AM    6                 MS. WESTFALL:    YES, I AM.   THANK YOU FOR ALLOWING ME

10:59AM    7      TO SPEAK, YOUR HONOR.

10:59AM    8                 THE COURT:    OF COURSE.   CAN YOU PLEASE STATE YOUR

10:59AM    9      NAME AND SPELL IT, PLEASE.

10:59AM   10                 MS. WESTFALL:    YES.   MY NAME IS JAN WESTFALL,

10:59AM   11      W-E-S-T-F-A-L-L.

10:59AM   12                 THE COURT:    AND IT'S J-A-N.

10:59AM   13                 MS. WESTFALL:    J-A-N IS MY FIRST NAME.

10:59AM   14                 THE COURT:    THANK YOU.   WHAT IS IT YOU WOULD LIKE ME

10:59AM   15      TO KNOW, MS. WESTFALL?

10:59AM   16                 MS. WESTFALL:    SO MR. PENTZ REVIEWED MOST OF THE

10:59AM   17      ISSUES I COVERED IN MY OBJECTION.     AND THE ONE ISSUE, AND HE

10:59AM   18      ADDRESSED THIS BRIEFLY, BUT THE ONE CONCERN THAT I THINK OTHER

11:00AM   19      OBJECTORS DID NOT REALLY RAISE IS THE DIFFERENCE BETWEEN THE

11:00AM   20      CLASS DEFINITION AND THE ATTESTATION REQUIRED ON THE CLAIM

11:00AM   21      FORM, WHICH IS A QUESTION THAT MY CLIENT RAISED TO ME.        SHE

11:00AM   22      SAID, YOU KNOW, I HAD TO GO BACK AND THINK ABOUT WHAT ACTUAL

11:00AM   23      PERFORMANCE ISSUES I HAD, AND I REALLY WASN'T SURE ABOUT

11:00AM   24      FILLING OUT THE OBJECTION.

11:00AM   25           IN THIS CASE THE CLASS IS DEFINED BY OWNERSHIP OF THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 32 of 189
                                                                                     32


11:00AM    1      DEVICE AND RUNNING OF SPECIFIC OPERATING PROGRAMS, BUT THE

11:00AM    2      CLAIM FORM REQUIRES ATTESTATION TO SPECIFIC INJURY.    I REALIZE

11:00AM    3      THOSE ARE THE ISSUES THAT ARE RAISED IN THE LAWSUIT, BUT

11:00AM    4      THEY'RE TWO DIFFERENT GROUPS, THE PEOPLE WHO REALIZED THAT THEY

11:00AM    5      EXPERIENCED THIS INJURY VERSUS ALL OF THE PEOPLE WHO OWNED THE

11:00AM    6      DEVICE.

11:00AM    7           AND, YOU KNOW, I THINK ABOUT THIS AS SORT OF A STRUCTURAL

11:00AM    8      PROBLEM.   IF YOU WERE TO LOOK AT IT BY ANALOGY TO, SAY, A TOXIC

11:01AM    9      TORT CONTEXT WHERE A SETTLEMENT IS GOING TO COVER EVERYBODY IN

11:01AM   10      A NEIGHBORHOOD WHO GOT WATER FROM A PARTICULAR, YOU KNOW

11:01AM   11      MUNICIPAL WATER SUPPLIER, BUT ONLY PEOPLE WHO SUFFER SOME KIND

11:01AM   12      OF HEALTH INJURY CAN MAKE A CLAIM FORM.

11:01AM   13           BUT EVERYBODY'S CLAIM IS GOING TO BE RELEASED.    MAYBE

11:01AM   14      LATER SOMETHING COMES UP, BUT OTHER PEOPLE WHO THEY'RE NOT ABLE

11:01AM   15      TO FILE A CLAIM HAVE THEIR CLAIMS RELEASED.

11:01AM   16           SO IT'S A STRUCTURAL PROBLEM THAT I JUST WANTED TO DRAW

11:01AM   17      YOUR ATTENTION TO AS TO HOW THE CLAIM FORM WAS DESIGNED, AND

11:01AM   18      THAT IT MAY POTENTIALLY HAVE DISCOURAGED CERTAIN CLASS MEMBERS

11:01AM   19      FROM FILING THEIR CLAIMS.

11:01AM   20                 THE COURT:   THANK YOU, MS. WESTFALL.

11:01AM   21           AND I THINK YOU HEARD MY PREAMBLE EARLIER.    I DID APPROVE

11:01AM   22      THE NOTICE, AND WE'RE GOING TO TALK ABOUT -- THERE'S A QUESTION

11:02AM   23      ABOUT WHETHER OR NOT THE SERIAL NUMBER REQUIREMENT WAS APPROVED

11:02AM   24      FOR MAKING A CLAIM AND A QUESTION AND AN ISSUE WHETHER OR NOT

11:02AM   25      IT WAS REQUIRED AND APPROVED BY THE COURT FOR AN OPT-OUT.        I'M



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 33 of 189
                                                                                       33


11:02AM    1      GOING TO TALK TO THESE LAWYERS ABOUT THAT LATER ON.

11:02AM    2           BUT I DID APPROVE THE NOTICE OUTRIGHT.        AND JUST IN A

11:02AM    3      NUTSHELL, THE PARTIES, APPLE PARTICULARLY, NEEDED TO KNOW,

11:02AM    4      THERE HAD TO BE SOME TYPE OF A MECHANISM TO IDENTIFY WHO THE

11:02AM    5      PARTY, WHO THE AFFECTED PARTIES WERE.     DID THEY HAVE AN IPHONE?

11:02AM    6      THE QUESTION OF OWNERSHIP AND USE AND ALL OF THAT, WE'LL

11:02AM    7      PROBABLY TALK A LITTLE BIT MORE ABOUT THAT.

11:02AM    8           THE SECOND ISSUE, WHICH IS THE GRAVAMEN OF THE LAWSUIT AS

11:02AM    9      I UNDERSTAND IT, WAS THE PERFORMANCE SOMEHOW AFFECTED IN A

11:02AM   10      NEGATIVE WAY, DIMINISHED AS THE COMPLAINT SUGGESTS?

11:03AM   11           AND I THINK APPLE, MR. CHORBA'S TEAM, WILL SAY NOT ALL OF

11:03AM   12      THOSE PHONES HAVE THAT ISSUE.    SOME OF THEM DIDN'T.     MANY OF

11:03AM   13      THEM DID APPARENTLY ACCORDING TO THE SETTLEMENT.

11:03AM   14           SO THE NOTICE TRIED TO PARSE THAT OUT.        THE ATTESTATION

11:03AM   15      PART OF IT, YOU'RE SAYING SOME INDIVIDUALS MIGHT BE PERSUADED

11:03AM   16      BECAUSE THEY DON'T WANT TO -- WHENEVER YOU SEE THE WORD

11:03AM   17      "PERJURY" IT HAS SOME PEJORATIVE TERM, IT BRINGS FEAR IN

11:03AM   18      SOMEBODY THAT THEY WOULD HAVE TO DECLARE UNDER PENALTY OF

11:03AM   19      PERJURY, AND MY GOODNESS, IN THE STATE COURT WE KNOW PERJURY IS

11:03AM   20      A NONALTERNATIVE FELONY, AND IT'S A VERY SERIOUS THING IN ALL

11:03AM   21      COURTS.

11:03AM   22           SO I UNDERSTAND YOUR POSITION FROM THAT, BUT I THINK WHEN

11:03AM   23      WE LOOK AT THE NOTICE IT DOES SUGGEST THAT YOU DECLARE UNDER

11:03AM   24      PENALTY OF PERJURY THAT TO THE BEST OF YOUR KNOWLEDGE, IT'S NOT

11:04AM   25      ASKING THE OWNERS OF THE PHONES TO SAY ON APRIL 15TH AT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 34 of 189
                                                                                      34


11:04AM    1      5:15 P.M. MY PHONE HAD A SLOWDOWN.

11:04AM    2            NOW, THERE ARE SOME PEOPLE THAT MIGHT HAVE THOSE TYPES OF

11:04AM    3      RECORDS.   MOST OF US DON'T.    SO I THINK IT DID CALL FOR THE

11:04AM    4      ABILITY TO SAY "TO THE BEST OF MY KNOWLEDGE," AND I HOPE THAT

11:04AM    5      WAS THE GENERAL WAY TO CAPTURE SOMEBODY WHO HAD AN ISSUE WITH

11:04AM    6      THE PHONE SUCH THAT IT CAUSED SOME BRIEF, HOWEVER TEMPORARY OR

11:04AM    7      SIGNIFICANT, BUT THAT'S WHAT THE NOTICE TRIED TO CAPTURE.

11:04AM    8            THANK YOU FOR YOUR COMMENTS AND OBSERVATIONS.     I THINK

11:04AM    9      WHAT YOU'LL SEE IS WE'RE GOING TO TALK ABOUT THAT LATER, ABOUT

11:04AM   10      THOSE ISSUES AS WELL AS TO -- AS I SAID, I HAVE SOME CONCERNS

11:04AM   11      ABOUT SOME OF THIS.     SO THANK YOU FOR RAISING IT.   I APPRECIATE

11:04AM   12      IT.   THANK YOU FOR BEING PART OF THIS DISCUSSION.

11:05AM   13                 MS. WESTFALL:    THANK YOU FOR ALLOWING ME TO SPEAK,

11:05AM   14      YOUR HONOR.

11:05AM   15                 THE COURT:    YOU'RE VERY WELCOME.

11:05AM   16            NEXT ON MY LIST IS KIMBERLY ROSETTA.

11:05AM   17                 THE CLERK:    YOUR HONOR, I DON'T BELIEVE THAT

11:05AM   18      INDIVIDUAL IS ATTENDING.

11:05AM   19                 THE COURT:    THANK YOU.   I'LL NOTE THAT DOCKET 524

11:05AM   20      CAPTURES ANY REMARKS.

11:05AM   21            NEXT ON MY LIST IS ALEXIS WEST, AND THIS IS RELATED TO

11:05AM   22      DOCKET 514.

11:05AM   23                 MR. CLORE:    YES.   HI, JUDGE.   THIS IS ROBERT CLORE

11:05AM   24      FOR ALEXIS WEST.

11:05AM   25                 THE COURT:    THANK YOU, MR. CLORE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 35 of 189
                                                                                   35


11:05AM    1           WHAT WOULD YOU LIKE ME TO KNOW?

11:05AM    2                 MR. CLORE:   THANK YOU, JUDGE.

11:05AM    3           WE EXTENSIVELY BRIEFED WHY WE BELIEVE CLASS COUNSEL ARE

11:05AM    4      NOT ENTITLED TO IN EXCESS OF 50 MILLION ABOVE THEIR LODESTAR

11:06AM    5      AND ALSO WHY THE CLASS MEMBERS SHOULD BE GIVEN ACCESS FOR

11:06AM    6      UNKNOWN CONSULTANT'S OPINIONS ON DAMAGES WHICH INFORM THEIR

11:06AM    7      DECISION TO SETTLE THE CASES.

11:06AM    8           BUT WHAT I WOULD REALLY LIKE TO SPEAK TO HERE JUST BRIEFLY

11:06AM    9      IS THE QUICK-PAY PROVISION IN SECTION 8.3 OF THE SETTLEMENT

11:06AM   10      WHICH PURPORTS TO ALLOW CLASS COUNSEL TO BE PAID HALF OF THEIR

11:06AM   11      FEES UPFRONT.

11:06AM   12           AND I'M NOT SO MUCH FOCUSSED ON THE -- WHETHER IT'S

11:06AM   13      APPROPRIATE TO HAVE A QUICK-PAY PROVISION IN THE SETTLEMENT OR

11:06AM   14      NOT, BUT MORE ABOUT WHAT HAPPENS IN THE EVENT THAT THIS COURT

11:06AM   15      WERE TO AWARD ATTORNEYS' FEES, WHICH WERE THEN TO GO BEFORE THE

11:06AM   16      NINTH CIRCUIT, AND IF THE NINTH CIRCUIT WERE TO REVERSE,

11:06AM   17      VACATE, MODIFY OR OVERTURN FEES IN SOME RESPECT.

11:07AM   18           AND SO WE CITED RULE 1.15 OF THE CALIFORNIA RULES OF

11:07AM   19      PROFESSIONAL CONDUCT AND BY THE EXPRESS TERMS OF THE

11:07AM   20      SETTLEMENT, CALIFORNIA LAW GOVERNS AND SO, THEREFORE, THE RULES

11:07AM   21      OF PROFESSIONAL CONDUCT, THE CALIFORNIA RULES OF PROFESSIONAL

11:07AM   22      CONDUCT ARE APPLICABLE.

11:07AM   23           1.15(A) SAYS ALL FUNDS HELD BY A LAWYER OR LAW FIRM FOR

11:07AM   24      THE BENEFIT OF A CLIENT SHALL BE DEPOSITED INTO A TRUST

11:07AM   25      ACCOUNT, AND THEY CAN BE -- THEY CAN ONLY BE WITHDRAWN WHEN



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 36 of 189
                                                                                     36


11:07AM    1      THEIR INTERESTS, WHEN THE ATTORNEY'S INTERESTS IN THOSE FUNDS

11:07AM    2      BECOMES FIXED.

11:07AM    3           AS I CITED ON PAGE 11 OF OUR OBJECTION, WHICH IS FOUND AT

11:07AM    4      DOCKET 514, AN ETHICS EXPERT IN CALIFORNIA AND SPECIAL DEPUTY

11:07AM    5      TRIAL COUNSEL OF THE STATE BAR OF CALIFORNIA HAS TESTIFIED IN

11:07AM    6      THIS SPECIFIC CONTEXT WHEN THERE'S A QUICK-PAY PROVISION AND

11:08AM    7      THE ATTORNEYS' FEES ARE CONTINGENT UPON NOT -- NO REVERSAL OR

11:08AM    8      MODIFICATION OR VACATURE, THAT THOSE FUNDS HAVE TO BE PLACED

11:08AM    9      INTO A CLIENT TRUST ACCOUNT.

11:08AM   10           SO CLASS COUNSEL'S REPLY SAYS THAT, WELL, JUDGE KOH IN

11:08AM   11      YAHOO AND OTHER CASES HAVE SAID THAT A QUICK-PAY PROVISION IS

11:08AM   12      APPROPRIATE AND PERMISSIBLE BUT NO COURT HAS ADDRESSED THE

11:08AM   13      ISSUE OF WHETHER ASSUMING THE FUNDS ARE PAID AS CONTEMPLATED

11:08AM   14      UNDER THE QUICK-PAY PROVISION, WHETHER THOSE FUNDS HAD TO BE

11:08AM   15      PLACED IN CLIENT TRUSTS.

11:08AM   16           AS I SAID, OUR EXPERT, OUR EXPERT MCINTYRE TESTIFIED THAT

11:08AM   17      THEY DO.   SO THIS IS NOT JUST AN ISSUE THAT -- WE BELIEVE THAT

11:08AM   18      IT HAD -- WE'RE AT A STAGE RIGHT NOW WHERE IT'S NOT A PROBLEM,

11:08AM   19      AND WE CAN ADDRESS IT.

11:08AM   20           WE NEED A COMMITMENT FROM CLASS COUNSEL THAT THOSE FUNDS

11:08AM   21      ARE GOING TO BE PLACED IN TRUST AS I'VE POINTED OUT IN THE

11:09AM   22      OBJECTION.   ELSEWHERE IN THE OPTICAL DISK CASE BEFORE

11:09AM   23      JUDGE SEEBORG, THERE WAS NO TRUST ACCOUNT.     THE NINTH CIRCUIT

11:09AM   24      VACATED A FEE AWARD, AND THE ATTORNEYS HELD ON TO THE MONEY TO

11:09AM   25      THE DETRIMENT OF THE CLASS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 37 of 189
                                                                                     37


11:09AM    1           SO WE'RE IN A POSITION NOW WHERE WE CAN PREVENT THAT FROM

11:09AM    2      HAPPENING.

11:09AM    3           IT DOESN'T MATTER THAT THERE'S AN UNDERTAKING OR THAT THE

11:09AM    4      COURT CAN ENFORCE THE QUICK-PAY PROVISION, WHICH BY THE WAY

11:09AM    5      DOESN'T SAY MONEY WILL BE RETURNED TO THE CLASS OR WILL BE

11:09AM    6      RETURNED TO THE SETTLEMENT FUND.

11:09AM    7           BUT IT DOESN'T MATTER.     THOSE THINGS ARE SOMETHING THAT

11:09AM    8      SHOULD TAKE PLACE ONCE -- THAT'S PUTTING THE CART AHEAD OF THE

11:09AM    9      HORSE.   YOU'VE GOT TO PUT THE MONEY IN THE CLIENT TRUST AND

11:09AM   10      THEN IF THERE'S A PROBLEM OR THERE'S A VACATURE, A REVERSAL OR

11:09AM   11      MODIFICATION, THEN YOU TAKE THAT ROUTE AND KNOWING THAT THE

11:09AM   12      FUNDS ARE SECURED AND SEPARATED OR SEPARATED FROM THE --

11:10AM   13      SECURED IN A TRUST ACCOUNT.     SO WE WOULD ASK FOR A COMMITMENT

11:10AM   14      FROM CLASS COUNSEL THAT THAT'S GOING TO TAKE PLACE.

11:10AM   15           THE REPLY SEEMS TO SUGGEST, ALTHOUGH THEY DON'T REALLY

11:10AM   16      ADDRESS IT, BUT THEY SEEM TO SUGGEST THAT THEY DON'T BELIEVE

11:10AM   17      THAT THEY HAVE TO DO THAT, AND WE WOULD URGE THE COURT TO NOT

11:10AM   18      MAKE AN EXCEPTION FOR CLASS ACTION ATTORNEYS TO RULE ON 1.15.

11:10AM   19                   THE COURT:   ALL RIGHT.   THANK YOU, MR. CLORE.

11:10AM   20           I DO NOTE THAT IN SECTION 8.3 THERE'S AN OBLIGATION TO

11:10AM   21      REPAY TO APPLE ATTORNEYS' FEES AND EXPENSES.

11:10AM   22           IT SEEMS TO ME THAT'S A PAYMENT BACK TO THE COMMON FUND

11:10AM   23      FOR DISTRIBUTION UNLESS THE WHOLE JUDGMENT IS OVERTURNED, IN

11:10AM   24      WHICH CASE APPLE ITSELF MAY BE REPAID, AND I CAPTURE THAT.

11:10AM   25           THANK YOU FOR NOTING THOSE TWO CASES.      THAT'S THE YAHOO



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 38 of 189
                                                                                      38


11:10AM    1      CASE WAS 2020 WESTLAW 4212811, I THINK THAT'S WHAT YOU WERE

11:11AM    2      REFERRING TO, AND CERTAINLY THE FLAT PANEL ANTITRUST LITIGATION

11:11AM    3      2011 WESTLAW 7575004 ALSO SPEAKS TO THE QUICK-PAY AND THE

11:11AM    4      QUICK-PAY PROVISIONS AND RATIFY THE QUICK-PAY PROVISIONS.

11:11AM    5           BUT I APPRECIATE YOU RAISING THESE ETHICAL QUESTIONS FOR

11:11AM    6      COUNSEL.    AND I KNOW COUNSEL, AND I'M LOOKING AT THEM THROUGH

11:11AM    7      THE SCREEN ALSO HERE, AND I KNOW THAT PLAINTIFFS' COUNSEL ARE

11:11AM    8      TAKING NOTES AS TO THESE OBJECTIONS.

11:11AM    9           I'LL HEAR FROM THEM AT THE APPROPRIATE TIME, BUT I THOUGHT

11:11AM   10      IT BEST TO HEAR ALL OF THE OBJECTIONS FIRST, AND THEN I'LL

11:11AM   11      ALLOW COUNSEL TO ADDRESS ANY OBJECTIONS SHOULD THEY WISH.

11:11AM   12           SO THANK YOU VERY MUCH, MR. CLORE.       I APPRECIATE YOUR

11:11AM   13      COMMENTS.

11:11AM   14                  MR. CLORE:    THANK YOU.

11:11AM   15                  THE COURT:    ALL RIGHT.    LET ME TURN NOW TO THERE ARE

11:11AM   16      CERTAIN OBJECTORS HERE THAT ARE IDENTIFIED.

11:11AM   17           BEST COMPANIES, AND THEY ARE REFERENCED IN 517, WHO IS

11:12AM   18      APPEARING FOR BEST COMPANIES?        IS IT MS. KRAVITZ?   MR. KAMBER?

11:12AM   19                  MR. KAMBER:   YES, YOUR HONOR.

11:12AM   20           SCOTT KAMBER FROM KAMBER LAW ON BEHALF OF BEST COMPANIES,

11:12AM   21      AND I'M WITH HERE WITH MY COLLEAGUE, MICHAEL ASCHENBRENER.

11:12AM   22                  THE COURT:    MICHAEL?    WHAT IS THE LAST NAME?

11:12AM   23                  MR. KAMBER:   ASCHENBRENER.

11:12AM   24                  THE COURT:    I SEE IT ON THE SCREEN.    THANK YOU.

11:12AM   25           WHAT IS IT YOU WOULD LIKE ME TO KNOW, MR. KAMBER?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 39 of 189
                                                                                     39


11:12AM    1                 MR. KAMBER:    I'D LIKE YOU TO KNOW, YOUR HONOR, THAT

11:12AM    2      KAMBER LAW FIRM USUALLY DOES NOT OBJECT.     IN FACT, IT'S QUITE

11:12AM    3      UNUSUAL FOR US TO BE HERE IN A POSITION OF AN OBJECTOR INSTEAD

11:12AM    4      OF SUPPORTING A SETTLEMENT AND PUTTING FORTH A SETTLEMENT AS

11:12AM    5      LEAD COUNSEL.

11:12AM    6           OUR ISSUE HERE IS QUITE NARROW.     IT IS DEALING WITH THE

11:12AM    7      NON NATURAL PERSON'S CORPORATE PURCHASERS AND THE DICHOTOMY

11:12AM    8      BETWEEN OWNERSHIP AND USERSHIP.

11:12AM    9           BASICALLY WHEN OWNERSHIP AND USERSHIP DIVERGE, SO DO THE

11:12AM   10      INTERESTS AND HERE IN THE COURT -- AND IN A CORPORATE CONTEXT

11:12AM   11      WE BELIEVE IT'S A CLASSIC SUBCLASS SITUATION.

11:13AM   12           I MEAN, WE UNDERSTAND, AND WE ARE FULLY SUPPORTIVE AND OUR

11:13AM   13      FIRM FREQUENTLY ENGAGES IN EARLY RESOLUTION.       AS THE COURT

11:13AM   14      MENTIONED EARLIER THAT THAT'S SOMETHING TO ENCOURAGE, NOT TO

11:13AM   15      DISCOURAGE.

11:13AM   16           HERE OUR ISSUE REALLY IS FOCUSSED ON THE CORPORATE

11:13AM   17      NON NATURAL PERSONS.     AND WHEN ONE LOOKS AT THE RECORD, IT IS

11:13AM   18      NOT AN ISSUE THAT DEFENSE OR PLAINTIFFS' COUNSEL HAS REALLY

11:13AM   19      FOCUSSED THIS COURT ON DURING PRELIMINARY APPROVAL.

11:13AM   20           OUR PAPERS EXPRESS THE POSITION OF OUR CLIENT, BEST

11:13AM   21      COMPANIES, AND ON THE MOST PART WE WILL RELY UPON OUR PAPERS.

11:13AM   22           WE ALSO HAVE COORDINATED WITH MR. NASSIRI WHO IS GOING TO

11:13AM   23      GO INTO MORE DETAIL WITH RESPECT TO THE CLAIMS PROCESS.

11:13AM   24           BUT I WOULD JUST LIKE TO SUMMARIZE AND WALK THROUGH A FEW

11:13AM   25      OF OUR POINTS FOR THE COURT AND ANSWER ANY QUESTIONS THE COURT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 40 of 189
                                                                                   40


11:13AM    1      MAY HAVE AND ALSO PROPOSE WHAT WE BELIEVE WOULD BE AN

11:14AM    2      APPROPRIATE SOLUTION FOR THE ISSUES HERE.

11:14AM    3           FIRST, TO BE VERY CLEAR, WE DO NOT -- OUR CLIENT DOES NOT

11:14AM    4      HAVE AN OBJECTION RELATING TO THE INDIVIDUAL CLAIMS OF NATURAL

11:14AM    5      PERSONS AND DOES NOT HAVE AN OBJECTION TO THE ATTORNEYS' FEES

11:14AM    6      OR ANYTHING ELSE IN THE SETTLEMENT EXCEPT THAT RELATING TO THE

11:14AM    7      CORPORATE NON NATURAL PURCHASER.

11:14AM    8           FROM THE BEGINNING OF THIS CASE THERE HAS NOT BEEN A

11:14AM    9      NON -- A CORPORATE REPRESENTATIVE WITH A SEAT AT THE TABLE.      IT

11:14AM   10      WASN'T IN THE COMPLAINT.    IT WASN'T IN THE MEDIATION.   IT MADE

11:14AM   11      ONLY A LIMITED FOCUS AND MENTION EVEN IN THE PRELIMINARY

11:14AM   12      APPROVAL HEARINGS BY CLASS COUNSEL AND BY CORPORATE COUNSEL.

11:14AM   13           AND THE REALITY IS THAT, YES, YOU KNOW, IN RESPONSE TO

11:14AM   14      THEIR PAPERS, THERE HAVE BEEN A NUMBER OF CLAIMS THAT WERE

11:14AM   15      FILED BY CORPORATE PURCHASERS, BUT THE BACKFILLING AFTER THE

11:14AM   16      FACT THEY JUST CANNOT HELP THE SETTLEMENT ESCAPE FROM THE FACT

11:14AM   17      THAT THERE IS AN ADEQUACY OF THE REPRESENTATION PROBLEM WITH

11:15AM   18      RESPECT TO THE CORPORATE PURCHASERS.

11:15AM   19           THAT PROBLEM OF NOT HAVING A SEAT AT THE TABLE FROM THE

11:15AM   20      CORPORATE PURCHASERS HAS CREATED AN ENVIRONMENT WHERE THERE IS

11:15AM   21      A PROBLEM WITH RESPECT TO NOTICE, A PROBLEM WITH RESPECT TO THE

11:15AM   22      NONINDIVIDUALS, THE CORPORATE PLAINTIFFS -- I'M SORRY, THE

11:15AM   23      CORPORATE CLASS MEMBERS, NOT A PROBLEM WITH RESPECT TO THE

11:15AM   24      CLAIMS PROCESS, A PROBLEM WITH RESPECT TO THE RELEASE, A

11:15AM   25      PROBLEM WITH RESPECT TO HOW THE PRO RATA DISTRIBUTION IS DONE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 41 of 189
                                                                                   41


11:15AM    1      BETWEEN THE NON NATURAL PERSONS AND NATURAL PERSONS, AND THOSE

11:15AM    2      ISSUES ARE ALL, WE BELIEVE, SYSTEMIC FROM THE IDEA THAT THERE'S

11:15AM    3      JUST NOT BEEN A CORPORATE REPRESENTATIVE IN THE ROOM DURING ANY

11:15AM    4      PART OF THIS PROCESS.

11:15AM    5           TO BE SPECIFIC, THE NOTICE ITSELF WHERE THE PAPERS ARE

11:15AM    6      COMPLETELY CORRECT TO SAY THAT DIRECT NOTICE CAN BE ADEQUATE

11:15AM    7      AND IT CAN HAVE AN ADEQUATE REACH WITHOUT ANYTHING FURTHER.

11:15AM    8           BUT IN HERE THERE HAS NOT BEEN THE ATTEMPT EVEN FROM THE

11:16AM    9      APPLE STORE USERS, THE WHOLE NOTICE PROGRAM ARE REGISTERED

11:16AM   10      USERS OF THE PHONE.

11:16AM   11           IF A CORPORATION, A NON NATURAL PERSON, AND I USE IT

11:16AM   12      INTERCHANGEABLY HERE SO I WON'T JUST KEEP BEING REDUNDANT, IF

11:16AM   13      THEY WERE NOT A USER, THEY DIDN'T RECEIVE NOTICE.

11:16AM   14           SO THE ISSUE IS IF I'M A CORPORATE PURCHASER AND I BOUGHT

11:16AM   15      100 PHONES ON MY CORPORATE ACCOUNT FROM THE APPLE STORE, THAT

11:16AM   16      CORPORATION DID NOT GET NOTICE BY EMAIL, BY REGULAR MAIL, BY

11:16AM   17      ANYTHING WHATSOEVER UNLESS IT WAS REGISTERED AS A USER OF THE

11:16AM   18      PHONE.

11:16AM   19           NOW, IN THE PAPERS THEMSELVES THERE IS FOCUS ON IT FROM

11:16AM   20      BOTH ANGEION AND ALSO FROM APPLE'S COUNSEL AND PLAINTIFFS'

11:16AM   21      COUNSEL THAT, OH, ANY CLAIMS OBSERVANT.     CORPORATIONS CERTAINLY

11:16AM   22      GOT NOTICE.   BUT THEY DON'T ADDRESS THE FACT OF WHY DIDN'T THE

11:17AM   23      NONUSER CORPORATIONS, GOING BACK TO THE BIFURCATION BETWEEN

          24      OWNERSHIP AND USERSHIP, WHICH WE THINK IS SO IMPORTANT HERE.

          25           IT GOES ALSO TO THE FACT THAT WHEN ONE LOOKS AT THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 42 of 189
                                                                                         42


           1      NUMBERS THAT WERE IN THE ANGEION DECLARATION, CORPORATE

           2      PURCHASERS MADE UP A LITTLE BIT -- AROUND A THIRD OF THE

           3      CLAIMS, A LITTLE OVER A THIRD OF THE CLAIMS.

           4           NOW, WE DON'T KNOW HOW MANY PURCHASERS NATIONWIDE WERE

           5      CORPORATE PURCHASERS, SO WE DON'T KNOW WHETHER THAT IS A GOOD

           6      NUMBER OR A BAD NUMBER.

           7           BUT WHAT WE DO KNOW IS THAT MORE THAN 50 PERCENT OF THE

           8      CORPORATE CLAIMS SUBMITTED WERE LATE CLAIMS.       THAT IS OF

           9      PARTICULAR CONCERN AND IT DOES DEMONSTRATE THAT THERE IS A

          10      BASIC AND INTRINSIC ISSUE WITH RESPECT TO THE FACT THAT --

          11                 THE CLERK:    YOUR HONOR, EXCUSE ME.    I DON'T MEAN TO

          12      INTERRUPT, BUT I HAVE BEEN INFORMED THAT OUR COURT REPORTER HAS

11:20AM   13      BEEN DISCONNECTED.

11:20AM   14                 THE COURT:    OKAY.   LET'S PAUSE FOR A MOMENT.      THIS

          15      IS SOMETHING THAT SOMETIMES HAPPENS WITH THE TECHNOLOGY.

          16                 THE CLERK:    SHE IS GOING TO REJOIN.

          17                 THE COURT:    OKAY.   MR. KAMBER, MARK YOUR SPOT.

          18                 MR. KAMBER:    USUALLY I AM SPEAKING TOO QUICKLY AND

          19      THE COURT REPORTER DISCONNECTS INTENTIONALLY SO....

          20           (PAUSE IN PROCEEDINGS.)

11:20AM   21                 THE COURT:    THANK YOU.   WE'RE BACK ON THE RECORD.

11:20AM   22      ALL PARTIES PREVIOUSLY PRESENT ARE PRESENT ONCE AGAIN.

11:20AM   23           MR. KAMBER, WOULD YOU LIKE TO CONTINUE, SIR.

11:20AM   24                 MR. KAMBER:    THANK YOU, YOUR HONOR.

11:20AM   25           AS ANGEION CONCEDED IN THEIR DECLARATION THAT IPHONES ARE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 43 of 189
                                                                                    43


11:20AM    1      COMMONLY OWNED BY PEOPLE USED BY OTHER PERSONS, AND THIS

11:20AM    2      ARGUMENT IS EQUALLY APPLICABLE WITH RESPECT AND EVEN MORE SO

11:20AM    3      WITH RESPECT TO THE CORPORATE PURCHASER.     OFTENTIMES

11:20AM    4      CORPORATIONS PURCHASE AND PROVIDE PHONES TO THEIR EMPLOYEES.

11:20AM    5           NOW, WITH RESPECT TO NOTICE, A LOT WAS MADE IN THE PAPERS

11:20AM    6      ON -- IN REPLY IN SUPPORT OF FINAL APPROVAL THAT THE NOTICE WAS

11:20AM    7      ADEQUATE, ONE, BECAUSE OBVIOUSLY THERE WERE CORPORATE CLAIMS

11:20AM    8      THAT WERE SUBMITTED BUT ALSO THEY WENT THROUGH SOME PAINS OF

11:20AM    9      DEMONSTRATING THAT THE CLAIMS THEMSELVES, THAT THE NOTICE

11:20AM   10      THEMSELVES WENT TO CORPORATE DOMAINS.

11:20AM   11           BUT GOING TO A CORPORATE DOMAIN DOES NOT MEAN A

11:20AM   12      CORPORATION RECEIVED NOTICE.    THEY MADE THE SPECIFIC

11:21AM   13      PERSPECTIVE THAT FOR BEST COMPANIES, THAT ONE NOTICE WAS SENT

11:21AM   14      TO A BEST COMPANY DOMAIN.

11:21AM   15           WELL, I CAN TELL YOU, YOUR HONOR, THAT IT WASN'T A

11:21AM   16      CORPORATE OFFICER THAT RECEIVED THAT.     THAT WAS SOMEBODY WHO

11:21AM   17      MUST HAVE BEEN -- WHO WAS REGISTERED AND USED THEIR WORK

11:21AM   18      ADDRESS AS THEIR REGISTRATION ADDRESSED FOR THEIR IPHONE.

11:21AM   19           YOU CAN IMAGINE THAT ORACLE OR SOME OTHER LARGER

11:21AM   20      CORPORATION OUT THERE, JUST BECAUSE AN EMPLOYEE USES THEIR WORK

11:21AM   21      ADDRESS FOR THEIR REGISTRATION OF THEIR IPHONE DOES NOT MEAN

11:21AM   22      THAT THE CORPORATION HAS RECEIVED ADEQUATE NOTICE, ESPECIALLY

11:21AM   23      WHEN APPLE ITSELF THROUGH ITS STORES HAS BEEN IN POSSESSION OF

11:21AM   24      CORPORATE ACCOUNTS OF PURCHASERS WHO ARE NOT USERS AND THERE IS

11:21AM   25      NOTHING IN THE RECORD THAT INDICATES THAT THOSE PEOPLE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 44 of 189
                                                                                       44


11:21AM    1      RECEIVED, THOSE CORPORATIONS RECEIVED NOTICE.

11:21AM    2             CONTINUING, YOUR HONOR.   THE SAME ISSUES ARE INHERENTLY

11:21AM    3      PROBLEMATIC FOR THE CLAIMS PROCESS FOR THE WAY THAT THE LACK OF

11:21AM    4      ADEQUACY OF THE CORPORATE REPRESENTATION DURING THE PROCESS OF

11:22AM    5      SETTLEMENT HAS, FRANKLY, MADE THE PARTIES NOT FOCUSSED ON THE

11:22AM    6      FACT THAT THE IDEA OF THE ATTESTATIONS AND OTHER ASPECTS OF THE

11:22AM    7      CLAIMS PROCESS CREATE PROBLEMS FOR CORPORATE PURCHASERS THAT

11:22AM    8      ARE UNIQUE AND ARE NOT THE SAME PROBLEMS OF THE CLAIMS PROCESS

11:22AM    9      THAN NONCORPORATE PURCHASERS.

11:22AM   10             IN THE INTEREST OF TIME, I'LL DEFER TO MR. NASSIRI WHEN HE

11:22AM   11      SPEAKS TO FOCUS ON THAT ISSUE AS THAT WAS MORE OF AN EMPHASIS

11:22AM   12      IN HIS OBJECTION, IN HIS CLASS OBJECTION.

11:22AM   13             FURTHER, YOUR HONOR, WITH RESPECT TO THE RELEASE.     THERE

11:22AM   14      IS AN ISSUE HERE, FRANKLY, THAT THE RELEASE OF THE PURCHASER,

11:22AM   15      IF A CORPORATION PAID SEVERAL HUNDRED DOLLARS FOR THE IPHONE

11:22AM   16      AND THERE WAS AN ISSUE, FRANKLY, THE EMPLOYEE SHOULD NOT BE THE

11:22AM   17      ONE WHO IS RECEIVING THE PAYMENT.    THE SETTLEMENT LEAVES IT UP

11:22AM   18      THE EMPLOYER AND THE EMPLOYEE TO SORT IT OUT IN SOME MYSTERIOUS

11:23AM   19      WAY.    AND, FRANKLY, THE PARTIES DID NOT FOCUS THE COURT ON THIS

11:23AM   20      DURING THE PRELIMINARY APPROVAL, AND IT IS TRULY PROBLEMATIC

11:23AM   21      BECAUSE WE BELIEVE THAT THE CLAIM RESIDES WITH THE OWNER, NOT

11:23AM   22      THE EMPLOYEE.

11:23AM   23                  THE COURT:   SO, MR. KAMBER, HELP ME OUT HERE.

11:23AM   24             IF YOUR CLIENT PURCHASED A THOUSAND PHONES TO DISTRIBUTE

11:23AM   25      TO ITS EMPLOYEES, AND THEY USE THEM IN THE COURSE AND SCOPE OF



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 45 of 189
                                                                                   45


11:23AM    1      THEIR WORK, AND THEY WERE AFFECTED PHONES, AND AN EMPLOYEE HAS

11:23AM    2      LEFT THEIR EMPLOYMENT BUT THEY SOMEHOW GOT NOTICE FROM THE

11:23AM    3      ADMINISTRATOR BECAUSE SUPPOSEDLY THE PHONE CAME BACK TO THEM,

11:23AM    4      ASSUMING THEY -- THEY'RE THE ONES WHO REGISTERED THE PHONE,

11:23AM    5      WHAT YOU'RE SAYING IS THAT THAT INDIVIDUAL, FORMER EMPLOYEE, IN

11:23AM    6      MY HYPOTHETICAL, MIGHT BENEFIT FROM THE CLASS SETTLEMENT TO

11:23AM    7      YOUR DETRIMENT, YOUR CLIENT'S DETRIMENT, THE CORPORATE

11:24AM    8      DETRIMENT, CLIENT?

11:24AM    9                 MR. KAMBER:    CORRECT, YOUR HONOR.

11:24AM   10                 THE COURT:    WHAT IS YOUR SOLUTION FOR THAT?   WHAT IS

11:24AM   11      YOUR SOLUTION FOR THAT?

11:24AM   12           PRESUMABLY COULD YOUR COMPANY REACH OUT TO THAT EMPLOYEE

11:24AM   13      AND SAY YOU'RE UNJUSTLY ENRICHED, SEND US THE CHECK?

11:24AM   14                 MR. KAMBER:    I THINK ENCOURAGING MORE LITIGATION AS

11:24AM   15      RESULT OF THE CLASS SETTLEMENT WOULD BE A SOMEWHAT, WITH ALL

11:24AM   16      DUE RESPECT, PERVERSE RESULT.

11:24AM   17           BUT I THINK THAT IN THIS SITUATION THE SOLUTION,

11:24AM   18      YOUR HONOR, IS THAT THERE ARE PROCEDURAL PROTECTIONS THROUGH

11:24AM   19      THE PROCESS.   I THINK IF THERE WAS A CORPORATE SEAT AT THE

11:24AM   20      TABLE HERE, I THINK THE NOTICE -- FRANKLY, THERE SHOULD HAVE

11:24AM   21      BEEN -- WE BELIEVE THAT HAD THERE BEEN SEPARATE REPRESENTATION

11:24AM   22      FROM THE BEGINNING.

11:24AM   23                 THE COURT:    I UNDERSTAND THAT.

11:24AM   24                 MR. KAMBER:    OKAY.

11:24AM   25                 THE COURT:    THAT'S IN OUR REARVIEW MIRROR NOW.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 46 of 189
                                                                                       46


11:24AM    1                 MR. KAMBER:   SURE.   SURE.   SO THE SOLUTION --

11:24AM    2                 THE COURT:    WHERE DO WE GO FORWARD?   WHERE DO WE GO

11:24AM    3      FORWARD?

11:24AM    4                 MR. KAMBER:   SO THE SOLUTION MOVING FORWARD, WE

11:24AM    5      BELIEVE, IS THAT THERE SHOULD BE NOTICE TO CORPORATIONS,

11:24AM    6      SPECIFICALLY CORPORATIONS, TO THE CORPORATE ADDRESSES ON FILE

11:25AM    7      AND TO -- AND PUBLICATION NOTICE IF THEY DON'T BELIEVE THAT

11:25AM    8      THERE IS ADEQUATE CORPORATE ADDRESSES THAT SHOULD SET FORTH THE

11:25AM    9      IDEA THERE IS -- THAT THE SETTLEMENT PAYMENTS, THERE ARE

11:25AM   10      INDIVIDUALS WHO RECEIVE NOTICE, THAT YOU, CORPORATION, IF YOU

11:25AM   11      STILL OWN THESE PHONES, THERE IS A PROCESS FOR YOU TO SUBMIT

11:25AM   12      CLAIMS THAT DOES NOT RESULT IN AN ATTESTATION OF THOUSANDS AND

11:25AM   13      THOUSANDS OF PHONES FOR YOUR CORPORATION IN A WAY THAT IS

11:25AM   14      INEFFICIENT THAT IS NOT ABLE TO BE DONE ELECTRONICALLY.       THAT

11:25AM   15      THERE WOULD BE PART OF A WEBSITE THAT IS DEDICATED TO CORPORATE

11:25AM   16      PURCHASERS THAT WOULD INFORM THE CORPORATE PURCHASERS OF HOW TO

11:25AM   17      GO ABOUT THIS.   AND IF THEY HAVE FORMER EMPLOYEES THAT THEY

11:25AM   18      WOULD LIKE TO CONTACT WITH RESPECT TO THIS, THAT THEY CAN BE

11:25AM   19      AHEAD OF THE CURVE AND KNOW WHAT IS GOING ON HERE.

11:25AM   20           WE'RE MORE CONCERNED ABOUT CURRENT EMPLOYEES, FRANKLY,

11:25AM   21      THAN FORMER EMPLOYEES.    I THINK IN MOST INSTANCES IF A

11:25AM   22      CORPORATION CHOOSES TO LET AN EMPLOYEE KEEP THE PHONE, I THINK

11:25AM   23      THAT THAT IS LESS OF THE ISSUE OF A NON NATURAL PERSON ISSUE

11:26AM   24      AND PROBLEM THAT WE HAVE AND THAT IS MORE OF AN ISSUE OF A

11:26AM   25      PHONE THAT WAS GIVEN TO AS A GIFT OR AS CONSIDERATION.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 47 of 189
                                                                                     47


11:26AM    1           BUT I AM -- WE ARE CONCERNED ABOUT CORPORATIONS SUCH AS

11:26AM    2      THE BEST COMPANY THAT HAVE NUMEROUS EMPLOYEES WHO POSSESS THE

11:26AM    3      PHONES AS PART OF THEIR EMPLOYMENT, AND WHEN THEY LEAVE THE

11:26AM    4      EMPLOYMENT, THEIR PHONES WOULD BE TAKEN BACK.

11:26AM    5           BUT DURING THIS PROCESS, UNTIL VERY LATE IN THE PROCESS,

11:26AM    6      MOST CORPORATIONS DID NOT KNOW ABOUT THIS, AND MOST CORP --

11:26AM    7      THERE IS AMBIGUITY AS TO WHETHER THEY MAY BE INCLUDED, HOW THEY

11:26AM    8      WOULD FILE A CLAIM.

11:26AM    9           THE SETTLEMENT WEBSITE IS SPECIFICALLY DEDICATED TO AN

11:26AM   10      INDIVIDUAL CLAIM.    CORPORATE CLAIMANTS MUST SUBMIT

11:26AM   11      SPREADSHEETS, OTHER METHODS, ET CETERA, AND IN THE NUMBERS

11:26AM   12      THEMSELVES IT'S PARTICULARLY PROBLEMATIC.

11:26AM   13           I THINK THAT WAS REFLECTED IN THE CLAIMS RATE WHICH WE

11:26AM   14      DON'T EVEN KNOW HOW MANY OF THOSE CLAIMS WILL BE REJECTED.

11:26AM   15      IT'S PROBLEMATIC WITH RESPECT TO WHAT PROPORTION OF THE

11:26AM   16      CORPORATE CLAIMS ARE, IN FACT, LATE.

11:27AM   17           IT ALSO AFFECTS THE SETTLEMENT, YOUR HONOR, IN THE ISSUE

11:27AM   18      OF PRO RATA IN THAT THE SETTLEMENT ITSELF, THERE IS SOME

11:27AM   19      PRO RATA ENHANCEMENT DEPENDING ON THE NUMBER OF CLAIMS.

11:27AM   20           BUT ALL OF THE CLAIMS ARE THROWN INTO ONE BUNDLE,

11:27AM   21      INDIVIDUAL CLAIMS AND CORPORATE CLAIMS.      THERE IS NOTHING IN

11:27AM   22      THE RECORD THAT HAS BEEN PROVIDED TO YOU, AND TO THE COURT,

11:27AM   23      THAT ALLOWS FOR YOU TO MAKE A DETERMINATION AS TO WHAT

11:27AM   24      PROPORTION OF THE PHONES SOLD DURING THE CLASS PERIOD WERE SOLD

11:27AM   25      TO CORPORATIONS.    WE DON'T KNOW IF THAT WAS 20 PERCENT.   WE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 48 of 189
                                                                                     48


11:27AM    1      DON'T KNOW IF THAT WAS 40 PERCENT.

11:27AM    2           IT WOULD MAKE SENSE THAT THE PRO RATA DISTRIBUTION SHOULD

11:27AM    3      BE BROKEN UP BETWEEN THE TWO SUBCLASSES.     WE ARE NOT

11:27AM    4      CRITICIZING THE OVERALL CONSIDERATION THAT THIS COURT HAS

11:27AM    5      APPROVED DURING PRELIMINARY APPROVAL, BUT WE ARE SAYING THAT

11:27AM    6      BECAUSE THE CORPORATIONS WERE NOT THE FOCUS ON THE PARTY'S

11:27AM    7      ARGUMENT AND BRIEFING, THIS COURT IS IN A POSITION THAT IT

11:27AM    8      CANNOT KNOW WHAT PROPORTION WAS CORPORATIONS.

11:27AM    9           AND LET'S SAY THAT INDIVIDUALS PUT FORWARD -- YOU KNOW,

11:28AM   10      THAT 40 PERCENT OF THE FUND WAS SOLD OR 40 PERCENT OF THE

11:28AM   11      PHONES WERE SOLD TO INDIVIDUALS.    WELL, THEN THAT PRO RATA

11:28AM   12      SHOULD BE DIVVYING UP THAT 40 PERCENT.

11:28AM   13           SIMILARLY, THE 60 PERCENT SHOULD HAVE A DIFFERENT PRO RATA

11:28AM   14      RESULT WITH RESPECT TO THE CORPORATE PURCHASER.    THAT IS THE

11:28AM   15      KIND OF CONCERN WE HAVE BECAUSE THERE HASN'T BEEN CORPORATE

11:28AM   16      REPRESENTATION.

11:28AM   17           IT IS IN NO WAY A CRITICISM OF MR. COTCHETT AND HIS FIRM'S

11:28AM   18      ABILITIES AND HIS FIRM'S WORK IN THE SETTLEMENT.    AFTER ALL,

11:28AM   19      HIS CLIENTS WERE INDIVIDUALS.

11:28AM   20           YOU LOOK AT APPLE -- NOT CRITICIZING COUNSEL THERE.     THE

11:28AM   21      FOCUS OF THE SETTLEMENT FROM THE COMPLAINT THROUGH PRELIMINARY

11:28AM   22      APPROVAL WAS ON THE INDIVIDUAL.

11:28AM   23           BUT AT SOME TIME DURING THE CLAIMS PROCESS THERE WAS A

11:28AM   24      SUFFICIENT NUMBER OF CONTACTS FROM CORPORATE REPRESENTATIVES

11:28AM   25      AND CORPORATE CLAIMANTS THAT THEY BACKFILLED AND CREATED AN



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 49 of 189
                                                                                    49


11:28AM    1      AFTER-THE-FACT PROCESS FOR CORPORATIONS THAT WAS NOT INHERENT

11:28AM    2      IN WHAT WAS PRESENTED TO THIS COURT IN PRELIMINARY APPROVAL.

11:29AM    3           SO TO COME BACK TO YOUR QUESTION AFTER ANSWERING IT

11:29AM    4      INITIALLY, COMING BACK TO YOUR QUESTION, YOUR HONOR, WE BELIEVE

11:29AM    5      THAT THE SOLUTION HERE IS TO PROVIDE A FURTHER PERIOD FOR

11:29AM    6      CORPORATE CLAIMANTS AFTER ADEQUATE NOTICE AND AN ADEQUATE

11:29AM    7      CLAIMS PROCESS WAS CREATED FOR THE CORPORATE PURCHASER.

11:29AM    8           WE BELIEVE THAT WOULD ALLOW THE COURT NOT TO SIMPLY THROW

11:29AM    9      OUT THE SETTLEMENT AND SEND IT BACK TO MEDIATION OR TRY TO

11:29AM   10      REINVENT THE WHEEL.

11:29AM   11           WE ARE NOT TRYING TO CREATE A ROLE FOR OURSELVES OUT OF

11:29AM   12      WHOLE CLOTH.   WE ARE TRYING TO CREATE -- TO MAKE A CONTRIBUTION

11:29AM   13      HERE THAT WE THINK WOULD OTHERWISE CREATE A PROBLEM POTENTIALLY

11:29AM   14      ON APPEAL AND MORE IMPORTANTLY A PROBLEM FOR CORPORATE

11:29AM   15      PURCHASERS.

11:29AM   16           THE SETTLEMENT PROVIDES GREAT BENEFITS TO INDIVIDUALS.

11:29AM   17                  THE COURT:    I'M SORRY?

11:29AM   18                  MR. KAMBER:   THE SETTLEMENT PROVIDES GREAT BENEFITS

11:29AM   19      TO INDIVIDUALS, AND IT IS NOT IN OUR INTEREST TO TRY TO THROW

11:29AM   20      THAT OUT.

11:29AM   21                  THE COURT:    WELL, IT WOULD PROVIDE BENEFIT TO ALL

11:29AM   22      WHO HAD THE PHONES AND IF YOUR CLIENT PURCHASED A THOUSAND

11:30AM   23      PHONES, LET'S SAY, AND THOSE PHONES WERE AFFECTED PURSUANT TO

11:30AM   24      THE LAWSUIT, I THINK YOUR POINT IS YOUR CLIENT, THE

11:30AM   25      CORPORATION, SHOULD RECEIVE THE BENEFIT OF THE SETTLEMENT AS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 50 of 189
                                                                                       50


11:30AM    1      OPPOSED TO SOMEONE WHO USED THE PHONE IN THE COURSE AND SCOPE

11:30AM    2      OF THEIR EMPLOYMENT AND IT WAS NOT GIVEN TO THEM, THEY WEREN'T

11:30AM    3      IN POSSESSION OF THE PHONE.

11:30AM    4                  MR. KAMBER:   YES, YOUR HONOR.     SIMPLY PUT, YES.

11:30AM    5           AND ONE STEP FURTHER.     THAT THE ENTIRE PROCESS ITSELF,

11:30AM    6      WHEN YOU GO ON TO THE WEBSITE, I MEAN THE FACT THAT --

11:30AM    7                  THE COURT:    I UNDERSTAND THAT.

11:30AM    8                  MR. KAMBER:   AND THAT'S WHY WE WERE CONTACTED.

11:30AM    9      THAT'S WHY BEST COMPANIES, I BELIEVE, CONTACTED US HERE IS THEY

11:30AM   10      HEARD THROUGH SECONDHAND, THEY RECEIVED THIS INFORMATION, THEY

11:30AM   11      WENT TO THE WEBSITE, AND THEY WERE THINKING, WAIT A SECOND

11:30AM   12      HERE --

11:30AM   13                  THE COURT:    SURELY I UNDERSTAND YOUR POSITION,

11:30AM   14      MR. KAMBER.   I UNDERSTAND WHAT YOU'RE SAYING.      LET ME FINISH MY

11:30AM   15      QUESTION.

11:30AM   16                  MR. KAMBER:   I APOLOGIZE, YOUR HONOR.

11:30AM   17                  THE COURT:    SO I HEAR WHAT YOU'RE SAYING.

11:30AM   18           AND YOU'RE SAYING LET'S GO BACK AND HAVE A RENOTICE FOR

11:30AM   19      CORPORATES.   PART OF THAT PROCESS IS GOING TO PUT SOME TYPE OF

11:30AM   20      BURDEN ON YOU AND YOUR CLIENTS TO CONTACT, REACH OUT TO THOSE

11:31AM   21      FORMER EMPLOYERS WHO MAY HAVE HAD THE PHONES SUCH THAT YOU CAN

11:31AM   22      REMOVE THEM FROM THE CLASS, IF YOU WILL.

11:31AM   23           AND I JUST QUESTION HOW YOU'RE GOING TO DO THAT.       YOU'RE

11:31AM   24      GOING TO REACH OUT AND TELL THEM WE'RE THE BENEFICIARY OF THE

11:31AM   25      APPLE LITIGATION, NOT YOU, AND YOU'RE NOT TO RECEIVE IT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 51 of 189
                                                                                      51


11:31AM    1      DOESN'T THAT PUT ANOTHER HURDLE FOR YOU TO DISCERN THAT, WHO IT

11:31AM    2      IS?

11:31AM    3                   MR. KAMBER:   YES, BUT WITH NOTICE, YOUR HONOR, AT

11:31AM    4      LEAST THEY HAVE THE OPPORTUNITY.

11:31AM    5            AND WE BELIEVE --

11:31AM    6                   THE COURT:    NOTICE?   WHAT DOES THAT MEAN?   I'M

11:31AM    7      SORRY, WITH NOTICE WHO HAS THE OPPORTUNITY?

11:31AM    8                   MR. KAMBER:   RIGHT NOW CORPORATIONS DON'T EVEN KNOW

11:31AM    9      THAT THAT'S NOT IN PLAY, THAT THEY NEED TO CONTACT THESE FORMER

11:31AM   10      EMPLOYEES.

11:31AM   11                   THE COURT:    I'M GIVING YOU A HYPOTHETICAL HERE, OF

11:31AM   12      COURSE.

11:31AM   13            BUT IF THERE WAS, IF THERE WAS RENOTICE TO ALLOW FOR

11:31AM   14      CORPORATIONS TO CAPTURE THOSE, WHAT WOULD THAT LOOK LIKE?

11:31AM   15                   MR. KAMBER:   IT WOULD PROVIDE -- IT WOULD ALLOW

11:31AM   16      CORPORATIONS TO KNOW THAT THERE WAS A SETTLEMENT, THAT THE

11:31AM   17      SETTLEMENT OF THE CLAIMS PROCESS FLOWS TO THE CURRENT OWNERS OF

11:32AM   18      THE PHONE.    THAT IF THEY HAVE FORMER EMPLOYEES -- THAT FIRST OF

11:32AM   19      ALL, AS A CORPORATION THEY SHOULD SUBMIT CLAIMS ON THE

11:32AM   20      CORPORATE WEBSITE SO THAT THEY HAVE A GOOD CHANCE, A BETTER

11:32AM   21      CHANCE OF HAVING THEM APPROVED AND ALSO THE ADVANTAGE OF HAVING

11:32AM   22      THE ELECTRONIC NOTICE AND THE ELECTRONIC CLAIMS FORM.

11:32AM   23            SECONDLY, THAT IF THEY HAVE FORMER EMPLOYEES, THAT THEY

11:32AM   24      SHOULD MAKE CONTACT WITH THOSE FORMER EMPLOYEES IF THEY STILL

11:32AM   25      HAVE THE PHONES AND THE CORPORATION WOULD LIKE TO MAKE A CLAIM.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 52 of 189
                                                                                    52


11:32AM    1           WE BELIEVE, THOUGH, THAT IF THE CORPORATION, WHEN

11:32AM    2      SOMEBODY -- WHEN AN EMPLOYEE LEFT, THERE'S USUALLY SOME

11:32AM    3      DETERMINATION MADE ABOUT WHETHER THAT PHONE IS GIVEN TO THE

11:32AM    4      EMPLOYEE ON DEPARTURE OR RETURNED, AND IF THE PHONE IS GIVEN TO

11:32AM    5      THE EMPLOYEE, THAT IS NOT THE FOCUS OF OUR OBJECTION,

11:32AM    6      YOUR HONOR.   THAT WOULD BE -- THAT TAKES IT OUT OF BEING THE

11:32AM    7      POSSESSION OF THE OWNERSHIP OF THE CORPORATE OWNER.

11:32AM    8                 THE COURT:    TELL ME WHAT THE INVESTIGATION THAT YOUR

11:32AM    9      CLIENTS HAVE CONDUCTED ABOUT THIS IMPORTANT ISSUE REGARDING

11:32AM   10      CURRENT AND FORMER EMPLOYEES, TELL ME THE NUMBERS THAT YOU HAVE

11:33AM   11      REACHED DURING YOUR INVESTIGATION.

11:33AM   12                 MR. KAMBER:   WELL, OUR BEST COMPANY -- BEST

11:33AM   13      COMPANIES, YOUR HONOR, IS A SMALL COMPANY.     IT HAS LESS THAN --

11:33AM   14      IT HAS PURCHASED LESS THAN 30 PHONES OVER THE CLASS.

11:33AM   15                 THE COURT:    SAY THAT AGAIN.

11:33AM   16                 MR. KAMBER:   IT HAS PURCHASED LESS THAN 30 PHONES,

11:33AM   17      OKAY?   THAT'S JUST WHY DEFERRING TO MR. NASSIRI WITH RESPECT TO

11:33AM   18      THE ATTESTATION.

11:33AM   19                 THE COURT:    MY QUESTION, MR. KAMBER, IS TO YOU.

11:33AM   20                 MR. KAMBER:   YES.

11:33AM   21                 THE COURT:    WHAT IS YOUR -- I BEG YOUR PARDON, SIR.

11:33AM   22      OUR COURT REPORTER IS GOING TO INTERRUPT US AND TELL US ONLY

11:33AM   23      ONE CAN SPEAK AT A TIME.

11:33AM   24                 MR. KAMBER:   I APOLOGIZE.

11:33AM   25                 THE COURT:    RIGHT NOW I'M SPEAKING.   SO THANK YOU



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 53 of 189
                                                                                         53


11:33AM    1      VERY MUCH.

11:33AM    2           TELL US WHAT YOUR INTERNAL INVESTIGATION HAS SHOWED IN

11:33AM    3      REGARDS TO THE 30 PHONES THAT YOU HAVE.         HOW MANY ARE STILL

11:33AM    4      WITH THE COMPANY AND HOW MANY ARE WITH THE CLIENTS?

11:33AM    5                   MR. KAMBER:   MOST OF THE PHONES ARE STILL WITH THE

11:33AM    6      COMPANY.   THERE WERE SEVERAL PHONES, I BELIEVE LESS THAN

11:33AM    7      FIVE PHONES, THAT ARE WITH FORMER EMPLOYEES OR THAT WERE NOT

11:33AM    8      RETIRED PHONES.

11:33AM    9           AND THE COMPANY'S PERSPECTIVE WAS THAT THE PHONES WITH

11:34AM   10      FORMER EMPLOYEES ARE NO LONGER THEIR CONCERN BECAUSE THEY

11:34AM   11      ALLOWED THE EMPLOYEES TO KEEP THOSE PHONES, AND THAT IS WHY MY

11:34AM   12      FOCUS HERE, YOUR HONOR, IS ON PHONES THAT ARE EITHER RETIRED

11:34AM   13      AND SITTING IN STORAGE IN A BACK ROOM AT OUR CLIENT OR ANOTHER

11:34AM   14      CORPORATION OR PHONES THAT ARE BEING ACTIVELY USED BY A

11:34AM   15      CORPORATION.

11:34AM   16                   THE COURT:    OKAY.   ALL RIGHT.   THANK YOU.    YOU'VE

11:34AM   17      IDENTIFIED FOR YOUR CLIENT THE UNIVERSE OF PHONES.           I THINK YOU

11:34AM   18      SAID IT'S APPROXIMATELY 30.

11:34AM   19                   MR. KAMBER:   THAT'S CORRECT.      WE ARE NOT A LARGE

11:34AM   20      CORPORATION.    WE HAVE THE UNIQUE DICHOTOMY OF THAT.

11:34AM   21           AND THE ONLY THOUGHT -- I THINK THAT IS JUST ABOUT THE

11:34AM   22      LAST POINT THAT I HAD, YOUR HONOR.       RENOTICING IS NOT A PERFECT

11:34AM   23      PERFECT SOLUTION, WE BELIEVE, BUT IT IS A SOLUTION THAT ALLOWS

11:34AM   24      THE SETTLEMENT TO MOVE FORWARD AND PUTS THE CORPORATE PURCHASER

11:34AM   25      ON EQUAL FOOTING WITH THE INDIVIDUALS.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 54 of 189
                                                                                         54


11:34AM    1           IN THE CONTEXT THAT WE HAVE, THE CONCERN THAT WE HAD

11:34AM    2      MOSTLY, YOUR HONOR, WAS THAT THERE WAS A CONCERN THAT SOMEHOW

11:34AM    3      IF THEY MADE EXCEPTIONS TO THE ATTESTATION THAT THEY WOULD BE

11:35AM    4      PREJUDICING THE INDIVIDUALS OR IF THEY CREATED SOMETHING

11:35AM    5      SEPARATE FOR THE CORPORATIONS OR SOMETHING SEPARATE, THEY WOULD

11:35AM    6      POSSIBLY BE PREJUDICING THE CORPORATIONS.      AND THAT'S WHY WE

11:35AM    7      JUST BELIEVE THAT THE CORPORATIONS DESERVE A CLAIMS PROCESS

11:35AM    8      THAT IS UNIQUE TO THE CORPORATIONS.

11:35AM    9                  THE COURT:    ALL RIGHT.   THANK YOU.

11:35AM   10                  MR. KAMBER:    THANK YOU, YOUR HONOR.

11:35AM   11                  THE COURT:    YOU MENTIONED MR. NASSIRI'S NAME AND HE

11:35AM   12      WAS GOING TO ADD TO THE CONVERSATION.

11:35AM   13                  MR. NASSIRI:    GOOD MORNING, YOUR HONOR.

11:35AM   14           KASSRA NASSIRI.      IT'S NICE TO SEE YOU.     I'M APPEARING ON

11:35AM   15      BEHALF OF HOWARD YELLEN.

11:35AM   16           AND LIKE MR. KAMBER, THIS IS AN UNUSUAL POSITION FOR ME TO

11:35AM   17      BE IN, AND I DO UNDERSTAND THAT CLASS ACTION SETTLEMENT IN A

11:35AM   18      CASE LIKE THIS CAN BE TRICKY.

11:35AM   19           BUT FOLLOWING UP ON I BELIEVE WHAT MS. WESTFALL WAS

11:35AM   20      DISCUSSING WITH THE COURT, YOUR HONOR, THERE IS A MISALIGNMENT

11:36AM   21      BETWEEN THE CLASS DEFINITION AND THE PEOPLE WHO CAN ACTUALLY

11:36AM   22      HOPE TO RECEIVE ANY COMPENSATION IN EXCHANGE FOR GIVING THE

11:36AM   23      RELEASES.

11:36AM   24           AND I WOULD JUST LIKE TO POINT OUT A FEW THINGS.

11:36AM   25           SO APPLE HAS CONTENDED, YOUR HONOR, THAT NOT EVERY PHONE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 55 of 189
                                                                                    55


11:36AM    1      WAS AFFECTED BY THE IOS UPDATES.

11:36AM    2           PUT ASIDE FOR THE MOMENT THAT THAT HAS NOT BEEN FOUND BY

11:36AM    3      THE COURT, CERTAINLY NOT BY A JURY.    THAT IS AT PRESENT A

11:36AM    4      CONTENTION.

11:36AM    5           BUT TO THE EXTENT THAT THAT IS TRUE, THAT MEANS BY

11:36AM    6      DEFINITION -- AND IN ORDER TO COLLECT MONEY YOU NEED TO HAVE

11:36AM    7      HAD A PHONE THAT WAS AFFECTED.

11:36AM    8           ASSUMING APPLE'S CONTENTION IS TRUE, THAT MEANS BY

11:36AM    9      DEFINITION THERE ARE SOME CLASS MEMBERS WHO HAD PHONES THAT

11:36AM   10      WERE NOT AFFECTED WHO WILL BE RELEASING APPLE BUT WHO CANNOT

11:36AM   11      UNDER ANY CIRCUMSTANCE COLLECT MONEY IN THE SETTLEMENT.

11:36AM   12           OKAY.    NOW, AGAIN, CLASS ACTIONS ARE TRICKY.   YOU CAN'T

11:37AM   13      HAVE PERFECTION.   AND I AM NOT ASKING FOR PERFECTION, YOUR

11:37AM   14      HONOR, AND I KNOW THE COURT IS NOT.

11:37AM   15           HOWEVER, JUST ONE INTERESTING THING HERE IS THAT WE DON'T

11:37AM   16      KNOW WHAT THAT PERCENTAGE IS.    THERE'S NOTHING IN THE RECORD

11:37AM   17      THAT TELLS US IS THIS, IS THIS 1 PERCENT OF THE PHONES THAT

11:37AM   18      WERE NOT AFFECTED BY THE UPDATES OR IS IT 70 PERCENT OF THE

11:37AM   19      PHONES?

11:37AM   20           IN BOTH CASES YOU HAVE A PROBLEM WITH THE SETTLEMENT.

11:37AM   21           LET'S SAY THAT THE NUMBER OF PHONES THAT WERE NOT SLOWED

11:37AM   22      DOWN BY THE UPDATE WERE 50 PERCENT OR MORE.

11:37AM   23           IN THAT CASE YOU HAVE 50 PERCENT OR MORE OF THE 90 MILLION

11:37AM   24      PEOPLE WHO ARE DEFINED TO BE PART OF THIS CLASS WHO BY

11:37AM   25      DEFINITION WILL NEVER BE ABLE TO COLLECT A PENNY IN EXCHANGE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 56 of 189
                                                                                    56


11:37AM    1      FOR GIVING RELEASES.

11:37AM    2           THAT NUMBER IS TOO BIG.     YOU CANNOT APPROVE A CLASS

11:37AM    3      ACTION.    YOU NEED TO FIND A SOLUTION WHERE YOU'RE NOT -- WHERE

11:37AM    4      50 PERCENT OR MORE OF THE CLASS ARE NOT GIVING RELEASES WHEN

11:38AM    5      THEY'RE INELIGIBLE TO RECEIVE ANY COMPENSATION.     SO THAT'S A

11:38AM    6      PROBLEM.

11:38AM    7           IN FACT, YOUR HONOR, IT REALLY DOES MIRROR ANOTHER CASE

11:38AM    8      THAT I WAS TANGENTIALLY INVOLVED WITH JUDGE TIGAR IN THE

11:38AM    9      NORTHERN DISTRICT IN THE CRT ANTITRUST CLASS ACTION SETTLEMENT.

11:38AM   10      ANOTHER BIG SETTLEMENT AND AN ANOTHER BIG SETTLEMENT, ANOTHER

11:38AM   11      TRICKY, COMPLICATED SETTLEMENT.

11:38AM   12           IN THAT CASE, YOUR HONOR, THE CLASS WAS DEFINED BY THE

11:38AM   13      NUMBER OF STATES WHOSE CLAIMS WERE, IN ALL LIKELIHOOD, BARRED

11:38AM   14      BY THE STATUTE OF LIMITATIONS.     SO THEY WERE NOT ABLE TO

11:38AM   15      RECEIVE COMPENSATION IN THAT CASE.     HOWEVER, THEY WERE

11:38AM   16      RELEASING CLAIMS.

11:38AM   17           JUDGE TIGAR INITIALLY APPROVED THAT SETTLEMENT.    IT WENT

11:38AM   18      UP TO THE NINTH CIRCUIT.     THE NINTH CIRCUIT EXPRESSED REAL

11:38AM   19      SKEPTICISM AND ASKED JUDGE TIGAR TO LOOK AGAIN.

11:38AM   20           WHEN HE LOOKED AGAIN, I THINK HE WAS A LITTLE BIT UPSET

11:38AM   21      ABOUT HOW THE CASE -- THE SETTLEMENT HAD BEEN PRESENTED TO HIM.

11:38AM   22      HE CARVED OUT THOSE 22 STATES THAT COULD NOT RECEIVE CLAIMS

11:38AM   23      FROM THE SETTLEMENT, ACTUALLY THE PARTIES AGREED TO IT, AND

11:38AM   24      THEY WERE -- THEY BECAME A SUBCLASS AND HAD THEIR OWN

11:39AM   25      REPRESENTATION.   AND THIS DOVETAILS NICELY WITH MR. KAMBER'S



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 57 of 189
                                                                                   57


11:39AM    1      ARGUMENT FOR SEPARATE REPRESENTATION.

11:39AM    2           OKAY.   SO I DO THINK IT'S A PROBLEM IF A LARGE NUMBER OF

11:39AM    3      CLASS MEMBERS ARE INELIGIBLE OUT OF THE GATE TO RECEIVE ANY

11:39AM    4      MONEY.   AND HERE WE DON'T KNOW.

11:39AM    5           OKAY.   SO IT MIGHT BE TOO BIG.

11:39AM    6           LET'S TAKE THE OTHER SCENARIO, YOUR HONOR.    LET'S SAY 1 OR

11:39AM    7      2 PERCENT OF THE PHONES WERE NOT IMPACTED BY THE IOS UPDATE.

11:39AM    8      MOST WERE.   A FEW WEREN'T.

11:39AM    9           IN THAT CASE THE ATTESTATION REQUIREMENT RESULTS IN

11:39AM   10      THROWING THE BABY OUT WITH THE BATH WATER BECAUSE THE

11:39AM   11      ATTESTATION REQUIREMENT IS A HURDLE AND IT IS -- IT

11:39AM   12      FUNCTIONALLY PREVENTS MANY FROM FILING CLAIMS.

11:39AM   13           HOW DO WE KNOW THIS?     PARAGRAPH 27 OF ANGEION'S

11:39AM   14      DECLARATION, I BELIEVE IT IS ECF 551, YOUR HONOR.    PARAGRAPH 27

11:40AM   15      SAYS THAT OUT OF THE 900,000-PLUS CORPORATE CLAIMS SUBMITTED,

11:40AM   16      6, 6 CONTAINED UNIQUE ATTESTATION REGARDING DIMINISHED

11:40AM   17      PERFORMANCE FOR EACH DEVICE.     SIX.

11:40AM   18           THAT MIGHT AS WELL BE ZERO, YOUR HONOR.

11:40AM   19           SO OUT OF THE ALMOST 1 MILLION CORPORATE CLAIMS THAT WERE

11:40AM   20      FILED, NONE OF THEM WERE ABLE TO MEET THE ATTESTATION

11:40AM   21      REQUIREMENT AS STATED.   THAT SHOULD GIVE THIS COURT REAL

11:40AM   22      CONCERN, PARTICULARLY SINCE ALL OF THE PARTIES HAVE SAID, WHICH

11:40AM   23      IS NOT UNUSUAL, THAT WHICH CLAIMS ARE APPROVED AND WHICH ONES

11:40AM   24      ARE ULTIMATELY REJECTED WILL HAPPEN AFTER THIS COURT HAS RULED

11:40AM   25      ON WHETHER OR NOT TO APPROVE THIS SETTLEMENT, AND IT'S POSSIBLE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 58 of 189
                                                                                     58


11:40AM    1      HERE -- THERE ARE TWO THINGS THAT ARE POSSIBLE, YOUR HONOR.

11:40AM    2      YOU HAVE MERELY A MILLION CORPORATE CLAIMS THAT DID NOT MEET

11:40AM    3      THE ATTESTATION REQUIREMENT.

11:40AM    4           EITHER THOSE CLAIMS WILL BE REJECTED, WHICH WOULD BE A BIG

11:41AM    5      PROBLEM, OR THEY'RE GOING TO BE ACCEPTED BECAUSE THE PARTIES,

11:41AM    6      IN ORDER TO KIND OF SMOOTH THINGS OVER A BIT WILL INSTRUCT THE

11:41AM    7      CLAIMS ADMINISTRATOR TO RELAX THE REQUIREMENT.     LET'S GIVE THEM

11:41AM    8      THEIR CLAIMS EVEN THOUGH THEY DIDN'T HAVE EVERY EMPLOYEE,

11:41AM    9      CURRENT AND FORMER, ATTEST TO HAVING A SLOWED DOWN IPHONE.

11:41AM   10           IF THEY DO THAT, YOUR HONOR, IT'S ALSO A PROBLEM BECAUSE

11:41AM   11      MANY CORPORATIONS, INCLUDING CORPORATIONS WHO ARE CLIENTS OF MY

11:41AM   12      CLIENT, BELIEVE THAT THE RULES WERE THE RULES.

11:41AM   13           WHEN THEY SAW THE NOTICE, WHEN THEY SAW THE CLAIM FORM,

11:41AM   14      WHEN THEY WENT ONTO THE SETTLEMENT WEBSITE AND THEY SAW THAT

11:41AM   15      YOU NEEDED TO MAKE AN ATTESTATION FOR EACH OF THE MAYBE TENS OF

11:41AM   16      THOUSANDS OF PHONES THAT YOU HAD GIVEN TO YOUR EMPLOYEES.        AND

11:41AM   17      THEY DECIDED WE CAN'T DO THAT, THEY DIDN'T FILE A CLAIM.

11:41AM   18           AND IF AFTER THE FACT AND AFTER THE CLAIMS PROCESS HAS

11:41AM   19      LONG SINCE CLOSED THE PARTIES AGREED TO SMOOTH THINGS OVER TO

11:41AM   20      ALLOW THOSE 900,000 WHO DID FILE A CLAIM TO GET PAID

11:42AM   21      NOTWITHSTANDING THEY DIDN'T MEET THE ATTESTATION REQUIREMENT,

11:42AM   22      THAT WOULDN'T BE FAIR TO THE MANY WHO BELIEVED THAT THAT WAS A

11:42AM   23      REAL REQUIREMENT AND DIDN'T SUBMIT CLAIMS BECAUSE IT WAS TOO

11:42AM   24      DAUNTING.

11:42AM   25           SO I THINK THAT --



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 59 of 189
                                                                                   59


11:42AM    1                 THE COURT:   MR. NASSIRI, IS THE REMEDY A REMEDY FOR

11:42AM    2      THAT TO ALLOW CORPORATE CLIENTS TO -- AND I RECOGNIZE THE

11:42AM    3      PROBLEM.   YOU KNOW, 30 PEOPLE, IT IS PROBABLY EASIER FOR

11:42AM    4      MR. KAMBER'S CLIENT TO GO TO 30 INDIVIDUALS AND ASK THEM

11:42AM    5      PERSONALLY DID YOU HAVE A PROBLEM AT SOME POINT IN TIME?

11:42AM    6           AGAIN, TO MY HYPOTHETICAL EARLIER, YOU DON'T NEED TO

11:42AM    7      IDENTIFY THE EXACT TIME, BUT YOU PROBABLY REMEMBER WHETHER OR

11:42AM    8      NOT YOU HAD A PROBLEM AND DID IT FALL WITHIN THIS WINDOW?

11:42AM    9           EASIER TO DO WITH HIS CLIENTS.

11:42AM   10           WHEN YOU HAVE A LARGER CORPORATION LIKE SOME OF THESE

11:42AM   11      WE'VE SEEN HERE, THEY MIGHT HAVE A SIGNIFICANT NUMBER OF

11:43AM   12      EMPLOYEES AND TO TRY TO GO OUT AND CAPTURE EACH EMPLOYEE FOR AN

11:43AM   13      ATTESTATION IS SOME SIGNIFICANCE.

11:43AM   14           SO COULD A POSSIBLE SOLUTION BE THAT THE COMPANY, IF

11:43AM   15      ALLOWED TO GO BACK, COULD FILE AN ATTESTATION THAT SUGGESTED

11:43AM   16      THAT IT WAS PART OF THE POLICY OF THE EMPLOYER WHEN A PHONE, AN

11:43AM   17      APPLE PHONE THAT IS SUBJECT TO THIS LITIGATION WAS PROVIDED TO

11:43AM   18      AN INDIVIDUAL, IT WAS COMPANY POLICY THAT THAT INDIVIDUAL WAS

11:43AM   19      REQUIRED TO, NUMBER ONE, KEEP IT UPDATED WITH THE MOST CURRENT

11:43AM   20      IOS, AND ALSO TO INDICATE GENERALLY THAT THAT HAPPENED SUCH

11:43AM   21      THAT WE CAN REACH THAT REQUIREMENT FOR THIS SETTLEMENT AS IT IS

11:43AM   22      NOW, AND THEN IF THE COMPANY, THOSE LARGER COMPANIES ARE ABLE

11:43AM   23      TO SOMEHOW INDICATE -- AND I DON'T KNOW WHAT THE METRICS THEY

11:44AM   24      WOULD USE OR THE PROTOCOLS THAT THEY WOULD USE -- BUT TO

11:44AM   25      INDICATE THAT THEY DID HAVE WHATEVER THE PERCENTAGE IS,



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 60 of 189
                                                                                   60


11:44AM    1      WHATEVER THE DIRECT NUMBERS ARE, THEY DID HAVE PROBLEMS THAT A

11:44AM    2      CERTAIN PERCENTAGE, A CERTAIN NUMBER OF THEIR EMPLOYEES DID

11:44AM    3      HAVE THESE, I'LL CALL IT SLOWDOWN, THESE DIMINISHED CAPACITY

11:44AM    4      TYPE ISSUES WITH THE PHONE.

11:44AM    5           NOW, I DON'T KNOW IF THEY NEED TO GO TO THEIR I.T.

11:44AM    6      COMPANIES.    AND HOW DO YOU LOOK AT THAT?    YOU LOOK AND SEE WERE

11:44AM    7      THERE PHONE CALLS THAT SAID MY PHONE IS BROKEN, WHAT DO I DO?

11:44AM    8           I DON'T KNOW WHERE THAT INFORMATION IS, BUT IT MAY BE

11:44AM    9      AVAILABLE.

11:44AM   10           AND TO YOUR POINT, IT MIGHT BE THE ADMINISTRATOR CAN LOOK

11:44AM   11      AT THAT AFTER CONSULTING WITH THESE GOOD LAWYERS AND SAY, WELL,

11:44AM   12      YOU KNOW WHAT, YOU'RE RIGHT, LET'S RELAX A LITTLE BIT BECAUSE

11:44AM   13      WE DON'T HAVE THAT.    THAT'S A POTENTIAL SOLUTION.

11:44AM   14           LET ME JUST TELL YOU WHAT I'M HEARING OUT OF THE LEFT SIDE

11:44AM   15      OF MY EAR HERE IS THAT MR. NASSIRI AND MR. KAMBER ADVOCATING

11:45AM   16      FOR A SEPARATE CLASS.

11:45AM   17                   MR. NASSIRI:   SO FIRST TO ANSWER YOUR QUESTION,

11:45AM   18      YOUR HONOR, I THINK YOU COULD -- THE PARTIES, IF THEY WERE

11:45AM   19      FOCUSSED ON THE ISSUE, I THINK THERE ARE ENOUGH BRAINS IN THE

11:45AM   20      ROOM THAT THEY COULD FIGURE OUT A BETTER PROCESS.

11:45AM   21           MY UNDERSTANDING IS THAT WITH RESPECT TO THE UPDATES THAT

11:45AM   22      IS ALL EASILY AVAILABLE.     APPLE HAS THAT INFORMATION.

11:45AM   23           WITH RESPECT TO THE SLOWDOWN, IT MIGHT BE A SOLUTION THAT

11:45AM   24      THERE'S SOME PROXY, AS YOU SUGGESTED, YOUR HONOR, SOME NUMBER

11:45AM   25      OF EMPLOYEES INDICATED THAT THEY HAD A PROBLEM, AND MAYBE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 61 of 189
                                                                                    61


11:45AM    1      THAT'S GOOD ENOUGH FOR ALL OF THEM.    I DON'T KNOW.

11:45AM    2           I BELIEVE THAT IS A MATTER FOR CONTINUED DISCUSSION

11:45AM    3      BETWEEN THE PARTIES SHOULD THE COURT ORDER THE PARTIES OR

11:45AM    4      SUGGEST TO THE PARTIES THAT THEY SHOULD MAYBE TAKE ANOTHER LOOK

11:45AM    5      AT THAT ASPECT OF THE PROCESS.

11:45AM    6                  THE COURT:   WELL, MR. NASSIRI, YOU'RE PRESCIENT

11:46AM    7      BECAUSE I'M CERTAIN THAT I TALKED ABOUT THE GREAT EXPERIENCE OF

11:46AM    8      COUNSEL I'VE BEEN BLESSED WITH HERE.     AND MY PREAMBLE SUGGESTED

11:46AM    9      SOMETHING ABOUT THAT, DIDN'T IT?

11:46AM   10           I SUGGESTED THAT I HAD SOME SERIOUS ISSUES WITH SOME OF

11:46AM   11      THESE ISSUES, AND IT MAY BE THAT THAT'S WHAT ULTIMATELY OCCURS

11:46AM   12      IS THAT THE COURT WILL INVITE THE GREAT MINDS THAT ARE ON THESE

11:46AM   13      COLLECTIVE TEAMS TO LOOK AT THESE ISSUES AND SEE IF THERE'S

11:46AM   14      SOME SOLUTION THAT CAN BE CREATED.

11:46AM   15           SO I APPRECIATE YOUR RECOGNITION OF THAT.

11:46AM   16                  MR. NASSIRI:   MAY I MAKE ONE MORE POINT, YOUR HONOR,

11:46AM   17      JUST BECAUSE I DON'T ANTICIPATE BEING ABLE TO SPEAK AGAIN?

11:46AM   18           MY LAST POINT IS THAT APPLE IN ITS SUPPORT, SUPPORT AND

11:46AM   19      REPLY BRIEF MADE THE STATEMENT TO THE EFFECT OF IF A

11:46AM   20      CORPORATION CANNOT MAKE AN ATTESTATION TO HAVING ITS PHONES

11:46AM   21      HAVING BEEN SLOWED DOWN, IT DOESN'T HAVE A CLAIM ANYWAY.       IT'S

11:47AM   22      THE KIND OF NO HARM, NO FOUL.

11:47AM   23           THAT, YOU KNOW, THAT IS VERY PROBLEMATIC FOR A NUMBER OF

11:47AM   24      REASONS.    AND CRT IS A GREAT EXAMPLE, JUDGE TIGAR'S EXAMPLE

11:47AM   25      WITH CRT.   YOU KNOW, IF THEY DON'T HAVE CLAIMS -- APPLE WANTS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 62 of 189
                                                                                    62


11:47AM    1      THESE RELEASES SO THEY'RE WORTH SOMETHING, OKAY, THAT'S ONE WAY

11:47AM    2      TO LOOK AT IT.

11:47AM    3           BUT I JUST ALSO WANTED TO POINT OUT THAT APPLE CITES TO

11:47AM    4      THE NINTH CIRCUIT CASE INTELLIGENDER, AND I BELIEVE APPLE

11:47AM    5      MISSTATES THE HOLDING OF THE CASE, CITES TO DICTA.       THE

11:47AM    6      NINTH CIRCUIT DID NOT AFFIRM A SETTLEMENT IN WHICH SOME

11:47AM    7      PERCENTAGE OF THE CLASS WAS INELIGIBLE OUT OF THE GATE FOR

11:47AM    8      COMPENSATION.

11:47AM    9           SO I JUST WANTED TO MAKE THAT POINT, YOUR HONOR.       THERE IS

11:47AM   10      NO PRECEDENT PARTICULARLY IF THE NUMBER IS BIG THAT WOULD

11:47AM   11      SUPPORT APPROVING A SETTLEMENT WHERE SOME SUBSTANTIAL NUMBER OF

11:47AM   12      CLASS MEMBERS GET NOTHING AND OTHERS ARE ELIGIBLE FOR

11:47AM   13      SOMETHING.

11:47AM   14                   THE COURT:   SURE.   I APPRECIATE THAT.   THANK YOU FOR

11:47AM   15      YOUR ASSISTANCE.

11:47AM   16           WELL, LET ME ASK YOU, MR. NASSIRI AND MR. KAMBER, ARE YOU

11:48AM   17      ADVOCATING FOR INCLUSION OR EXCLUSION OF YOUR CLIENTS TO THIS

11:48AM   18      SETTLEMENT?

11:48AM   19                   MR. NASSIRI:   SO I'LL START, YOUR HONOR, AND WE MAY

11:48AM   20      HAVE SLIGHTLY DIFFERENT ANSWERS.

11:48AM   21           AGAIN, I HAVE NO INTEREST INSERTING MYSELF HERE INTO THIS

11:48AM   22      CASE, AND, IN FACT, I'M ONLY APPEARING HERE AT THE LAST MINUTE

11:48AM   23      ON BEHALF OF MY CLIENT.

11:48AM   24           I THINK A GOOD SOLUTION MIGHT BE THAT -- AND THE PARTIES

11:48AM   25      WOULD HAVE TO AGREE TO THIS OBVIOUSLY, THAT THE ATTESTATION



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 63 of 189
                                                                                   63


11:48AM    1      REQUIREMENT IS RELAXED OR EVEN THROWN OUT WHICH WOULD BE GOOD,

11:48AM    2      YOU KNOW, ACCEPTABLE IF THE NUMBER OF PHONES THAT WERE NOT

11:48AM    3      SLOWED DOWN IS SMALL.

11:48AM    4           SO THROW THOSE -- THROW THAT ATTESTATION REQUIREMENT OUT

11:48AM    5      FOR EVERYONE, REOPEN THE CLAIMS BY THE FILING PERIOD, AND BE

11:48AM    6      DONE WITH THIS.

11:48AM    7           THE ALTERNATIVE, I THINK, YOUR HONOR, IF THERE ARE TOO

11:48AM    8      MANY PHONES THAT WERE SLOWED DOWN OR THE PARTIES ARE NOT

11:48AM    9      WILLING TO DO THAT, I DON'T SEE ANY WAY TO GET OUT OF THIS

11:48AM   10      OTHER THAN TO KIND OF GO BACK TO THE SETTLEMENT AGREEMENT AND

11:49AM   11      EXCLUDE NOT JUST THE CORPORATE CLAIMANTS BUT ANYONE WHO -- YOU

11:49AM   12      HAVE TO THINK ABOUT HOW TO DO THIS -- BUT WHOSE PHONE WAS NOT

11:49AM   13      IMPACTED.

11:49AM   14           SO IF THE PHONE WAS NOT IMPACTED AND APPLES SAYS THEY

11:49AM   15      DON'T HAVE A CLAIM, APPLE SHOULD NOT BE SEEKING A RELEASE FROM

11:49AM   16      THOSE PEOPLE IF THEY'RE NOT GOING TO GET PAID.

11:49AM   17           SO CARVE THEM OUT, ALLOW THAT SUBCLASS, WHICH WOULD

11:49AM   18      PROBABLY BE LARGELY CORPORATE ENTITIES, ALLOW THAT SUBCLASS TO

11:49AM   19      DECIDE WHETHER OR NOT IT WANTS TO FILE A SUIT TO CHALLENGE

11:49AM   20      APPLE'S FACTUAL CONTENTION THAT NOT ALL PHONES WERE SLOWED DOWN

11:49AM   21      TO AT LEAST GIVE THEM DUE PROCESS AND SAY, LOOK, YOU'RE NOT

11:49AM   22      GIVING A RELEASE IN EXCHANGE FOR NOTHING.

11:49AM   23           SO I BELIEVE THOSE ARE THE TWO ALTERNATIVES, YOUR HONOR.

11:49AM   24                  THE COURT:   OKAY.   THANK YOU, MR. NASSIRI.

11:49AM   25           THE OTHER ONE IT SEEMS TO SAY THAT YOU'RE ASKING APPLE TO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 64 of 189
                                                                                       64


11:49AM    1      SOMEHOW MAKE AN ADMISSION THAT ALL OF THE PHONES WERE AFFECTED.

11:49AM    2           I DON'T THINK MR. CHORBA IS EVER GOING TO AGREE TO THAT,

11:49AM    3      AND I DON'T THINK HIS CLIENT WOULD EVER AGREE THAT ALL OF THEIR

11:49AM    4      PHONES WAS AFFECTED.       I DON'T KNOW WHAT THE NUMBER IS.   I DON'T

11:50AM    5      KNOW WHAT THAT DELTA IS, BUT, YOU KNOW, THAT'S A FACTUAL

11:50AM    6      QUESTION.

11:50AM    7                   MR. NASSIRI:    WELL, YOUR HONOR, THAT IS AN IMPORTANT

11:50AM    8      FACTUAL OMISSION OR HOLE IN THE RECORD BECAUSE I AGREE APPLE IS

11:50AM    9      NEVER GOING TO SAY NONE OF THE PHONES WERE IMPACTED, BUT THEY

11:50AM   10      MIGHT SAY IT WAS LESS THAN 5 PERCENT.      WE DON'T KNOW.     IN WHICH

11:50AM   11      CASE THIS LOOKS A LOT DIFFERENT.      OR THEY MIGHT SAY IT WAS MORE

11:50AM   12      THAN 50 PERCENT.

11:50AM   13           SO AT THE VERY LEAST IT WOULD BE NICE TO KNOW.

11:50AM   14                   THE COURT:    WHAT THEY'RE SAYING NOW IS, WHAT THEY'RE

11:50AM   15      SAYING NOW BY VIRTUE OF THE LAWSUIT AND THE NOTICE IS THAT IF

11:50AM   16      YOU HAD A PHONE THAT WAS IMPACTED, YOU CAN RECOVER.

11:50AM   17           THE CONVERSATION WITH YOU AND MR. KAMBER IS, WELL, THAT'S

11:50AM   18      FINE, JUDGE, BUT WHAT ABOUT THE CORPORATE CLIENTS BECAUSE WE'RE

11:50AM   19      AN NNP, YOU KNOW, AND WE HAVE DIFFERENT INTERESTS.

11:50AM   20           OKAY.    THANK YOU.

11:50AM   21           MR. KAMBER.

11:50AM   22                   MR. KAMBER:    THANK YOU, YOUR HONOR.   THANK YOU FOR

11:50AM   23      GIVING ME AN OPPORTUNITY TO RESPOND TO YOUR QUESTION.

11:50AM   24           TO ANSWER YOUR QUESTION, YES, WE WOULD ADVOCATE FOR

11:51AM   25      EXCLUSION.    BUT WE THINK THAT THERE ARE -- YOU KNOW, IDEALLY



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 65 of 189
                                                                                   65


11:51AM    1      WHEN I WAS RESPONDING TO YOUR QUESTION BEFORE, NOTICE WOULD

11:51AM    2      HAVE BEEN RENOTICING IS AN IMPERFECT SOLUTION.

11:51AM    3           CERTAINLY A BETTER SOLUTION IS FOR THE PARTIES TO SIT

11:51AM    4      DOWN, YOU KNOW, AND TO INCLUDE CORPORATE REPRESENTATION HERE TO

11:51AM    5      SEE IF THERE IS A SOLUTION AND REPORT BACK TO THE COURT,

11:51AM    6      WHETHER THAT'S THROUGH SOME TYPE OF SUBCLASS THAT CAN BE SOLVED

11:51AM    7      THROUGH NOTICE OR OTHERWISE.

11:51AM    8           I THINK THE PRIORITIES FOR MY CLIENT HERE, AND I BELIEVE

11:51AM    9      FOR THE NNP'S GENERALLY, IS TO NOT TRY TO SLOW DOWN OR STOP THE

11:51AM   10      INDIVIDUALS FROM BEING PAID.

11:51AM   11           THERE IS STILL A LOT OF HEADROOM IN THIS SETTLEMENT

11:51AM   12      BETWEEN THE MINIMUM THAT WAS PROMISED AND THE MAXIMUM THAT

11:51AM   13      COULD BE PAID.   WE HAVEN'T SEEN THE CORPORATE NUMBERS AS TO HOW

11:51AM   14      MUCH CORPORATE PHONES WERE PURCHASED, ET CETERA.    MY GUT TELLS

11:51AM   15      ME THAT THERE IS PROBABLY SUFFICIENT HEADROOM IN THE SETTLEMENT

11:51AM   16      AS IT WAS NEGOTIATED TO CREATE A SUBCLASS, EXCLUDE THAT

11:52AM   17      SUBCLASS, GIVE THE CORPORATE SUBCLASS ITS OWN NOTICE AND ITS

11:52AM   18      OWN CLAIMS PROCESS WHICH WOULD THEN ALLOW EVERYONE TO GO

11:52AM   19      FORWARD AND NOT FRUSTRATE THE EXPECTATIONS OF THOSE WHO IN GOOD

11:52AM   20      FAITH INDIVIDUALS PUT FORTH CLAIMS AND GONE THROUGH WHAT IS A

11:52AM   21      VERY GOOD SETTLEMENT FOR THOSE CLAIMANTS, BUT STILL MOVE

11:52AM   22      FORWARD IN A WAY THAT WOULD BE FAIR TO THE NNP'S.

11:52AM   23           AND AS MR. NASSIRI SAID, MAKE SURE THAT IT IS A RELEASE

11:52AM   24      THAT IS EFFECTIVE BECAUSE OF THE RISK COMPENSATION GIVEN ALL

11:52AM   25      AROUND.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 66 of 189
                                                                                      66


11:52AM    1                  THE COURT:    ALL RIGHT.   THANK YOU.

11:52AM    2             BUT AS TO YOUR CLIENTS, MR. KAMBER, YOU HAVE 30 PHONES,

11:52AM    3      AND THAT'S -- IT SEEMS TO ME, AS WE DISCUSSED EARLIER, THAT

11:52AM    4      UNIVERSE OF POTENTIAL PHONES IS, I THINK THROUGH A PARTICULAR

11:52AM    5      PROCESS, THAT CAN BE CAPTURED.     THIRTY INDIVIDUALS IS PROBABLY

11:52AM    6      EASIER TO CAPTURE THAN PERHAPS THOUSANDS OF PHONES DISBURSED

11:52AM    7      AMONGST OTHER EMPLOYEES.     SO I THINK THERE'S EVEN A SUBCLASS IN

11:52AM    8      THE SUBCLASS THAT COULD BENEFIT THAT DOES NOT NEED TO BE PARSED

11:52AM    9      OUT.

11:53AM   10                  MR. KAMBER:   TO SOME EXTENT, YES, YOUR HONOR.     I

11:53AM   11      THINK, YES, THE 30 PHONES --

11:53AM   12                  THE COURT:    I THINK 30 --

11:53AM   13                  MR. KAMBER:   ABSOLUTELY, YOUR HONOR.     ABSOLUTELY,

11:53AM   14      YOUR HONOR.

11:53AM   15             BUT THE OTHER ISSUES LIKE THE CLAIMS PROCESS, THE CLAIMS

11:53AM   16      PROCESS, IT IS EASY TO SHOEHORN A SMALL CORPORATION INTO THE

11:53AM   17      INDIVIDUAL CLAIMS PROCESS, BUT IT STILL WOULD HAVE BEEN

11:53AM   18      SUPERIOR TO HAVE A CLAIMS PROCESS.        THERE IS STILL MORE IN

11:53AM   19      COMMON BETWEEN MY CLIENT AND MR. NASSIRI'S CLIENT THAN BETWEEN

11:53AM   20      MY CLIENT AND THE NAMED REPRESENTATIVES ON ALL OF THE ISSUES I

11:53AM   21      HAVE PREVIOUSLY MENTIONED.

11:53AM   22                  THE COURT:    BUT IF EACH OF YOUR 30 PHONES ARE NOTED

11:53AM   23      AND YOUR CLIENT RECEIVES BENEFIT OF THAT, THEN YOU HAVE MORE IN

11:53AM   24      COMMON WITH THE INDIVIDUALS AT THAT POINT BECAUSE YOU'RE GOING

11:53AM   25      TO RECEIVE WHAT THEY GET BY WAY OF SETTLEMENT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 67 of 189
                                                                                       67


11:53AM    1                   MR. KAMBER:   WITH RESPECT TO THE PRO RATA -- IT

11:53AM    2      DEPENDS IF YOU'RE LOOKING AT THE CLAIMS PROCESS.

11:53AM    3           MY CLIENT CAN SUCCESSFULLY GO THROUGH THE CLAIMS PROCESS

11:54AM    4      BECAUSE IN MANY WAYS LIKE AN INDIVIDUAL AND THEY CAN MAKE THE

11:54AM    5      INDIVIDUAL -- IF THEY HAD TO GO TO THE WEBSITE 30 TIMES AND

11:54AM    6      FILL OUT 30 CLAIMS, THEY COULD DO THAT IN A WAY THAT A LARGER

11:54AM    7      CORPORATION COULD NOT.

11:54AM    8           BUT IT IS HOW WE GOT HERE THAT CREATED THE PROBLEM, AND I

11:54AM    9      THINK THAT'S WHY OUR CLIENT STILL HAS SOME PERSPECTIVES AND A

11:54AM   10      SOLUTION AND IS A MORE ADEQUATE REPRESENTATIVE OF THOSE

11:54AM   11      CORPORATE INTERESTS.

11:54AM   12           I DON'T THINK EVERY SIZE CORPORATION HAS A DIFFERENT

11:54AM   13      INTEREST HERE.

11:54AM   14                   THE COURT:    I UNDERSTAND THAT.    I'M FOCUSSING ON

11:54AM   15      YOUR CLIENT HERE.    I THINK YOU'VE RAISED THE PROBLEM.      I THINK

11:54AM   16      WE'VE DISCUSSED THE SOLUTION AS TO YOUR CLIENT POTENTIALLY.          SO

11:54AM   17      I DON'T THINK WE NEED TO FIND A SOLUTION FOR A PROBLEM THAT MAY

11:54AM   18      NOT EXIST.    THANK YOU.    I APPRECIATE THAT.

11:54AM   19           THANK YOU, MR. NASSIRI.      I APPRECIATE YOUR ASSISTANCE.

11:54AM   20      THANK YOU.

11:54AM   21                   MR. KAMBER:   THANK YOU, YOUR HONOR.

11:54AM   22                   THE COURT:    YOU'RE WELCOME.

11:54AM   23           LET'S TURN TO, LET'S SEE, SIXTY-SIX OBJECTORS.        THIS IS

11:55AM   24      DOCKET 518.    I HAVE CROWELL & MORING AS POTENTIAL SPEAKERS.

11:55AM   25                   MS. ARBABI:   GOOD MORNING, YOUR HONOR.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 68 of 189
                                                                                        68


11:55AM    1           DEBORAH ARBABI FOR THE SIXTY-SIX OBJECTORS.        I HAVE MY

11:55AM    2      COLLEAGUE, ROSA MORALES, IS HERE AS WELL.

11:55AM    3                   MR. MORALES:   GOOD MORNING, YOUR HONOR.

11:55AM    4                   THE COURT:    THERE YOU ARE.   GOOD MORNING.

11:55AM    5           WHAT IS IT YOU WOULD LIKE ME TO KNOW, MS. MORALES?

11:55AM    6      MS. ARBABI?

11:55AM    7                   MS. ARBABI:    YES.   THANK YOU, YOUR HONOR.   I'LL BE

11:55AM    8      BRIEF.

11:55AM    9           AS MR. NASSIRI AND MR. KAMBER MADE SOME OF THE POINTS THAT

11:55AM   10      WE HAD FOR YOU, BUT I APPRECIATE YOU TAKING THE TIME TO HEAR US

11:55AM   11      THIS MORNING.

11:55AM   12                   THE COURT:    LET ME -- PARDON ME FOR INTERRUPTING YOU

11:55AM   13      FOR JUST A SECOND.    I'M GOING TO ASK EVERYONE ELSE TO PLEASE

11:55AM   14      MUTE YOUR PHONES IF YOU WOULD, PLEASE.       WE'RE GETTING SOME

11:55AM   15      BACKGROUND THAT IS NOT HELPFUL.

11:55AM   16           THANK YOU.    MS. ARBABI, PLEASE.

11:55AM   17                   MS. ARBABI:    YES.   THANK YOU, YOUR HONOR.

11:55AM   18      APOLOGIES.

11:56AM   19                   THE COURT:    IT WASN'T FROM YOU.   IT WAS SOMEBODY

11:56AM   20      ELSE.

11:56AM   21                   MS. ARBABI:    THERE IS A BIT OF BACKGROUND NOISE AT

11:56AM   22      MY HOUSE.    I'M SO SORRY, YOUR HONOR.

11:56AM   23                   THE COURT:    YOU KNOW, WE'RE ALL GETTING THAT NOW,

11:56AM   24      AREN'T WE, WITH THIS REMOTE TECHNOLOGY?

11:56AM   25           I WAS TALKING TO A RELATIVE YESTERDAY WHO WAS ON A ZOOM



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 69 of 189
                                                                                     69


11:56AM    1      HEARING, AND SHE WAS DOING A VERY IMPORTANT EVENT, AND TWO DOGS

11:56AM    2      THAT HAPPENED TO BE WALKING WITH THEIR OWNERS DECIDED TO ENGAGE

11:56AM    3      IN A BIT OF A DISCUSSION AND SO THERE WAS A DOG FIGHT IN THE

11:56AM    4      BACKGROUND, AND THEN I THINK A TODDLER DECIDED IT WAS TIME TO

11:56AM    5      HAVE A TEMPER TANTRUM RIGHT OUTSIDE THE WINDOW.    SO WE ARE ALL

11:56AM    6      SUFFERING WITH THIS AND ENJOYING IT.

11:56AM    7           SO NO PROBLEM, MS. ARBABI.    THANK YOU SO MUCH.

11:56AM    8                 MS. ARBABI:   THANK YOU SO MUCH FOR YOUR PATIENCE.

11:56AM    9            YOUR HONOR, THE SIXTY-SIX OBJECTORS THAT I REPRESENT HERE

11:56AM   10      TODAY CLAIMED MORE THAN 200,000 DEVICES IN THE CLASS.     AND AS

11:56AM   11      YOU HAVE RECOGNIZED IN YOUR REMARKS OF MR. KAMBER, THERE IS A

11:57AM   12      DIFFERENCE BETWEEN A CORPORATION WHO PURCHASED MANY, MANY

11:57AM   13      DEVICES AND A CORPORATION THAT PURCHASED JUST A FEW.    AND I

11:57AM   14      THINK SOME OF THE CHALLENGES WITH THE PROCEDURE IN THIS

11:57AM   15      SETTLEMENT REFLECT THAT DIFFERENCE.

11:57AM   16           THE THRUST OF THE OBJECTION BY THE SIXTY-SIX OBJECTORS,

11:57AM   17      YOUR HONOR, IS THAT THE PLAN OF ALLOCATION OF THIS SETTLEMENT

11:57AM   18      IS NOT FAIR, REASONABLE, OR ADEQUATE TO COMPENSATE THEM, AND

11:57AM   19      IT'S NOT FAIR, REASONABLE, AND ADEQUATE TO COMPENSATE THE

11:57AM   20      PROPOSED SETTLING CLASS MEMBERS WHO WILL BE RELEASING ALL OF

11:57AM   21      THEIR CLAIMS IF THE SETTLEMENT IS APPROVED AS IS.

11:57AM   22           I WOULD LIKE TO EXPLAIN WHY THAT IS.     THE SETTLEMENT HAS

11:57AM   23      BEEN TOUTED AS A $500 MILLION DEAL FOR THE CLASS IN THE PRESS,

11:57AM   24      BUT AS WE'RE ALL AWARE, THE STRUCTURE ACTUALLY PROVIDES THAT

11:57AM   25      APPLE MAY PAY SIGNIFICANTLY LESS AND AS LITTLE AS $310 MILLION



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 70 of 189
                                                                                   70


11:58AM    1      DEPENDING UPON THE NUMBER OF VALID CLAIMS SUBMITTED AND

11:58AM    2      APPROVED.

11:58AM    3           AND THE PROCESS THAT IS IN PLACE HERE IS INCREDIBLY

11:58AM    4      BURDENSOME, AND IT IS APPARENT TO OUR CLIENTS THAT IT WILL

11:58AM    5      ENSURE THAT IN SPITE OF HOW MANY CLAIMS ARE SUBMITTED, THE

11:58AM    6      NUMBER OF VALID CLAIMS AS JUDGED BY THIS OVERLY STRINGENT

11:58AM    7      PROCESS WILL BE QUITE LOW.

11:58AM    8           AS CLASS COUNSEL ACKNOWLEDGES IN ITS MOVING PAPERS, THE

11:58AM    9      PLAN OF ALLOCATION AND THOSE PROCEDURES ARE SOMETHING

11:58AM   10      FUNDAMENTAL TO BE CONSIDERED HERE TODAY.     YET THE CLASS BARELY

11:58AM   11      ADDRESSES THE OBJECTIONS MADE BY CLASS MEMBERS, BOTH

11:58AM   12      INDIVIDUALS AND CORPORATIONS, WHO HAVE OBJECTED TO THE

11:58AM   13      EXTRAORDINARY BURDEN OF THIS PROCESS FOR MAKING CLAIMS OR THE

11:58AM   14      DOCUMENTATION REQUIRED TO SUBSTANTIATE CLAIMS.

11:58AM   15           IT'S TELLING, YOUR HONOR, THAT THE BRIEFING ON THIS

11:59AM   16      SUBJECT HAS COME DIRECTLY FROM APPLE WHO HAS THE INCENTIVE TO

11:59AM   17      KEEP THE CLAIMS RATE LOW.    I THINK IT'S JUST IMPORTANT TO

11:59AM   18      RECOGNIZE THAT AND TO UNDERSTAND AND THE REVIEW FROM APPLE IN

11:59AM   19      THAT LIGHT THAT IT IS SOMEWHAT SELF-INTERESTED.    IT IS NOT

11:59AM   20      MERELY AN OBJECTIVE VIEW OF WHICH DEVICES WERE AFFECTED VERSUS

11:59AM   21      NOT AFFECTED, BUT TO THE EXTENT THAT THERE'S A HIGH BURDEN TO

11:59AM   22      MAKE CLAIMS, THAT THAT IS IN THEIR INTEREST TO KEEP THAT BURDEN

11:59AM   23      HIGH BECAUSE IT KEEPS THEIR LIABILITY LOWER.

11:59AM   24           THE REAL PROBLEM, YOUR HONOR, IS THAT THE RELEASE ITSELF

11:59AM   25      HERE DOES NOT MATCH THE RELIEF BECAUSE THE RELIEF IS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 71 of 189
                                                                                      71


11:59AM    1      UNOBTAINABLE FOR MANY AND FOR CORPORATIONS IN PARTICULAR.

11:59AM    2           ALTHOUGH I WOULD LIKE TO NOTE THAT THERE WERE A NUMBER OF

11:59AM    3      INDIVIDUALS WHO ALSO OBJECTED TO THE NEED TO PROVIDE A SERIAL

12:00PM    4      NUMBER OR AN ATTESTATION.

12:00PM    5           HOWEVER, I WILL FOCUS ON MY CLIENTS WHO ARE CORPORATIONS

12:00PM    6      AND ONE UNIVERSITY AND THAT THERE IS NO REAL MECHANISM, AS

12:00PM    7      MR. NASSIRI HAS POINTED OUT, FOR THOSE WHO HAVE PURCHASED

12:00PM    8      DOZENS, HUNDREDS, OR EVEN THOUSANDS OF DEVICES TO BE

12:00PM    9      COMPENSATED BECAUSE OF TWO PRIMARILY PROBLEMS WITH THE PROCESS.

12:00PM   10           THE FIRST IS THE REQUIREMENT FOR A SERIAL NUMBER.       MOST

12:00PM   11      USERS OF THESE PHONES SIMPLY DON'T HAVE ACCESS TO THE SERIAL

12:00PM   12      NUMBERS FOR THEIR DEVICES THAT THEY OWNED THREE YEARS AGO OR

12:00PM   13      THAT WERE IN USE THREE YEARS AGO.

12:00PM   14           IT'S OUR UNDERSTANDING THAT APPLE HAS A LIST OF THE

12:00PM   15      DEVICES THAT IT BELIEVES WERE AFFECTED AND THAT INSTALLED THE

12:00PM   16      RELEVANT IOS DURING THE RELEVANT TIMEFRAME.        AND MOREOVER, THAT

12:00PM   17      APPLE HAS PROVIDED THAT LIST OF AFFECTED DEVICES TO THE CLAIMS

12:00PM   18      ADMINISTRATOR IN THIS CASE.

12:00PM   19           AS HAS BEEN DONE IN MANY OTHER CASES, THE CLAIMS

12:01PM   20      ADMINISTRATOR COULD PROVIDE THAT INFORMATION TO CLASS MEMBERS

12:01PM   21      UPON REQUEST.   AND WE'RE CERTAINLY NOT SUGGESTING THAT THE

12:01PM   22      ENTIRE LIST WE HAVE PROVIDED TO CLASS MEMBERS, BUT IF A

12:01PM   23      PARTICULAR CORPORATION WANTS TO FIND OUT FROM THE CLAIMS

12:01PM   24      ADMINISTRATOR WHICH OF THEIR DEVICES ARE ON THIS LIST THAT

12:01PM   25      APPLE HAS PROVIDED OF DEVICES THAT DOWNLOADED THE RELEVANT IOS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 72 of 189
                                                                                   72


12:01PM    1      DURING THE RELEVANT TIMEFRAME, THAT WOULD BE SIMPLE FOR THE

12:01PM    2      CLAIMS ADMINISTRATOR TO PROVIDE THAT.

12:01PM    3           AND THAT HAS NOT BEEN DONE IN THIS CASE.      SO THAT WOULD BE

12:01PM    4      THE FIRST SUGGESTION THAT WE WOULD MAKE.

12:01PM    5           THE SECOND SUGGESTION WE WOULD MAKE RELATES TO THE

12:01PM    6      ATTESTATION, AND THAT'S REALLY THE MOST DIFFICULT AND TROUBLING

12:01PM    7      PROBLEM HERE.

12:01PM    8           MR. NASSIRI HAS ADDRESSED THIS IN PART, BUT I WOULD LIKE

12:01PM    9      TO MENTION AND REENFORCE THAT IT WOULD BE VERY DIFFICULT FOR

12:02PM   10      ANY CORPORATION TO PROVIDE THIS.

12:02PM   11           AND THE ESSENTIAL PROBLEM IS THAT THE PURCHASER OF THE

12:02PM   12      DEVICE, IN THE CASE OF A CORPORATION, WAS NOT THE PERSON WHO

12:02PM   13      OPERATED THE DEVICE.

12:02PM   14           EVEN FOR AN INDIVIDUAL ORDINARY USER, HOW ARE WE EXPECTING

12:02PM   15      AN INDIVIDUAL TO DISCERN EVEN IN THE MOMENT WHETHER THEY ARE

12:02PM   16      HAVING A PERFORMANCE ISSUE THAT IS THE RESULT OF THE OPERATION

12:02PM   17      OF THE IOS?

12:02PM   18           I DON'T MEAN TO MAKE LUDICROUS SUGGESTIONS, BUT ARE

12:02PM   19      INDIVIDUAL USERS SUPPOSED TO GET OUT A STOPWATCH AND SEE HOW

12:02PM   20      LONG IT TAKES TO DOWNLOAD SOMETHING OR TO HAVE THE

12:02PM   21      TECHNOLOGICAL KNOW-HOW TO KNOW WHETHER THEY ARE HAVING A

12:02PM   22      BATTERY ISSUE OR WHETHER A SHUTDOWN OR SLOW PERFORMANCE WAS

12:02PM   23      SOMEHOW THE RESULT OF THE IOS OPERATION OR IT COULD BE THE

12:02PM   24      RESULT OF SOME OTHER PERFORMANCE ISSUE THAT THEIR PHONE IS

12:03PM   25      EXPERIENCING UNRELATED TO THAT?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 73 of 189
                                                                                   73


12:03PM    1           I THINK EVEN IN THE MOMENT FOR A USER TO KNOW THAT IS

12:03PM    2      QUITE DIFFICULT AND TO RECALL IT THREE YEARS LATER AN

12:03PM    3      ADDITIONAL LEVEL OF DIFFICULTY AND THEN AN ADDITIONAL LAYER ON

12:03PM    4      THAT, A CORPORATION TO HAVE TO REACH OUT TO AN EMPLOYEE OR A

12:03PM    5      FORMER EMPLOYEE TO FIND OUT THEIR KNOWLEDGE OF THAT INCREASES

12:03PM    6      THE BURDEN EXPONENTIALLY.

12:03PM    7           YOUR HONOR, YOU HAD SUGGESTED EARLIER THAT WE MAY THINK

12:03PM    8      ABOUT TO THE BEST OF SOMEONE'S KNOWLEDGE, AND FOR A CORPORATION

12:03PM    9      THAT STANDARD MAY BE DIFFERENT THAN AN INDIVIDUAL, AND PERHAPS

12:03PM   10      THINKING ABOUT WHAT A CORPORATION COULD REASONABLY PROVIDE TO

12:03PM   11      THE BEST OF ITS KNOWLEDGE MAY BE PART OF THE SOLUTION TO THIS

12:03PM   12      PROBLEM.

12:03PM   13           APPLE'S RESPONSE TO THE ATTESTATION REQUIREMENT AND THE

12:03PM   14      CONCERNS THAT HAVE BEEN RAISED WAS ESSENTIALLY IN ITS REPLY

12:03PM   15      BRIEF THAT IT FILED WAS ESSENTIALLY TO RESTATE ITS DEFENSE OF

12:04PM   16      THIS CASE; THAT THIS WAS NOT ACROSS THE BOARD THROTTLING OF

12:04PM   17      DEVICES, BUT INSTEAD A PERFORMANCE MANAGEMENT FEATURE AND THAT

12:04PM   18      NOT EVERY DEVICE WAS AFFECTED.

12:04PM   19           APPLE MISSES THE POINT IN THAT ARGUMENT THAT THIS IS A

12:04PM   20      COMPROMISED SETTLEMENT THAT SHOULD COMPENSATE THE CLASS IN A

12:04PM   21      WAY THAT PERMITS REASONABLE SUBMISSION OF CLAIMS EVEN BY THOSE

12:04PM   22      WHO DID NOT MAINTAIN RECORDS, WHO DO NOT RECALL THE EXACT

12:04PM   23      ISSUES, AND THOSE WHO ARE NOT FAMILIAR ENOUGH WITH THE

12:04PM   24      TECHNOLOGY, OR IMPORTANTLY, PURCHASERS WHO PROVIDED PHONES TO

12:04PM   25      SOMEONE ELSE TO OPERATE THEM LIKE CORPORATIONS AND



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 74 of 189
                                                                                      74


12:04PM    1      UNIVERSITIES.

12:04PM    2           WE BELIEVE THAT THERE'S A REASONABLE WAY TO ADDRESS

12:04PM    3      APPLE'S CONCERN AND THAT WOULD BE TO GIVE EVERY MEMBER THE

12:04PM    4      BENEFIT OF THE DOUBT THAT A PORTION OF THEIR DEVICES WERE

12:04PM    5      AFFECTED.

12:04PM    6                  THE COURT:    MS. ARBABI, COULD YOU REPEAT THAT

12:04PM    7      PLEASE.   YOU BROKE UP JUST A BIT.

12:04PM    8                  MS. ARBABI:   SURE.   WE BELIEVE A REASONABLE SOLUTION

12:05PM    9      WOULD BE TO GIVE EVERY CLASS MEMBER THE BENEFIT OF THE DOUBT

12:05PM   10      THAT A PORTION OF THEIR DEVICES WERE AFFECTED.

12:05PM   11           NOW, IN THE CASE OF A CORPORATION HYPOTHETICALLY 10,000

12:05PM   12      DEVICES, YOU CAN SAY A FRACTION OF THOSE, AND WHAT FRACTION

12:05PM   13      THAT IS WERE AFFECTED.

12:05PM   14                  THE COURT:    OKAY.   MS. ARBABI, YOU KEEP BREAKING UP.

12:05PM   15      I DON'T KNOW WHAT IT IS, BUT THERE'S SOME --

12:05PM   16                  MS. ARBABI:   OKAY.   LET ME TRY TO FIX THAT,

12:05PM   17      YOUR HONOR.

12:05PM   18                  THE COURT:    OH, YOU KNOW.    THANK YOU FOR THAT.

12:05PM   19           WHAT WE HAVE FOUND IS THAT --

12:05PM   20                  MS. ARBABI:   YOUR HONOR, CAN YOU HEAR ME NOW?

12:05PM   21                  THE COURT:    YES, YES.   MUCH BETTER.

12:05PM   22           WHAT WE HAVE FOUND IS SOMETIMES THE BLUETOOTH DEVICES HAVE

12:05PM   23      SOME INTERFERENCE.

12:05PM   24                  MS. ARBABI:   YES.

12:05PM   25                  THE COURT:    AND THEY SKIP.   AND EVERY WORD YOU SAY



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 75 of 189
                                                                                    75


12:05PM    1      IS IMPORTANT, MS. ARBABI.    I DON'T WANT TO MISS ONE.   SO WHY

12:05PM    2      DON'T YOU -- IF I COULD ASK YOU TO REPEAT YOURSELF FROM YOUR

12:05PM    3      LAST SENTENCE.

12:05PM    4                 MS. ARBABI:   YES.   THANK YOU SO MUCH, YOUR HONOR.

12:06PM    5           WE BELIEVE THAT A REASONABLE SOLUTION WOULD BE TO GIVE

12:06PM    6      EVERY CLASS MEMBER THE BENEFIT OF THE DOUBT THAT A PORTION OF

12:06PM    7      THEIR DEVICES WERE AFFECTED.

12:06PM    8           AND YOU COULD IMPLEMENT THAT BY SAYING SOME FRACTION OF A

12:06PM    9      CORPORATION'S DEVICES WERE IMPACTED OR YOU COULD SIMPLY HONOR

12:06PM   10      ALL OF THE CLAIMS WITHOUT AN ATTESTATION REQUIREMENT BECAUSE

12:06PM   11      THIS IS A PRO RATA SHARING OF SETTLEMENT FUNDS WHICH WILL

12:06PM   12      OPERATE IN EXACTLY THE SAME WAY BY HONORING A PORTION OF THE

12:06PM   13      DEVICES AND GIVING THAT BENEFIT OF THE DOUBT TO ALL CLASS

12:06PM   14      MEMBERS.

12:06PM   15           WE ARE IN ESSENCE SUGGESTING, YOUR HONOR, THAT THE

12:06PM   16      ATTESTATION REQUIREMENT BE THROWN OUT ENTIRELY BECAUSE OF THAT.

12:06PM   17      WE THINK IT WOULD ALSO BE REASONABLE AS AN ALTERNATIVE TO

12:06PM   18      PERMIT CORPORATIONS TO SUBMIT AN ATTESTATION TO THE BEST OF

12:06PM   19      THEIR KNOWLEDGE THAT IOS UPDATES WERE MADE BECAUSE COMPANY

12:07PM   20      POLICY USUALLY IN MOST CASES DID REQUIRE THAT, AND WE HAVE

12:07PM   21      FOUND THAT TO BE THE CASE ACROSS THE SIXTY-SIX CORPORATIONS.

12:07PM   22            CORPORATE POLICIES, OF COURSE, ARE NOT UNIFORM, AND EACH

12:07PM   23      CORPORATION COULD ATTEST TO ITS OWN POLICY, AND THE CLAIMS

12:07PM   24      ADMINISTRATOR COULD REVIEW CLAIMS ON THE BASIS OF THAT.

12:07PM   25           NOW, YOUR HONOR, APPLE HAS SAID THAT BECAUSE ROUGHLY



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 76 of 189
                                                                                   76


12:07PM    1      922,000 CLAIMS WERE SUBMITTED BY CORPORATION THAT IT SHOWS THAT

12:07PM    2      CORPORATIONS HERE CAN MAKE CLAIMS AND RECEIVE SETTLEMENT FUNDS.

12:07PM    3            HOWEVER, WE WOULD LIKE TO POINT OUT THAT 100 PERCENT OF

12:07PM    4      THE CLAIMS SUBMITTED BY THE SIXTY-SIX OBJECTORS WE REPRESENT

12:07PM    5      WERE DENIED IN FULL ON NOVEMBER 6TH, 2020.     THAT INCLUDES

12:07PM    6      CORPORATIONS WHO DID SUBMIT THE TYPE OF ATTESTATIONS THAT WE'RE

12:07PM    7      TALKING ABOUT HERE.   WE'RE TALKING ABOUT THEIR CORPORATE POLICY

12:07PM    8      THAT IOS UPDATES BE MADE PROMPTLY AND INDEED ATTESTING THAT

12:08PM    9      THEIR, THEIR I.T. DEPARTMENTS RECEIVED COMPLAINTS OF

12:08PM   10      PERFORMANCE ISSUES.

12:08PM   11           THERE WERE ALSO ISSUES RELATED TO THE SERIAL NUMBERS WHERE

12:08PM   12      CORPORATIONS SUBMITTED ALL OF THEIR SERIAL NUMBERS, HUNDREDS OF

12:08PM   13      SERIAL NUMBERS, IN SOME CASES THOUSANDS, AND WE'RE TOLD THAT

12:08PM   14      NONE OF THOSE SERIAL NUMBERS QUALIFIED.

12:08PM   15           SO WE HAVE SERIOUS CONCERNS ABOUT HOW THE PROCESS IS BEING

12:08PM   16      CONDUCTED, AND THAT SEEMED TO BE IN OPPOSITION TO WHAT WE WERE

12:08PM   17      TOLD PRIOR TO THE PROCESS WHICH WAS THAT WE COULD SUBMIT IMEI

12:08PM   18      NUMBERS IF SERIAL NUMBERS WERE NOT AVAILABLE, AND CLAIMS MADE

12:08PM   19      WITH IMEI NUMBERS WERE REJECTED ON THE BASIS THAT THEY'RE NOT

12:08PM   20      SERIAL NUMBERS.

12:08PM   21           SO THE ATTESTATIONS BASED ON CORPORATE POLICY WERE

12:09PM   22      REJECTED, THE IMEI NUMBERS WERE REJECTED, AND EVEN CLAIMS WITH

12:09PM   23      SERIAL NUMBERS WERE REJECTED ON THAT BASIS.

12:09PM   24           SO BECAUSE OF THAT WE HAVE VERY SERIOUS CONCERNS ABOUT THE

12:09PM   25      PROCESS AND HOW IT'S BEING CONDUCTED AND HOW IT'S BEEN APPLIED



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 77 of 189
                                                                                      77


12:09PM    1      TO CORPORATIONS.

12:09PM    2                  THE COURT:    ALL RIGHT.   GO AHEAD.   NO, I'M SORRY.

12:09PM    3      GO AHEAD.

12:09PM    4                  MS. ARBABI:    YOUR HONOR, I MERELY WANTED TO SAY IN

12:09PM    5      SUM, WE WOULD ARGUE THAT APPLE SHOULD MAKE THE SERIAL NUMBERS

12:09PM    6      AVAILABLE TO CLASS MEMBERS WHO PURCHASED THOSE PHONES THROUGH

12:09PM    7      THE PROCESS IN A WAY THAT IS ANALOGOUS TO WHAT HAS BEEN DONE IN

12:09PM    8      OTHER SIMILAR CLASS ACTIONS AND THAT THE ATTESTATION

12:09PM    9      REQUIREMENT SHOULD BE THROWN OUT OR MODIFIED TO MAKE IT

12:09PM   10      POSSIBLE FOR CORPORATIONS TO SUBMIT THESE CLAIMS.

12:09PM   11                  THE COURT:    THANK YOU VERY MUCH.     I THINK YOUR

12:09PM   12      POSITION IS STATED ON PAGE 8 OF YOUR BRIEFING.

12:09PM   13           MS. MORALES, ANYTHING TO ADD?

12:09PM   14                  MS. MORALES:   I DO NOT, YOUR HONOR.     THANK YOU.

12:10PM   15                  THE COURT:    THANK YOU VERY MUCH.     THANK YOU.

12:10PM   16           I THINK, MS. ARBABI, I THINK THE UNIVERSE OF YOUR CLIENTS

12:10PM   17      IS APPROXIMATELY 211,900.

12:10PM   18                  MS. ARBABI:    THAT'S CORRECT, YOUR HONOR.    THAT IS

12:10PM   19      THE NUMBER OF DEVICES THAT THEY CLAIMED.

12:10PM   20                  THE COURT:    AND IF WE CALCULATE JUST A ROUGH

12:10PM   21      CALCULATION OF THAT NUMBER TO THE SETTLEMENT IS APPROXIMATELY

12:10PM   22      $5.3 MILLION.

12:10PM   23           IS THAT WHAT YOUR MATH REFLECTS?

12:10PM   24                  MS. ARBABI:    YES, YOUR HONOR.

12:10PM   25                  THE COURT:    I SEE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 78 of 189
                                                                                        78


12:10PM    1           AND I THINK THERE'S ALSO A PERHAPS 66,000, I THINK I SAW

12:10PM    2      IN THE PLEADINGS, OF REJECTIONS FROM INDIVIDUALS WHO HAVE THE

12:10PM    3      SAME, I'LL CALL IT, A SERIAL NUMBER ISSUE AS WELL.       AND WE'RE

12:10PM    4      GOING TO TALK ABOUT THAT IN A MOMENT I HOPE.

12:10PM    5           ONE THING THAT I DID NOTICE WAS YOU TALKED ABOUT YOUR

12:10PM    6      CLIENT SUBMITTING CLAIMS EITHER WITH SERIAL NUMBERS AND THEY

12:10PM    7      WERE REJECTED, OR THE IMEI NUMBERS, OR EVEN ESN NUMBERS, AND

12:11PM    8      THE REJECTION.

12:11PM    9           ONE THING I NOTICED, AND I INVITED PLAINTIFFS' COUNSEL,

12:11PM   10      AND THEY'RE TAKING COPIOUS NOTES, I'M WATCHING THEM, BUT I'M

12:11PM   11      CURIOUS ABOUT WHAT REMEDIAL PROCESS WAS ENGAGED BY THE

12:11PM   12      ADMINISTRATOR FOR THESE TYPES OF ISSUES.        AND I'M NOT CERTAIN

12:11PM   13      THAT I FULLY CAPTURED THAT.

12:11PM   14           SO THAT'S A QUESTION THAT I'M GOING TO POSE TO THESE GOOD

12:11PM   15      LAWYERS TO HELP US AS WELL.

12:11PM   16           SO THANK YOU VERY MUCH.

12:11PM   17           ANYTHING FURTHER, THEN, MS.      ARBABI?

12:11PM   18                 MS. ARBABI:   YOUR HONOR, ONE OTHER POINT THAT WE

12:11PM   19      WOULD MAKE.   AND WITH DUE RESPECT TO MR. KAMBER AND THE CLAIM

12:11PM   20      MADE BY HIS CLIENTS, WE WOULD SUBMIT THAT IT WOULD BE

12:11PM   21      INCREDIBLY DIFFICULT AND BURDENSOME TO REQUIRE CORPORATIONS TO

12:11PM   22      REACH OUT TO FORMER EMPLOYEES ON ANY BASIS AS PART OF THIS

12:11PM   23      CLAIMS PROCESS, AND WE THINK THAT THAT WOULD PROBABLY SHUT DOWN

12:11PM   24      THE ABILITY OF LARGE CORPORATIONS TO MAKE ANY CLAIMS HERE.

12:11PM   25                 THE COURT:    ALL RIGHT.   THANK YOU.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 79 of 189
                                                                                    79


12:11PM    1           I DO SEE, AS I TALK TO MR. KAMBER, I DO SEE A DISTINCTION

12:12PM    2      BETWEEN 30 EMPLOYEES, AND I THINK HE CONCEDED THEY CAN PROBABLY

12:12PM    3      FIND THEM AND CAPTURE WHAT THEY NEED OR AT LEAST -- WITH

12:12PM    4      GREATER FACILITY THAN A LARGE CORPORATION WITH ALMOST 212,000

12:12PM    5      PHONES.   I THINK I SEE THAT DISTINCTION.

12:12PM    6           SO THANK YOU VERY MUCH FOR THAT.

12:12PM    7           LET ME -- I KNOW THERE WAS AN INDIVIDUAL, MR. COUSIN, AND

12:12PM    8      I ASKED HIM EARLIER WHETHER OR NOT HE HAD REGISTERED OR MADE A

12:12PM    9      REQUEST TO SPEAK.

12:12PM   10           OUR COURTROOM DEPUTY I THINK HAS CHECKED AND SHE DID --

12:12PM   11      DID YOU FIND ANY REQUEST BY CHARLES COUSIN TO SPEAK TO THE

12:12PM   12      COURT TODAY, MS. KRATZMANN?

12:12PM   13                 THE CLERK:    NO, YOUR HONOR.   THE DOCKET REFLECTS

12:12PM   14      THERE WAS NOTHING FILED BY MR. COUSIN.

12:12PM   15           WE ALSO HAVE THREE ADDITIONAL INDIVIDUALS, TESA LEE,

12:13PM   16      WILLIE WU, AND DAVID HOLLAND WHO WERE PROMOTED BUT THEY -- NONE

12:13PM   17      OF THOSE FOUR INDIVIDUALS REGISTERED WITH THE COURT TO

12:13PM   18      PARTICIPATE NOR HAVE THEY FILED AN OBJECTION OR ANY DOCUMENT ON

12:13PM   19      THE DOCKET PER CONFIRMATION OF PLAINTIFFS' COUNSEL AS WELL,

12:13PM   20      YOUR HONOR.

12:13PM   21                 MR. COUSIN:    I THOUGHT I DID.

12:13PM   22                 THE COURT:    I SEE.   I SPOKE -- MR. COUSIN, LET ME

12:13PM   23      ADDRESS YOU, SIR.    I THINK I ASKED YOU EARLIER WHETHER OR NOT

12:13PM   24      YOU HAD REGISTERED TO SPEAK, AND I THINK YOU SAID IN THE

12:13PM   25      AFFIRMATIVE THAT YOU HAD.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 80 of 189
                                                                                    80


12:13PM    1           WE DON'T HAVE ANYTHING, ANY FORMAL REQUEST BY YOU, SIR.

12:13PM    2      TODAY WAS THE DATE AND TIME SET TO HEAR FROM THOSE PARTIES WHO

12:13PM    3      WISHED TO BE HEARD, AND THE COURT NOTICED THAT DATE ON THE

12:13PM    4      DOCKET, AND IT APPEARS THAT WE DON'T HAVE THAT REQUEST FROM

12:13PM    5      YOU, SIR.

12:13PM    6                  MR. COUSIN:   YEAH.   I MEAN, I DON'T KNOW WHY,

12:13PM    7      YOUR HONOR.   I PUT IN FOR IT.    I THOUGHT I DID.

12:13PM    8                  THE COURT:    HOW DID YOU ENGAGE THAT PROCESS?

12:14PM    9                  MR. COUSIN:   I WENT ONTO THE WEBSITE, AND I GUESS

12:14PM   10      THERE WAS LIKE A PROMPT OR A BUTTON TO, LIKE, TO BE ABLE TO

12:14PM   11      JOIN THE HEARING OR BE ABLE TO SPEAK.

12:14PM   12                  THE COURT:    I BEG YOUR PARDON.   LET ME, LET ME

12:14PM   13      ADDRESS YOU FIRST, SIR.     YOU APPRECIATE THE COURT'S TIME IS

12:14PM   14      PRECIOUS.   WE'RE INTO THE NOON HOUR NOW.

12:14PM   15           THE REASON THAT WE HAVE A PROCESS TO HAVE INDIVIDUALS

12:14PM   16      REQUEST AN OPPORTUNITY TO SPEAK IS SO WE CAN ORDERLY ENGAGE

12:14PM   17      THAT PROCESS AND ALSO SO WE HAVE A GOOD TIME ESTIMATE OF WHAT

12:14PM   18      WE'RE GOING TO NEED.

12:14PM   19           YOU HAVEN'T REGISTERED TO SPEAK, SIR.      I DON'T KNOW IF

12:14PM   20      YOU'RE A MEMBER OF THE CLASS OR NOT.

12:15PM   21           I'LL TELL YOU WHAT I'LL DO, SIR.     MR. COUSIN, LET'S -- MY

12:15PM   22      SENSE IS THAT THIS MIGHT BE THE FIRST TIME THAT YOU'VE

12:15PM   23      PARTICIPATED IN SOMETHING LIKE THIS, AND SO I JUST WANT TO SAY

12:15PM   24      WE CAN ONLY SPEAK ONE AT A TIME BECAUSE WE HAVE A COURT

12:15PM   25      REPORTER WHO IS REPORTING EVERYTHING THAT WE SAY, AND I THINK



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 81 of 189
                                                                                     81


12:15PM    1      IT'S COMMON KNOWLEDGE THAT I HAVE THE BEST COURT REPORTER IN

12:15PM    2      THE NORTHERN DISTRICT, BUT EVEN WITH ALL OF HER SKILLS AND

12:15PM    3      ABILITIES, SIR, SHE HAS GREAT DIFFICULTY REPORTING TWO PEOPLE

12:15PM    4      AT ONE TIME.

12:15PM    5             SO I TELL YOU WHAT I'LL DO, SIR, MR. COUSIN, I WILL LET

12:15PM    6      YOU SPEAK.

12:15PM    7             CAN I GIVE YOU TWO MINUTES, SIR.     CAN YOU CAPTURE WHAT YOU

12:15PM    8      NEED TO TELL ME IN TWO MINUTES?

12:15PM    9                   MR. COUSIN:   SURE.

12:15PM   10                   THE COURT:    THANK YOU.   AND YOUR NAME IS

12:15PM   11      CHARLES COUSIN?

12:15PM   12                   MR. COUSIN:   YEAH, MY NAME IS CHARLES COUSIN.

12:15PM   13                   THE COURT:    THANK YOU.   ARE YOU A MEMBER OF THIS

12:15PM   14      CLASS, SIR?

12:15PM   15                   MR. COUSIN:   YEAH, I SHOULD BE.   I FEEL LIKE THIS

12:15PM   16      CLASS KIND OF LACKS TRANSPARENCY.

12:15PM   17                   THE COURT:    OKAY.

12:15PM   18                   MR. COUSIN:   I HAVE A QUESTION FOR YOU, YOUR HONOR.

12:15PM   19      LET'S SAY SOMEBODY BREAKS INTO YOUR APARTMENT, WHAT IS THE

12:15PM   20      FIRST THING THAT YOU DO?

12:15PM   21             YOU CALL 9-11, RIGHT?

12:16PM   22             YOU KNOW, MY PHONE HAS NOT BEEN RELIABLE.     I HAD TO BUY A

12:16PM   23      GUN.    LIKE, LITERALLY I SLEEP WITH A GUN.

12:16PM   24             I LIVE IN THE GHETTO, YOUR HONOR, AND I'VE HAD A KNIFE

12:16PM   25      PULLED ON ME THIS YEAR.      I'VE ALSO BEEN IN THE MIDDLE OF



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 82 of 189
                                                                                      82


12:16PM    1      SHOOTOUTS, NONE THAT HAVE ANYTHING TO DO WITH ME, AND I HAVE

12:16PM    2      NOT BEEN ABLE TO CALL 911.     AND MY LIFE IS WORTH MORE THAN $25.

12:16PM    3      YOU KNOW, I MIGHT NOT BE A LAWYER, BUT MY LIFE IS WORTH

12:16PM    4      SOMETHING.

12:16PM    5           EVERY TIME I GO TO THE APPLE STORE THEY MAKE ME FEEL LIKE

12:16PM    6      I'M THE REASON WHY MY PHONE IS MESSED UP.

12:16PM    7           AND, YOU KNOW, YOU COULD DO THE MATH.      WE'RE LOOKING FOR

12:16PM    8      SOLUTIONS ON THIS CONFERENCE CALL, $500 MILLION LAWSUIT AND

12:16PM    9      THERE'S ONLY 50 PEOPLE ON THIS CALL, AND THERE'S ONLY 120

12:16PM   10      ATTENDEES.

12:16PM   11           SO, YOU KNOW, IF THIS ISSUE WAS IMPORTANT TO THE MILLION,

12:17PM   12      THE CLOSE TO A MILLION PEOPLE WHO FILED A SUIT, WHY ARE THEY

12:17PM   13      NOT ON THIS CALL?    WHY ARE THEY NOT ON THIS ATTENDEE?

12:17PM   14           SO $25, LIKE, YOU COULD DO THE MATH.      WE SHOULD BE

12:17PM   15      ENTITLED TO MORE THAN $25 PER DEVICE.      I HAD TO BUY FIVE PHONES

12:17PM   16      THIS YEAR AND APPLE HAS THE RECEIPTS, AND I WROTE APPLE WITH

12:17PM   17      SOLUTIONS TO THEIR PROBLEM.

12:17PM   18           I UNDERSTAND THERE'S A WHOLE BUNCH OF LAWYERS ON HERE

12:17PM   19      TRYING TO MAKE MILLIONS OF DOLLARS REAL QUICK, BUT THERE ARE

12:17PM   20      PEOPLE OUT HERE WHO ARE WRITING THE CORPORATIONS WITH

12:17PM   21      SOLUTIONS, WHO ARE -- WHOSE TIME IS ALSO WORTH MONEY.

12:17PM   22           LIKE YOU SAID EARLIER, JUST BY ME PUTTING MY FACE OUT

12:17PM   23      HERE, YOU KNOW, I COULD BE RISKING RETALIATION.

12:17PM   24           SO, YOU KNOW, I FEEL LIKE I DESERVE MORE THAN THE MINIMUM

12:17PM   25      THAT THEY'RE TRYING TO GIVE EVERYBODY.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 83 of 189
                                                                                      83


12:17PM    1                  THE COURT:   OKAY.   ALL RIGHT.

12:17PM    2           THANK YOU, MR. COUSIN.      I APPRECIATE YOUR COMMENTS.

12:17PM    3           I'LL JUST SAY SOMETHING IN PASSING.       I'VE LOOKED AT THE

12:18PM    4      NUMBERS AND THE $25 IS A NUMBER THAT WAS A STARTING NUMBER, IF

12:18PM    5      YOU WILL.

12:18PM    6           SOME OF THE CALCULATIONS, AND WE ARE GOING TO TALK ABOUT

12:18PM    7      THAT TODAY OR AT A LITTLE LATER, IT LOOKS LIKE THAT NUMBER CAN

12:18PM    8      GO UP TO $66 AND PERHAPS EVEN MORE THAN THAT.      SO THAT'S STILL

12:18PM    9      QUITE FLUID RIGHT NOW.

12:18PM   10           BUT THANK YOU VERY MUCH, MR. COUSIN.      I APPRECIATE YOU

12:18PM   11      BEING PART OF THIS PROCEEDING.

12:18PM   12           MS. KRATZMANN, YOU SAID THERE WERE SOME OTHER INDIVIDUALS?

12:18PM   13                  THE CLERK:   YES, YOUR HONOR.

12:18PM   14           TESA LEE.

12:18PM   15                  MS. LEE:   GOOD AFTERNOON, YOUR HONOR.

12:18PM   16                  THE COURT:   MS. LEE, COULD YOU ENGAGE YOUR VIDEO,

12:18PM   17      PLEASE.

12:18PM   18                  MS. LEE:   OKAY.   I AM NOT TECHNOLOGY KNOWLEDGEABLE.

12:18PM   19      I'M HAVING SOME ASSISTANCE RIGHT NOW, YOUR HONOR.      OKAY.

12:18PM   20                  THE COURT:   THERE YOU ARE, YES.    GOOD MORNING,

12:18PM   21      MS. LEE.

12:18PM   22                  MS. LEE:   GOOD MORNING.   LET ME OFF BY SAYING THANK

12:18PM   23      YOU FOR HEARING ME OUT, BUT I WANT TO TELL YOU THAT I RECEIVED

12:18PM   24      THE EMAIL AND THE REFERENCE THAT I WAS ENTITLED TO THE

12:19PM   25      SETTLEMENT.   THIS IS FIVE GOING ON TO SIX YEARS THAT I'VE BEEN



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 84 of 189
                                                                                     84


12:19PM    1      AN APPLE CUSTOMER.

12:19PM    2           I FIRST BEGAN -- I HAVE MY PAPERWORK RIGHT HERE.      I DON'T

12:19PM    3      KNOW THE SERIAL NUMBER.   I'VE HAD THE VIRUS, SO EXCUSE MY

12:19PM    4      PRESENCE.   I'VE BEEN FIGHTING THE VIRUS.    I'VE HAD THE VIRUS IN

12:19PM    5      OUR HOME.   SO WITH ME BEING NOT TECHNOLOGY, TECHNOLOGY

12:19PM    6      KNOWLEDGEABLE, I HAD TO GET ASSISTANCE.     I'VE BEEN QUARANTINED.

12:19PM    7            HOWEVER, I GOT FROM CONTACT IN APPLE DUE TO ME NOT

12:19PM    8      KNOWING HOW TO GET TO THE WEB AND NOT HAVING ANYONE TO ASSIST

12:19PM    9      ME -- BUT WHEN I FIRST PURCHASED THE PHONE, I HAVE A FAMILY

12:19PM   10      GROUP SHARE PHONES, AND THAT WAS DECEMBER 24TH OF 2015.

12:19PM   11           HOWEVER, I'VE HAD ISSUES, WE'VE HAD ISSUES OF FOUR PHONES

12:19PM   12      OF FAMILY SHARE GROUP PHONES, AND THEN IN 2018 WE HAD THE

12:20PM   13      8 PLUS.   HOWEVER, WE'VE HAD ISSUES THROUGHOUT THE TIME WHICH IN

12:20PM   14      TURN MAKE ME WONDER IF AT A CERTAIN PERIOD OF TIME ARE THE

12:20PM   15      PHONES DESIGNED TO MAKE YOU HAVE TO UPGRADE?       AND I'M ON A

12:20PM   16      MONTHLY FIXED INCOME.

12:20PM   17           I'M STILL RECOVERING FROM MY ILLNESS, AS I SAID.      HOWEVER,

12:20PM   18      JUST THE OTHER DAY, BECAUSE WE HAVE BEEN HAVING MEGA ISSUES

12:20PM   19      WITH THE 8 PLUSES, I IN TURN WENT IN THE STORE BECAUSE T MOBILE

12:20PM   20      AND SPRINT NOW HAVE COMBINED, AND I'M A SPRINT CUSTOMER.      WE

12:20PM   21      HAD ISSUES, AND IT CHANGED THE SIM CARDS IN THE PHONE.

12:20PM   22            HOWEVER, I GOT THE OTHER THREE PHONES UPGRADED WHICH IN

12:20PM   23      TURN I THANK GOD I HAD A LITTLE CREDIT CARD, I HAD TO PUT DOWN

12:20PM   24      1100 --

12:21PM   25           SON, COULD YOU PLEASE COME READ FROM THESE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 85 of 189
                                                                                     85


12:21PM    1           THESE ARE READING GLASSES.      I'VE BEEN HAVING EYE ISSUES

12:21PM    2      AND -- BUT GOD IS GOOD.     I'M NOT TRYING TO BRING ANY BIBLICAL

12:21PM    3      INTO THIS.

12:21PM    4                   THE COURT:   MS. LEE, IT'S QUITE ALL RIGHT.

12:21PM    5                   MS. LEE:   OKAY.   SO 1,000 -- I'M SORRY, GO AHEAD,

12:21PM    6      YOUR HONOR.

12:21PM    7                   THE COURT:   MS. LEE, I'M CURIOUS, HAVE YOU MADE

12:21PM    8      CLAIMS IN THIS LAWSUIT?     DID YOU MAKE CLAIMS THROUGH THE

12:21PM    9      WEBSITE OR BY MAILING SOMETHING IN?      HAVE YOU DONE THAT?

12:21PM   10                   MS. LEE:   MY SON CAME AFTER BEING QUARANTINED AND HE

12:21PM   11      SUBMITTED THE CLAIM BECAUSE WHEN APPLE, WHEN I GOT IN TOUCH

12:21PM   12      WITH THEM, THEY TOLD ME ON THE WEB TO GO ON AND IT WAS ALREADY

12:21PM   13      DONE.   DUE TO ME BEING ILL AND QUARANTINED I DIDN'T HAVE ANY

12:21PM   14      ASSISTANCE TO DO IT.

12:21PM   15                   THE COURT:   I SEE.   SO WHAT I HEAR YOU SAYING -- I'M

12:21PM   16      SORRY, MS. LEE.

12:21PM   17           WHAT I HEAR YOU SAYING IS THAT YOU WANTED TO FILE A

12:22PM   18      CLAIM -- AND WE'RE ALL VERY SORRY TO HEAR THAT YOU WERE

12:22PM   19      AFFECTED BY THE VIRUS, AND WE WISH YOU A SPEEDY RECOVERY, YOU

12:22PM   20      AND YOUR FAMILY.

12:22PM   21                   MS. LEE:   THANK YOU.

12:22PM   22                   THE COURT:   YOU ARE WELCOME.

12:22PM   23           BUT WHAT I HEAR YOU SAYING IS BECAUSE OF THE HEALTH

12:22PM   24      SITUATION IN YOUR FAMILY, YOU WERE UNABLE TO PUT YOUR CLAIM IN

12:22PM   25      IN A TIMELY MANNER, THAT WHEN YOU WENT TO PUT YOUR CLAIM IN,



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 86 of 189
                                                                                   86


12:22PM    1      THE CLAIM PERIOD HAD CLOSED, THE DOOR WAS CLOSED, YOU COULDN'T

12:22PM    2      FILE IT BECAUSE IT WAS PAST THE DAY.

12:22PM    3                 MS. LEE:   IT WAS LIKE A DAY LATE.

12:22PM    4                 THE COURT:   YES.

12:22PM    5                 MS. LEE:   SO IT WAS A DAY LATE.    SO THEY TOLD ME TO

12:22PM    6      GIVE ME THE OPTIONS TO ZOOM IN FOR THE HEARING.

12:22PM    7                 THE COURT:   SURE.   MS. LEE --

12:22PM    8                 MS. LEE:   SO THAT'S WHY I'M HERE.

12:22PM    9                 THE COURT:   I'M GLAD YOU'RE HERE.

12:22PM   10           AND THE COVID PANDEMIC IS JUST CREATING --

12:22PM   11                 MS. LEE:   OH, MY GOD.   OH, MY GOD.

12:22PM   12                 THE COURT:   IT'S TERRIBLE ACROSS OUR COUNTRY, AND WE

12:22PM   13      WISH YOU A SPEEDY RECOVERY.

12:22PM   14           MY SENSE IS THAT I DON'T THINK THERE IS ANYONE ON THIS

12:23PM   15      SCREEN OR THIS CALL THAT IS GOING TO OBJECT TO YOU TO PUT YOUR

12:23PM   16      CLAIMS IN THAT YOU WERE PRECLUDED BECAUSE OF THE COVID CRISIS.

12:23PM   17           I DON'T KNOW HOW WE CAN -- LET ME REACH OUT.     I DON'T KNOW

12:23PM   18      HOW WE CAN FIND THE PLAINTIFFS' COUNSEL WHO YOU COULD TALK TO

12:23PM   19      TO CAPTURE THAT.

12:23PM   20           MR. MOLUMPHY.

12:23PM   21           MR. COTCHETT IS -- MR. COTCHETT, DO YOU SEE HIM, THE YOUNG

12:23PM   22      MAN AT THE TOP OF THE SCREEN THERE?

12:23PM   23                 MS. LEE:   NO, I DON'T SEE ANYONE, YOUR HONOR.

12:23PM   24                 THE COURT:   OKAY.

12:23PM   25                 MS. LEE:   I'M AGAINST COURT FEES AND ATTORNEYS' FEES



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 87 of 189
                                                                                       87


12:23PM    1      AS WELL.

12:23PM    2                   THE COURT:    I AM TRYING TO GET AN ATTORNEY TO HELP

12:23PM    3      YOU FIRST OF ALL.       LET'S GO THERE FIRST, MS. LEE.

12:23PM    4           MR. COTCHETT --

12:23PM    5                   MR. MOLUMPHY:    WE WILL BE HAPPY TO HELP HER

12:23PM    6      REGARDLESS OF HER POSITION ON FEES, YOUR HONOR.

12:23PM    7                   THE COURT:    THANK YOU.    THAT'S MR. MOLUMPHY, HIS

12:23PM    8      PARTNER.

12:23PM    9           HOW CAN YOU TWO CONNECT, MR. MOLUMPHY?

12:23PM   10                   MR. MOLUMPHY:    SO, MS. LEE, IF YOU SEE THE SPELLING

12:23PM   11      OF MY NAME OR GOOGLE MY NAME OR LOOK AT MY LAW FIRM THAT IS

12:24PM   12      AVAILABLE ON THE WEB, MY EMAIL ADDRESS AND PERSONAL CONTACT

12:24PM   13      INFORMATION IS ALL THERE, OR I CAN JUST TELL YOU MY INFORMATION

12:24PM   14      RIGHT NOW.

12:24PM   15                   MS. LEE:    MY SON WILL HELP ME.   HE WAS THE ONE WHO

12:24PM   16      STARTED ALL OF THIS VIRUS IN THE HOME.        SO COULD YOU -- HE'S

12:24PM   17      WILLING TO WRITE DOWN THE INFORMATION.

12:24PM   18           I AM SORRY.    WHAT IS IT?

12:24PM   19                   MR. MOLUMPHY:    MY NUMBER IS 650-259-3224, AND THAT

12:24PM   20      IS MY DIRECT DIAL.      I WILL RESPOND IMMEDIATELY.

12:24PM   21                   MS. LEE:    THANK YOU.

12:24PM   22           SON, PLEASE WRITE WHERE I CAN UNDERSTAND YOUR HANDWRITING.

12:24PM   23                   THE COURT:    MS. LEE, COULD YOU REPEAT THAT NUMBER.

12:24PM   24      I JUST WANT TO MAKE SURE YOU HAVE THE CORRECT NUMBER.

12:24PM   25                   MS. LEE:    650-259-3221.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 88 of 189
                                                                                      88


12:24PM    1                   MR. MOLUMPHY:   3224.

12:25PM    2                   MS. LEE:   3224.   SEE, I THOUGHT IT WAS -- IT LOOKS

12:25PM    3      LIKE A 4 AND IT IS A 1.      I'M WAITING TO GET MY PRESCRIBED ONES.

12:25PM    4           LIKE I SAID, I'VE BEEN AN APPLE CUSTOMER GOING ON FOR

12:25PM    5      SIX YEARS AND JUST THE OTHER DAY, AS I REPEAT, I RECEIVED -- I

12:25PM    6      COULDN'T EVEN AFFORD TO GET MYSELF AN APPLE PHONE.      I JUST WENT

12:25PM    7      AHEAD AND GOT THOSE THREE, YOU KNOW.

12:25PM    8           AND OVER THE YEARS I WANTED TO GO TO APPLE AND HAVE

12:25PM    9      INSURANCE AND STILL HAVE HAD TO COME OUT OF POCKET AND, YES, WE

12:25PM   10      HAVE HAD TECHNOLOGY ISSUES, BUT BEING THAT WHEN I GOT WITH

12:25PM   11      APPLE I WAS IPHONE FOREVER, AND THAT'S WHY I'VE BEEN REMAINING

12:25PM   12      WITH THEM.

12:25PM   13           BUT AGAIN, I REPEAT AFTER A PERIOD OF TIME, IT LOOKED LIKE

12:25PM   14      THE PHONES ARE DESIGNED TO HAVE YOU TO HAVE TO GET ANOTHER ONE

12:25PM   15      AND HAVING TECHNOLOGY ISSUES AND WHAT HAVE YOU.

12:26PM   16           AND I JUST CAME UP WITH MONEY THAT I JUST REALLY DIDN'T

12:26PM   17      HAVE AND WHAT I'M TRUSTING THAT, YOU KNOW, AS I HAVE BEEN WITH

12:26PM   18      YOU ALL OR WITH APPLE FOR GOING ON SIX YEARS THIS MONTH, YOU

12:26PM   19      KNOW -- WELL, FIVE YEARS THIS MONTH, GOING ON SIX YEARS, GOD

12:26PM   20      SAID THE SAME.    YOU KNOW, I'VE BEEN A VALUED CUSTOMER.    AND I

12:26PM   21      FEEL THAT THOSE 12, THEY OUGHT TO INCLUDE ME WITH ONE, BUT PLUS

12:26PM   22      COMPENSATION WITH A PHONE FOR MYSELF.

12:26PM   23                   THE COURT:   WELL, MS. LEE, THANK YOU FOR JOINING THE

12:26PM   24      CALL.   I'M GLAD THAT WE WERE ABLE TO GET YOUR CONTACT

12:26PM   25      INFORMATION.    AND I'M GLAD MR. MOLUMPHY AND HIS FIRM -- YOU CAN



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 89 of 189
                                                                                      89


12:26PM    1      REACH OUT TO HIM.

12:26PM    2           PARDON MY PRESUMPTION, I'M GOING TO SPEAK ON BEHALF OF

12:26PM    3      MR. CHORBA AND HIS CLIENT, APPLE, I'M SURE THEY APPRECIATE YOUR

12:26PM    4      LOYALTY.

12:26PM    5           MR. CHORBA, ANYTHING YOU WANT TO SAY, SIR?

12:26PM    6                   MR. CHORBA:   YES, YOUR HONOR.      I APPRECIATE IT.

12:26PM    7           I WANT TO THANK MS. LEE FOR SHARING THAT.         IF MR. MOLUMPHY

12:26PM    8      CAN CONTACT ME, I'M ABSOLUTELY POSITIVE WE CAN DO SOMETHING FOR

12:26PM    9      MS. LEE.   EVEN IF HER DEVICES AREN'T ON THE LIST, WE'LL MAKE

12:27PM   10      SURE THAT SHE'S TAKEN CARE OF.       WE APPRECIATE THAT.

12:27PM   11                   THE COURT:    ALL RIGHT.

12:27PM   12                   MS. LEE:   WELL, I DO HAVE INFORMATION AND

12:27PM   13      DOCUMENTATIONS THAT BEFORE T MOBILE TOOK OVER THAT THEY PULLED

12:27PM   14      UP FOR ME.    I DON'T KNOW, I HAVE --

12:27PM   15                   THE COURT:    SO, MS. LEE, MS. LEE, MS. LEE, I DON'T

12:27PM   16      WANT YOU TO SHARE ANY OF THAT INFORMATION ON THIS CALL.

12:27PM   17                   MS. LEE:   OKAY.

12:27PM   18                   THE COURT:    WHAT I WANT YOU TO DO IS TO REACH OUT TO

12:27PM   19      MR. MOLUMPHY'S LAW FIRM OR MR. COTCHETT'S LAW FIRM, AND THEY

12:27PM   20      WILL CAPTURE THAT INFORMATION THAT WILL ASSIST THEM IN

12:27PM   21      PROCESSING YOUR CLAIM.

12:27PM   22           ALL RIGHT, MA'AM?

12:27PM   23                   MS. LEE:   OKAY.   THANK YOU, YOUR HONOR.

12:27PM   24                   THE COURT:    GREAT.   THANK YOU.

12:27PM   25                   MS. LEE:   AND HAPPY HOLIDAYS TO YOU ALL.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 90 of 189
                                                                                      90


12:27PM    1                 THE COURT:     YOU AS WELL, AND WE WISH YOU A HEALTHY

12:27PM    2      AND SPEEDY RECOVERY, YOU AND YOUR FAMILY.

12:27PM    3                 MS. LEE:     THANK YOU.   I APPRECIATE.

12:27PM    4                 THE COURT:     YOU'RE WELCOME, MA'AM.     I APPRECIATE IT.

12:27PM    5                 MS. LEE:     THANK YOU FOR HEARING ME OUT.

12:27PM    6                 THE COURT:     YOU'RE VERY WELCOME.

12:27PM    7                 MS. LEE:     SO DO I GET OFF NOW OR --

12:27PM    8                 THE COURT:     YES.

12:27PM    9                 MS. LEE:     I CAN REMAIN ON.

12:27PM   10                 THE COURT:     YOU CAN REMAIN ON BUT MUTE YOUR PHONE IF

12:27PM   11      YOU WOULD, PLEASE.

12:28PM   12           MS. KRATZMANN.

12:28PM   13                 THE CLERK:     YES.   THERE ARE TWO OTHER INDIVIDUALS.

12:28PM   14      A WILLIE WU.   ALL RIGHT.

12:28PM   15                 THE COURT:     ALL RIGHT.   IS MR. WU PRESENT?

12:28PM   16                 MR. WU:     HI.   THIS IS WILLIE WU, W-U.

12:28PM   17                 THE COURT:     CAN YOU PUT YOUR SCREEN ON?

12:28PM   18                 MR. WU:     OKAY.   HI, YOUR HONOR.   THANK YOU FOR THIS

12:28PM   19      OPPORTUNITY.

12:28PM   20           I JUST ACTUALLY FOUND THIS CASE, AND I JUST JOINED BY

12:28PM   21      RANDOM OPPORTUNITY.     I, I AM A TECHNICAL ENGINEER, AND YOU CAN

12:28PM   22      SAY I'M THE MOBILITY ENGINEER.       I DEAL WITH IPHONE FOR MAYBE

12:28PM   23      MORE THAN 10 OR 15 YEARS, 10 YEARS.

12:29PM   24           AND I NOTICED WHEN APPLE RELEASED THE IOS 12, A LOT OF

12:29PM   25      BATTERY PERFORMANCE BECOME SLOWER AND I -- MY FAMILY IS ABOUT



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 91 of 189
                                                                                           91


12:29PM    1      EIGHT PEOPLE, ALL OF THEM ARE USING THE IPHONE.          AND SOME OF

12:29PM    2      THE IPHONE BATTERY LIFE BECOMES SHORTER AND SHORTER.

12:29PM    3                   THE COURT:     MR. WU, ARE YOU IN THIS CASE, SIR?

12:29PM    4                   MR. WU:     NO, NO.

12:29PM    5                   THE COURT:     OH.

12:29PM    6                   MR. WU:     LIKE I SAY IN THE BEGINNING, I RANDOMLY

12:29PM    7      FOUND THIS CASE.

12:29PM    8                   THE COURT:     SO, MR. WU, MR. WU, THANK YOU.     THIS

12:29PM    9      IS -- TODAY'S DATE IS FOR ME TO HEAR FROM PEOPLE WHO ARE

12:29PM   10      INVOLVED IN THIS PARTICULAR LAWSUIT.           IT'S NOT AN OPPORTUNITY

12:29PM   11      TO TALK ABOUT OTHER APPLE PRODUCTS OR OTHER ITEMS THAT ARE NOT

12:29PM   12      RELATED TO THIS LAWSUIT.

12:30PM   13                   MR. WU:     UNDERSTAND.   OKAY.

12:30PM   14                   THE COURT:     SO, SIR, YOU'RE NOT A CLAIMANT TO THIS

12:30PM   15      LAWSUIT.   SO, SIR, I APPRECIATE YOUR COMMENTS SO FAR, BUT I'M

12:30PM   16      NOT ABLE TO HEAR ANYTHING FURTHER FROM YOU UNLESS IT IS PART OF

12:30PM   17      THIS.

12:30PM   18           THANK YOU, MR. WU.       IT WAS A PLEASURE IN MEETING YOU.

12:30PM   19           MS. KRATZMANN.

12:30PM   20                   THE CLERK:     YES.   THERE WAS A DAVID HOLLANDER.

12:30PM   21                   THE COURT:     MR. HOLLANDER, DAVID HOLLANDER?

12:30PM   22           OKAY.    I SEE OR HEAR NO RESPONSE.

12:30PM   23                   THE CLERK:     YOUR HONOR, THERE IS AN INDIVIDUAL

12:30PM   24      IDENTIFIED AS R-A-I, R-A-I WHO HAS RAISED THEIR HAND.          I'M NOT

12:30PM   25      SURE WHO THAT INDIVIDUAL IS, BUT I'M ASSUMING THAT INDIVIDUAL



                                         UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 92 of 189
                                                                                         92


12:30PM    1      WISHES TO ADDRESS THE COURT.

12:30PM    2                  THE COURT:   LET'S, LET'S -- WHY DON'T YOU PROMOTE

12:30PM    3      THAT PERSON.

12:31PM    4                  THE CLERK:   YES, YOUR HONOR.

12:31PM    5           COULD THE INDIVIDUAL OF R-A-I, R-A-I PLEASE IDENTIFY

12:31PM    6      YOURSELF?   YOU'VE NOW BEEN PROMOTED.

12:31PM    7           COULD YOU ENGAGE YOUR VIDEO AND YOUR AUDIO, PLEASE.

12:31PM    8                  MS. RICHARDSON:     HI.   HOW ARE YOU DOING?

12:31PM    9                  THE COURT:   YES.    GOOD MORNING.    MAY I KNOW YOUR

12:31PM   10      NAME, PLEASE.

12:31PM   11                  MS. RICHARDSON:     MY NAME IS RAI RICHARDSON.

12:31PM   12                  THE COURT:   OKAY.   ARE YOU A MEMBER OF THIS CLASS,

12:31PM   13      MS. RICHARDSON?

12:31PM   14                  MS. RICHARDSON:     I AM.   ME AND MY FAMILY IS A MEMBER

12:31PM   15      OF THIS CLASS, AND WE HAVE LIKE FIVE IPHONES.        WE DID THE CLAIM

12:31PM   16      WITHIN THE TIMEFRAME, AND WE STILL CURRENTLY ARE USING THE

12:31PM   17      PHONES.

12:31PM   18           THEY DO HAVE SHORT LIFE OF BATTERY.         THEY DO GLITCH, AND

12:32PM   19      WE JUST WANT APPLE TO -- BECAUSE WE PAID MORE THAN $25 FOR THE

12:32PM   20      PHONES, AND WE'RE STILL USING THE PHONES.         AND WE DO UPDATE IF

12:32PM   21      THEY TELL US TO DO THEM.

12:32PM   22           WE'VE BEEN AN IPHONE USER SINCE 2010 AND SO THAT'S

12:32PM   23      TEN YEARS OF BEING AN IPHONE USER.       AND WE WANT APPLE TO

12:32PM   24      RECOGNIZE THAT THEY DID HAVE A PROBLEM WITH THEIR SYSTEMS AND

12:32PM   25      WE JUST REALLY WANT -- I REALLY WANT MY FAMILY TO HAVE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 93 of 189
                                                                                       93


12:32PM    1      SOMETHING THAT THEY CAN RELY ON BECAUSE WE DO LIVE IN A

12:32PM    2      TIMEFRAME THAT WE CAN'T COME OUTSIDE.

12:32PM    3           AND I JUST REALLY WANT APPLE TO RECOGNIZE WHAT THEY HAVE

12:32PM    4      DONE, AND WE NEED TO BE PAID MORE THAN $25.

12:32PM    5                 THE COURT:     OKAY.   ALL RIGHT.   THANK YOU VERY MUCH.

12:32PM    6      I APPRECIATE YOU BEING A PART OF OUR CONVERSATION THIS MORNING.

12:33PM    7                 MS. RICHARDSON:     THANK YOU.

12:33PM    8                 THE COURT:     I'LL NOTE YOUR COMMENTS, AND I'LL NOTE

12:33PM    9      THEM.   THANK YOU.

12:33PM   10                 MS. RICHARDSON:     YOU ARE VERY WELCOME.

12:33PM   11                 THE CLERK:     YOUR HONOR, I BELIEVE THERE REMAINS ONE

12:33PM   12      INDIVIDUAL ON THE CLASS MEMBER LIST, ANNA ST. JOHN WHO IS

12:33PM   13      REPRESENTED.

12:33PM   14                 THE COURT:     YES, I'M AWARE OF THAT.

12:33PM   15                 MR. GRAVES:     I'M SORRY TO INTERRUPT.      I'M

12:33PM   16      ALLEN GRAVES, AND I'M REGISTERED, AND YOU PROMOTED ME.          I

12:33PM   17      HAVEN'T BEEN CALLED ON.     I DON'T NEED TO GO NOW, BUT IT LOOKS

12:33PM   18      LIKE I'VE BEEN OVERLOOKED.

12:33PM   19                 THE COURT:     WELL, YOU HAVE BEEN.       I DON'T SEE YOU ON

12:33PM   20      THE LIST HERE, MR. GRAVES.

12:33PM   21                 THE CLERK:     IF I COULD DIRECT YOU TO PAGE 2,

12:33PM   22      YOUR HONOR.

12:33PM   23                 THE COURT:     YES, I HAVE IT, MS. KRATZMANN.

12:33PM   24           I HAVE -- YES.     YOU'RE APPEARING FOR MR. SAUNDERS,

12:33PM   25      MR. GRAVES?



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 94 of 189
                                                                                      94


12:33PM    1                 MR. GRAVES:   I AM, YOUR HONOR.

12:33PM    2                 THE COURT:    WHAT IS IT YOU WOULD LIKE ME TO KNOW?

12:33PM    3                 MR. GRAVES:   THANK YOU, YOUR HONOR.

12:33PM    4           I KNOW WHEN A SETTLEMENT LIKE THIS IS MARCHED TO THIS

12:34PM    5      STAGE OF THE PROCEEDING IT HAS SORT OF ITS OWN INERTIA.     AND

12:34PM    6      WHEN OBJECTORS COME TO YOU AND SAY IT'S TIME TO SAY NO, THAT IS

12:34PM    7      A HARD DECISION TO MAKE.    THE THING HAS A LIFE OF ITS OWN, AND

12:34PM    8      IT'S SORT OF MOVING FORWARD.

12:34PM    9           BUT THERE IS A TREMENDOUS AMOUNT OF GOOD THAT COULD BE

12:34PM   10      DONE SAYING NO IN THIS INSTANCE, YOUR HONOR, AND THAT GOOD CAN

12:34PM   11      BE DONE BECAUSE YOU ARE RIGHT, THE COUNSEL IN THIS CASE ARE

12:34PM   12      VERY TALENTED.   THEY'RE NOT LITIGATION MACHINES.

12:34PM   13           IF YOU SAY NO, THEY WILL COME BACK WITH A BETTER DEAL AND

12:34PM   14      IT CAN BE BETTER IN THE FOLLOWING WAYS:      AS HAD BEEN NOTED BY

12:34PM   15      SOME OTHER SPEAKERS, THE CLASS MEMBERS WHO RECEIVED NOTICE AND

12:34PM   16      DECIDED TO OBJECT OR NOT RECEIVED NOTICE OF A $500 MILLION

12:34PM   17      SETTLEMENT.   YOUR HONOR AUTHORIZED THAT NOTICE.

12:34PM   18           WHEN YOU AUTHORIZED THAT NOTICE, YOU DID NOT KNOW THAT

12:34PM   19      COUNSEL HONESTLY BELIEVED THAT THERE WOULD BE BETWEEN A 4 AND 5

          20      PERCENT RESPONSE RATE.    NOWHERE NEAR ENOUGH TO EVER GET THE

          21      PAYMENT ABOVE THE $310 MILLION BASE SETTLEMENT.

          22           IF YOU WANT THE CLASS MEMBERS TO CONSIDER THE SETTLEMENT,

          23      THEY WOULD NEED TO BE TOLD THE TRUTH, IT'S A $310 MILLION

          24      SETTLEMENT.

          25           IN ORDER TO BECOME A $315 MILLION SETTLEMENT -- WE CAN'T



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 95 of 189
                                                                                    95


           1      TELL BECAUSE WE HAVEN'T GOTTEN A LOT OF NUMBERS FROM THE

           2      PROPONENTS OF THE SETTLEMENT -- PROBABLY A 15 PERCENT RESPONSE

           3      RATE WOULD BE REQUIRED.    THE $310 TO $500 MILLION RANGE IS

           4      SIMPLY NOT --

           5                  THE CLERK:   YOUR HONOR, PARDON THE INTERRUPTION.

           6      THE COURT REPORTER HAS BEEN KICKED OFF AGAIN.

           7                  THE COURT:   ALL RIGHT.    WE LOST OUR COURT REPORTER.

           8           MR. GRAVES, IF YOU WOULD MARK YOUR PLACE IN YOUR NOTES,

           9      AND WE WILL HAVE TO WAIT FOR JUST A MOMENT.

          10           AFTER MR. GRAVES, MR. FRANK WILL TELL US THAT WE HAVE

          11      SAVED THE BEST FOR LAST, AND WE WILL HEAR FROM HIM.

          12                  THE CLERK:   YOUR HONOR, THERE IS ANOTHER INDIVIDUAL

12:36PM   13      WHO HAS RAISED HIS HAND, ZACHARY LEVENTER.

12:36PM   14                  THE COURT:   ALL RIGHT.    THANK YOU.

12:36PM   15           THIS IS NOT AN OPEN FORUM.       PEOPLE HAVE TO HAVE REGISTERED

12:36PM   16      TO SPEAK.   I DID PROVIDE SOME LEEWAY WITH INDIVIDUALS, BUT I AM

12:36PM   17      NOT GOING TO OPEN THE FLOOR TO ALLOW THOSE WHO HAVEN'T

12:36PM   18      REGISTERED TO SPEAK.     WE HAD A PROCESS FOR THAT.

12:36PM   19           WE'VE NOW BEEN ENGAGED IN THIS VERY IMPORTANT HEARING FOR

12:36PM   20      ABOUT TWO AND A HALF HOURS, AND COUNSEL WHO ARE IN MANY

12:36PM   21      DIFFERENT TIME ZONES HAVE BEEN PATIENTLY WAITING TO BE HEARD.

12:36PM   22           SO LET ME WAIT UNTIL WE GET OUR COURT REPORTER BACK, AND

12:36PM   23      WE WILL CONTINUE.

12:36PM   24           (PAUSE IN PROCEEDINGS.)

12:36PM   25                  THE COURT:   WE ARE BACK ON THE RECORD.    ALL PARTIES



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 96 of 189
                                                                                       96


12:36PM    1      PREVIOUSLY PRESENT ARE PRESENT ONCE AGAIN.

12:36PM    2           MR. GRAVES.

12:36PM    3                   MR. GRAVES:   THANK YOU, YOUR HONOR.

12:36PM    4           SO THE NUMBERS THAT HAVE BEEN PRESENTED TO THE COURT ARE

12:36PM    5      NOT A BIG DEAL.    THIS DEAL NEVER HAD A REAL CHANCE OF APPLE

12:36PM    6      PAYING MORE THAN $310 MILLION, AND WE KNOW IT BECAUSE IF YOU

12:36PM    7      LOOK AT DOCKET 415, PAGE 18, LINE 3, CLASS COUNSEL SAYS THAT

12:36PM    8      THEY REALLY ONLY EXPECTED A 4 TO 5 PERCENT RESPONSE RATE.        THE

12:36PM    9      MATH DOES NOT ADD UP TO THAT BEING MORE THAN $310 MILLION.

12:36PM   10           AND WHAT HAPPENS IF YOU SAY NO.      IF YOU SAY NO THE PARTIES

12:37PM   11      WILL GO BACK AND COME BACK WITH A DEAL AT A FLAT NUMBER THAT IS

12:37PM   12      HIGHER THAN $310 MILLION, AND THAT IS JUST BETTER.

12:37PM   13           WE SENT A NOTICE TO THE CLASS THAT HEADLINED 500 MILLION.

12:37PM   14      THAT NUMBER WASN'T REAL.     WE KNEW IT WASN'T REAL BECAUSE WE

12:37PM   15      KNEW WHAT THE PARTICIPATION RATES WOULD BE.         IF YOU SAY NO,

12:37PM   16      WE'LL COME BACK WITH A DEAL THAT HAS A REAL NUMBER.        THAT WOULD

12:37PM   17      BE BETTER.

12:37PM   18           IT WOULD ALSO RESOLVE A PROBLEM WITH FEES.        YOU'VE HEARD A

12:37PM   19      LOT ABOUT FEES TODAY.      GENERALLY I THINK COUNSEL DO EXCELLENT

12:37PM   20      WORK, AND THEY SHOULD BE COMPENSATED AT 25 PERCENT OF WHAT THEY

12:37PM   21      RECOVERED.

12:37PM   22           COUNSEL SOUGHT 28.5 PERCENT, PRESUMABLY SEEKING CREDIT FOR

12:37PM   23      SOME PORTION OF 190 MILLION AND THAT WAS NEVER, EVER GOING TO

12:37PM   24      GET PAID.    IT WAS ALWAYS AN ILLUSION FROM THE BEGINNING.

12:37PM   25           COUNSEL SHOULD BE PAID 25 PERCENT OF WHAT THEY RECOVERED,



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 97 of 189
                                                                                       97


12:37PM    1      BUT THAT COULD BE MORE.

12:37PM    2           IF YOU SAY NO, YOUR HONOR, YOU WILL SEE A DEAL FOR MORE

12:37PM    3      THAN $310 MILLION AND LESS THAN 500 MILLION, AND COUNSEL SHOULD

12:37PM    4      GET 25 PERCENT OF THAT.    THAT MAY BE A LARGER NUMBER THAN WHAT

12:38PM    5      THEY ARE REQUESTING NOW.    BUT THEY SHOULD GET 25 PERCENT OF

12:38PM    6      REAL MONEY THAT IS PAID TO REAL PEOPLE, NOT 28.5 PERCENT OF

12:38PM    7      PRETEND MONEY THAT WAS NEVER GOING TO GET PAID TO ANYONE.

12:38PM    8           THE NEXT PROBLEM THAT YOU'LL FIX IF YOU SAY NO IS YOU'LL

12:38PM    9      GET VALUATION DATA.   ALMOST ASTOUNDINGLY THE MOVING PAPERS JUST

12:38PM   10      HAVE ONE SENTENCE ABOUT THE VALUATION.     AT DOCKET NUMBER 470 AT

12:38PM   11      LINE 911, ALL WE KNOW IS THAT AN UNNAMED EXPERT VALUED THE CASE

12:38PM   12      BETWEEN $18 AND $46 PER ITEM.    YOU HAVE NO IDEA HOW THAT NUMBER

12:38PM   13      WAS REACHED.    I HAVE NO IDEA HOW THAT NUMBER WAS REACHED.      I

12:38PM   14      HAVE NO WAY TO ACCESS THE UNDERLYING ASSUMPTIONS, THE

12:38PM   15      UNDERLYING DATA.

12:38PM   16           HOW DID WE GET THERE?    NO ONE KNOWS.

12:38PM   17           YOU CAN DO BETTER, YOUR HONOR, AND THEY CAN DO BETTER.

12:38PM   18           AGAIN, YOU'RE NOT WRONG.    THESE ARE GREAT LAWYERS.   IF YOU

12:38PM   19      SAY COME BACK WITH MORE, THEY WILL, AND THEY SHOULD.

12:38PM   20           WE SHOULD KNOW HOW WE GOT TO A VALUATION OF $18 TO $46.

12:38PM   21      IF YOU DO THE MATH, AGAIN, WHICH IS SPARSE IN THE PLEADINGS, IT

12:38PM   22      APPEARS TO BE ABOUT A 93 PERCENT DISCOUNT FROM THE $46 PER

12:38PM   23      PHONE NUMBER.   WE HAVE NO MATH TO SUPPORT THAT.   WE DON'T KNOW

12:39PM   24      HOW THAT NUMBER CAME TO EXIST.

12:39PM   25           I'M NOT SAYING IT'S A BAD NUMBER, BUT YOU SHOULD HAVE MORE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 98 of 189
                                                                                    98


12:39PM    1      TO SUPPORT IT.   YOU SHOULD HAVE SOME BASIS BY WHICH TO ACTUALLY

12:39PM    2      CALCULATE THE VALUE.

12:39PM    3           THE NEXT THING YOU'LL GET IF YOU SAY NO, YOUR HONOR, IS A

12:39PM    4      LEGALLY VIABLE RELEASE.

12:39PM    5           IF YOU LOOK, YOUR HONOR, AT MANCHOUCK V. MODELEZ THAT IS

12:39PM    6      213 U.S. DISTRICT LEXIS 80132 FROM 2013, THE RELEASE SHOULD BE

12:39PM    7      LIMITED ONLY TO CLAIMS CERTIFIED FOR CLASS TREATMENT.     LANGUAGE

12:39PM    8      RELEASING CLAIMS THAT COULD HAVE BEEN BROUGHT IS TOO VAGUE.

12:39PM    9           THE RELEASE IN THIS CASE HAS EXACTLY THAT PROHIBITED

12:39PM   10      LANGUAGE.    YOU SHOULD NOT ASK THESE FOLKS WHO ARE ONLY GETTING

12:39PM   11      PAID $25 TO $60 TO RELEASE ANY CLAIMS THAT COULD HAVE BEEN

12:39PM   12      BROUGHT BASED ON THE FACTS ALLEGED IN THIS COMPLAINT.     IT'S NOT

12:39PM   13      A REALISTIC RELEASE FOR A REAL CONSUMER TO PARSE.

12:39PM   14           HOW AM I TO KNOW WHAT CLAIMS HAVE BEEN BROUGHT?    I'M A

12:39PM   15      LAYPERSON.   EVEN IF I'M A CAREFUL LAYPERSON, I READ THE

12:39PM   16      COMPLAINT, HOW ON EARTH MIGHT I EVER GET MY HEAD AROUND ALL OF

12:39PM   17      THE CLAIMS THAT COULD HAVE BEEN BROUGHT?

12:40PM   18           THE RELEASE SHOULD NOT EXTEND BEYOND THE CLAIMS THAT

12:40PM   19      YOUR HONOR IS CERTIFYING AS PART OF THE SETTLEMENT CLASS.

12:40PM   20      THAT'S IT.   THERE IS EXISTING LAW THAT SAYS THAT LANGUAGE

12:40PM   21      SHOULD COME OUT.   IT WILL COME OUT.   THE DEAL WILL BE BETTER.

12:40PM   22           THE OTHER THING YOU'LL GET IS A REAL POLL OF WHAT PEOPLE

12:40PM   23      THINK OF THE SETTLEMENT.    THERE'S A COUPLE OF ELEMENTS OF THE

12:40PM   24      NOTICE PROCESS THAT DISCOURAGES PEOPLE FROM OBJECTING.     NOW

12:40PM   25      HAVING SPENT 2 HOURS AND 40 MINUTES YOUR HONOR MIGHT NOT FEEL



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 99 of 189
                                                                                     99


12:40PM    1      LIKE YOU'VE DISCOURAGED ANYONE.    I THINK THE CUMULATIVE EFFECT

12:40PM    2      MIGHT LEAD ME TO THINK THAT WE HAVE LOTS OF IMPACTS, BUT THE

12:40PM    3      WAY THE NOTICE WORKED LEFT LOTS OF ROOM FOR CONFUSION.

12:40PM    4           PARAGRAPH 6.4 OF THE SETTLEMENT SAYS THAT OBJECTIONS MUST

12:40PM    5      BE RECEIVED BY THE SETTLEMENT ADMINISTRATOR; PARAGRAPH 6.6 SAYS

12:40PM    6      THAT THEY HAVE TO GO TO THE COURT.    IT'S JUST A MISTAKE.   BUT

12:40PM    7      IF YOU SAY NO, THEY'LL FIX IT, AND YOU CAN HAVE A SETTLEMENT

12:40PM    8      AGREEMENT THAT IS CONSISTENT WITH THESE THINGS.

12:40PM    9           PARAGRAPH 6.6 OF THE SETTLEMENT AGREEMENT AND THE NOTICE

12:40PM   10      BOTH REQUIRE ANY OBJECTOR TO PROVIDE PROOF UNDER OATH OF

12:41PM   11      MEMBERSHIP FROM THE SETTLEMENT CLASS.     THAT IS NOT A REASONABLE

12:41PM   12      BURDEN TO PUT UPON A LAYPERSON.

12:41PM   13           WHEN MY OFFICE UNDERTOOK THIS, WE HAD A FIVE MINUTE

12:41PM   14      MEETING TO GO FIGURE OUT WHAT CONSTITUTED PROOF.    IT'S NOT

12:41PM   15      UNDOABLE, BUT IT REQUIRED SOME THOUGHT.     SOME CONVERSATION FOR

12:41PM   16      A ROOM OF TALENTED LAWYERS.

12:41PM   17           THAT SHOULD NOT BE A REQUIREMENT FOR VOICING ONE'S OPINION

12:41PM   18      ABOUT THE SETTLEMENT.

12:41PM   19           THERE'S ANOTHER REASON THAT THAT REQUIREMENT NEEDS TO GO

12:41PM   20      AWAY, AND IT'S BECAUSE IT CREATES A CONFLICT FOR CLASS COUNSEL.

12:41PM   21      A NUMBER OF INDIVIDUALS FILED OBJECTIONS BUT FAILED TO MEET

12:41PM   22      PROOF REQUIREMENT BECAUSE IT IS DIFFICULT AND BECAUSE THEY

12:41PM   23      AREN'T LAWYERS.

12:41PM   24           CLASS COUNSEL HAS FILED PAPERS SAYING THAT THESE

12:41PM   25      INDIVIDUALS, HIS OWN CLIENTS, SHOULD NOT BE HEARD BY THIS COURT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 100 of 189
                                                                                     100


12:41PM    1       AND THAT INDIVIDUALS WHO FAILED TO PROVIDE PROOF SHOULD NOT

12:41PM    2       HAVE THEIR OPINIONS CONSIDERED.

12:41PM    3            WELL, THAT'S A HORRIBLY CONFLICTING POSITION TO PUT ANY

12:41PM    4       ATTORNEYS IN.    WE SHOULD NOT PUT THRESHOLDS BETWEEN PEOPLE WHO

12:41PM    5       ARE CLASS MEMBERS AND WANT TO COMMENT AND THEIR VOICE TO BE

12:41PM    6       HEARD BY THE COURT.   ANYONE WHO OWNED ONE OF THESE DEVICES

12:42PM    7       SHOULD BE ALLOWED TO COMMENT AND REQUIRING AN OBJECTOR TO

12:42PM    8       SUBMIT A SWORN STATEMENT PROVING THEIR MEMBERSHIP IN THE CLASS

12:42PM    9       BASICALLY CUTS OUT ANYONE WHO DOESN'T HAVE A LAWYER TO

12:42PM   10       INTERPRET THIS FOR THEM AND HELP THEM PROVIDE PROOF, AND IT

12:42PM   11       PUTS CLASS COUNSEL IN THE UNTENABLE POSITION OF TRYING TO LOCK

12:42PM   12       HIS OWN CLIENTS OUT OF THE COURTROOM.     A BETTER NOTICE WOULD

12:42PM   13       NOT IMPOSE THIS REQUIREMENT.

12:42PM   14            THIS IS NOT TO SAY THAT THIS IS BAD FOR THE SETTLEMENT.       A

12:42PM   15       BETTER NOTICE THAT DIDN'T IMPOSE THAT REQUIREMENT MIGHT GET

12:42PM   16       MORE POSITIVE COMMENTS, TOO, BUT YOU WOULD BE ABLE TO HEAR FROM

12:42PM   17       REAL PEOPLE WHO OWN REAL PHONES AND NOT JUST LAWYERS.    YOU

12:42PM   18       WOULD GET MORE RESPONSE FROM CLASS MEMBERS, PERHAPS MORE

12:42PM   19       POSITIVE THAN NEGATIVE, BUT THIS BURDENSOME REQUIREMENT THAT

12:42PM   20       WHEN EXECUTING A SWORN AFFIDAVIT PROVING CLASS OWNERSHIP LOCKS

12:42PM   21       PEOPLE OUT OF COURT INAPPROPRIATELY AND PUTS CLASS COUNSEL IN

12:42PM   22       AN UNTENABLE POSITION OF TRYING TO LOCK HIS OWN CLIENTS OUT OF

12:42PM   23       THE COURTROOM.

12:42PM   24            SO WHAT ARE THE BENEFITS OF SAYING NO TODAY?    IF YOU SAY

12:42PM   25       NO, YOU GET A DEAL WITH THE REAL NUMBER AND THE CLASS CAN KNOW



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 101 of 189
                                                                                     101


12:42PM    1       THE TRUTH ABOUT WHAT THE NUMBER IS.       IT WILL BE MORE THAN

12:42PM    2       $310 MILLION.    IT WILL BE LESS THAN 500.     A NEW DEAL WOULD GIVE

12:43PM    3       AN ACCURATE VALUE ON NOTICES SO CLASS MEMBERS COULD KNOW WHAT

12:43PM    4       THEY'RE GETTING AND NOT SEE A $500 MILLION HEADLINE THAT IS

12:43PM    5       NEVER GOING TO COME TRUE.     A NEW DEAL COULD COME WITH SOME DATA

12:43PM    6       ON VALUATIONS SO SPREADSHEET LOVING FOLKS LIKE MYSELF COULD

12:43PM    7       ACTUALLY DIVE INTO THESE VALUATIONS AND HAVE AN OPINION BECAUSE

12:43PM    8       HONESTLY I CAN'T POSSIBLY KNOW.        I CAN'T AFFORD AN OPINION ON

12:43PM    9       HOW THESE THINGS WERE VALUED BECAUSE NO DATA HAS BEEN

12:43PM   10       SUBMITTED.

12:43PM   11            A NEW DEAL WILL COME WITH THE RELEASE THAT DOES NOT

12:43PM   12       VIOLATE LAW IN THIS DISTRICT BY RELEASING ALL CLAIMS THAT COULD

12:43PM   13       HAVE BEEN BROUGHT WHICH CANNOT BE PARSED BY A CLASS MEMBER.

12:43PM   14            AND THE NEW DEAL WOULD COME WITH A NOTICE THAT DOES NOT

12:43PM   15       DISCOURAGE CLASS MEMBERS FROM COMMENTING.

12:43PM   16            SO YOUR HONOR SHOULD SAY NO TODAY, AND YOU SHOULDN'T SAY

12:43PM   17       NO FOREVER.    THEY'LL COME BACK WITH A DEAL THAT IS BETTER, BUT

12:43PM   18       THE RIGHT DEAL TODAY IS TO SAY NO.       IT IS HARD TO DO.   HUMANS

12:43PM   19       ARE NOT GOOD AT SAYING NO, BUT TODAY THE RIGHT MOVE AND THE

12:43PM   20       WISE MOVE IS TO SAY NO.

12:43PM   21                    THE COURT:   THANK YOU, MR. GRAVES.    I APPRECIATE IT.

12:44PM   22            AND I THINK, MR. FRANK, ARE YOU STILL WITH US?

12:44PM   23                    MR. FRANK:   YES, YOUR HONOR.

12:44PM   24                    THE COURT:   THANK YOU.    LET'S CALL ON YOU TO SPEAK,

12:44PM   25       PLEASE.



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 102 of 189
                                                                                     102


12:44PM    1                  MR. FRANK:    IT'S IN MY BRIEF, BUT I'M HAPPY TO

12:44PM    2       ANSWER ANY QUESTIONS THAT YOU HAVE.

12:44PM    3                  THE COURT:    I AM SURPRISED BY YOUR RESPONSE.   YOU

12:44PM    4       HAVE APPEARED -- I'VE HAD THE PRIVILEGE OF HAVING YOU IN MY

12:44PM    5       COURTROOM PREVIOUSLY ON A FEW OCCASIONS, AND I ALWAYS BENEFIT

12:44PM    6       FROM YOUR COMMENTS.     SO PLEASE FEEL FREE TO TELL ME WHAT YOUR

12:44PM    7       THOUGHTS ARE.

12:44PM    8                  MR. FRANK:    WELL, WE ONLY OBJECTED TO THE FEES.     I

12:44PM    9       WOULD AGREE THAT THERE'S NO REASON THAT THE SETTLEMENT COULD

12:44PM   10       NOT HAVE BEEN STRUCTURED TO PAY OUT $500 MILLION IF THE PARTIES

12:44PM   11       WERE ACTUALLY TRYING TO PAY OUT $500 MILLION AND THAT THE

12:44PM   12       NOTICE WAS MISLEADING ON THAT ACCOUNT.    WE DOCUMENTED SOME OF

12:44PM   13       THIS IN OUR OBJECTION, ALTHOUGH WE DO NOT OBJECT TO THE

12:45PM   14       SETTLEMENT.

12:45PM   15            BUT I THINK THERE IS A REAL PROBLEM WITH THE NOTICE.      AS

12:45PM   16       WE DOCUMENTED, MANY MILLIONS OF CLASS MEMBERS LIKELY HAD THE

12:45PM   17       NOTICE GO DIRECTLY TO THEIR SPAM BECAUSE IT WENT FROM A

12:45PM   18       MYSTERIOUS WEBSITE THAT WAS NOT WHITE LISTED BY GOOGLE INSTEAD

12:45PM   19       OF COMING FROM APPLE OR JUST NEGOTIATING WITH THE EMAIL

12:45PM   20       PROVIDERS IN ADVANCE TO ENSURE THE NOTICE WOULD NOT END UP IN A

12:45PM   21       SPAM FILE WHERE NOBODY WOULD SEE IT.

12:45PM   22            I HAVE TALKED TO MANY, MANY CLASS MEMBERS WHO ONLY KNOW

12:45PM   23       ABOUT THE SETTLEMENT BECAUSE THEY SAW NEWS COVERAGE AND THEN

12:45PM   24       LOOKED IN THEIR SPAN FOLDERS AND FOUND THE NOTICE IN THE SPAM

12:45PM   25       FOLDERS.   AND IF PEOPLE DIDN'T KNOW TO LOOK IN THEIR SPAM



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 103 of 189
                                                                                    103


12:45PM    1       FOLDERS, THEY WOULD HAVE NEVER SEEN THE NOTICE.

12:45PM    2             YOU SAID YOU DIDN'T WANT TO DEAL WITH THE ATTORNEYS' FEES

12:45PM    3       TODAY.   I'M HAPPY TO DISCUSS IT.    I'M HAPPY TO PUSH THAT OFF TO

12:46PM    4       ANOTHER HEARING.

12:46PM    5                  THE COURT:   THANK YOU.   I DON'T THINK WE'LL GET TO

12:46PM    6       THE -- I'M QUITE CONFIDENT I'M NOT GOING TO MAKE ANY RULING

12:46PM    7       TODAY EITHER ON APPROVAL AND/OR INCLUDING ATTORNEYS' FEES

12:46PM    8       TODAY.

12:46PM    9             I WANTED TO TALK ABOUT THE SETTLEMENT PORTION TODAY, AND

12:46PM   10       THAT'S WHAT WE'RE GOING TO USE THE BALANCE OF OUR TIME TODAY TO

12:46PM   11       DO.

12:46PM   12             SO WHAT I THINK I'LL DO NOW -- AND I DON'T WANT TO CUT YOU

12:46PM   13       OFF, MR. FRANK, BUT JUST FOR EVERYONE'S KNOWLEDGE, I THINK WHAT

12:46PM   14       WE'LL DO IS I INTEND TO TAKE A BRIEF LUNCH BREAK -- AND WE'LL

12:46PM   15       PROBABLY COME BACK MAYBE ABOUT -- LET'S SEE, WHERE ARE WE?       OH

12:46PM   16       GOODNESS, WE'RE CLOSE TO 1:00 O'CLOCK, AREN'T WE?    MAYBE WE'LL

12:46PM   17       COME BACK AT 1:30, SOMETHING LIKE THAT, AND FINISH THE

12:46PM   18       DISCUSSION ABOUT THE SETTLEMENT.

12:46PM   19             I HOPE TO HEAR FROM -- I WILL TURN IT OVER TO PLAINTIFFS'

12:47PM   20       COUNSEL TO HEAR IF THEY HAVE RESPONSES ABOUT SOME OF THE

12:47PM   21       COMMENTS THAT HAVE BEEN MADE ABOUT THE SETTLEMENT.    I DO SO

12:47PM   22       JUST TO FOCUS US AND TO HAVE EVERYONE THINKING OVER THE NOON

12:47PM   23       BREAK.

12:47PM   24             THE CONCERN I HAVE IS THE -- I SUPPOSE IT'S RELATED TO THE

12:47PM   25       NOTICE, BUT IT'S ABOUT THE SERIAL NUMBER REQUIREMENT, THE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 104 of 189
                                                                                    104


12:47PM    1       ATTESTATION REQUIREMENT SPECIFICALLY AS TO THE NNP'S, THE

12:47PM    2       CORPORATE CLIENTS, AND I THINK THERE WERE SOME OTHERS WHO MAY

12:47PM    3       HAVE BEEN REJECTED BECAUSE THEY DIDN'T HAVE SERIAL NUMBERS ON

12:47PM    4       THEIR PHONES.

12:47PM    5            I'M CURIOUS ABOUT WHETHER OR NOT WE CAN USE THE IMEI

12:47PM    6       NUMBERS, THE ESN NUMBERS, OR SOME OTHER TYPE OF IDENTIFIER THAT

12:47PM    7       WOULD BE SATISFACTORY.

12:47PM    8            I HEARD ABOUT APPLE HAS ALL OF THE SERIAL NUMBER

12:47PM    9       INFORMATION, THEY'RE THE REPOSITORY FOR ALL OF THAT, AND I'M

12:48PM   10       CURIOUS WHETHER OR NOT THEY CAN SOMEHOW ACCESS THEIR RECORDS IN

12:48PM   11       COORDINATION WITH THE ADMINISTRATOR TO ASSIST IF THERE IS GOING

12:48PM   12       TO BE OR IF THERE WAS GOING TO BE RENOTIFICATION OR SOME OTHER

12:48PM   13       CHANGE IN THE NOTICE TO CAPTURE FOLKS.

12:48PM   14            MR. FRANK, AS I SAID, YOU ALWAYS BRING INTERESTING

12:48PM   15       COMMENTS THAT ARE INFORMATIVE.    AND NOW YOU'RE TELLING ME,

12:48PM   16       WELL, THERE'S A SPAM ISSUE, AND THERE MAY BE PEOPLE WHO HAVE

12:48PM   17       MISSED THE DEADLINE BECAUSE THEY DIDN'T CHECK THEIR SPAM.

12:48PM   18            IN TODAY'S TECHNOLOGY WORLD, YOU KNOW, EMAIL NOTICE IS

12:48PM   19       SOMETHING THAT IS TYPICALLY GIVEN.    PEOPLE FROWN ON -- I THINK

12:48PM   20       THEY CALL IT SNAIL MAIL, DON'T THEY, AND OUR U.S. POSTAL

12:48PM   21       SERVICE COULD CERTAINLY USE THE BUSINESS OF, YOU KNOW, STAMPED

12:48PM   22       MAIL IN SENDING THAT OUT, AND I THINK THE -- I THINK THE

12:48PM   23       ADMINISTRATOR DID SOME OF THAT.

12:48PM   24                  MR. FRANK:    YOUR HONOR, WE HAVE NO OBJECTION TO THE

12:48PM   25       USE OF EMAIL.   IN FACT, THIS VERY SETTLEMENT ADMINISTRATOR DID



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 105 of 189
                                                                                    105


12:49PM    1       A SETTLEMENT WITH GOOGLE, AND AS FAR AS I KNOW EVERYBODY GOT

12:49PM    2       THAT SETTLEMENT NOTICE IN THE GOOGLE BUZZ SETTLEMENT.

12:49PM    3                  THE COURT:   OKAY.

12:49PM    4                  MR. FRANK:   BUT WHAT HAPPENED HERE WAS INSTEAD OF

12:49PM    5       THE NOTICE IN THE GOOGLE BUZZ SETTLEMENT, THE SETTLEMENT WENT

12:49PM    6       THROUGH GOOGLE AND WENT TO PEOPLE'S GMAIL ACCOUNTS FROM GOOGLE

12:49PM    7       AND GOOGLE KNEW NOT TO SEND THAT TO THE SPAM FOLDER.

12:49PM    8            AS BEST WE CAN TELL NOBODY TALKED IN ADVANCE SAYING WE'RE

12:49PM    9       ABOUT TO SEND OUT A HUNDRED MILLION NOTICES, AND DON'T CALL IT

12:49PM   10       SPAM BECAUSE IT'S WITH ALL OF THE THINGS LIKE LINKS TO WEBSITES

12:49PM   11       AND IT'S A BLAST EMAIL THAT IS DUPLICATIVE, AND THE ARTIFICIAL

12:49PM   12       INTELLIGENCE IS GOING TO SEE THAT AS SPAM.    AND THERE'S AN

12:49PM   13       IPSE DIXIT IN THE SETTLEMENT ADMINISTRATOR'S DECLARATION SAYING

12:49PM   14       THAT, OH, THE SPAM PROBLEM WASN'T REALLY A PROBLEM, BUT THEY

12:49PM   15       HAVE NO BASIS FOR THAT.

12:49PM   16            AND THEY DON'T SAY THAT, YES, WE TALKED TO THE EMAIL

12:50PM   17       ADMINISTRATOR TO WHITE LIST THESE THINGS.    IT'S VERY, VERY EASY

12:50PM   18       AND POSSIBLE TO USE EMAIL AND GET EFFECTIVE NOTICE OUT, AND

12:50PM   19       THAT DID NOT HAPPEN HERE, AND THAT'S WHY THE CLAIMS RATE IS AS

12:50PM   20       LOW AS IT IS.

12:50PM   21            AND IN EFFECT, IT'S IRONIC BECAUSE THIS IS A LAWSUIT ABOUT

12:50PM   22       THROTTLING BUT THE CLAIM PROCESS WAS THROTTLED BETWEEN THAT AND

12:50PM   23       THE DIFFICULTY OF RETRIEVING SERIAL NUMBERS FOR MANY PEOPLE.

12:50PM   24                  THE COURT:   BECAUSE OF THE SPAM ISSUE YOU'RE SAYING?

12:50PM   25                  MR. FRANK:   YES, YOUR HONOR.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 106 of 189
                                                                                    106


12:50PM    1                  THE COURT:    BECAUSE OF THE POTENTIAL SPAM.

12:50PM    2             YOU KNOW, ONE THING, BEFORE WE BREAK FOR OUR NOON BREAK, I

12:50PM    3       SHOULD NOTE, AND I THINK EVERYONE KNOWS, THAT THIS RESOLUTION

12:50PM    4       WAS REACHED -- I COMMENTED ON THE SKILL OF THESE EXPERIENCED

12:50PM    5       LAWYERS INVOLVED IN THIS CASE, AND I DON'T THINK ANYONE

12:50PM    6       QUARRELS WITH THAT, BUT THIS SETTLEMENT WAS REACHED WITH THE

12:50PM    7       ASSISTANCE OF RETIRED JUDGE LAYN PHILLIPS WHO IS NATIONALLY

12:50PM    8       KNOWN, WORLDWIDE KNOWN, INTERNATIONALLY KNOWN AND IS A

12:50PM    9       WONDERFUL INDIVIDUAL, A MEDIATOR AND SETTLEMENT JUDGE IN MEGA

12:51PM   10       FUND AND OTHER CASES.    SO WE'RE BENEFITTED NOT JUST FROM

12:51PM   11       EXCELLENT COUNSEL BUT FROM GOOD JUDGE LAYN PHILLIPS WORK ON THE

12:51PM   12       SETTLEMENT.

12:51PM   13             NOW, I KNOW YOU'RE NOT BEING CRITICAL OF JUDGE PHILLIPS.

12:51PM   14       YOU'RE PERHAPS CRITICIZING THE FOUR SQUARES OF THE SETTLEMENT

12:51PM   15       THROUGH A REARVIEW MIRROR WHICH IS WHAT THIS HEARING IS

12:51PM   16       SUPPOSED TO DO, BUT I APPRECIATE THAT.     BUT THAT'S NOT LOST ON

12:51PM   17       ME.

12:51PM   18             JUDGE PHILLIPS ROLLED HIS SLEEVES UP AND ACHIEVED WHAT I

12:51PM   19       THINK IS A VERY APPROPRIATE SETTLEMENT IN THE CASE, AND NOW

12:51PM   20       WE'RE WORKING ON THE NUANCES AND FINE TUNING OF THIS.     SO I

12:51PM   21       APPRECIATE THAT.

12:51PM   22             MS. KRATZMANN, IF WE'RE GOING TO TAKE OUR BREAK NOW, DO WE

12:51PM   23       LEAVE -- WHAT DO WE DO?    COULD WE LEAVE THE SCREENS UP?

12:51PM   24                  MR. NORRIS:    YOUR HONOR, COULD I SAY SOMETHING VERY

12:51PM   25       QUICKLY?



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 107 of 189
                                                                                    107


12:51PM    1            THIS IS JOHNNY NORRIS, AND I'M THE ONE REPRESENTING THE

12:52PM    2       308 OPT-OUTS.

12:52PM    3                  THE COURT:    YES.

12:52PM    4                  MR. NORRIS:    AS A PERSONAL FAVOR, YOUR HONOR, AND

12:52PM    5       SINCE WE ARE ON A COUPLE OF TIME ZONES DIFFERENTLY, COULD I ASK

12:52PM    6       THAT YOU REARRANGE THINGS A LITTLE BIT AND LET US BE HEARD ON

12:52PM    7       THIS MOTION RIGHT AFTER THE LUNCH BREAK?     WE DON'T REALLY HAVE

12:52PM    8       ANY INTEREST IN THE SETTLEMENT ITSELF.

12:52PM    9                  THE COURT:    WELL, THANK YOU, MR. NORRIS.   I

12:52PM   10       APPRECIATE THAT.

12:52PM   11            ONE OF THE ISSUES ABOUT THE OPT-OUT IS THIS NOTICE ISSUE

12:52PM   12       AND WHETHER OR NOT -- YOU HEARD PEOPLE TALK ABOUT WHETHER

12:52PM   13       PEOPLE -- THIS SETTLEMENT THAT WOULD -- I LOOKED AT IT AT FIRST

12:52PM   14       AND I THOUGHT, WELL, THAT MIGHT ALLOW OF THE 308 OPT-OUTS TO BE

12:52PM   15       PART OF THIS CLASS.     IF WE REARRANGE THE SERIAL NUMBER, THE

12:52PM   16       ATTESTATION, THAT WOULD ALLOW YOU TO BE PART OF THIS CLASS.

12:52PM   17            BUT MY SENSE IS, SIR, YOU, WITH ALL GREAT RESPECT, DO NOT

12:53PM   18       WANT TO BE PART OF THE CLASS.

12:53PM   19                  MR. NORRIS:    THAT'S CORRECT.   THAT'S CORRECT,

12:53PM   20       YOUR HONOR.

12:53PM   21                  THE COURT:    YOU WOULD LIKE TO PURSUE YOUR OTHER

12:53PM   22       REMEDIES IN ANOTHER VENUE IT SOUNDS LIKE.

12:53PM   23                  MR. NORRIS:    YES, YOUR HONOR, A SMALL CLAIMS COURT

12:53PM   24       IN ALABAMA.

12:53PM   25                  THE COURT:    OKAY.   I'LL GRANT YOUR REQUEST.   WE'LL



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 108 of 189
                                                                                    108


12:53PM    1       ENGAGE YOU WHEN RETURN FROM OUR NOON BREAK, AND IT MIGHT BE

12:53PM    2       I'LL CALL UPON MR. CHORBA TO SPEAK TO THAT INITIALLY AND

12:53PM    3       MR. MOLUMPHY AND MR. COTCHETT AS WELL.

12:53PM    4            SO LET'S TAKE OUR NOON BREAK.     WE'RE ABOUT FIVE MINUTES TO

12:53PM    5       1:00.    WHY DON'T WE GET TOGETHER AT ABOUT QUARTER TO 2:00

12:53PM    6       O'CLOCK IN ABOUT 45 MINUTES, AND WE WILL TAKE A LITTLE BREAK.

12:53PM    7            MS. KRATZMANN, WHAT DO WE DO?     DO WE KEEP THIS WEBSITE

12:53PM    8       OPEN?

12:53PM    9                   THE CLERK:   WE WILL NEED TO TERMINATE THIS WEBINAR

12:53PM   10       IN TERMS OF THE VOLUME OF THE PROCEEDING, AND IT'S THE SAME

12:54PM   11       ZOOM LINK INFORMATION, AND IF YOU WOULD LIKE TO BEGIN AT 2:00

12:54PM   12       WE COULD, OR 1:45.

12:54PM   13                   THE COURT:   SURE.   LET'S GET PEOPLE STARTED AT 1:45.

12:54PM   14       AS SOON AS WE GET CRITICAL MASS, WE'LL ENGAGE OUR HEARING

12:54PM   15       AGAIN.   ALL RIGHT.

12:54PM   16                   THE CLERK:   THANK YOU, YOUR HONOR.

01:53PM   17            (LUNCH RECESS TAKEN AT 12:54 P.M.)

          18

          19

          20

          21

          22

          23

          24

          25



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 109 of 189
                                                                                       109


01:53PM    1                               AFTERNOON SESSION

01:53PM    2            (COURT CONVENED AT 1:53 P.M.)

01:53PM    3                  THE COURT:   ALL RIGHT.   THANK YOU.    WE'RE BACK ON

01:54PM    4       THE RECORD IN 18-MD-2827.

01:54PM    5            I HAVE COUNSEL PRESENT.

01:54PM    6            LET ME INDICATE -- AND WELCOME BACK EVERYONE.      I HOPE YOU

01:54PM    7       REFORTIFIED OVER OUR BRIEF BREAK.    THANK YOU FOR YOUR PATIENCE

01:54PM    8       THIS MORNING.

01:54PM    9            WHAT I'D LIKE TO DO NOW IS TO TALK ABOUT THE OPT-OUT

01:54PM   10       MOTION, BUT BEFORE I DO THAT, LET ME SAY I DID HAVE THIS

01:54PM   11       MORNING, AND WE DID HEAR FROM SEVERAL INDIVIDUALS WHO HAD

01:54PM   12       APPLIED FOR AND RELIEF WAS GRANTED TO BE HEARD TODAY.

01:54PM   13            I ALSO HEARD FROM A FEW OTHER INDIVIDUALS WHO DID NOT MAKE

01:54PM   14       FORMAL REQUESTS THAT THE COURT EXTENDED THE COURTESY TO

01:54PM   15       CERTAINLY HEAR FROM THEM, AND IT WAS IMPORTANT THAT WE DID, AND

01:54PM   16       MR. COUSIN, MS. LEE, AND OTHERS, AND SO THAT WAS BENEFICIAL.

01:54PM   17       THANK YOU FOR THAT.

01:54PM   18            WE'RE NOW GOING TO MOVE ON TO TALK ABOUT SOME OTHER

01:54PM   19       DISCUSSIONS.    IT MAY BE THAT THOSE OF YOU WHO HAVE ALREADY BEEN

01:55PM   20       HEARD HAVE NOT BEEN PROMOTED TO THIS SCREEN.       I THINK THAT'S

01:55PM   21       WHAT THEY CALL IT, PROMOTION TO THE SCREEN HERE.      AND THE

01:55PM   22       REASON FOR THAT IS I'M NOW TURNING TO THIS PORTION OF OUR

01:55PM   23       HEARING WHERE I'M GOING TO HEAR FROM COUNSEL AS TO THE ISSUES

01:55PM   24       AS I INDICATED EARLIER.   SO THANK YOU FOR THAT.

01:55PM   25            LET ME, I THINK -- MR. NORRIS, YOU HAD A QUESTION, SIR.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 110 of 189
                                                                                      110


01:55PM    1       YOU WISHED TO BE HEARD ABOUT THE ISSUE OF OPTING OUT.      AND I

01:55PM    2       THINK THIS IS DOCKET 546, YOUR CLIENT'S MOTION TO ACCEPT

01:55PM    3       OPT-OUT NOTICES.

01:55PM    4            I BELIEVE THE PLAINTIFFS' NONOPPOSITION WAS DOCKET 577,

01:55PM    5       AND I BELIEVE THAT APPLE'S OPPOSITION MIGHT HAVE BEEN 560 I

01:55PM    6       THINK IT WAS.

01:55PM    7            SO LET ME HEAR FROM YOU, MR. NORRIS, ABOUT YOUR REQUEST

01:55PM    8       AND THEN I'LL HEAR FROM MR. CHORBA IF HE WISHES TO BE HEARD.

01:56PM    9                  MR. NORRIS:   YOUR HONOR, THERE WAS ONE OTHER

01:56PM   10       RELEVANT DOCUMENT THAT WAS FILED ON WEDNESDAY, AND I DON'T KNOW

01:56PM   11       WHETHER MADE IT INTO THE COURT'S FILING.     IT WAS DOCUMENT 577.

01:56PM   12       IT WAS EVIDENTIARY ADMISSION FOR THE HEARING TODAY.

01:56PM   13                  THE COURT:    I MIGHT NOT HAVE THAT AT MY FINGERTIPS

01:56PM   14       AT THIS TIME, BUT WHY DON'T YOU GO AHEAD, AND I'LL TRY TO CALL

01:56PM   15       IT UP ON A SCREEN THAT I HAVE.

01:56PM   16                  MR. NORRIS:   YOUR HONOR, I REPRESENT A GROUP THAT

01:56PM   17       STARTED OUT AS APPROXIMATELY 500 INDIVIDUALS WHO WANTED TO

01:56PM   18       ASSERT INDIVIDUAL CLAIMS AGAINST APPLE BECAUSE OF THE BATTERY

01:56PM   19       SLOWDOWN ISSUE OR THE PROCESSOR SLOWDOWN ISSUE, AND WE WOUND UP

01:56PM   20       OBTAINING 308 OPT-OUTS WITH ATTESTATIONS AND CONFORMING WITH

01:56PM   21       EVERYTHING WITH ONE EXCEPTION, AND WE HAVE SENT THOSE TO, I

01:57PM   22       BELIEVE ON A TIMELY BASIS, TO THE CLAIMS ADMINISTRATOR.

01:57PM   23            THERE ARE TWO ISSUES THAT APPLE HAS RAISED.    THEY'VE

01:57PM   24       RAISED THESE FIRST IN OUR STATE COURT CASES IN ALABAMA, WHICH

01:57PM   25       WAS OUR FIRST INDICATION THAT THEY WERE GOING TO TAKE THE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 111 of 189
                                                                                    111


01:57PM    1       POSITION THAT THE OPT-OUTS WERE INEFFECTIVE, AND NOW THEY FILED

01:57PM    2       THE DOCUMENT WITH YOUR HONOR TAKING THE SAME POSITION.

01:57PM    3            THERE ARE TWO ISSUES.   ONE HAS TO DO WITH TIMING, WHETHER

01:57PM    4       THEY WERE TIMELY, AND ONE HAS TO DO WITH SINCE THE MAJORITY OF

01:57PM    5       MY CLIENTS WERE UNABLE TO PROVIDE SERIAL NUMBERS, WHETHER THE

01:57PM    6       COURT OUGHT TO GIVE EFFECT TO THE OPT-OUT WITHOUT INCLUDING THE

01:57PM    7       SERIAL NUMBER.

01:57PM    8            AND I'LL DEAL WITH THE TIMING ISSUE FIRST.    I THINK THE

01:57PM    9       SERIAL NUMBER ISSUE MAY DOVETAIL INTO SOME OTHER ISSUES THAT I

01:57PM   10       HEARD DISCUSSED BY OTHERS THIS MORNING.

01:57PM   11            ON THE TIMING ISSUE, JUDGE, WE ORIGINALLY SENT 306

01:57PM   12       INDIVIDUALLY SIGNED OPT-OUTS TO THE CLAIMS ADMINISTRATOR BY

01:57PM   13       CERTIFIED MAIL ON SEPTEMBER THE 21ST.

01:58PM   14            THE DEADLINE ESTABLISHED BY THE COURT FOR WHICH THE

01:58PM   15       OPT-OUTS WERE SUPPOSED TO BE RECEIVED WAS OCTOBER THE 6TH.

01:58PM   16            WE FELT LIKE THAT WAS PLENTY OF TIME, AND, FRANKLY, WE

01:58PM   17       MISJUDGED THE EFFECT OF THE COVID VACCINE -- THE COVID CRISIS

01:58PM   18       WAS GOING TO HAVE ON THE U.S. POSTAL SERVICE.

01:58PM   19            WE HAD TO USE THE U.S. POSTAL SERVICE BECAUSE THE CLAIMS

01:58PM   20       ADMINISTRATOR CHOSE TO USE A POST OFFICE BOX RATHER THAN AN

01:58PM   21       ADDRESS SO WE COULD NOT FEDEX TO THE CLAIMS ADMINISTRATOR.       IT

01:58PM   22       HAD TO BE VIA U.S. MAIL.

01:58PM   23            WE KEPT CAREFUL TRACK OF THE TRACKING ON THE CERTIFIED

01:58PM   24       MAIL AND REALIZED ON ABOUT OCTOBER THE 2ND THAT THOSE DOCUMENTS

01:58PM   25       MIGHT NOT ARRIVE ON TIME.    SO WE DID AN EXPRESS MAIL,



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 112 of 189
                                                                                    112


01:58PM    1       UNITED STATES MAIL WITH TWO ADDITIONAL OPT-OUTS THAT WE HAD

01:58PM    2       RECEIVED SIGNATURES FROM IN THE INTERIM FOR A TOTAL OF 308.

01:59PM    3            THE FACTS, I THINK, ARE UNDISPUTED THAT THE SECOND PACKAGE

01:59PM    4       ARRIVED FIRST AND WAS DELIVERED TO THE POST OFFICE IN

01:59PM    5       PENNSYLVANIA AT APPROXIMATELY TEN AFTER 11:00 ON

01:59PM    6       OCTOBER THE 5TH, WHICH IS THE DAY BEFORE THE OPT-OUTS WERE DUE.

01:59PM    7            NOW, ON THAT POINT, AND IT'S THAT TIMING ISSUE,

01:59PM    8       YOUR HONOR, IS THE REASON WHY WE FILED DOCUMENT 577.    WE HAVE

01:59PM    9       NOW INCLUDED IN THE RECORD A FULL COPY OF TRACKING INFORMATION

01:59PM   10       FOR BOTH OF THE PACKAGES.

01:59PM   11            BUT WITH REGARD TO THE SECOND MAILED PACKAGE THAT ARRIVED

01:59PM   12       FIRST, APPLE HAS FILED AN AFFIDAVIT FROM SOMEBODY WORKING FOR

01:59PM   13       THE CLAIMS ADMINISTRATOR, AND THEY ADMIT THAT THE PACKAGE WAS

01:59PM   14       DELIVERED TO THE POST OFFICE ON THE DAY BEFORE IT WAS DUE AT

02:00PM   15       11:10 A.M., AND OBVIOUSLY THE POST OFFICE WAS WORRIED THAT THEY

02:00PM   16       WOULD HAVE TO GO PICK IT UP BECAUSE IT WAS A POST OFFICE BOX.

02:00PM   17            THE THEN ONLY THING THAT THEY SAY AGAINST THAT IS THAT

02:00PM   18       DESPITE THE ABOVE DELIVERY CONFIRMATIONS WHEN ANGEION, THE

02:00PM   19       CLAIMS ADMINISTRATOR, CHECKED THE P.O. BOX DESIGNATED FOR THE

02:00PM   20       RECEIPT OF THE EXCLUSION REQUEST ON THE AFTERNOON OF

02:00PM   21       OCTOBER THE 6TH, 2020, WHICH WAS THE DUE DATE, NEITHER PACKAGE

02:00PM   22       WAS AVAILABLE FOR RETRIEVAL.

02:00PM   23            WELL, WHO KNOWS WHAT THAT MEANS AND WHO KNOWS WHETHER IT

02:00PM   24       WAS AVAILABLE LATER THAT DAY.   OBVIOUSLY YOU CAN GO TO THE

02:00PM   25       FRONT DESK AND REQUEST THINGS THAT ARE GOING TO YOUR POST



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 113 of 189
                                                                                    113


02:00PM    1       OFFICE BOX THAT HASN'T BEEN ACTUALLY STUFFED IN THE BOX YET.

02:00PM    2             AND FOR THE RECORD, YOUR HONOR, I'M READING FROM

02:00PM    3       DOCUMENT 560-2, AND THAT'S LINES 10 THROUGH 12 OF THE

02:00PM    4       DECLARATION OF DENISE L. EARL, WHO IS AN ANGEION EMPLOYEE.

02:01PM    5             IT'S UNDISPUTED THAT THE OTHER PACKAGE DID ARRIVE

02:01PM    6       PRESUMABLY IN THE MAILBOX ON THE DUE DATE, BUT IT WAS AFTER

02:01PM    7       HOURS.   SO IT WAS PRESUMABLY AFTER THE POST OFFICE CLOSED AT

02:01PM    8       7:09 P.M.

02:01PM    9             WE SUBMIT THAT WE HAVE PROVIDED SUFFICIENT INFORMATION ON

02:01PM   10       HAVING SUBMITTED TIMELY EXCLUSION REQUESTS, THAT THE BEST THAT

02:01PM   11       THEY CAN SAY IS, WELL, GOSH, WE CHECKED IT, AND WE DIDN'T SEE

02:01PM   12       IT.

02:01PM   13             IT'S UNDISPUTED THAT THEY DID, IN FACT, RETRIEVE IT

02:01PM   14       PHYSICALLY OUT OF THE POST OFFICE BOX THE NEXT DAY.    AND WE, WE

02:01PM   15       SUBMIT THAT PARTICULARLY IN THIS CRISIS WITH THE U.S. POSTAL

02:01PM   16       SERVICE BOGGED DOWN AND THE ADMINISTRATION DOING NOT TOO MUCH

02:01PM   17       TO HELP THAT, THAT WE HAVE COMPLIED WITH THE TIMELINESS

02:01PM   18       REQUIREMENT OF THE SETTLEMENT AGREEMENT.

02:02PM   19             SO THAT'S THE TIMELINESS ISSUE.

02:02PM   20             YOUR HONOR, WOULD YOU LIKE TO HEAR -- WOULD YOU LIKE TO

02:02PM   21       ASK ANY QUESTIONS ABOUT THAT BEFORE I MOVE ON TO THE QUESTION

02:02PM   22       OF THE SERIAL NUMBERS?

02:02PM   23                   THE COURT:   NO.   THANK YOU.

02:02PM   24             I THINK I DID -- I DON'T HAVE THAT DOCUMENT IN FRONT OF

02:02PM   25       ME, AND I'M IN GREAT CARE HERE TO LEAVE MY SCREEN AND TRY TO



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 114 of 189
                                                                                       114


02:02PM    1       PULL IT UP ON MY COMPUTER FOR FEAR THAT I'LL LOSE EVERYTHING.

02:02PM    2            BUT I DID REVIEW THAT, AND I DID REVIEW THAT DOCUMENT AND

02:02PM    3       THE ATTESTATION REGARDING THE CIRCUMSTANCES.         IT DOES APPEAR --

02:02PM    4       AND THANK YOU FOR PROVIDING THE TRACKING RECORD.        IT DOES

02:02PM    5       APPEAR THAT IT DID ARRIVE THERE.      THIS IS SOMETHING -- THIS IS

02:02PM    6       AN ISSUE AND FACT PATTERN THAT I THINK WE WOULD SEE IN A FIRST

02:02PM    7       YEAR LAW SCHOOL EXAM, MAYBE A CONTRACTS EXAM.        SO THANK YOU

02:02PM    8       VERY MUCH.    YES.

02:02PM    9            SO LET'S MOVE ON TO THE OTHER ISSUE.

02:02PM   10                    MR. NORRIS:   SO THE OTHER ISSUE IS THAT OF OUR 308,

02:03PM   11       WE PROVIDED -- APPLE CLAIMS WE DIDN'T PROVIDE ANY SERIAL

02:03PM   12       NUMBERS.    THAT'S INCORRECT.    WE PROVIDED APPROXIMATELY 40

02:03PM   13       SERIAL NUMBERS OUT OF THE 308.

02:03PM   14            IT'S KIND OF STRANGE, JUDGE.      IT HAS TO DO WITH SOME

02:03PM   15       CLERICAL STUFF GOING ON IN OUR OFFICE.

02:03PM   16            THE 306 OPT-OUTS THAT WE SENT FIRST 3 WEEKS AHEAD OF TIME

02:03PM   17       THAT WAS RECEIVED A LITTLE BIT LATE CONTAINED THE 40 SERIAL

02:03PM   18       NUMBERS OF THOSE 40 CLIENTS.

02:03PM   19            FOR SOME REASON THE 308 WHICH ACTUALLY ARRIVED FIRST

02:03PM   20       DIDN'T CONTAIN ANY SERIAL NUMBERS.      MAYBE COUNSEL GOT THAT

02:03PM   21       MISUNDERSTANDING.

02:03PM   22            BUT IN ANY EVENT, WE TRIED OUR BEST TO PUT SERIAL NUMBERS

02:03PM   23       ON THERE.

02:03PM   24            AND, JUDGE, WHAT I'M ABOUT TO SAY I THINK REALLY -- AND

02:03PM   25       I'M NOT TAKING ANY POSITION ABOUT THIS SETTLEMENT, AND I DON'T



                                        UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 115 of 189
                                                                                    115


02:03PM    1       OPPOSE THE SETTLEMENT, AND I HAVE NO INTENTION OF TAKING THAT

02:04PM    2       POSITION, BUT ON THE ISSUES I'VE BEEN HEARING THIS MORNING

02:04PM    3       ABOUT THE FAIRNESS IN GENERAL OF THE SERIAL NUMBER REQUIREMENT

02:04PM    4       I THINK IS REALLY UNDERSCORED BY WHAT HAPPENED TO MY CLIENTS IN

02:04PM    5       THIS CASE TRYING TO OPT OUT.

02:04PM    6                  THE COURT:    MR. NORRIS, YOU'RE ABOUT TO TELL ME THAT

02:04PM    7       THE NOTICE, THE NOTICE FOR OPT OUT DID NOT HAVE A SERIAL NUMBER

02:04PM    8       REQUIREMENT BUT THAT SUBSEQUENT IT DID.    IT WAS A -- IT WAS

02:04PM    9       ADDED BY -- I THINK YOU POINTED OUT APPLE ADDED IT I THINK IS

02:04PM   10       YOUR COMMENT.

02:04PM   11                  MR. NORRIS:   WELL, ACTUALLY, AND THERE'S A

02:04PM   12       DECLARATION THAT APPLE SUBMITTED FROM THEIR CLAIMS

02:04PM   13       ADMINISTRATOR, THE REQUIREMENT FOR THE SERIAL NUMBER AFTER

02:04PM   14       YOUR HONOR BLESSED A NOTICE THAT SAID THAT IN ORDER TO OPT OUT

02:04PM   15       ALL YOU HAVE TO GIVE IS YOUR NAME, ADDRESS, AND TELEPHONE

02:04PM   16       NUMBER AND A SIGNATURE, THEN AT THE, AT THE -- IT WAS THE IDEA

02:04PM   17       OF THE CLAIMS ADMINISTRATOR, ANGEION, THAT THEY NEEDED TO DO

02:04PM   18       THAT FOR ADMINISTRATION AND ALL OF THOSE KINDS OF THINGS.

02:05PM   19            WELL, TWO THINGS ABOUT THAT.    FIRST OF ALL, THIS NOTICE

02:05PM   20       THAT WAS SENT OUT WAS NOT BLESSED BY THE COURT, AND IT IS NOT

02:05PM   21       THE NOTICE THAT THE COURT SAID WAS ADEQUATE.

02:05PM   22            SECONDLY, ONE OF THE DOCUMENTS IN THE RECORD IS A

02:05PM   23       DESCRIPTION OF THE DUTIES OF THE CLAIMS ADMINISTRATOR, AND IT'S

02:05PM   24       SET OUT IN DETAIL AS AN ADDENDUM TO ONE OF THESE DOCUMENTS.

02:05PM   25            IT IS NOT THE CLAIMS ADMINISTRATOR'S RESPONSIBILITY TO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 116 of 189
                                                                                      116


02:05PM    1       DEAL WITH OPT-OUTS.       EVERY ONE OF THEIR DUTIES THAT ARE SET OUT

02:05PM    2       HAVE TO DO WITH ADMINISTERING CLAIMS.

02:05PM    3            ONE COULD ARGUE, AND I KNOW SOME PEOPLE ON THIS CALL ARE

02:05PM    4       GOING TO ARGUE, THAT THE ADMINISTRATOR NEEDS THOSE SERIAL

02:05PM    5       NUMBERS IN ORDER TO PROCESS A CLAIM.

02:05PM    6            WELL, MY CLIENTS ARE THE OPPOSITE OF CLAIMANTS.      MY

02:05PM    7       CLIENTS WANT TO GO THEIR OWN WAY AND PROVE THEIR CASE HOWEVER

02:05PM    8       THEY'RE GOING TO PROVE IT IN ANOTHER COURT.

02:05PM    9                    THE COURT:    YOU TOLD ME THE SMALL CLAIMS COURT IN

02:05PM   10       ALABAMA.

02:05PM   11                    MR. NORRIS:    WELL, IT'S A SHORTHAND WORD FOR IT,

02:05PM   12       JUDGE.   IT'S THE DISTRICT COURT, THE DISTRICT COURT IN ALABAMA.

02:06PM   13       THE DISTRICT COURT HAS A SMALL CLAIMS AND A SLIGHTLY HIGHER

02:06PM   14       JURISDICTION.    WE'RE GOING WITH THE SLIGHTLY HIGHER

02:06PM   15       JURISDICTION.    SINCE YOU WERE TRYING TO GET TO LUNCH, AND I

02:06PM   16       DIDN'T WANT TO EXPLAIN THE DISTRICT COURT IN ALABAMA.

02:06PM   17                    THE COURT:    ALL RIGHT.   THANK YOU, SIR.

02:06PM   18                    MR. NORRIS:    BUT IN ANY EVENT -- SO IT PRESENTS THIS

02:06PM   19       SITUATION.    AND LET ME BACK UP A MINUTE AND LET ME TALK A

02:06PM   20       LITTLE BIT MORE ABOUT THE SERIAL NUMBERS.

02:06PM   21            THERE ARE ONLY TWO WAYS THAT YOU OR ME OR ANYBODY ELSE

02:06PM   22       THAT OWNS AN IPHONE OR USED TO OWN AN IPHONE, THERE'S ONLY TWO

02:06PM   23       WAYS THAT YOU CAN GET A SERIAL NUMBER.       ONE IS THAT YOU HAVE TO

02:06PM   24       EITHER HAVE THE PHYSICAL PHONE OR THE BOX IT CAME IN, WHICH

02:06PM   25       MOST OF MY CLIENTS HAD LONG SINCE DISPOSED OF THE PHONE AND



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 117 of 189
                                                                                    117


02:06PM    1       UPGRADED OUT OF FRUSTRATION WITH THE SLOWDOWN OR YOU'VE GOT TO

02:06PM    2       GO ON YOUR ITUNES ACCOUNT AND IF YOUR DEVICE IS STILL

02:06PM    3       REGISTERED ON YOUR ITUNES ACCOUNT, THEN YOU CAN GET IT THAT WAY

02:06PM    4       THROUGH THE COMPUTER.

02:06PM    5             WELL, GUESS WHAT?   APPLE ADVISES ON ITS WEBSITE THAT WHAT

02:07PM    6       YOU OUGHT TO DO IS TO UNREGISTER YOUR PHONE WHEN YOU QUIT USING

02:07PM    7       IT.   IT PRESENTS SECURITY CONCERNS.

02:07PM    8             SO APPLE TELLS YOU THAT YOU OUGHT TO UNREGISTER YOUR

02:07PM    9       DEVICE, WHICH IN THE CONTEXT OF THIS, AS A PRACTICAL MATTER IN

02:07PM   10       THE CONTEXT OF THIS LITIGATION IS THE ONLY WAY THAT THESE

02:07PM   11       PEOPLE CAN FIND OUT THEIR SERIAL NUMBER.

02:07PM   12             APPLE IS OUT THERE IN THE PUBLIC SAYING, WELL, YOU OUGHT

02:07PM   13       TO JUST GET RID OF THAT INFORMATION, AND THEN THEY WANT TO

02:07PM   14       PUNISH MY CLIENTS BECAUSE THEY DON'T HAVE THE SERIAL NUMBER.

02:07PM   15             AND THEN IT GETS EVEN A LITTLE MORE COMPLICATED WHEN YOU

02:07PM   16       THINK ABOUT THIS, JUDGE.    IN ORDER TO MAKE A CLAIM AS IT STANDS

02:07PM   17       RIGHT NOW, UNLESS YOUR HONOR ALTERS IT, THEY WOULD HAVE TO HAVE

02:07PM   18       THE SERIAL NUMBER.

02:07PM   19             SO I CANNOT IMAGINE IT COMPORTS TO ANY NOTION OF DUE

02:07PM   20       PROCESS FOR A CLIENT OF MINE THAT DOESN'T HAVE THE SERIAL

02:07PM   21       NUMBER TO BE TOLD TWO THINGS AT ONCE, TO BE TOLD, NUMBER ONE,

02:07PM   22       YOU'RE BOUND BY THE SETTLEMENT AND SINCE YOU DON'T HAVE THE

02:07PM   23       SERIAL NUMBER, YOU CAN'T OPT OUT OF IT; AND, NUMBER TWO, YOU

02:07PM   24       DON'T HAVE A CLAIM BECAUSE YOU DON'T HAVE A SERIAL NUMBER.       SO

02:08PM   25       YOU'RE BOUND TO A SETTLEMENT THAT BY DEFINITION YOU'RE NOT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 118 of 189
                                                                                    118


02:08PM    1       GOING TO RECEIVE ANYTHING FROM.

02:08PM    2            SO I DON'T THINK IT WAS THE COURT'S INTENTION TO PUT SUCH

02:08PM    3       AN ONEROUS REQUIREMENT ON OPT-OUTS.

02:08PM    4            NOW, THE COURT'S NOTICE HAVING TO DO WITH PEOPLE THAT

02:08PM    5       SUBMIT CLAIMS, OF COURSE, HAD THAT REQUIREMENT, AND THERE ARE

02:08PM    6       REASONS TO HAVE THAT REQUIREMENT FOR CLAIMANTS, AND I'M NOT

02:08PM    7       GOING TO ARGUE ABOUT THAT TODAY EVEN THOUGH I HAVE A NATURAL

02:08PM    8       PROCLIVITY TO DO SO.

02:08PM    9            BUT IN THIS CIRCUMSTANCE, JUDGE, I REPRESENT 308 PEOPLE

02:08PM   10       THAT WANT TO GO THEIR OWN WAY.    THIS IS A SMALL MATTER IN THE

02:08PM   11       CONTEXT OF THIS, DEPENDING ON WHO YOU TALK TO, $310 MILLION OR

02:08PM   12       $500 MILLION SETTLEMENT.

02:08PM   13            AND I THINK IT WOULD BE THE HEIGHT OF THE SORT OF DENIAL

02:08PM   14       OF DUE PROCESS THAT THE LAW SCHOOL PROFESSORS WRITE ABOUT WHEN

02:08PM   15       THEY CRITICIZE RULE 23 TO SAY THAT MY CLIENTS IN THESE

02:08PM   16       CIRCUMSTANCES CAN'T OPT OUT.

02:08PM   17                  THE COURT:   ALL RIGHT.   THANK YOU VERY MUCH.

02:08PM   18            LET ME JUST FIRST NOTE I THINK THERE IS, AS TO THIS

02:09PM   19       MOTION, AS TO MR. NORRIS'S PRESENTATION, I DON'T THINK

02:09PM   20       PLAINTIFFS HAVE A POSITION OR I SHOULD SAY HAVE AN OBJECTION.

02:09PM   21            IS THAT CORRECT, MR. COTCHETT, THERE'S NO OBJECTION?       NO

02:09PM   22       OBJECTION FROM MR. COTCHETT?

02:09PM   23                  MR. COTCHETT:   NO OBJECTION WHATSOEVER, YOUR HONOR.

02:09PM   24                  THE COURT:   ALL RIGHT.   THANK YOU, MR. COTCHETT.

02:09PM   25            LET ME TURN TO MR. CHORBA.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 119 of 189
                                                                                       119


02:09PM    1                  MR. CHORBA:   GOOD AFTERNOON.

02:09PM    2            MY COLLEAGUE, MR. SZE, IS ACTUALLY GOING TO ADDRESS THIS

02:09PM    3       WITH YOUR HONOR'S PERMISSION.

02:09PM    4            I WILL SAY LATER ABOUT THE SERIAL NUMBER POINTS AND MUCH

02:09PM    5       OF WHICH IS NOT RIGHT THAT MR. NORRIS JUST SAID, BUT THIS IS A

02:09PM    6       DISTINCT ISSUE THAT MR. SZE WILL ADDRESS.

02:09PM    7                  THE COURT:    OKAY.   THANK YOU.

02:09PM    8            MR. SZE, WELCOME TO FEDERAL COURT.       TELL ME YOUR THOUGHTS

02:09PM    9       ABOUT MR. NORRIS'S POSITION.

02:09PM   10                  MR. SZE:    THANK YOU VERY MUCH, YOUR HONOR.    I

02:09PM   11       APPRECIATE THE OPPORTUNITY TO ADDRESS THE MOTION FILED BY

02:09PM   12       DAVIS & NORRIS AND TO RESPOND TO SOME OF POINTS RAISED IN

02:10PM   13       MR. NORRIS'S MOTION.

02:10PM   14            TO PUT THIS IN CONTEXT, WE UNDERSTAND THE CONCERN RAISED

02:10PM   15       BY DAVIS & NORRIS DOES NOT RELATE TO THE UNDERLYING SUBSTANTIVE

02:10PM   16       MATERIAL REQUIREMENT WITH RESPECT TO THE CLAIMS PROCESS.       WE

02:10PM   17       UNDERSTAND THAT THAT HAS BEEN ALLUDED TO EARLIER IN TODAY'S

02:10PM   18       HEARING, AND MR. CHORBA WILL BE PREPARED TO DISCUSS THAT IN

02:10PM   19       GREATER DETAIL LATER.

02:10PM   20            BUT INSTEAD, THE SPECIFIC ISSUE IN THIS MOTION IS QUITE

02:10PM   21       NARROW, AND IT'S WHETHER DAVIS & NORRIS SHOULD HAVE COMPLIED

02:10PM   22       WITH THE INSTRUCTIONS IN THE SETTLEMENT NOTICE THAT WERE SENT

02:10PM   23       TO THE CLASS MEMBERS REGARDING THE INFORMATION NEEDED TO SUBMIT

02:10PM   24       AN OPT-OUT REQUEST.

02:10PM   25            OUR POSITION IS THAT THE EXCLUSION REQUESTS THAT



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 120 of 189
                                                                                    120


02:10PM    1       DAVIS & NORRIS SUBMITTED WERE DEFICIENT.    SO UNLIKE THE

02:10PM    2       HUNDREDS OF EXCLUSION REQUESTS THAT DID COMPLY WITH THE

02:10PM    3       INSTRUCTIONS, THERE WERE SEVERAL DEFICIENCIES IN THE REQUESTS

02:10PM    4       THAT DAVIS & NORRIS SUBMITTED.

02:11PM    5            RESPECTFULLY, WE WOULD SUBMIT THAT DAVIS & NORRIS DOES NOT

02:11PM    6       HAVE ANY EXCUSE TO EXCUSE THE NONCOMPLIANCE WITH THESE

02:11PM    7       REQUIREMENTS.

02:11PM    8            AS MR. NORRIS HAS NOTED, THEY HAVE REPRESENTED THEIR

02:11PM    9       CLIENTS FOR YEARS IN LITIGATION IN THE ALABAMA TRIAL COURTS.

02:11PM   10       THEY ARE WELL VERSED IN LITIGATION AND HAVE BEEN FOLLOWING THIS

02:11PM   11       PARTICULAR CASE IN THIS COURT FOR SEVERAL YEARS.

02:11PM   12            THEY ARE SOPHISTICATED COUNSEL WHO HAVE HAD EVERY

02:11PM   13       OPPORTUNITY TO READ AND INTERPRET THE SETTLEMENT REQUIREMENTS

02:11PM   14       AND TO COMPLY WITH THEM.

02:11PM   15            SO I BELIEVE THERE ARE TWO ISSUES HERE, AND IF I MAY TAKE

02:11PM   16       THEM IN TURN, I'LL BEGIN WITH THE SERIAL NUMBER REQUIREMENT

02:11PM   17       WHICH MR. NORRIS HAS ADDRESSED.

02:11PM   18            SO THE SETTLEMENT NOTICES THAT WERE DISTRIBUTED TO THE

02:11PM   19       CLASS MEMBERS DID EXPRESSLY INSTRUCT INDIVIDUALS WHO WISHED TO

02:11PM   20       OPT OUT TO PROVIDE A SERIAL NUMBER.   THAT IS THE FORM OF THE

02:11PM   21       NOTICE THAT WAS SENT OUT AND JOINTLY APPROVED BY THE PARTIES.

02:12PM   22            AS NOTED IN OUR BRIEFING, THE PARTIES APPROVED THAT NOTICE

02:12PM   23       BASED ON THE RECOMMENDATION AND ADVICE OF THE ADMINISTRATOR WHO

02:12PM   24       INFORMED US THAT IT WOULD BE NECESSARY TO HAVE DEVICE SERIAL

02:12PM   25       NUMBERS IN ORDER TO PROPERLY AND EFFICIENTLY PROCESS THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 121 of 189
                                                                                    121


02:12PM    1       OPT-OUT REQUIREMENTS.

02:12PM    2            IN PARTICULAR, THERE'S NO WAY TO ACTUALLY DETERMINE IF AN

02:12PM    3       INDIVIDUAL IS A CLASS MEMBER, AND, IF SO, WHETHER THEY ACTUALLY

02:12PM    4       HAVE DEVICES WITHIN THE SCOPE OF THE SETTLEMENT UNLESS THOSE

02:12PM    5       DEVICES CAN BE IDENTIFIED WITH PARTICULARITY, AND THAT'S

02:12PM    6       BECAUSE MANY PEOPLE SHARE NAMES, COMMON NAMES, AND MOVE AROUND,

02:12PM    7       AND DO NOT ALWAYS HAVE UPDATED ADDRESSES.

02:12PM    8            THE SETTLEMENT ADMINISTRATOR NEEDS TO BE ABLE TO IDENTIFY

02:12PM    9       THOSE SPECIFIC DEVICES THAT ARE SUBJECT TO THE EXCLUSION

02:12PM   10       REQUESTS SO THAT THOSE CAN BE NOTATED IN THE ADMINISTRATOR'S

02:12PM   11       RECORDS, AND THEY CAN CHECK WHETHER OTHER CLAIMS HAVE BEEN

02:12PM   12       SUBMITTED FOR THOSE DEVICES AND MAKE ANY ADJUSTMENTS TO THE

02:12PM   13       SETTLEMENT DISTRIBUTION AS NECESSARY UNDER THE SETTLEMENT

02:13PM   14       AGREEMENT.

02:13PM   15            SO WE UNDERSTAND THAT THE SUBSTANTIAL MAJORITY OF OPT-OUT

02:13PM   16       REQUESTS THAT WERE SUBMITTED TO THE ADMINISTRATOR DID FULLY

02:13PM   17       COMPLY WITH THIS REQUIREMENT AND WAS ABLE TO IDENTIFY SERIAL

02:13PM   18       NUMBERS WITH SPECIFICITY.

02:13PM   19            AND BY CONTRAST THE OPT-OUT REQUESTS SUBMITTED BY

02:13PM   20       MR. NORRIS'S FIRM LARGELY DID NOT INCLUDE THE SERIAL NUMBER

02:13PM   21       REQUIREMENT, AND BECAUSE OF THAT THE ADMINISTRATOR HAS INFORMED

02:13PM   22       US THAT HE ACTUALLY CAN'T IDENTIFY WHETHER MORE THAN HALF OF

02:13PM   23       THEIR CLIENTS ARE ACTUALLY CLASS MEMBERS, AND IF SO, YOU KNOW,

02:13PM   24       IF AND HOW MANY DEVICES THAT ARE ELIGIBLE FOR THE SETTLEMENT

02:13PM   25       ARE SUBJECT TO THOSE EXCLUSION REQUESTS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 122 of 189
                                                                                    122


02:13PM    1            SO THAT HAS CREATED SOME DIFFICULTY IN THE ADMINISTRATIVE

02:13PM    2       SETTLEMENT, AND THAT'S THE VERY REASON WHY THIS REQUIREMENT

02:13PM    3       WASN'T INCLUDED IN THE NOTICE.

02:13PM    4            TO TURN TO THE SECOND POINT, YOUR HONOR, JUST REGARDING

02:13PM    5       TIMELINESS, AND I WON'T DWELL ON THIS TOO MUCH, BUT I JUST WANT

02:13PM    6       TO CLARIFY THAT THE TRACKING INFORMATION ASSOCIATED WITH THE

02:14PM    7       TWO PACKAGES THAT MR. NORRIS REFERENCED, ONE OF THEM DOES SHOW

02:14PM    8       THAT IT ARRIVED AT THE POST OFFICE FACILITY ON OCTOBER 5TH,

02:14PM    9       ALTHOUGH THAT, AS NOTED IN THE ADMINISTRATOR'S DECLARATION, WAS

02:14PM   10       NOT ACTUALLY RECEIVED UNTIL OCTOBER 7TH, WHICH IS AFTER THE

02:14PM   11       DEADLINE.

02:14PM   12            AND THE SAME GOES FOR THE SECOND PACKAGE WHICH WAS

02:14PM   13       RECEIVED -- WHICH WAS DELIVERED TO THE POST OFFICE BOX AFTER

02:14PM   14       THE CLOSE OF BUSINESS, AND IT COULDN'T HAVE BEEN OBTAINED BY

02:14PM   15       THE ADMINISTRATOR UNTIL AFTER THE DEADLINE.

02:14PM   16            SO IT IS OUR POSITION THAT THE DEADLINE WAS CLEAR, AND IT

02:14PM   17       WAS VERY CLEARLY STATED IN THE SETTLEMENT REQUIREMENTS AND THAT

02:14PM   18       DAVIS & NORRIS'S OPT-OUT REQUESTS WERE RECEIVED AFTER THAT

02:14PM   19       DATE, AND THE CLAIMS AND OPT-OUT PERIOD WERE ALREADY EXTENDED

02:14PM   20       TO MORE THAN 90 DAYS TO TAKE INTO ACCOUNT CIRCUMSTANCES AND TO

02:14PM   21       ENSURE THAT ALL CLASS MEMBERS HAD OPPORTUNITIES TO SUBMIT

02:14PM   22       CLAIMS OR TO OPT OUT, AND WE REALLY SEE NO REASON WHY DAVIS &

02:15PM   23       NORRIS COULD NOT HAVE COMPLIED WITH THAT TIMELINESS

02:15PM   24       REQUIREMENT.

02:15PM   25            FINALLY, YOUR HONOR, IF I MAY JUST NOTE REGARDING THIS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 123 of 189
                                                                                    123


02:15PM    1       OPT-OUT ISSUE IN GENERAL, WE REALLY DO THINK THAT IT DOES

02:15PM    2       MATTER AND IT'S BECAUSE IT DEPRIVES APPLE OF A MATERIAL

02:15PM    3       COMPONENT OF THE SETTLEMENT WHICH IT HAD NEGOTIATED WHICH IS TO

02:15PM    4       ENSURE A FINAL AND UNIFORM RESOLUTION OF ALL CLAIMS IN THE

02:15PM    5       UNITED STATES SUBJECT ONLY TO THE OPT-OUT PROCESS AND THE

02:15PM    6       DEADLINES THAT WE HAD NEGOTIATED WITH ALL OF THE PARTIES.

02:15PM    7            IN ADDITION, WE WOULD ALSO NOTE, AS MR. NORRIS HAS

02:15PM    8       INDICATED, THEY INTEND TO PURSUE LITIGATION.      POTENTIALLY

02:15PM    9       HUNDREDS OF CASES IN THE ALABAMA COURTS WHICH WOULD BE BURDENED

02:15PM   10       WITH HAVING TO DEAL WITH THESE SMALL CLAIMS WHICH ARE FULLY

02:15PM   11       SUBSUMED WITHIN THE SETTLEMENT AND THAT WE BELIEVE SHOULD HAVE

02:15PM   12       BEEN EXCLUDED IN A TIMELY AND PROPER MANNER, AND BECAUSE THEY

02:15PM   13       WERE NOT, WE WOULD RESPECTFULLY SUBMIT THAT THE COURT SHOULD

02:15PM   14       DENY DAVIS & NORRIS'S MOTION.

02:16PM   15                  THE COURT:   THANK YOU, MR. SZE.   THANK YOU FOR THAT

02:16PM   16       CHRONOLOGY OF EVENTS, AND I'M GRATEFUL FOR THAT.

02:16PM   17            AS I UNDERSTAND IT THE COURT DID NOT FORMALLY APPROVE THE

02:16PM   18       FINAL DOCUMENT THAT WENT OUT FROM THE ADMINISTRATOR REQUIRING A

02:16PM   19       SERIAL NUMBER FOR OPT-OUTS.

02:16PM   20                  MR. SZE:   YES.   YOUR HONOR, I BELIEVE YOU'RE

02:16PM   21       REFERRING TO THE FORM OF THE CLASS NOTICE THAT WAS ATTACHED TO

02:16PM   22       THE SETTLEMENT AGREEMENT THAT WAS IN THE COURT'S PRELIMINARY

02:16PM   23       ORDER.   THAT WAS JUST A DRAFT NOTICE.   IT WAS NEVER SENT TO ANY

02:16PM   24       CLASS MEMBERS.

02:16PM   25            AND THE COURT'S PRELIMINARY APPROVAL ORDER AUTHORIZED THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 124 of 189
                                                                                    124


02:16PM    1       PARTIES TO FINALIZE THE SETTLEMENT NOTICES AND TO MAKE CHANGES

02:16PM    2       THAT WERE NOT MATERIALLY INCONSISTENT WITH THE COURT'S ORDER,

02:16PM    3       AND THERE'S NOTHING ABOUT THIS REQUIREMENT THAT IS INCONSISTENT

02:16PM    4       WITH EITHER THE SETTLEMENT AGREEMENT OR THE ORDER.

02:16PM    5              AGAIN, IT WAS RECOMMENDED BY THE PARTIES, AND THE PARTIES

02:16PM    6       CONSIDERED THE RECOMMENDATION OF THE SETTLEMENT ADMINISTRATOR

02:16PM    7       AND HAD JOINTLY APPROVED THE FORM OF THAT NOTICE WHICH WAS SENT

02:17PM    8       TO ALL OF THE CLASS MEMBERS.

02:17PM    9                   THE COURT:   RIGHT.   SO IT SEEMS LIKE -- AND LET ME

02:17PM   10       FIRST SAY THAT I UNDERSTAND THE IMPORTANCE OF THE SERIAL NUMBER

02:17PM   11       TO TRACK INDIVIDUAL DEVICES.      THERE HAS TO BE SOME TYPE OF

02:17PM   12       IDENTIFICATION.   I THINK SOMEBODY TALKED ABOUT TO ELIMINATE ANY

02:17PM   13       NOTICE OR SOMETHING.     WE CAN'T DO THAT.   YOU HAVE TO HAVE SOME

02:17PM   14       RECORD OF THE DEVICES.

02:17PM   15              I UNDERSTAND APPLE'S CONCERN ABOUT THAT, AND I THINK

02:17PM   16       PLAINTIFFS' COUNSEL WANTS TO BE ABLE TO ANNOUNCE TO THEIR

02:17PM   17       CLIENTS YOU CAN BE PART OF THIS, BUT YOU HAVE TO HAVE ACTUALLY

02:17PM   18       HAD A PHONE.

02:17PM   19              AND THE SERIAL NUMBER IS IMPORTANT TO APPLE FOR THAT

02:17PM   20       PURPOSE, TO JUSTIFY ACTUALLY THE FACT THAT THERE WAS A PURCHASE

02:17PM   21       AND THAT THERE WAS AN OWNER OF THE PHONE, LET ME PUT IT THAT

02:17PM   22       WAY.    SO I CAPTURE THAT.

02:17PM   23              THE THING THAT I GUESS IS SOMEWHAT TROUBLING TO ME IS THE

02:17PM   24       CHANGE IN THE NOTICE THAT WENT OUT FROM THAT WHICH THE COURT

02:18PM   25       APPROVED.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 125 of 189
                                                                                    125


02:18PM    1            AND I UNDERSTAND, AS YOU POINT OUT, MR. SZE, CORRECTLY SO,

02:18PM    2       THAT THE COURT GAVE, IF YOU WILL, PERMISSION TO THE PARTIES TO

02:18PM    3       MODIFY, TO MODIFY THE NOTICE IF THERE WAS NO MATERIAL CHANGE.

02:18PM    4            AND WE'RE HERE TALKING ABOUT AN OPT-OUT OF 308 INDIVIDUALS

02:18PM    5       WHICH IS QUITE MATERIAL TO MR. NORRIS'S CLIENTS.

02:18PM    6            LET ME SHIFT JUST FOR A MOMENT TO THE TIMING ISSUE.    AND I

02:18PM    7       DO -- I RECOGNIZE THAT BASED ON THE DECLARATIONS OF MR. NORRIS,

02:18PM    8       THE TRACKING INFORMATION, THE FACT THAT THE MAILINGS WERE

02:18PM    9       ACTUALLY IN THE POST OFFICE, I DO THINK THAT COMPORTS AND DOES

02:18PM   10       ESTABLISH SUBSTANTIAL COMPLIANCE.   THEY DID WHAT THEY'RE

02:18PM   11       SUPPOSED TO DO.   THEY PUT IT WITH THE UNITED STATES POSTAL

02:18PM   12       SERVICE.   IT WAS ACTUALLY IN THE BUILDING.

02:18PM   13            WE CAN ONLY SPECULATE WHAT HAPPENED.     WHY DIDN'T, FROM THE

02:19PM   14       CART THAT THEY USED, WE'RE FAMILIAR WITH THOSE CANVASS CARTS

02:19PM   15       THAT THE GOOD EMPLOYEES USE TO MOVE PACKAGES, WE KNOW WE'RE IN

02:19PM   16       A COVID CRISIS NOW, PERHAPS THAT AFFECTED THINGS.    WE JUST

02:19PM   17       DON'T KNOW.

02:19PM   18            WHAT WE DO KNOW IS THAT THE PACKAGE WAS IN THE BUILDING.

02:19PM   19       IT WAS IN THE BUILDING.

02:19PM   20            AND I THINK TO REQUIRE MR. NORRIS OR HIS TEAM TO ACTUALLY

02:19PM   21       ATTEMPT TO COMMIT A FELONY BY GOING ON FEDERAL PROPERTY WHERE

02:19PM   22       THEY DON'T HAVE PERMISSION TO BE AND PUT THAT BOX IN THE

02:19PM   23       RESPECTIVE POST OFFICE ASKS TOO MUCH.

02:19PM   24            SO I DO FIND THAT THERE WAS SUBSTANTIAL COMPLIANCE AS TO

02:19PM   25       THE SENDING OF THE MATERIAL AND THAT IT WAS RECEIVED IN A



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 126 of 189
                                                                                    126


02:19PM    1       TIMELY MANNER.

02:19PM    2            NOW, MOVING TO THIS OTHER ISSUE ABOUT REQUIRING THE SERIAL

02:19PM    3       NUMBER.   I -- IT'S, IT'S -- IT IS A DIFFICULT AREA FOR -- I

02:19PM    4       UNDERSTAND WHY AFTER TALKING WITH THE ADMINISTRATOR AND

02:19PM    5       COUNSEL, MY SUPPOSITION IS THAT THE ADMINISTRATOR, AFTER

02:20PM    6       TALKING WITH APPLE AND FINDING OUT THAT THEY REALLY DID NEED

02:20PM    7       SERIAL NUMBERS TO TRACK, APPROPRIATELY TRACK NOT JUST THE

02:20PM    8       CLAIMS, AND THAT'S WHAT THE INITIAL FOCUS WAS FOR SERIAL

02:20PM    9       NUMBERS, WE NEED TO GET CLAIMANTS TO FIND OUT.

02:20PM   10            AND THEN LATER, IT SEEMS SOMEWHAT LATER THERE WAS, OH,

02:20PM   11       MAYBE WE SHOULD GET SERIAL NUMBERS FOR THOSE WHO WANT TO

02:20PM   12       OPT OUT BECAUSE THAT'S ANOTHER WAY FOR US TO TRACK

02:20PM   13       APPROPRIATELY.

02:20PM   14            IN OTHER WORDS, APPLE SHOULD NOT HAVE TO PAY TWICE IN

02:20PM   15       DIFFERENT LAWSUITS FOR THE SAME, THE SAME EVENT.

02:20PM   16            AND I COMPLETELY UNDERSTAND THAT, AND I DON'T THINK

02:20PM   17       ANYBODY SHOULD -- NOBODY SHOULD GET A DOUBLE RECOVERY.    NOBODY

02:20PM   18       SHOULD GET A DOUBLE PENALTY.   THAT'S JUST -- WE UNDERSTAND

02:20PM   19       THAT.

02:20PM   20            I'M CURIOUS IF THE REMEDY FOR THAT, THOUGH, IS SOMETHING

02:20PM   21       OTHER THAN NOT ALLOWING THESE PARTIES WHO AT LEAST IN GOOD

02:20PM   22       FAITH ON THE NOTICE SENT THEIR NOTICE, THEIR DESIRE TO OPT OUT

02:21PM   23       PARTICULARLY WHEN APPLE HAS ALL OF THE SERIAL NUMBERS, MY SENSE

02:21PM   24       IS THAT THEY HAVE THE UNIVERSE OF SERIAL NUMBERS.

02:21PM   25            IF THERE IS ADDITIONAL LITIGATION, AND IF MR. NORRIS AND



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 127 of 189
                                                                                    127


02:21PM    1       HIS CLIENTS, WHOEVER THEY ARE, SEEK TO PURSUE A REMEDY IN

02:21PM    2       ANOTHER JURISDICTION, I WONDER IF THOSE REMEDIES, AND I DON'T

02:21PM    3       KNOW IF YOU'LL BE INVOLVED, BUT CERTAINLY APPLE WILL BE

02:21PM    4       INVOLVED, AND THEY WOULD THEN KNOW THAT, LISTEN, THESE PEOPLE,

02:21PM    5       THESE 308 PEOPLE WERE POTENTIALLY IN A CASE IN ANOTHER

02:21PM    6       JURISDICTION, SO AS PART OF OUR CLAIMS NOTICE WE NEED TO PUT IN

02:21PM    7       THE FACT THAT AN ATTESTATION THAT SAYS WE HAVE NOT MADE A

02:21PM    8       PREVIOUS CLAIM UNDER ANY OTHER SIMILAR LAWSUIT OR ANY LAWSUIT

02:21PM    9       INVOLVING THIS PHONE IN ANOTHER JURISDICTION.

02:21PM   10            MY SENSE IS THAT THAT WOULD PROTECT APPLE, I THINK, FROM A

02:21PM   11       DOUBLE RECOVERY HAVING A CLAIMANT IN ANOTHER LAWSUIT TRY TO, IF

02:21PM   12       THERE WERE SUCH A PERSON AND THEY TRIED TO MAKE A CLAIM, IT

02:21PM   13       SEEMS LIKE THAT'S THE WAY TO PREVENT THAT AS OPPOSED TO,

02:22PM   14       PREVENT ANY POTENTIAL CLAIMS, AS OPPOSED TO PREVENTING OPT-OUTS

02:22PM   15       IN THIS CASE AND THEN DECIDING WHAT THEY WANT TO DO.

02:22PM   16            I EXPECT ALL 308 OF THEM WILL PURSUE, IF THEY'RE ALLOWED

02:22PM   17       TO LEAVE THIS CASE, I EXPECT THAT THEY WILL ALL PURSUE

02:22PM   18       LITIGATION.   THEY MAY NOT.   SOME OF THEM MAY GROW WEARY OF THE

02:22PM   19       PROCESS AND THEY MAY HAVE TO SIT ON A ZOOM CALL FOR FOUR HOURS

02:22PM   20       ON A FRIDAY AFTERNOON AND THAT'S THE JUST UNTENABLE AND THEY

02:22PM   21       DON'T WANT TO BE INVOLVED IN THAT, AND WE JUST DON'T KNOW.

02:22PM   22            BUT IT SEEMS TO ME THAT THAT'S THE BETTER SOLUTION TO

02:22PM   23       PROTECT APPLE.

02:22PM   24            I THINK IF I ALLOWED THE OPT-OUT TO HAPPEN, I REALIZE THAT

02:22PM   25       APPLE HAS THE POTENTIAL, HAS THE POTENTIAL TO PAY OUT TWICE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 128 of 189
                                                                                    128


02:22PM    1       PERHAPS FOR INDIVIDUALS.   I DON'T THINK THAT WOULD HAPPEN IF

02:22PM    2       THERE WAS A NOTICE, AND CERTAINLY I DON'T THINK THAT MR. NORRIS

02:23PM    3       OR HIS CLIENTS OR HIS FIRM IS GOING TO IN ANY WAY PROCEED WITH

02:23PM    4       A CLIENT WHO HAS ALREADY BEEN PAID IN ANOTHER LAWSUIT.    THAT'S

02:23PM    5       A BRIDGE TOO FAR FOR ANY ETHICAL LAWYER TO ENGAGE IN.    SO I

02:23PM    6       DON'T EXPECT THAT HE WOULD DO THAT.    THOSE ARE JUST SOME OF MY

02:23PM    7       OBSERVATIONS.

02:23PM    8            MR. NORRIS, YOU ARE THE MOVING PARTY.    YOU GET THE LAST --

02:23PM    9                  MR. NORRIS:   YES.   JUDGE, WHAT I WOULD SAY ABOUT THE

02:23PM   10       LAST THOUGHT THAT YOU HAD IS OBVIOUSLY ATTORNEY-CLIENT

02:23PM   11       RELATIONSHIPS BEGIN AND END, AND THEY DON'T GO ON FOREVER.

02:23PM   12            I CAN REPRESENT TO THE COURT, AS I THINK YOU WOULD EXPECT

02:23PM   13       ME TO REPRESENT, THAT I'M NEVER GOING TO BE INVOLVED IN ANY OF

02:23PM   14       THESE 308 PEOPLE SUBMITTING A CLAIM IN THE CLASS ACTION.    THE

02:23PM   15       CLASS ACTION CLAIMS SUBMITTING PERIOD IS NOW OVER WITH.

02:23PM   16            I CAN ALSO PROVIDE SOME ASSURANCES THAT IF ONE OF MY

02:23PM   17       CLIENTS FIRES ME AND THEY SAY THAT THEY ARE JUST GOING TO TRY

02:23PM   18       TO DO SOMETHING IN THE CLASS ACTION, I'LL LET APPLE KNOW THAT.

02:24PM   19       I'LL TELL THEM THAT MY CLIENT HAS TERMINATED ME.

02:24PM   20            YOU KNOW, THE THING THAT IS CONFUSING TO ME A LITTLE BIT

02:24PM   21       IS THAT WE'RE NOT REALLY TALKING ABOUT DEVICES OPTING OUT.

02:24PM   22       WE'RE TALKING ABOUT PEOPLE.

02:24PM   23            REMEMBER THE LADY THIS MORNING SHE TALKED ABOUT HOW SHE

02:24PM   24       HAD FIVE PHONES IN HER HOUSE.    I PROMISE YOU THAT LADY DOESN'T

02:24PM   25       KNOW THE FIRST SERIAL NUMBER OF ANY OF THEM AND PROBABLY



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 129 of 189
                                                                                    129


02:24PM    1       DOESN'T KNOW HOW TO FIND THEM IF IT IS ON THE PHONE IF THEY

02:24PM    2       STILL HAVE IT.

02:24PM    3            AND SO APPLE CAN KNOW THAT THERE'S THESE 308 PEOPLE WHO

02:24PM    4       HAVE BEEN IDENTIFIED BY THEIR ADDRESS AND TELEPHONE NUMBER AND

02:24PM    5       BY THE FACT THAT I REPRESENT THEM, AND BY THE FACT THAT I'M

02:24PM    6       SHORTLY GOING TO FILE A WHOLE BUNCH OF DISTRICT COURT CASES IN

02:24PM    7       THE STATE OF ALABAMA, AND IT'S NOT A MATTER OF CLAIMS

02:24PM    8       ADMINISTRATION.   MY CLIENT STARTED SUBMITTING ANY CLAIMS TO

02:24PM    9       THIS ADMINISTRATOR OR TO THIS COURT.

02:24PM   10            SO I THINK WE'VE OPTED OUT, AND IF APPLE WOULD LIKE US TO

02:24PM   11       PROVIDE THEM WITH SOME ASSURANCES THAT IF WE DISCOVER THAT ONE

02:25PM   12       OF OUR CLIENTS IS TRYING TO DOUBLE DIP THAT WE WILL LET THEM

02:25PM   13       KNOW, I CAN GIVE YOU THOSE ASSURANCES.

02:25PM   14                  THE COURT:    THANK YOU VERY MUCH, MR. NORRIS.

02:25PM   15            MR. CHORBA, YOU WANTED TO BE HEARD, SIR?

02:25PM   16                  MR. CHORBA:   YES, JUST ONE FINAL POINT OR TWO FINAL

02:25PM   17       POINTS.

02:25PM   18            FIRST OF ALL, I WANT TO ASSURE THE COURT THAT, OF COURSE,

02:25PM   19       THE PARTIES HERE INTENDED -- CERTAINLY DIDN'T INTEND TO ALTER

02:25PM   20       THE NOTICE THAT YOUR HONOR HAD APPROVED.    WE, IN GOOD FAITH,

02:25PM   21       REVIEWED THE REQUIREMENTS WITH THE SETTLEMENT ADMINISTRATOR.

02:25PM   22       I'M NOT AT ALL PUSHING IT ON THEM.

02:25PM   23            BUT THE PARTIES CONFERRED, AND THEY DECIDED WITH

02:25PM   24       $310 MILLION AT STAKE THERE WAS A VERY, VERY SERIOUS RISK OF

02:25PM   25       FRAUD.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 130 of 189
                                                                                    130


02:25PM    1            SO THE COLLECTIVE VIEW OF THE PARTIES WAS THAT ADDING THIS

02:25PM    2       ADDITIONAL REQUIREMENT, WHICH WAS A REQUIREMENT FOR CLAIMS,

02:25PM    3       WHICH WAS A REQUIREMENT THAT -- NOT ONLY A REQUIREMENT, I'LL

02:25PM    4       GET TO THAT IN A MOMENT -- BUT THERE WAS AMPLE INFORMATION

02:25PM    5       PROVIDED ON THE SETTLEMENT WEBSITE AS TO HOW TO LOCATE THE

02:25PM    6       SERIAL NUMBER, AND IF YOU COULD NOT, WHAT YOU COULD DO TO WORK

02:26PM    7       WITH THE ADMINISTRATOR AND WORK WITH THE PARTIES TO IDENTIFY

02:26PM    8       THAT, THE CONSENSUS VIEW WAS THAT THIS IS SOMETHING THAT WOULD

02:26PM    9       HELP.

02:26PM   10            SO WE WANT TO AVOID THE SITUATION WHERE MR. NORRIS SAID

02:26PM   11       YOU HAVE THEIR NAMES AND YOU KNOW THEY'RE REPRESENTED BY HIM.

02:26PM   12               WELL, THERE ARE A LOT OF NAMES WHEN YOU HAVE 300 MILLION

02:26PM   13       CLAIMS, AND WE DON'T WANT TO BE IN A SITUATION WHERE WE'RE

02:26PM   14       TAKING THIS ISSUE TO THE ALABAMA COURTS, AND MAYBE THEY'RE NOT

02:26PM   15       SMALL CLAIMS, BUT I ASSURE YOU THEY'RE LOW DOLLAR CLAIMS, AND

02:26PM   16       WE'RE IN SITUATION OF RELITIGATING ARE THEY EVEN PART OF THIS

02:26PM   17       CASE?

02:26PM   18            THERE'S NO QUESTION THAT THE CLAIMS THAT MR. NORRIS RAISED

02:26PM   19       IN THOSE ACTIONS, AND HE FILED APPROXIMATELY 60 OF THEM AND

02:26PM   20       SENT 300 OR MORE OR 500 OR MORE DEMAND LETTERS ARE THE

02:26PM   21       IDENTICAL CLAIMS BROUGHT IN THIS LAWSUIT.      IN FACT, THE

02:26PM   22       CONSOLIDATED AMENDED COMPLAINT ASSERTS THE SAME ALABAMA

02:26PM   23       DECEPTIVE PRACTICES CLAIM THAT HE ASSERTS IN HIS NOTICE LETTERS

02:26PM   24       AND THOSE INDIVIDUAL LAWSUITS.

02:26PM   25            SO WHAT WE WERE TRYING TO DO HERE -- AND NORMALLY,



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 131 of 189
                                                                                    131


02:26PM    1       YOUR HONOR, I COULD SAY WE WOULD NOT HAVE RAISED THIS ISSUE

02:27PM    2       WITH YOU, BUT IT'S THE FACT THAT WE'RE DEALING WITH A FIRM THAT

02:27PM    3       HAS ESSENTIALLY STOPPED THIS CLASS ACTION FROM DAY ONE, AND I

02:27PM    4       DON'T SAY THAT WITH A PEJORATIVE INTENT.    IT'S JUST A FACT.

02:27PM    5       AND THEY'VE MADE CLEAR FROM THE VERY BEGINNING THAT THEY INTEND

02:27PM    6       TO LITIGATE THIS CASE INDIVIDUALLY IN THE SMALL CLAIMS COURT.

02:27PM    7            WE'VE HAD TO MOVE ON SEVERAL SEPARATE OCCASIONS IN

02:27PM    8       MULTIPLE COUNTIES IN ALABAMA TO GET THOSE ACTIONS STAYED UNTIL

02:27PM    9       THIS MDL WAS RESOLVED.   AND DURING THAT PROCESS WE MADE CLEAR,

02:27PM   10       LOOK, THERE WILL BE A CLAIMS PROCESS, THERE WILL BE A COURT

02:27PM   11       APPROVAL PROCESS, AND THERE WILL BE AN OPT-OUT PROCESS.

02:27PM   12            SO THE NOTION THIS WAS SOMEHOW A SURPRISE OR UNKNOWN, WE

02:27PM   13       OBVIOUSLY REJECT THAT.

02:27PM   14            BUT I JUST WANTED TO MAKE THOSE POINTS CLEAR TO YOU THAT

02:27PM   15       IF YOU DO GRANT THIS MOTION AND WE ARE IN THAT SITUATION, WE

02:27PM   16       WILL BE ESSENTIALLY KICKING THIS PROBLEM TO THE ALABAMA COURTS,

02:27PM   17       AND THAT'S WHAT IS MOTIVATING US.    THAT'S WHAT WE'RE TRYING TO

02:27PM   18       AVOID.

02:27PM   19            YES, MR. SZE IS EXACTLY RIGHT, WE WANT TO GET AS MUCH

02:27PM   20       DOMESTIC LEVEL PEACE THROUGH THE SETTLEMENT, AND IF WE HAVE TO

02:28PM   21       LITIGATE WITH THE INDIVIDUALS WHO HAVE ELECTED TO OPT OUT,

02:28PM   22       THAT'S FINE, BUT WE JUST DON'T BELIEVE THAT THESE WERE

02:28PM   23       PARTICULARLY ONEROUS REQUIREMENTS.   AND IF THEY WERE,

02:28PM   24       MR. NORRIS KNOWS HOW TO REACH US.    HE COULD HAVE CONTACTED ANY

02:28PM   25       ONE OF THE PARTIES, HE COULD HAVE LET US KNOW, HEY, I'M HAVING



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 132 of 189
                                                                                    132


02:28PM    1       TROUBLE WITH THE MAIL.    WE DIDN'T HEAR ANY OF THAT.

02:28PM    2            SO THAT OBVIOUSLY IMPACTS OUR VIEW OF THIS CASE AS WELL.

02:28PM    3            SO THANK YOU, YOUR HONOR.     I APPRECIATE THE TIME.

02:28PM    4                  THE COURT:    THANK YOU, MR. CHORBA.

02:28PM    5            I THINK I NOTE THAT.    FROM MY PERSPECTIVE AS THE JUDGE OF

02:28PM    6       THIS MDL, THE MDL EXISTS FOR A REASON.     IT ATTEMPTS TO CAPTURE

02:28PM    7       AS MUCH OF THE GLOBAL -- I SHOULDN'T USE THE WORD "GLOBAL" IN

02:28PM    8       THIS CASE, SHOULD I?    MR. COTCHETT WILL JUMP OUT OF HIS CHAIR

02:28PM    9       IF I SAY THAT.

02:28PM   10            BUT WE TRY TO CAPTURE AS MANY CASES AS WE CAN, AND THIS

02:28PM   11       CASE ON A NATIONAL LEVEL AND FOR RESOLUTION, AND WE DO THAT

02:28PM   12       BECAUSE OF THE MDL PROCESS HAS BEEN DETERMINED TO BE THE BEST

02:28PM   13       WAY TO CAPTURE ECONOMIES OF SCALE FOR LAWYERS, TO NOTIFY THE

02:29PM   14       CONSUMERS, WHO AFTER ALL, THAT'S WHAT THIS LAWSUIT IS ALL

02:29PM   15       ABOUT.   IT'S ABOUT PROTECTION OF THE CONSUMERS.   THAT'S REALLY

02:29PM   16       WHAT IT'S ABOUT.

02:29PM   17            AND WE CAST A WIDE, A BROAD NET TO CAPTURE AS MANY

02:29PM   18       CONSUMERS AS WE CAN TO APPLY THE LAW TO THEM AND TO ALLOW THEM

02:29PM   19       TO BE PART OF A SETTLEMENT, PARTICULARLY IN A MEGA FUND CASE,

02:29PM   20       WHICH IS WHAT I THINK THERE'S NO DISAGREEMENT THAT THAT'S WHAT

02:29PM   21       THIS IS.

02:29PM   22            SO, YOU KNOW, I TAKE -- FIRST OF ALL, LET ME SAY I TAKE NO

02:29PM   23       PERSONAL AFFRONT FOR MR. NORRIS OR HIS CLIENTS NOT WISHING TO

02:29PM   24       STAY IN FRONT OF ME TO RESOLVE THEIR CASES.

02:29PM   25            WE WILL DO A WONDERFUL JOB.    WE'RE DOING A WONDERFUL JOB



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 133 of 189
                                                                                    133


02:29PM    1       FOR ALL OF THE PLAINTIFFS HERE, MR. NORRIS, AND I EXPECTED THAT

02:29PM    2       YOU WERE GOING TO COME BACK AFTER THE BREAK AND SAY, JUDGE, YOU

02:29PM    3       KNOW WHAT, WE'LL STICK AROUND, AND THIS IS A NICE PLACE TO BE,

02:29PM    4       BUT APPARENTLY THAT'S NOT GOING TO HAPPEN RIGHT NOW.

02:29PM    5            YOU KNOW, I HAVE -- MY CHARGE IS TO TRY TO EFFECT AS LARGE

02:30PM    6       A SETTLEMENT AS I CAN WITH THE MDL THAT IS BROUGHT TO ME BY THE

02:30PM    7       LAWYERS.   THAT'S WHAT THE MDL PROCESS IS SUPPOSED TO DO, TO

02:30PM    8       RESOLVE AS MANY CASES AS WE CAN, THEREFORE, TO BENEFIT THE

02:30PM    9       CONSUMERS AND TO ALSO CONCURRENTLY UNBURDEN OUR COURTS WITH

02:30PM   10       UNNECESSARY LITIGATION THROUGHOUT THE NATION AND IN OTHER

02:30PM   11       COURTS, INCLUDING THE GOOD COURTS OF THE STATE OF ALABAMA.       SO

02:30PM   12       THAT'S WHAT THIS LAWSUIT IS ABOUT.

02:30PM   13            IT'S 300 CLAIMANTS HERE, MR. NORRIS.    AS I TOLD YOU, I DO

02:30PM   14       FIND THAT THERE IS TIMELINESS.   YOU'VE SUBSTANTIALLY COMPLIED.

02:30PM   15       YOU'VE DONE ALL YOU CAN DO BY POSTING THAT, AND IT ACTUALLY DID

02:30PM   16       GET TO THE MAILBOX.   I FIND THAT YOU DID ACCOMPLISH THAT PART

02:30PM   17       OF IT.

02:30PM   18            I AM GOING TO FIND THAT, OVER COUNSEL'S OBJECTION, THAT

02:30PM   19       YOU SHOULD BE GRANTED THE RELIEF THAT THE OPT-OUTS, OVER

02:31PM   20       MR. CHORBA'S AND MR. SZE'S, NOTWITHSTANDING THEIR WONDERFUL

02:31PM   21       PRESENTATIONS HERE, I DO THINK THAT IT IS APPROPRIATE IN

02:31PM   22       FAIRNESS TO ALLOW YOU, BASED ON THE RECORD OF WHAT YOU SENT AND

02:31PM   23       WHAT YOU ATTEMPTED TO DO, AND YOU DID EXPRESS YOUR DESIRE IN

02:31PM   24       THOSE NOTICES TO NOT BE PART OF THIS CLASS ACTION.

02:31PM   25            AGAIN, I TAKE NO PERSONAL AFFRONT THAT YOU DON'T WANT TO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 134 of 189
                                                                                       134


02:31PM    1       BE IN FRONT OF ME, SIR, WITH YOUR CLIENTS.       YOU WOULD BE WELL

02:31PM    2       TAKEN CARE OF, BUT NONETHELESS I'LL GRANT THE RELIEF REQUESTED,

02:31PM    3       AND I'LL ALLOW YOU, SIR, AND YOUR CLIENTS TO OPT OUT OF THIS

02:31PM    4       CASE.

02:31PM    5              THANK YOU VERY MUCH.

02:31PM    6                   MR. NORRIS:    THANK YOU, YOUR HONOR.

02:31PM    7              AND WITH THAT -- AND I APPRECIATE IT.     AND BELIEVE ME, MY

02:31PM    8       DESIRE TO BE IN ALABAMA INSTEAD OF OVER THERE HAS NOTHING TO DO

02:31PM    9       WITH YOUR EXCELLENT COURT, BUT IF WE COULD, IF MR. WARE AND I

02:31PM   10       COULD BE EXCUSED FROM THE REST OF THE PROCEEDINGS, I WOULD

02:31PM   11       APPRECIATE IT.

02:31PM   12                   THE COURT:    OH, WELL, THAT'S FINE.     THAT'S FINE.

02:32PM   13       IT'S A LITTLE BIT LATER IN ALABAMA THAN IT IS IN THE WEST COAST

02:32PM   14       OF CALIFORNIA.

02:32PM   15                   MR. NORRIS:    IT IS.   IT IS ALMOST COCKTAIL HOUR.

02:32PM   16              (LAUGHTER.)

02:32PM   17                   THE COURT:    WELL, WE CERTAINLY DON'T WANT TO DEPRIVE

02:32PM   18       YOU OF THAT, SIR.     ALL RIGHT.    THANK YOU VERY MUCH.   YOU'RE

02:32PM   19       EXCUSED.

02:32PM   20                   MR. NORRIS:    THANK YOU, YOUR HONOR.

02:32PM   21                   THE COURT:    YOU'RE WELCOME.   IT'S A PLEASURE MEETING

02:32PM   22       YOU.

02:32PM   23                   MR. NORRIS:    THANK YOU.   LIKEWISE.

02:32PM   24                   THE COURT:    THANK YOU.    LET'S MOVE ON.

02:32PM   25              I DO WANT TO TELL COUNSEL THAT I THOUGHT WE WOULD END



                                        UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 135 of 189
                                                                                    135


02:32PM    1       TODAY AT 4:00 P.M. PACIFIC STANDARD TIME.    I THINK WE'LL HAVE

02:32PM    2       A -- THAT WILL BE OUR STOP TIME FOR TODAY, AND IF WE NEED TO

02:32PM    3       SCHEDULE SOMETHING, WE'LL DO THAT.   THAT MIGHT BE A SIGNAL FOR

02:32PM    4       YOU TO LOOK AT YOUR CALENDARS OR TALKING TO YOUR PEOPLE ABOUT

02:32PM    5       WHAT MIGHT BE ANOTHER DAY TO PROCEED.

02:33PM    6            LET ME TURN TO -- WE HAVE HEARD OBJECTIONS FROM OTHER

02:33PM    7       PARTIES.   I DID WANT TO PROVIDE AN OPPORTUNITY FOR THOSE

02:33PM    8       PARTIES TO BE HEARD FROM PLAINTIFFS AND MR. CHORBA AS WELL, AND

02:33PM    9       I THINK THAT'S THE PART OF OUR PRESENTATION AND PROGRAM TODAY

02:33PM   10       OF WHERE WE ARE AT.   I WOULD LIKE TO GIVE YOU THE OPPORTUNITY

02:33PM   11       TO BE HEARD.

02:33PM   12            I TOLD YOU WE HAVE A DROP-DEAD TIME OF 4:00 O'CLOCK PST.

02:33PM   13       AND JUST FOR YOUR DIRECTION AND YOUR COMMENTS, I SAID THAT I

02:33PM   14       DON'T THINK WE WILL GET TO THE ATTORNEYS' FEES TODAY, AND SO

02:33PM   15       I'M NOT GOING TO ASK YOU TO COMMENT ON THE OBJECTIONS

02:33PM   16       RE ATTORNEYS FEES TODAY.   YOU CAN IF YOU WISH, BUT THAT'S NOT

02:33PM   17       REALLY SOMETHING THAT I THINK WE'RE GOING TO DO TODAY, AND

02:33PM   18       THAT'S FOR MR. FRANK'S BENEFIT AS WELL, ALTHOUGH I KNOW IT'S

02:33PM   19       QUITE LATE ON THE EAST COAST.   RIGHT NOW IT'S ABOUT 5:00

02:33PM   20       O'CLOCK THERE, I THINK, 6:00 O'CLOCK.

02:33PM   21            YOU'RE WELCOME TO STAY, MR. FRANK, BUT I DON'T INTEND TO

02:34PM   22       FORMALLY GET INTO AN ATTORNEYS' FEE DISCUSSION TODAY, BUT I DO

02:34PM   23       WANT TO GIVE COUNSEL AN OPPORTUNITY TO RESPOND IF THEY WISH TO

02:34PM   24       ANY OF THE OBJECTIONS, ANY OF THE COMMENTS THAT WE HEARD

02:34PM   25       EARLIER.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 136 of 189
                                                                                     136


02:34PM    1                   MR. FRANK:   THANK YOU, YOUR HONOR.

02:34PM    2                   THE COURT:   SO LET ME TURN TO PLAINTIFFS FIRST.

02:34PM    3       MR. MOLUMPHY, MR. COTCHETT.

02:34PM    4                   MR. COTCHETT:   THANK YOU, YOUR HONOR.

02:34PM    5                   THE COURT:   YES, MR. COTCHETT.

02:34PM    6                   MR. COTCHETT:   I'M GOING TO ASK MR. FOX AND MR. KING

02:34PM    7       TO ADDRESS THOSE SPECIFIC ISSUES IF YOU DON'T MIND.

02:34PM    8                   THE COURT:   NOT AT ALL, SIR.

02:34PM    9            MR. FOX.

02:34PM   10                   MR. FOX:   GOOD AFTERNOON, YOUR HONOR.   HOPEFULLY YOU

02:34PM   11       CAN HEAR ME.

02:34PM   12                   THE COURT:   YES.

02:34PM   13                   MR. FOX:   WHAT I WOULD LIKE TO DO -- AND I DON'T

02:34PM   14       WANT TO TAKE UP TOO MUCH OF THE COURT'S TIME.      I KNOW IT IS

02:34PM   15       LATE.

02:34PM   16            BUT BETWEEN MR. KING AND I, I WOULD LIKE TO JUST BRIEFLY

02:34PM   17       ADDRESS SOME OF THE THINGS THAT WERE DONE IN THE LITIGATION AND

02:34PM   18       SOME OF THE CLAIMS PROCESSING STEPS THAT WERE TAKEN AND WHAT

02:35PM   19       THE RESULT OF THOSE THINGS WERE.

02:35PM   20            AND THEN IF IT'S OKAY WITH THE COURT, MR. KING WOULD TURN

02:35PM   21       TO, AND PERHAPS MR. HALL, AT LEAST THE TWO VERY SPECIFIC ITEMS

02:35PM   22       THAT YOUR HONOR MENTIONED AS TO THE SERIAL NUMBER ISSUE AND THE

02:35PM   23       ATTESTATION ISSUE.

02:35PM   24            SO WITH THE COURT'S PERMISSION, I WOULD WANT TO PROCEED

02:35PM   25       THAT WAY.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 137 of 189
                                                                                       137


02:35PM    1                    THE COURT:   OKAY.    THANK YOU.   THANK YOU.   YES.

02:35PM    2                    MR. FOX:   OKAY.    THANK YOU, YOUR HONOR.

02:35PM    3            I GUESS REALLY THE FIRST THING I WOULD WANT TO SAY, AND

02:35PM    4       I'M SURE I WOULD BE SPEAKING ON BEHALF OF EVERYONE WHO HAS

02:35PM    5       APPEARED TODAY, IS REALLY JUST TO THANK THE COURT, YOUR HONOR'S

02:35PM    6       COURTROOM STAFF, YOUR CLERKS, YOUR DEPUTIES, COURT REPORTERS,

02:35PM    7       EVERYBODY WHO HAS REALLY MADE THE COURT FUNCTION SO EFFICIENTLY

02:35PM    8       THROUGH THIS PROCESS IN WHAT WE ALL KNOW IS AN EXTREMELY,

02:35PM    9       EXTREMELY DIFFICULT TIME.

02:35PM   10            SO TRUTHFULLY FROM THE HEART, I SAY THANK YOU SO MUCH TO

02:35PM   11       THE COURT.    AND I KNOW THAT ALL OF THE PARTIES, WHETHER THEY

02:36PM   12       AGREE WITH THE SETTLEMENT OR ANYTHING ELSE, I KNOW THAT

02:36PM   13       EVERYBODY SHARES THAT FEELING.

02:36PM   14            THANK YOU.    THANK YOU AGAIN.

02:36PM   15                    THE COURT:   WELL, THANK YOU, MR. FOX.    THANK YOU.

02:36PM   16       YOU'RE WELCOME.

02:36PM   17                    MR. FOX:   SO AS YOUR HONOR KNOWS, THE SETTLEMENT HAS

02:36PM   18       A MINIMUM VALUE OF $310 MILLION, A MAXIMUM VALUE OF

02:36PM   19       $500 MILLION.    I WILL SAY THIS WAS CLEARLY STATED IN THE NOTICE

02:36PM   20       AND IN THE PAPERS, AND I DO ACTUALLY TAKE SOME OFFENSE AT,

02:36PM   21       CERTAINLY NOT ALL, BUT ONE OF THE OBJECTORS SUGGESTING THAT

02:36PM   22       THIS WAS SOME SORT OF UNDERHANDED WAY OF DESCRIBING THE

02:36PM   23       SETTLEMENT TO THE CLASS.        IT CERTAINLY WAS NOT, AND I JUST

02:37PM   24       WANTED TO SAY THAT.

02:37PM   25            WE BELIEVE THE COURT SHOULD APPROVE THIS SETTLEMENT WHICH



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 138 of 189
                                                                                    138


02:37PM    1       WE RESPECTFULLY SUBMIT IS REALLY AN OUTSTANDING RESULT OF THE

02:37PM    2       CLASS BASED ON THE AMOUNT OF THE SETTLEMENT, BASED ON THE VERY,

02:37PM    3       VERY SUBSTANTIAL NUMBER OF CLAIMS THAT WERE RECEIVED, OVER

02:37PM    4       300 MILLION -- I'M SORRY, 3 MILLION CLAIMS, AND ALSO, QUITE

02:37PM    5       FRANKLY, THIS SETTLEMENT IS AS BEST AS WE'VE BEEN ABLE TO

02:37PM    6       DETERMINE THE LARGEST SETTLEMENT THAT HAS EVER OCCURRED UNDER

02:37PM    7       THE COMPUTER FRAUD AND ABUSE ACT AS WELL AS THE CALIFORNIA

02:37PM    8       ANALOG TO THAT.

02:37PM    9            FURTHERMORE, CLASS MEMBERS WILL RECEIVE A SUBSTANTIAL

02:37PM   10       PAYMENT UNDER THIS SETTLEMENT.   AS YOUR HONOR POINTED OUT, THE

02:37PM   11       $25 IN THE NOTICE WAS A FLOOR WHICH, QUITE FRANKLY, COULD HAVE

02:38PM   12       BEEN ADJUSTED DOWN DEPENDING ON THE CLAIMS AND IT -- AS THE

02:38PM   13       NOTICE SAID, IT COULD BE ADJUSTED UP BASED ON THE NUMBER OF

02:38PM   14       CLAIMS.

02:38PM   15            IT APPEARS TO US THAT AT A MINIMUM, CLASS MEMBERS WOULD

02:38PM   16       GET $65 PER ELIGIBLE DEVICE, WHICH WE RESPECTFULLY SUBMIT IS AN

02:38PM   17       EXCELLENT, EXCELLENT RESULT.

02:38PM   18            AS YOUR HONOR KNOWS, THE PROPOSED SETTLEMENT WAS REACHED

02:38PM   19       ONLY AFTER THE PARTIES ENGAGED IN EXTENSIVE MOTION PRACTICE,

02:38PM   20       DISCOVERY, AND MEDIATION.

02:38PM   21            AS DETAILED IN THE DECLARATION OF LAURENCE KING AND

02:38PM   22       JOSEPH COTCHETT, IN SUPPORT OF THIS SETTLEMENT THERE WERE

02:38PM   23       MULTIPLE MOTIONS TO DISMISS, THE REVIEW AND ANALYSIS, CAREFUL

02:38PM   24       REVIEW AND ANALYSIS OF MULTIPLE PAGES OF DOCUMENTS.    SOMETIMES

02:38PM   25       THESE DOCUMENTS WERE VERY TECHNICAL.    AS YOUR HONOR KNOWS, THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 139 of 189
                                                                                     139


02:38PM    1       MAIN ISSUE IN THIS CASE WAS THE SLOWDOWN OF THESE DEVICES.

02:38PM    2       THAT GETS VERY TECHNICAL VERY QUICKLY.     WE'VE ALSO ENGAGED WITH

02:39PM    3       CONSULTANTS AND EXPERTS ON MANY OF THESE ISSUES.

02:39PM    4            WE TOOK THE MAXIMUM NUMBER OF FACT DEPOSITIONS ALLOWED BY

02:39PM    5       THE FEDERAL RULES.    AND, IN FACT, AT THE TIME OF THE

02:39PM    6       SETTLEMENT, THERE WAS A MOTION PENDING, AS YOUR HONOR WILL

02:39PM    7       RECALL YOU APPOINTED JUDGE WESTERFIELD AS A DISCOVERY SPECIAL

02:39PM    8       MASTER WHO DID A LOT OF EXCELLENT WORK IN THIS CASE, AND I

02:39PM    9       TRULY, TRULY COMMEND HER FOR THAT.

02:39PM   10                  THE COURT:   WELL, THANK YOU, MR. FOX.

02:39PM   11            LET'S CALL OUT HER PRAISE BECAUSE I KNOW SHE DID FANTASTIC

02:39PM   12       WORK.   AND I SHOULD TELL YOU, WITHOUT REVEALING CONFIDENCES,

02:39PM   13       THERE WERE SATURDAY PHONE CALLS FROM THE JUDGE ASKING FOR

02:39PM   14       DIRECTION ABOUT THINGS.   SO SHE WAS TREMENDOUS.

02:39PM   15            I KNOW SHE BENEFITTED BOTH SIDES AND SHE WAS -- IT'S

02:39PM   16       PROBABLY NOT APPROPRIATE TO SAY A WORKHORSE, THAT'S PROBABLY

02:39PM   17       NOT AN APPROPRIATE PHRASE ANYMORE, BUT SHE WAS A TIRELESS,

02:39PM   18       TIRELESS WORKER IN THIS CASE.

02:39PM   19            AND IN OUR SUBSEQUENT CONVERSATION AT SETTLEMENT SHE TOLD

02:39PM   20       ME HOW MUCH SHE ENJOYED WORKING WITH ALL COUNSEL, AND SHE SAID

02:40PM   21       IT WAS A TRUE JOY TO BE INVOLVED IN THIS CASE.      I SHOULD PASS

02:40PM   22       THAT ON TO YOU AS WELL.   SO THANK YOU.

02:40PM   23                  MR. FOX:   WELL, THANK YOU.    IT WAS A PLEASURE FOR

02:40PM   24       COUNSEL TO WORK WITH HER.   SHE WAS A WORKHORSE.

02:40PM   25            THERE WERE A NUMBER OF HIGHLY, HIGHLY CONTESTED



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 140 of 189
                                                                                    140


02:40PM    1       PROCEEDINGS BEFORE HER, AND SHE REALLY MADE AN EFFORT, A TIMELY

02:40PM    2       EFFORT.   THERE WERE CONFERENCE CALLS THAT LITERALLY LASTED,

02:40PM    3       MR. CHORBA CAN ATTEST TO THIS, FOR HOURS WITH

02:40PM    4       JUDGE WESTERFIELD.

02:40PM    5            SO, AGAIN, WE REALLY COMMEND HER WORK AS WELL AS OBVIOUSLY

02:40PM    6       THE COURT'S WORK IN THIS CASE.

02:40PM    7            AT THE TIME THE SETTLEMENT WAS PENDING ONE OF THOSE -- WAS

02:40PM    8       REACHED, ONE OF THOSE MOTIONS BEFORE JUDGE WESTERFIELD WAS

02:40PM    9       WHETHER THE PLAINTIFF SHOULD BE ALLOWED TO TAKE ADDITIONAL

02:40PM   10       DEPOSITIONS.   WE WANTED TO TAKE DEPOSITIONS OF SOME OF THE MOST

02:40PM   11       SENIOR APPLE EXECUTIVES.   APPLE TOOK THE POSITION THAT WE

02:41PM   12       SHOULD NOT BE ABLE TO DO THAT.   WE HAD ALREADY GOTTEN ENOUGH

02:41PM   13       INFORMATION FROM THE DEPOSITIONS THAT WE TOOK.    THAT WAS

02:41PM   14       PENDING AT THE TIME THE AGREEMENT WAS REACHED.

02:41PM   15            I WILL ALSO MENTION, AND THIS ALSO INVOLVES

02:41PM   16       JUDGE WESTERFIELD, DEFENDANTS ENGAGED IN A VERY FULSOME

02:41PM   17       DISCOVERY PROGRAM HERE.    THEY, THEY -- THAT INCLUDED SEVERAL

02:41PM   18       ALL-DAY DEPOSITIONS OF THE NAMED PLAINTIFFS THAT OCCURRED IN

02:41PM   19       DIFFERENT PARTS OF THE COUNTRY AS WELL AS A FORENSIC

02:41PM   20       EXAMINATION OF THE LEAD PLAINTIFF'S PHONES.

02:41PM   21            THAT FORENSIC EXAMINATION IN TURN REQUIRED THE PARTIES TO

02:41PM   22       NEGOTIATE AN ORDER OF HOW THAT WAS EXACTLY GOING TO OCCUR,

02:41PM   23       WHICH WAS VERY IMPORTANT, YOUR HONOR, BECAUSE THERE'S A LOT OF

02:41PM   24       PERSONAL INFORMATION ON PEOPLE'S DEVICES.

02:41PM   25            SO I WON'T BORE YOU WITH THE DETAILS HERE, BUT THERE WAS A



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 141 of 189
                                                                                    141


02:42PM    1       VERY, VERY LONG PROCESS OF NEGOTIATING A PROTOCOL THAT WAS BOTH

02:42PM    2       FAIR AND REALLY WENT OUT OF ITS WAY TO PROTECT THE PRIVACY OF

02:42PM    3       THE INDIVIDUALS AND THEIR DEVICES AND THE INFORMATION ON THAT

02:42PM    4       DEVICE -- ON THEIR DEVICES, AND THAT WAS HEAVILY LITIGATED

02:42PM    5       BEFORE JUDGE WESTERFIELD.

02:42PM    6            JUDGE WESTERFIELD ISSUED A DECISION WITH RESPECT TO THAT,

02:42PM    7       AND THAT PROCESS WENT ON.    AND DEFENDANTS WERE ALLOWED TO

02:42PM    8       FORENSICALLY EXAMINE ALL OF THE NAMED PLAINTIFF'S PHONES OR A

02:42PM    9       CERTAIN SUBSET OF THE NAMED PLAINTIFF'S PHONES.

02:42PM   10            FINALLY, AS YOUR HONOR MENTIONED, THE PARTIES ENGAGED

02:42PM   11       JUDGE PHILLIPS.   AS YOUR HONOR POINTED OUT, A HIGHLY, HIGHLY

02:42PM   12       RESPECTED MEDIATOR.

02:42PM   13            JUDGE PHILLIPS CONDUCTED THREE ALL-DAY IN-PERSON MEDIATION

02:42PM   14       SESSIONS WITH THE PARTIES.   THOSE WERE FOLLOWED UP BY MANY,

02:43PM   15       MANY PHONE CONVERSATIONS AND BACK AND FORTH WHICH HE AND HIS

02:43PM   16       GOOD OFFICE SUPERVISED.

02:43PM   17            JUDGE PHILLIPS REALLY DUG IN AND UNDERSTOOD THE ISSUES

02:43PM   18       HERE AND TO HIS CREDIT WAS ABLE TO REALLY ASSIST THE PARTIES IN

02:43PM   19       ARRIVING AT THIS SETTLEMENT.

02:43PM   20            I WILL ALSO NOTE THAT JUDGE PHILLIPS SUBMITTED A

02:43PM   21       DECLARATION TO THAT EFFECT IN SUPPORT OF THE SETTLEMENT

02:43PM   22       EXPRESSING HIS VIEW, OF COURSE NOT TO SUBSTITUTE HIS VIEW FOR

02:43PM   23       THE VIEW OF THE COURT, ON THE SETTLEMENT.

02:43PM   24            I WILL ALSO SAY THAT, YOU KNOW, THE -- IN REACHING THE

02:43PM   25       PROPOSED SETTLEMENT LEAD COUNSEL WAS AWARE OF ALL OF THE RISKS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 142 of 189
                                                                                    142


02:43PM    1       INVOLVED THAT, YOU KNOW, WOULD HAVE BEEN ATTENDANT HAD WE NOT

02:44PM    2       ENTERED INTO THIS SETTLEMENT.

02:44PM    3            WE WERE WELL INFORMED OF ALL OF THESE ISSUES THROUGH THE

02:44PM    4       EXTENSIVE DISCOVERY PROGRAM AND THE MOTION PRACTICE.    AND WHILE

02:44PM    5       THE COURT HAS CERTIFIED A CLASS FOR SETTLEMENT PURPOSES ONLY,

02:44PM    6       THERE IS ABSOLUTELY NO DOUBT THAT CLASS CERTIFICATION WOULD

02:44PM    7       HAVE BEEN A VERY, VERY HOTLY CONTESTED ISSUE.     THAT IS BECAUSE

02:44PM    8       IN SUBSTANTIAL PART, AS YOUR HONOR IS AWARE, THE DEFENDANT'S

02:44PM    9       POSITION IN THIS CASE WAS THAT NOT EVERYBODY WHO HAD A DEVICE

02:44PM   10       AND NOT EVERYBODY THAT EVEN DOWNLOADED THE RELEVANT SOFTWARE

02:44PM   11       WAS HARMED.   THAT IS THEIR POSITION.

02:44PM   12            AND EVERYTHING GOT VERY GRANULAR, AND THAT IS IN PART, AND

02:44PM   13       MR. CHORBA CAN SPEAK BETTER FOR THIS, BUT I DON'T THINK I WOULD

02:44PM   14       BE REVEALING ANY CONFIDENCES WHEN I WOULD SAY THAT WAS THEIR

02:45PM   15       POSITION IN THE LITIGATION.   WE THINK WE COULD HAVE OVERCOME

02:45PM   16       IT, BUT THAT WOULD HAVE BEEN A VERY, VERY HOTLY CONTESTED ISSUE

02:45PM   17       AT CLASS CERTIFICATION, AND, OF COURSE, AT SUMMARY JUDGMENT AND

02:45PM   18       TRIAL.

02:45PM   19            SO THIS IS JUST TO SAY THAT THE RESULTING SETTLEMENT WE

02:45PM   20       BELIEVE IS THE PRODUCT OF AN ARMS LENGTH TOUGH NEGOTIATION

02:45PM   21       BETWEEN EXPERIENCED COUNSEL AND PROVIDES A VERY, VERY

02:45PM   22       SUBSTANTIAL ALL-CASH PAYMENT FROM A NONREVERSIONARY FUND.

02:45PM   23       THERE'S NO WAY THAT APPLE IS GETTING BACK ANY OF THIS MONEY OF

02:45PM   24       AT LEAST $310 MILLION.

02:45PM   25            AFTER THE PAYMENT OF ATTORNEYS' FEES AND ANY COSTS AWARDED



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 143 of 189
                                                                                    143


02:45PM    1       BY THE COURT, THE REMAINING BALANCE WOULD BE DISTRIBUTED TO

02:45PM    2       CLASS MEMBERS WHO FILE APPROVED CLAIMS, AND IT'S RESPECTFULLY

02:45PM    3       SUBMITTED THAT THIS IS BOTH ONE OF THE LARGEST RECOVERIES IN A

02:45PM    4       CONSUMER CLASS ACTION AND TO OUR KNOWLEDGE THE LARGEST OF THE

02:45PM    5       CONSUMER FRAUD AND ABUSE ACT.

02:45PM    6            YOUR HONOR, SINCE YOUR HONOR PRELIMINARILY APPROVED THE

02:46PM    7       SETTLEMENT ON MAY 27TH -- AND JUST TO BACKTRACK ONE SECOND.

02:46PM    8       THE COURT HELD A HEARING ON MAY 15TH ON PRELIMINARY APPROVAL,

02:46PM    9       AND THEN PRELIMINARILY APPROVED THE SETTLEMENT ON MAY 27TH.

02:46PM   10            YOUR HONOR APPROVED THE NOTICE, THE CLAIMS ADMINISTRATOR,

02:46PM   11       AND ALL OF THE VARIOUS OTHER ITEMS IN THE SETTLEMENT AND

02:46PM   12       PRELIMINARILY CERTIFIED THE SETTLEMENT CLASS THAT CONSISTED OF

02:46PM   13       EVERYONE WHO OWNED, I WON'T SAY THE OLDEST SPECIFIC DEVICES,

02:46PM   14       BUT THE IPHONE 6 SERIES, THE IPHONE 7 SERIES, THE IPHONE SE AND

02:46PM   15       DOWNLOADED THE RELEVANT SOFTWARE, WHICH IS 10.2.1, AND WITH THE

02:46PM   16       7'S 11.2 AND IMPORTANTLY RAN THE RELEVANT -- RAN THAT RELEVANT

02:47PM   17       SOFTWARE ON THEIR PHONES.

02:47PM   18            YOUR HONOR AUTHORIZED THE NOTICE TO BE MAILED, AND THERE

02:47PM   19       WAS EXTENSIVE PROCESS.   I WON'T GO INTO ALL OF THE -- I KNOW

02:47PM   20       TIME IS SHORT, AND I WON'T GO INTO ALL OF THE DATES, BUT THE

02:47PM   21       PARTIES WORKED DILIGENTLY AND COOPERATIVELY WITH ANGEION, THE

02:47PM   22       COURT APPOINTED ADMINISTRATOR, TO MAKE SURE THAT THE DATABASE

02:47PM   23       OF POTENTIAL CLASS MEMBERS WAS ROBUST.

02:47PM   24            AND THAT PROCESS RESULTED IN A DATABASE OF MORE THAN

02:47PM   25       90 MILLION POTENTIAL CLASS MEMBERS THAT WERE INCLUDED IN THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 144 of 189
                                                                                    144


02:47PM    1       CLASS.

02:47PM    2            PURSUANT TO THE COURT'S PRELIMINARY APPROVAL ORDER, THE

02:47PM    3       SUMMARY NOTICE WAS SENT THROUGH 90.1 MILLION POTENTIAL CLASS

02:47PM    4       MEMBERS BEGINNING ON JULY 6TH AND IN ACCORDANCE WITH THE

02:47PM    5       COURT'S ORDER COMPLETED BY AUGUST 12TH.

02:47PM    6            ADDITIONALLY, I KNOW THERE WAS MENTIONED EARLIER ON ABOUT

02:47PM    7       THE U.S. MAIL IN THIS CASE.    WELL, THE U.S. MAIL DID PLAY A

02:48PM    8       ROLE IN THIS CASE, YOUR HONOR, BECAUSE WHEN THERE WAS NOT A

02:48PM    9       SUFFICIENT EMAIL ADDRESS OR THE EMAIL BOUNCED BACK FOR SOME

02:48PM   10       OTHER REASON, A POSTCARD NOTICE WAS SENT BY U.S. MAIL, AND THAT

02:48PM   11       WAS NOT AN INSUBSTANTIAL NUMBER OF POSTCARDS.     IN FACT, THERE

02:48PM   12       WERE APPROXIMATELY 5.6 MILLION MAILED NOTICES SENT BY THE

02:48PM   13       U.S. MAIL.

02:48PM   14            NOW, I WILL SAY THIS, ALTHOUGH NOT REQUIRED BY

02:48PM   15       YOUR HONOR'S NOTICE, THE PARTIES AGREED TO SEND A SECOND

02:48PM   16       NOTICE, A SUPPLEMENTAL SECOND NOTICE, THE SAME NOTICE AS THE

02:48PM   17       FIRST.   AND, YOU KNOW, AGAIN, IT CERTAINLY WAS NOT ALL OF THE

02:48PM   18       OBJECTORS WHO SPOKE THIS MORNING.   I THINK IT WAS ONE IN

02:48PM   19       PARTICULAR.   I'M SORRY, I CAN'T RECALL HIS NAME RIGHT NOW.      BUT

02:48PM   20       SUGGESTING THERE WAS SOME ATTEMPT TO LIMIT CLAIMS IN THIS CASE

02:49PM   21       OR SOMETHING TO THAT EFFECT.

02:49PM   22            WELL, I CAN TELL YOU, AND I WAS INVOLVED IN THIS PROCESS

02:49PM   23       THE WHOLE WAY, IT IS THE COMPLETE OPPOSITE THAT WAS TRUE.     THE

02:49PM   24       BEST EVIDENCE AS I'M TALKING RIGHT NOW OF THAT IS A SECOND

02:49PM   25       NOTICE WAS SENT TO 89.3 MILLION PEOPLE, A SECOND NOTICE, SAME



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 145 of 189
                                                                                    145


02:49PM    1       EXACT NOTICE, AND THE DIFFERENCE IN NUMBERS IS THE 89.3 MILLION

02:49PM    2       TAKES OUT PEOPLE WHO HAD ALREADY FILED THE CLAIM OR PEOPLE WHO

02:49PM    3       HAD OBJECTED OR PEOPLE WHO HAD EXCLUDED THEMSELVES.

02:49PM    4            SO TO SUGGEST THAT THERE WAS ANY IDEA TO LIMIT THE NUMBER

02:49PM    5       OF CLAIMS, NOTHING I HAD SEEN IN THIS CASE SHOWS THAT.    IN

02:49PM    6       FACT, EVERYTHING THAT I HAVE SEEN IS THE OPPOSITE AND TO ENSURE

02:49PM    7       THAT ALL OF THE CLAIMS FILED ARE PROPER.

02:50PM    8            I WILL ALSO ADD THAT PURSUANT TO THE COURT'S ORDER, A

02:50PM    9       PRELIMINARY APPROVAL ORDER, A CASE SPECIFIC WEBSITE WAS SET UP

02:50PM   10       THAT HAD ALL OF THE IMPORTANT DOCUMENTS ON IT, INCLUDING THE

02:50PM   11       CLAIM FORM OF THE SETTLEMENT RELATED DOCUMENTS.

02:50PM   12            THROUGH NOVEMBER 16TH THAT WEBSITE HAD 16.4 MILLION PAGE

02:50PM   13       VIEWS AND 9.8 MILLION SESSIONS.    A TOLL FREE NUMBER WAS SET UP

02:50PM   14       THAT WAS AVAILABLE 7 DAYS A WEEK, 24 HOURS A DAY.    THAT TOLL

02:50PM   15       FREE LINE RECEIVED MORE THAN 31,000 CALLS TOTALLING MORE THAN

02:50PM   16       142,000 MINUTES.

02:50PM   17            AND IN ADDITION, AS POINTED OUT IN OUR PAPERS, THIS

02:50PM   18       SETTLEMENT RECEIVED VERY, VERY SUBSTANTIAL MEDIA COVERAGE.

02:50PM   19       ANGEION WOULD CALL IT AN EARNED MEDIA, BUT BOTH AFTER THE

02:50PM   20       INITIAL ANNOUNCEMENT OF THE SETTLEMENT AND AFTER THE

02:50PM   21       PRELIMINARY APPROVAL OF THE SETTLEMENT THERE WERE AT LEAST

02:51PM   22       2,670 PIECES OF COVERAGE OF THE PROPOSED SETTLEMENT VIEWED BY

02:51PM   23       AN ESTIMATED 7.3 MILLION USERS.    THERE WERE OVER 51,000 SHARES

02:51PM   24       RELATING TO THE SETTLEMENT OVER SOCIAL MEDIA AND 166,000

02:51PM   25       YOUTUBE VIEWS.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 146 of 189
                                                                                    146


02:51PM    1            THUS, THE PARTIES DEVOTED CONSIDERABLE TIME IN AN EFFORT

02:51PM    2       TO CARRY OUT THE COURT ORDER NOTICED PROGRAM, AND I

02:51PM    3       RESPECTFULLY SUBMIT THAT THE COURT SHOULD HAVE NO DOUBT THAT

02:51PM    4       THE NOTICE PROGRAM IT AUTHORIZED WAS ROBUST, EXTENSIVE, AND

02:51PM    5       PROPERLY EXECUTED.

02:51PM    6            BECAUSE OF THIS NOTICE THERE WAS, AS I SAID EARLIER, A

02:51PM    7       VERY SUBSTANTIAL NUMBER OF CLAIMS WERE RECEIVED, OVER

02:51PM    8       3.1 MILLION, APPROXIMATELY 2.2 MILLION BY INDIVIDUALS, AND

02:51PM    9       APPROXIMATELY 900,000 BY CORPORATIONS.

02:52PM   10            EACH DEVICE THAT WAS IDENTIFIED AS HAVING DOWNLOADED THE

02:52PM   11       SOFTWARE AND FIT THE CLASS RECEIVED A NOTICE.

02:52PM   12            THE SUPPORT FOR THE SETTLEMENT I BELIEVE HAS BEEN STRONG

02:52PM   13       IN A RATHER UNUSUAL FEATURE.   EACH NAMED PLAINTIFF SIGNED THE

02:52PM   14       SETTLEMENT AGREEMENT EXPRESSING HIS OR HER SUPPORT AND MANY OF

02:52PM   15       THOSE SAME PEOPLE SUBMITTED LETTERS IN SUPPORT OF THIS

02:52PM   16       SETTLEMENT TO THE COURT, AND I THINK THERE'S BEEN STRONG,

02:52PM   17       STRONG SUPPORT FOR THE SETTLEMENT.

02:52PM   18            I DO NOTE THAT THERE HAVE BEEN A NUMBER OF OPT-OUTS, BUT

02:52PM   19       IT IS RESPECTFULLY SUBMITTED THAT GIVEN THE BREADTH OF THE

02:52PM   20       NOTICE HERE THAT NUMBER IS VERY SMALL.    I BELIEVE AS IT RELATES

02:52PM   21       TO THE SETTLEMENT IT'S 55, WHICH I BELIEVE IS LESS THAN ONE IN

02:53PM   22       A MILLION, AND WE CAN ADDRESS THOSE PARTICULAR OBJECTIONS, AND

02:53PM   23       WE WILL, BUT ONLY TO CONVEY THAT THE NUMBER IS RELATIVELY TO

02:53PM   24       THE SIZE OF THIS SETTLEMENT AND THE NUMBER OF NOTICE IS VERY

02:53PM   25       SMALL.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 147 of 189
                                                                                     147


02:53PM    1            I WILL CONCLUDE BY NOTING AS TO EXCLUSIONS, OUR POSITION

02:53PM    2       AS PLAINTIFFS IS THAT, AS YOUR HONOR HAD ARTICULATED IT, WHERE

02:53PM    3       SOMEBODY HAS REALLY MADE AN EFFORT TO EXCLUDE THEMSELVES FROM

02:53PM    4       THE CASE GIVEN COVID-19 AND THE PANDEMIC, WE WOULD -- WE WOULD

02:53PM    5       URGE THE COURT TO ALLOW THOSE EXCLUSIONS.      THEY'RE, AGAIN,

02:53PM    6       RELATIVELY SMALL IN NUMBER.     THERE IS THE, THERE IS THE 308

02:54PM    7       FROM THE ALABAMA CASES, AND I BELIEVE THERE IS APPROXIMATELY

02:54PM    8       ANOTHER 320.   IT COMES TO AROUND 650.

02:54PM    9            THE LAST THING I'M GOING TO SAY, YOUR HONOR, AS TO LATE

02:54PM   10       CLAIMS, AGAIN, GIVEN THE PANDEMIC AND GIVEN THE RELATIVELY

02:54PM   11       SMALL NUMBER OF LATE CLAIMS, I BELIEVE IT'S ABOUT 14,000, WE

02:54PM   12       WOULD RESPECTFULLY SUBMIT THAT THE COURT SHOULD ALLOW THOSE

02:54PM   13       CLAIMS.

02:54PM   14            THANK YOU VERY MUCH.

02:54PM   15                  THE COURT:    THANK YOU, MR. FOX.

02:54PM   16            MR. KING.

02:54PM   17                  MR. KING:    GOOD AFTERNOON, YOUR HONOR.   THANK YOU

02:54PM   18       VERY MUCH FOR THE OPPORTUNITY TO ADDRESS SOME OF THE OBJECTIONS

02:54PM   19       BEFORE THE COURT.

02:54PM   20            AS THE COURT IS AWARE, BOTH IN OUR OPENING BRIEF WHERE WE

02:54PM   21       OBJECT AND WE HAD ADDRESSED THE OBJECTIONS THAT HAD COME IN AT

02:54PM   22       THAT POINT, AND THEN IN OUR REPLY PAPERS WE ADDRESSED THE

02:54PM   23       OBJECTIONS THAT CAME IN AFTER OUR OPENING PAPERS, SO WE BELIEVE

02:55PM   24       THAT WE HAVE ADDRESSED ALL OF THE OBJECTIONS IN THE PAPERS.

02:55PM   25            SO I WILL FOCUS MY REMARKS FIRST ON THE ISSUES YOUR HONOR



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 148 of 189
                                                                                    148


02:55PM    1       HAS FOCUSSED ON AT THIS HEARING.

02:55PM    2            THERE HAS BEEN SOME DISCUSSION OF THE SERIAL NUMBER

02:55PM    3       REQUIREMENT IN ORDER TO SUBMIT A CLAIM, AND I WANT TO TELL THE

02:55PM    4       COURT THAT THIS REALLY -- WELL, FIRST, THE SERIAL NUMBER AS YOU

02:55PM    5       HAVE HEARD IS THE IMPORTANT IDENTIFIER OF THE DEVICES AT ISSUE,

02:55PM    6       AND I THINK EVERYONE AGREES THE DEVICES NEED TO BE IDENTIFIED.

02:55PM    7            IF THE PERSON HAD THEIR SERIAL NUMBER, COULD FIND THEIR

02:55PM    8       SERIAL NUMBER, GREAT, WE ASKED THEM TO PROVIDE THEIR SERIAL

02:55PM    9       NUMBER.

02:55PM   10            BUT THAT'S NOT WHERE IT ENDS.    ON THE SETTLEMENT WEBSITE

02:55PM   11       IF A PERSON DID NOT HAVE THEIR SERIAL NUMBER, THERE WAS A

02:55PM   12       LOOK-UP TOOL AS IT'S CALLED WHERE SOMEBODY COULD PUT IN THEIR

02:56PM   13       NAME, ADDRESS, AND USER I.D., AND FIND THAT THEIR SERIAL NUMBER

02:56PM   14       THAT WAY.   SO THAT'S -- IF THEY HAVE THE SERIAL NUMBER, GREAT.

02:56PM   15       IF THEY DON'T, THERE'S A LOOK-UP TOOL.

02:56PM   16            IF FOR ANY REASON THE LOOK-UP TOOL WAS UNSUCCESSFUL, THERE

02:56PM   17       WAS THE ABILITY TO SUBMIT A PAPER CLAIM AS A BACKSTOP WITHOUT A

02:56PM   18       SERIAL NUMBER, AND ONCE RECEIVED, THE CLAIMS ADMINISTRATOR

02:56PM   19       TAKING THE INFORMATION THAT WAS PROVIDED WOULD GO TO APPLE AND

02:56PM   20       MAKE A DETERMINATION OF WHETHER THAT PERSON WAS PART OF THE

02:56PM   21       CLASS AND ELIGIBLE TO SUBMIT A CLAIM.

02:56PM   22            SO, YES, THE SERIAL NUMBERS ARE VERY HELPFUL.    HOWEVER,

02:56PM   23       THERE WERE OTHER MEANS TO SUBMIT A CLAIM IF THE SERIAL NUMBER

02:56PM   24       COULD NOT BE LOCATED BY THE CLASS MEMBER.

02:56PM   25                   THE COURT:   WELL, MR. KING, WE HAVE HEARD FROM



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 149 of 189
                                                                                     149


02:56PM    1       SEVERAL OBJECTORS TODAY, THIS MORNING, AS WELL AS IN PLEADINGS

02:57PM    2       TALKING ABOUT THIS SERIAL NUMBER ISSUE AND INDIVIDUALS WHO IT

02:57PM    3       SOUNDS LIKE THEY WERE NOT ABLE TO EITHER READ, UNDERSTAND OR

02:57PM    4       NEGOTIATE THE WEBSITE AS TO WHAT TO DO, NOTWITHSTANDING THE

02:57PM    5       DIRECTION.

02:57PM    6            HOW DO YOU EXPLAIN THAT?

02:57PM    7                    MR. KING:   WELL, I CAN TELL YOU, YOUR HONOR, AND WE

02:57PM    8       HAVE HEARD FROM CLASS MEMBERS, ANGEION HEARD FROM CLASS

02:57PM    9       MEMBERS, AND IF THERE WAS ANY ISSUE AT ALL -- WE THINK THAT THE

02:57PM   10       WEBSITE WAS CLEAR, BUT THIS IS WHY WE GAVE THE OPTION TO SUBMIT

02:57PM   11       A PAPER CLAIM BECAUSE NOT EVERYBODY IS TECH SAVVY TO SUBMIT A

02:57PM   12       CLAIM OVER THE INTERNET, AND WE CERTAINLY HEARD FROM PEOPLE.

02:57PM   13            YOU KNOW, I HEARD FROM PHONE CALLS.      I RECEIVED PHONE

02:57PM   14       CALLS FROM PEOPLE WHO HAD NO ABILITY TO EVEN PRINT OUT THE

02:57PM   15       PAPER CLAIM SO WE HAD TO WORK TO GET THEM A CLAIM FORM BY OTHER

02:57PM   16       MEANS.

02:57PM   17            SO WHEN WE HEARD REPORTS OF THIS, YOU KNOW, WE ADDRESSED

02:58PM   18       THEM.    THIS WAS TRULY A CLAIMS PROCESS, COMMUNICATION WITH

02:58PM   19       CLASS MEMBERS, COMMUNICATION WITH THE CLAIMS ADMINISTRATOR ON

02:58PM   20       AN ONGOING BASIS.    WHERE WE FOUND OUT ABOUT AN ISSUE, WE WORKED

02:58PM   21       TO RESOLVE IT BUT WE DON'T, WE DON'T BELIEVE THAT THERE WERE

02:58PM   22       LARGE SCALE ISSUES.

02:58PM   23            HOWEVER, AS MR. FOX POINTED OUT, THERE WERE 90 MILLION

02:58PM   24       NOTICES SENT TWICE.      YOU KNOW, THERE WILL BE SOME NUMBER OF

02:58PM   25       PEOPLE WHO HAVE QUESTIONS WHICH, YOU KNOW, WE DID OUR BEST TO



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 150 of 189
                                                                                    150


02:58PM    1       RESOLVE AT EVERY INSTANCE, AND WE THINK WE WERE GENERALLY ABLE

02:58PM    2       TO.

02:58PM    3                  THE COURT:    WELL, WE HAD A REAL-TIME EXAMPLE THIS

02:58PM    4       MORNING WITH MS. LEE, AND SHE DESCRIBED FOR US A LOYAL APPLE

02:58PM    5       CONSUMER OF FIVE YEARS, GOING ON SIX, AND THEN HER TERRIBLE

02:58PM    6       CIRCUMSTANCES AT HOME.    YOU KNOW, SHE LOVES THE DEVICES, BUT

02:58PM    7       SHE'S NOT TECHNOLOGICALLY SAVVY TO DO IT ON HER OWN.

02:59PM    8             AND IT SOUNDS LIKE SHE HAD TO BE QUARANTINED FROM HER SON

02:59PM    9       WHO IS THE ONLY TECH SAVVY PERSON APPARENTLY IN THE HOUSEHOLD,

02:59PM   10       AND SHE WAS UNTIMELY AND THROUGH THE GOOD GRACES OF MR. CHORBA

02:59PM   11       AND MR. MOLUMPHY SHE'S GOING TO BE ADDED TO THE CLASS IT SOUNDS

02:59PM   12       LIKE.

02:59PM   13             BUT THOSE ARE THE TYPES OF ISSUES THAT -- AND MAYBE SHE'S

02:59PM   14       JUST ONE OF MILLIONS THAT THAT HAPPENED TO.

02:59PM   15             BUT THE SERIAL NUMBER IS SOMETHING THAT YOU HEARD ME

02:59PM   16       EARLIER THIS MORNING EXPRESS MY CONCERNS ABOUT THAT.

02:59PM   17                  MR. KING:    YES, WE THINK IT'S A REASONABLE CONCERN.

02:59PM   18       BUT, YOU KNOW, AS THE CLAIM PROCESS DEVELOPED, YOU KNOW, WE

02:59PM   19       WORKED WITH APPLE AND THE CLAIMS ADMINISTRATOR TO MAKE SURE

02:59PM   20       THAT PEOPLE HAD ANOTHER MEANS AND WERE STILL ABLE TO SUBMIT A

02:59PM   21       CLAIM EVEN IF THEY WERE UNABLE TO PUT THEIR HANDS ON THE SERIAL

02:59PM   22       NUMBER.

02:59PM   23             I KNOW SEVERAL PEOPLE THIS MORNING ALSO TALKED ABOUT THAT

02:59PM   24       ISSUE WITH RESPECT TO NNP, OR NON NATURAL PERSONS OR

03:00PM   25       CORPORATIONS.   AGAIN, REALLY, WE DIDN'T REALLY TREAT IT ANY



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 151 of 189
                                                                                    151


03:00PM    1       DIFFERENTLY OTHER THAN, YOU KNOW, WE WORKED WITH THEM WHEN WE

03:00PM    2       WERE CONTACTED FOR PEOPLE SUBMITTING LARGER AMOUNTS OF CLAIMS,

03:00PM    3       AND AGAIN, IF PEOPLE HAD DIFFICULTY WITH THE SERIAL NUMBERS

03:00PM    4       THERE WERE ALTERNATIVES.

03:00PM    5            YOU HEARD REFERENCE TO THE IMEI NUMBER, WHICH IS ANOTHER

03:00PM    6       DEVICE IDENTIFIER, AND THERE WERE CORPORATE CLAIMANTS WHO WERE

03:00PM    7       ABLE TO PUT THEIR HANDS ON THE IMEI NUMBER BUT NOT THE SERIAL

03:00PM    8       NUMBER, AND IN THOSE INSTANCES THEY WERE PERMITTED TO PROVIDE

03:00PM    9       THE IMEI NUMBER, AND THAT INFORMATION WILL BE SENT TO APPLE TO

03:00PM   10       CONVERT THE SERIAL NUMBER.

03:00PM   11            SO I THINK ONE THING THAT WAS MISSING FROM THIS MORNING'S

03:00PM   12       DISCUSSION GENERALLY IS THE DEGREE TO WHICH CLASS COUNSEL,

03:00PM   13       APPLE, AND THE CLAIMS ADMINISTRATOR WORKED TO ADDRESS THE

03:00PM   14       ISSUES THAT YOU HEARD ABOUT THIS MORNING AS WELL AS OTHER

03:00PM   15       ISSUES.   AND EVEN FOR THE CORPORATE CLAIMANTS THE CLAIMS

03:01PM   16       ADMINISTRATOR DEVELOPED A SPREADSHEET, WHICH SOMEBODY REFERRED

03:01PM   17       TO, THEY REFERRED TO IT IN KIND OF A NEGATIVE WAY.

03:01PM   18            WE THOUGHT IT WAS A POSITIVE THING TO ALLOW THEM TO MORE

03:01PM   19       EFFICIENTLY SUBMIT A BULK CLAIM AND REALLY ONLY REQUIRE A

03:01PM   20       SINGLE ATTESTATION FROM SOMEONE FROM THE CORPORATION, YOU KNOW,

03:01PM   21       AND THAT WAS SOMETHING THAT EVOLVED OVER THE CLAIMS PROCESS,

03:01PM   22       HEY, HOW CAN WE HELP THESE PEOPLE SUBMIT THEIR CLAIMS MORE

03:01PM   23       EFFICIENTLY?

03:01PM   24            ONE ISSUE I THINK MS. ARBABI BROUGHT UP WHERE AN

03:01PM   25       ATTESTATION WASN'T ACCEPTED, THAT IS WHERE MS. ARBABI AS THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 152 of 189
                                                                                    152


03:01PM    1       OUTSIDE COUNSEL ATTEMPTED TO ATTEST FOR CORPORATE CLIENTS AS

03:01PM    2       OPPOSED TO SOMEONE FROM THE ACTUAL CORPORATION.

03:01PM    3              BUT IF SOMEONE FROM THE CORPORATION WAS WILLING TO ATTEST

03:01PM    4       ABOUT THE DIMINISHED PERFORMANCE, THAT HAS BEEN ACCEPTED.      SO

03:01PM    5       WE HAVE BEEN WORKING WITH PEOPLE ON AN ONGOING BASIS.

03:02PM    6              I KNOW MR. CHORBA WILL HAVE SOMETHING TO ADD ABOUT THAT I

03:02PM    7       SEE.

03:02PM    8                   MR. CHORBA:   PARDON ME, MR. KING, BUT IF YOU DON'T

03:02PM    9       MIND ME JUST INTERVENING.

03:02PM   10              BECAUSE, YOUR HONOR, IT MAY BE MORE EFFICIENT IT I ADDRESS

03:02PM   11       SOME OF THESE POINTS AS THE PLAINTIFFS' COUNSEL DO.

03:02PM   12              BECAUSE I REALLY DO THINK MR. KING IS EXACTLY RIGHT, THERE

03:02PM   13       WAS A FUNDAMENTAL MISUNDERSTANDING IN WHAT WAS PRESENTED TO YOU

03:02PM   14       THIS MORNING.

03:02PM   15              LET ME BE CLEAR, PROVIDING THE SERIAL NUMBER WAS NOT, WAS

03:02PM   16       NOT A REQUIREMENT TO MAKING A CLAIM.     WE DID NOT REQUIRE PEOPLE

03:02PM   17       TO GO LOCATE THE DEVICE, TO PULL UP THE SETTINGS MENU AND DIG

03:02PM   18       OUT THE DEVICE.

03:02PM   19              BUT RATHER LET'S REMEMBER WHAT THIS CASE IS, RIGHT?   IT'S

03:02PM   20       THE SPECIFIC DEVICES, NOT EVERY DEVICE, BUT THE SPECIFIC

03:02PM   21       DEVICES THAT UPDATED TO A SPECIFIC IOS SOFTWARE ESSENTIALLY

03:02PM   22       BETWEEN JANUARY AND DECEMBER 2017.    THERE ARE SPECIFIC DAYS IN

03:02PM   23       THERE BUT IN GENERAL.

03:02PM   24              AND THAT'S BECAUSE WE KNOW ON THE BACK END WHEN THESE

03:02PM   25       LAWSUITS WERE FILED AND APPLE ISSUED A STATEMENT TO THE



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 153 of 189
                                                                                    153


03:02PM    1       CONSUMERS, THERE'S NO QUESTION THAT THERE WAS AMPLE DISCLOSURE

03:03PM    2       ABOUT WHAT THESE UPDATES DID.    IT WAS HEADLINE NEWS.

03:03PM    3            SO WHAT WE DID WAS WE GENERATED A LIST BASED ON OUR BEST

03:03PM    4       UNDERSTANDING OF WHAT ARE THE DEVICES THAT ARE PART OF THIS

03:03PM    5       THAT COULD BE ELIGIBLE, THAT MAY HAVE BEEN IMPACTED BY THESE

03:03PM    6       UPDATES, AND THAT'S THE CLASS, THE SETTLEMENT CLASS THAT YOU

03:03PM    7       CERTIFIED.

03:03PM    8            WE THEN GENERATED A LIST OF THE INFORMATION THAT WE HAD

03:03PM    9       FOR ALL OF THESE DEVICES AND PROVIDED THAT TO THE SETTLEMENT

03:03PM   10       ADMINISTRATOR, AND THAT WAS THE FOUNDATION ON WHICH THE

03:03PM   11       SETTLEMENT ADMINISTRATOR THEN GAVE NOTICE TO THOSE INDIVIDUALS,

03:03PM   12       DIRECT NOTICE.    WE HIT 99 PERCENT, WHICH IS EXTRAORDINARY.

03:03PM   13            I'VE NEVER DONE THAT, AND I'VE NEVER SEEN ANYTHING CLOSE

03:03PM   14       TO THAT IN MY CAREER.   TWENTY YEARS OF DOING THIS, ANGEION SAID

03:03PM   15       THE SAME THING.   IT WAS AN EXTRAORDINARY NOTICE EFFORT.

03:03PM   16            BUT HYPOTHETICALLY LET'S SAY THAT YOU HEARD ABOUT THIS

03:03PM   17       SETTLEMENT THROUGH OTHER MEANS AND YOU DIDN'T KNOW YOUR SERIAL

03:03PM   18       NUMBER.   WELL, THERE WAS A LOOK-UP FEATURE ON THE WEBSITE, AND

03:03PM   19       I USE THAT EVEN THOUGH I'M EXCLUDED, AND I USE THAT MYSELF

03:03PM   20       BECAUSE I OWNED AN IPHONE 7 AND I UPDATED IT BEFORE.     I UPDATED

03:04PM   21       THAT WITHIN THAT WINDOW.

03:04PM   22            AND SURE ENOUGH BY PROVIDING MY NAME, THE DEVICE, THE

03:04PM   23       IPHONE 7, AND MY ADDRESS, I DIDN'T NEED MY SERIAL NUMBER.

03:04PM   24            NOW AGAIN, AS AN OFFICER OF THIS COURT I WAS EXCLUDED.

03:04PM   25       I'M INELIGIBLE SO I DIDN'T COMPLETE THE PROCESS.    BUT WE TRIED



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 154 of 189
                                                                                      154


03:04PM    1       TO MAKE IT AS USER FRIENDLY AS POSSIBLE.

03:04PM    2            IN ADDITION, THERE WAS A SPECIFIC PAGE OF THE SETTLEMENT

03:04PM    3       WEBSITE THAT INSTRUCTED CLASS MEMBERS, AND IT WAS PULLED

03:04PM    4       DIRECTLY FROM APPLE'S WEBSITE, HOW TO FIND YOUR SERIAL NUMBER

03:04PM    5       ON YOUR DEVICE, HOW TO FIND YOUR SERIAL NUMBER IF YOU DON'T OWN

03:04PM    6       THE DEVICE.

03:04PM    7            THERE WERE SUGGESTIONS, RECEIPTS.    CONTACT IF YOU HAVE

03:04PM    8       YOUR DEVICE PURCHASED THROUGH ONE OF YOUR WIRELESS SERVICE

03:04PM    9       CARRIERS, DO THAT.

03:04PM   10            FINALLY, AS MR. KING NOTED, IF YOU DIDN'T HAVE ANY OF THIS

03:04PM   11       OTHER INFORMATION, THERE WAS THE PROCESS BY WHICH EITHER

03:04PM   12       ELECTRONICALLY OR PAPER YOU COULD SUBMIT SOME PROOF OF

03:04PM   13       PURCHASE.

03:04PM   14            BUT I THINK ONE OF THE FUNDAMENTAL DISCONNECTS THAT HAVE

03:04PM   15       BEEN PRESENTED TO YOU -- AND IT'S NOT THEIR FAULT.     THE

03:04PM   16       OBJECTORS HAVE NOT BEEN PART OF THIS CASE SINCE DAY ONE.     WE

03:05PM   17       HAVE.   IT'S NOT EVERY SINGLE IPHONE 6, 6S, 7, 7S, 6 PLUS, 6S

03:05PM   18       PLUS AND SE DEVICE, NOR IS IT EVERY DEVICE THAT DOWNLOADED

03:05PM   19       THOSE UPDATES.   YOU HAD TO BE WITHIN THAT WINDOW, AND THAT'S

03:05PM   20       WHY WE WERE VERY CAREFUL TO GIVE DIRECT NOTICE AND WHY SOME OF

03:05PM   21       THE SUGGESTIONS THAT HAVE BEEN PRESENTED TO YOU THIS MORNING

03:05PM   22       ARE OUTRIGHT DANGEROUS BECAUSE WE TOOK CARE.      WE DIDN'T WANT

03:05PM   23       EVERYONE WHO OWNED AN IPHONE 6 TO ASSUME THAT THEY COULD

03:05PM   24       SOMEHOW BE ELIGIBLE BECAUSE THEY WERE NOT, AND WE WOULD HAVE A

03:05PM   25       LOT OF ANGRY CLASS MEMBERS, A LOT MORE APPEARING BEFORE YOU



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 155 of 189
                                                                                    155


03:05PM    1       TODAY SAYING, HEY, WAIT A MINUTE, WHY DID YOU SEND ME A NOTICE

03:05PM    2       AND YET I CAN'T MAKE AN ACTUAL CLAIM?

03:05PM    3            THE OTHER THING I WOULD SAY, AND MR. KING ALLUDED TO THIS,

03:05PM    4       MY CLIENT SPENT COUNTLESS HOURS TRYING TO CONVERT IMEI NUMBERS,

03:05PM    5       WHICH IS NOT PERFECT.    THAT IS WHY WE USE SERIAL NUMBERS.    WE

03:05PM    6       TRIED TO USE THE BEST POSSIBLE EVIDENCE, BUT WE SPENT COUNTLESS

03:05PM    7       HOURS TAKING INFORMATION THAT WE HAD, NAMES, ADDRESSES, IMEI

03:05PM    8       NUMBERS, OTHER NUMBERS, DEVICE IDENTIFYING INFORMATION AND

03:05PM    9       RUNNING IT THROUGH OUR DATABASE AND COORDINATING IT ALL BEHIND

03:06PM   10       THE SCENES WITH THE SETTLEMENT ADMINISTRATOR.

03:06PM   11            AND AS LONG AS THERE WAS SOME SUBJECTIVE INDICIA THAT THIS

03:06PM   12       PERSON WAS PART OF IT, THOSE CLAIMS WERE PROCESSED AND

03:06PM   13       PERMITTED, AND THOSE CLAIMS WILL BE APPROVED IF THIS SETTLEMENT

03:06PM   14       IS APPROVED.

03:06PM   15            SO I WANT TO MAKE THAT CLEAR BECAUSE THE SERIAL NUMBERS,

03:06PM   16       IF YOU LISTEN ONLY TO THIS MORNING'S PRESENTATION, YOU MAY

03:06PM   17       REACH THE INACCURATE CONCLUSION THAT SOMEHOW IT WAS THIS

03:06PM   18       EXTREMELY ONEROUS REQUIREMENT, IT WAS DESIGNED TO ADDRESS

03:06PM   19       CLAIMS, AND THAT'S NOT IT AT ALL.

03:06PM   20            IT'S REALLY A WAY TO IDENTIFY THESE DEVICES.    DEVICES

03:06PM   21       CHANGE HANDS, PEOPLE MOVE.     APPLE DOESN'T KEEP ALL OF THE

03:06PM   22       INFORMATION THAT I THINK SOMETIMES PEOPLE THINK THAT IT KEEPS.

03:06PM   23       IT CAN'T DO THAT.

03:06PM   24            SO THIS WAS A WAY TO GUARD AGAINST FRAUD AND TO REALLY

03:06PM   25       SAFEGUARD THAT 310 MILLION MINIMUM TO MAKE SURE THAT THE PEOPLE



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 156 of 189
                                                                                     156


03:06PM    1       THAT WERE ELIGIBLE ACTUALLY RECEIVED IT AND NO ONE ELSE.

03:06PM    2                    THE COURT:   THANK YOU, MR. CHORBA.

03:06PM    3            SO THIS MORNING YOU HEARD ME WITH MY PREAMBLE I CALLED IT,

03:06PM    4       AND I WAS CONCERNED ABOUT THE SERIAL NUMBER, AND JUST THE

03:06PM    5       GENERAL THOUGHT THAT MOST PEOPLE DON'T KEEP THEIR BOXES FROM

03:07PM    6       PURCHASES, THEY DON'T.     THEY RECYCLE, HOPEFULLY, AND DO AWAY

03:07PM    7       WITH THE BOXES.    SO THAT WAS ONE QUESTION.

03:07PM    8            THE OTHER ISSUE I THINK IS THE NNP'S, WHICH I PRESUME

03:07PM    9       WE'LL TALK A LITTLE BIT ABOUT, THEY'RE REQUIRED FOR SERIAL

03:07PM   10       NUMBERS.   DID THEY NEED TO DO A SERIAL NUMBER OR DID THEY NEED

03:07PM   11       TO DO AN ATTESTATION?

03:07PM   12            AND IN ABOUT 53 MINUTES IF WE HAVEN'T RESOLVED THIS, I'M

03:07PM   13       GOING TO ASK YOU TO MEET AND CONFER AND TRY AND LOOK AT THAT

03:07PM   14       ISSUE AND SEE IF WE NEED TO DO A NEW NOTICE.        DO WE HAVE TO DO

03:07PM   15       SOMETHING ABOUT THE NNP'S?     I DON'T KNOW.

03:07PM   16            BUT LET ME TELL YOU THE OTHER POTENTIAL CLASS MEMBERS HERE

03:07PM   17       THAT I HAVE SOME CONCERN ABOUT ARE FOLKS, INDIVIDUALS WHO MAY

03:07PM   18       HAVE BEEN DETERRED FROM FILING BECAUSE WHEN THEY INITIALLY

03:07PM   19       LOOKED AT THIS, THEY SAW THE SERIAL NUMBER REQUIREMENT AND

03:07PM   20       PERHAPS THEY DIDN'T, THEY DIDN'T DIG DOWN TO FIND THE

03:07PM   21       ALTERNATIVES TO THAT.

03:07PM   22            AND THEY SAID, WELL, SERIAL NUMBER, BOX IS GONE, PHONE IS

03:08PM   23       GONE, I'M NOT A MEMBER OF THIS CLASS.      I DON'T KNOW WHAT THAT

03:08PM   24       NUMBER IS.    I DON'T KNOW IF THAT'S SPECULATION ON ANYONE'S PART

03:08PM   25       WHO SUGGESTED THAT THAT MIGHT BE A REASON WHY.



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 157 of 189
                                                                                      157


03:08PM    1            BUT WHAT WE DO KNOW IS THAT I THINK THERE WERE 66,000

03:08PM    2       DECLINES FROM THE ADMINISTRATOR.      I THINK I HAVE THAT NUMBER

03:08PM    3       RIGHT.   SOMETHING LIKE THAT.

03:08PM    4            WE DON'T KNOW WHAT THE REASON FOR THOSE DECLINATIONS WERE.

03:08PM    5       WAS IT A SERIAL NUMBER ISSUE?    WAS IT SOMETHING ELSE?

03:08PM    6            ONE THING I WASN'T CLEAR ABOUT IS WHEN THE ADMINISTRATOR

03:08PM    7       INDICATED, AND MAYBE YOU'VE TOLD ME A LITTLE BIT MORE ABOUT

03:08PM    8       THIS, BUT WHEN THE ADMINISTRATOR FOR WHATEVER REASON DECLINED

03:08PM    9       OR SAID THERE WAS A PROBLEM, I'M NOT CERTAIN IF THERE WAS A

03:08PM   10       REMEDY PROCESS, AN APPEAL PROCESS, OR SOME OTHER PROCESS FOR

03:08PM   11       CLASS MEMBERS TO GO FORWARD WITH.

03:08PM   12            MR. CHORBA.

03:08PM   13                  MR. CHORBA:   THERE WAS.    AND I'M SORRY I INTERRUPTED

03:08PM   14       MR. KING, BUT LET ME JUST ADDRESS THAT.     THERE ABSOLUTELY WAS,

03:09PM   15       AND THAT PROCESS IS STILL UNDERWAY.

03:09PM   16            THE WAY IT WORKS IS THAT IF YOUR CLAIM WAS INVALID, YOU

03:09PM   17       SUBMITTED A CLAIM AND IT WAS INVALID FOR ANY REASON, THE

03:09PM   18       SETTLEMENT ADMINISTRATOR WAS REQUIRED WITHIN A SPECIFIED AMOUNT

03:09PM   19       OF TIME TO SEND A WRITTEN NOTICE OF REJECTION, AND THEN THE

03:09PM   20       CLASS MEMBER WAS GIVEN AN OPPORTUNITY WITHIN A SPECIFIED AMOUNT

03:09PM   21       OF TIME.

03:09PM   22            IT WAS ALL SET FORTH IN THE PRELIMINARY APPROVAL ORDER

03:09PM   23       THAT YOUR HONOR APPROVED.    NONE OF THAT WAS CHANGED, I ASSURE

03:09PM   24       YOU, EXCEPT WE RECEIVED A NUMBER OF REQUESTS FROM THE SO-CALLED

03:09PM   25       "CORPORATE CLAIMANT" TO EXTEND THE DEADLINE AND IN EVERY ONE OF



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 158 of 189
                                                                                    158


03:09PM    1       THOSE CASES WE DID.   SOME OF THEM WANTED 30, 60 DAYS.    WE

03:09PM    2       COULDN'T AGREE TO THAT.   WE WANTED AS MUCH INFORMATION IN

03:09PM    3       ADVANCE OF THAT AS POSSIBLE.

03:09PM    4            AND I DO HOPE THERE'S TIME BEFORE WE FINISH TO ADDRESS

03:09PM    5       CORPORATE CLAIMANTS BECAUSE I DO NOT THINK THAT WE NEED TO MEET

03:09PM    6       AND CONFER WITH THEM.   I THINK THE EVIDENCE IS BEFORE YOU THAT

03:09PM    7       THEY WERE ELIGIBLE.

03:09PM    8            BUT, YOUR HONOR, WE'RE VERY CONCERNED ABOUT EXCUSING

03:09PM    9       CERTAIN REQUIREMENTS AND HOW THAT WOULD APPEAR TO THE MILLIONS

03:09PM   10       OF INDIVIDUALS WHO MADE CLAIMS.

03:09PM   11            IF WE'RE GOING TO SAY, WELL, OKAY, IF YOU'RE A CORPORATION

03:10PM   12       YOU DON'T -- AND BELIEVE ME, I FIND MYSELF IN A VERY AWKWARD

03:10PM   13       POSITION BECAUSE I'M USUALLY THE ONE DEFENDING CORPORATIONS,

03:10PM   14       BUT I'M VERY MINDFUL OF MY OBLIGATIONS HAVING REPRESENTED A

03:10PM   15       COMPANY THAT SIGNED ON TO THIS SETTLEMENT.

03:10PM   16            IF WE'RE GOING TO START EXCLUDING CORPORATIONS FROM THOSE

03:10PM   17       REQUIREMENTS, WHAT WE'RE ESSENTIALLY DOING IS WE'RE NOW

03:10PM   18       DILUTING THOSE INDIVIDUAL CLAIMS BECAUSE IF YOU ALLOW

03:10PM   19       CROWELL & MORING'S CLIENTS OR OTHER CLIENTS TO SUBMIT CLAIMS

03:10PM   20       FOR HUNDREDS OF THOUSANDS, AND THERE'S NO REQUIREMENT FOR

03:10PM   21       SERIAL NUMBERS OR OTHER INFORMATION THAT WOULD ALLOW US TO GO

03:10PM   22       BACK TO CONFIRM ARE THEY REALLY PART OF THE CLASS, IT'S NOT A

03:10PM   23       SITUATION WHERE YOU CAN JUST SAY, OKAY, LET'S JUST PAY

03:10PM   24       EVERYBODY AND GO ON OUR MERRY WAY.   THERE IS AN ACTUAL

03:10PM   25       CONSEQUENCE, AND THAT IS DILUTING AND REDUCING THE ACTUAL



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 159 of 189
                                                                                    159


03:10PM    1       CLAIMS OF THE INDIVIDUALS.

03:10PM    2                  THE COURT:   I APPRECIATE THAT, AND THAT IS A CONCERN

03:10PM    3       OF MINE.   I THINK WE TALKED ABOUT THAT AND MAYBE I HINTED ON

03:10PM    4       THAT, I WOULD NOT RESOLVE THIS ON A WHOLESALE -- IF YOU JUST

03:10PM    5       SEND A NOTE SAYING THAT "I HAD ONE OF THOSE" AND YOU GET MONEY,

03:11PM    6       AND THAT'S NOT HOW IT WORKS, AND WE'RE NOT GOING TO DO THAT.

03:11PM    7       AND I'M GOING TO PROTECT YOUR CLIENT'S INTEREST AS FAR AS

03:11PM    8       VERIFICATION.

03:11PM    9            I DON'T WANT TO HAVE MY NAME ASSIGNED TO ANY TYPE OF A

03:11PM   10       SETTLEMENT THAT HAS AN OPEN DOOR FOR FRAUD.       I'M NOT GOING TO

03:11PM   11       DO THAT.

03:11PM   12            BUT I THINK WHAT I, I THINK WHAT WE HAVE HERE IS A

03:11PM   13       UNIVERSE OF -- MS. ARBABI IS ON THE LINE NOW.      I SEE HER HERE.

03:11PM   14            BUT WHAT WE HAVE IS A UNIVERSE OF ABOUT 211,000, MAYBE

03:11PM   15       212,000 DEVICES THAT MAY HAVE BEEN PURCHASED BY THE NNP,

03:11PM   16       CORPORATE, IF YOU WILL.

03:11PM   17            AND IS THERE A WAY TO -- AND I TALKED ABOUT AT LEAST THE

03:11PM   18       ROUGH MATH ON THAT, AND MAYBE THAT ADDS 5.3 MILLION TO THIS.

03:11PM   19       AND WHEN WE SEE A MEGA FUND CLASS LIKE THIS WITH A 310 FLOOR

03:11PM   20       AND A 500 CEILING, THAT'S A HUGE NUMBER, BUT GIVEN THE BREADTH

03:11PM   21       OF THE SETTLEMENT, IT REALLY BLENDS IN, AND IT'S NOT REALLY --

03:11PM   22       IT'S MORE THAN ROUNDING, BUT IT'S SOMEWHAT INSIGNIFICANT.

03:12PM   23            BUT THAT'S WHAT I WAS GOING TO TALK ABOUT, IS THERE SOME

03:12PM   24       TYPE OF A WAY TO PROTECT YOUR CLIENT'S INTEREST FROM DOUBLE

03:12PM   25       DIPS AND ANY OTHER FRAUD BUT TO ALLOW, TO ALLOW THOSE PARTIES



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 160 of 189
                                                                                    160


03:12PM    1       TO PUT WHAT WOULD OTHERWISE BE APPROPRIATE CLAIMS FORWARD AND

03:12PM    2       IN THOSE UNIQUE CIRCUMSTANCES, EVEN THOUGH IT'S CLOTHED AS A

03:12PM    3       CORPORATE PURCHASER, I UNDERSTAND THE OPTICS OF, OH,

03:12PM    4       CORPORATIONS GET A BREAK ALL OF THE TIME, LOOK AT WHAT THEY GET

03:12PM    5       HERE.   I, AS AN INDIVIDUAL, AM NOT GETTING THAT BREAK.   BUT

03:12PM    6       THIS IS PERHAPS A LITTLE DIFFERENT.     THEY DID PURCHASE THE

03:12PM    7       PHONES.

03:12PM    8                  MR. CHORBA:    YOU'RE A VERY WISE MAN FOR MANY, MANY

03:12PM    9       REASONS.   WHAT YOU DESCRIBED IS EXACTLY WHAT WE DID.   THAT IS

03:12PM   10       EXACTLY WHAT WE DID.

03:12PM   11            MS. ARBABI REACHED OUT TO US IN MARCH, OKAY?    AND THEN

03:12PM   12       THERE WAS A LONG PERIOD OF SILENCE.     WE HEARD BACK AGAIN FROM

03:12PM   13       HER IN SEPTEMBER.

03:13PM   14            ONE OF THE REASONS WHY, AND I HATE TO SAY THIS BUT I JUST

03:13PM   15       HAVE TO LET YOU KNOW, HER FIRM REPRESENTS APPLE.    AND SO WE

03:13PM   16       RAISED THAT ISSUE AND PRESUMABLY IN THE INTERIM THEY CLEARED

03:13PM   17       WHATEVER CONFLICTS THEY HAD, BUT WE ASKED FOR THIS INFORMATION.

03:13PM   18       WE TRIED TO ACCOMMODATE ALL PURCHASERS AT EVERY STAGE OF THIS

03:13PM   19       PROCESS, AND WE WERE VERY INDULGENT OF CLAIMS.

03:13PM   20            BUT WHAT WE SAID WAS, AGAIN, RESPECTING THE INDIVIDUAL

03:13PM   21       CLAIMANTS, WHAT WE CAN'T DO IS HAVE AN OUTSIDE LAWYER.    THE

03:13PM   22       NOTION THAT I CAN ATTEST ON BEHALF OF APPLE OR PEPSI, OR ANY

03:13PM   23       ONE OF MY OTHER CLIENTS, FACEBOOK, THAT I HAVE INTIMATE

03:13PM   24       KNOWLEDGE OF HOW THEY ACTUALLY USE THEIR DEVICES, OBVIOUSLY

03:13PM   25       WHEN WE'RE TRYING TO GUARD AGAINST FRAUD WE COULDN'T JUST



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 161 of 189
                                                                                    161


03:13PM    1       ACCEPT THAT AT FACE VALUE, BUT WE EXPLAINED TO ALL OF THE

03:13PM    2       CORPORATE CLAIMANTS, LOOK, GIVE US SOME EVIDENCE, IF IT'S, FOR

03:13PM    3       EXAMPLE, A DECLARATION FROM THE I.T. ADMINISTRATOR OR SOMEONE

03:13PM    4       WITH THAT KNOWLEDGE.

03:13PM    5            NOW, AGAIN, I NEED TO CLARIFY, THE OVERWHELMING AMOUNT OF

03:13PM    6       CLAIMS THAT HAVE BEEN REJECTED, ARE REJECTED BECAUSE WE'VE DONE

03:14PM    7       THE ANALYSIS AND THEIR DEVICE IS EITHER NOT PART OF THE CLASS

03:14PM    8       BECAUSE IT DIDN'T DOWNLOAD ONE OF THE SOFTWARE UPDATES, EVEN

03:14PM    9       THOUGH PEOPLE SWEAR UP AND DOWN THAT THEY DID, THEY DIDN'T

03:14PM   10       ACCORDING TO OUR RECORDS, AND WE HAVE TO HAVE SOME OBJECTIVE

03:14PM   11       CHECK ON THAT, OR THERE'S SOME OTHER DEFICIENCY.

03:14PM   12            WE RECEIVED CLAIMS FOR IPHONE 8'S.    I THINK SOME OF THE

03:14PM   13       PEOPLE THIS MORNING WERE TALKING ABOUT THAT.      THEY'RE NOT EVEN

03:14PM   14       IN THE CLASS TO BEGIN WITH.

03:14PM   15            SO WE ASKED THESE CORPORATIONS TO LET US KNOW.     AND I

03:14PM   16       SHOULD SAY, NOTICE WENT TO ALL OF THESE CORPORATIONS.     THERE'S

03:14PM   17       BEEN A SUGGESTION THAT SOMEHOW CORPORATIONS DIDN'T GET NOTICE.

03:14PM   18       THAT IS ABSOLUTELY FALSE.

03:14PM   19            WE EXPLAINED AND GAVE YOU EVIDENCE OF THE DOMAIN NAMES.

03:14PM   20       AND I THINK IT WAS MR. KAMBER WHO EARLIER SAID THAT DOESN'T

03:14PM   21       COUNT BECAUSE THAT PERSON MAY HAVE LEFT MY COMPANY AND NO

03:14PM   22       LONGER WORKS THERE.

03:14PM   23            WELL, WE ACCOUNTED FOR THAT, TOO.    BECAUSE IF SOMEONE LEFT

03:14PM   24       THE COMPANY AND IT WAS BOUNCED BACK, WHAT DID ANGEION DO?

03:14PM   25       ANGEION SENT POSTCARDS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 162 of 189
                                                                                    162


03:14PM    1            YOUR HONOR, THERE WERE THOUSANDS, TENS OF THOUSANDS OF

03:14PM    2       POSTCARDS THAT WENT TO CORPORATIONS, AND YOU HAVE MANY

03:14PM    3       CORPORATIONS BEFORE YOU TODAY.   AS YOU NOTED THERE, 922,000

03:15PM    4       CLAIMS.   I WOULD SAY, TO BE CLEAR WITH THE COURT, THAT A GREAT

03:15PM    5       PORTION OF THOSE ARE INVALID EVEN WHEN WE HAVE THE SERIAL

03:15PM    6       NUMBER AND OTHER DATA, BECAUSE THEY'RE JUST NOT PART OF THE

03:15PM    7       LIST.

03:15PM    8            I THINK WHAT THE CORPORATIONS ARE DOING IS SAYING THAT WE

03:15PM    9       BOUGHT A THOUSAND IPHONE 6'S, BUT THOSE DEVICES JUST DIDN'T

03:15PM   10       UPDATE TO THE RELEVANT TIME PERIOD SO THEY'RE NOT PART OF THIS

03:15PM   11       CASE TO BEGIN WITH.

03:15PM   12            BUT I JUST WANT TO ASSURE YOU THAT WE DID EVERYTHING THAT

03:15PM   13       YOU'RE SUGGESTING, AND WE WENT INTO IT WITH THE MINDSET OF

03:15PM   14       LET'S INCLUDE EVERY PERSON POSSIBLE AND, YOU KNOW, THERE'S

03:15PM   15       PLENTY OF MONEY TO GET, AND IT'S IN MY CLIENT'S INTEREST TO GET

03:15PM   16       THE BROADEST POSSIBLE RELEASE.

03:15PM   17            BUT IT DOESN'T EXCLUDE CORPORATIONS, IT INCLUDES THEM.

03:15PM   18       THEY HAD NOTICE, AND THEY MADE CLAIMS.

03:15PM   19                  THE COURT:   THANK YOU.   I KNOW THERE WAS SOME

03:15PM   20       DISCUSSION EARLY ON ABOUT WHETHER THE NNP'S WERE PART OF THE

03:15PM   21       CLASS OR NOT, AND I THINK I READ SOMETHING IN ONE OF THE BRIEFS

03:15PM   22       THERE WAS DEFERENCE TO THE ADMINISTRATOR AND THEN THERE WAS A

03:15PM   23       TACIT, IF NOT GREATER RECOGNITION, THAT, YES, THEY SHOULD BE

03:16PM   24       PART OF THE CLASS.

03:16PM   25            AND THEN I THINK THAT'S WHERE YOU'RE CHIMING IN WITH THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 163 of 189
                                                                                        163


03:16PM    1       EFFORTS THAT YOU MADE.

03:16PM    2            I THINK MS. ARBABI WAS TALKING THIS MORNING ABOUT WHAT SHE

03:16PM    3       WOULD LIKE THE COURT TO DO TO ALLOW HER CLIENTS TO APPLY AND

03:16PM    4       PART OF IT IS A RENOTICE OR SOMETHING.

03:16PM    5            MS. ARBABI, YOU ARE HERE.       WE'RE HIJACKING MR. FOX'S TIME,

03:16PM    6       BUT I THINK WE HAVE TALKED A LITTLE ABOUT THIS, AND I WILL GET

03:16PM    7       BACK TO MR. FOX IN A MOMENT.

03:16PM    8            DO YOU WANT TO ADD SOMETHING HERE?

03:16PM    9                    MS. ARBABI:   YOUR HONOR, I WOULD.     THANK YOU FOR THE

03:16PM   10       OPPORTUNITY.

03:16PM   11            I APPRECIATE THE COMMENTS FROM COUNSEL WITH RESPECT TO OUR

03:16PM   12       OBJECTION.    IT'S HELPFUL TO HAVE THE FEEDBACK AND DISCUSSION.

03:16PM   13            WE APPRECIATE THE SUGGESTION THAT THE CLAIMANT'S CLAIM

03:16PM   14       SHOULD BE HONORED AND MAXIMIZED IF AT ALL POSSIBLE, AND THAT IS

03:16PM   15       WHERE EVERYONE'S INTERESTS I THINK ARE ALIGNED.        SO WE WOULD

03:16PM   16       APPRECIATE THAT.

03:16PM   17            I'D LIKE TO START BY SAYING THAT I DON'T THINK THAT THIS

03:17PM   18       IS REALLY RELEVANT TO THIS PROCEEDING, BUT CROWELL & MORING

03:17PM   19       DOES NOT HAVE A CONFLICT OF INTEREST HERE.        IF YOUR HONOR WOULD

03:17PM   20       LIKE ME TO ADDRESS THAT, I CERTAINLY CAN BUT I'M NOT SURE YOU

03:17PM   21       WOULD LIKE US TO TAKE MORE TIME REVISITING HISTORY ON THAT.

03:17PM   22       BUT I WOULD LIKE IT TO BE NOTED SINCE MR. CHORBA RAISED THAT

03:17PM   23       THERE IS NO CONFLICT OF INTEREST.

03:17PM   24                    THE COURT:    OKAY.   THAT'S FINE.   THANK YOU.

03:17PM   25                    MS. ARBABI:   YOUR HONOR, THE CONCERN AND THE PROBLEM



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 164 of 189
                                                                                    164


03:17PM    1       THAT WE HAVE HERE, AGAIN, IT MAY BE MORE ABOUT PROCEDURE, BUT

03:17PM    2       IT'S HAVING A REAL WORLD EFFECT ON THE SIXTY-SIX CORPORATIONS

03:17PM    3       WHO TRIED IN GOOD FAITH AND WITH LOTS OF EFFORT TO PUT FORTH

03:17PM    4       CLAIMS HERE.

03:17PM    5            FOR THE SIXTY-SIX CLAIMANTS AT ISSUE THEY ALL SUBMITTED

03:17PM    6       THE BEST INFORMATION THAT THEY HAD ABOUT THEIR DEVICES, A TOTAL

03:17PM    7       OF AROUND 211,000 DEVICES AND ALL 211,000 DEVICES WERE DENIED

03:18PM    8       ON NOVEMBER 6TH.   SO THOSE HAVE ALL BEEN COMPLETELY DENIED.

03:18PM    9            AND SOME WERE DENIED ON VARIOUS -- EACH OF THE NOTICES

03:18PM   10       PROVIDED VARIOUS DIFFERENT BASIS, BUT I WOULD LIKE TO NOTE THAT

03:18PM   11       MANY OF THE DEVICES WERE SUBMITTED WITH THEIR SERIAL NUMBERS

03:18PM   12       AND MANY WERE SUBMITTED WITH IMEI WHERE SERIAL NUMBERS WERE

03:18PM   13       UNAVAILABLE, SOME WITH INVOICES, SOME WITH OTHER TYPES OF

03:18PM   14       IDENTIFYING INFORMATION, AND THERE HAS BEEN NO ABILITY FOR US

03:18PM   15       TO IN ANY WAY INTERFACE WITH ANYONE ABOUT FINDING THE SERIAL

03:18PM   16       NUMBERS FOR THE DEVICES THAT WE DON'T HAVE SERIAL NUMBERS FOR

03:18PM   17       OR THE NO ABILITY FOR US TO FIND OUT FOR THE ONES THAT WE DID

03:18PM   18       SUBMIT SERIAL NUMBERS WHETHER ANY OF THEM ARE ON THE LIST THAT

03:19PM   19       MR. CHORBA HAS PROVIDED TO THE CLAIM ADMINISTRATOR.

03:19PM   20                  THE COURT:    CAN I JUST ASK YOU, ARE YOU SAYING THAT

03:19PM   21       YOU PROVIDED SOME PHONES WITH SERIAL NUMBERS, SOME WITH IMEI

03:19PM   22       NUMBERS, BUT YOU HAVE NOT RECEIVED WORD BACK WHETHER OR NOT

03:19PM   23       THEY'VE BEEN ACCEPTED?

03:19PM   24                  MS. ARBABI:   WELL, THE DEFICIENCY NOTICE SAYS THEY

03:19PM   25       HAVE BEEN REJECTED IN FACT, AND SO IF THE DEFICIENCY NOTICES



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 165 of 189
                                                                                    165


03:19PM    1       ARE TO BE BELIEVED THEN I CAN ONLY ASSUME FROM WHAT I'M HEARING

03:19PM    2       THAT ALL OF THE SERIAL NUMBERS THAT WERE TRACKED, NONE OF THEM

03:19PM    3       ARE ON THE LIST AND IT'S BEEN DELAYED BECAUSE NONE OF THEM

03:19PM    4       QUALIFY.

03:19PM    5            NOW, MR. CHORBA IS SHAKING HIS HEAD AND HE MAY BE SAYING,

03:19PM    6       NO, THEY WERE DENIED ALSO BECAUSE THEY DON'T HAVE THE

03:19PM    7       ATTESTATION OR ANYTHING ELSE.

03:19PM    8            IT WOULD BE QUITE DIFFICULT, FIRST OF ALL, FOR THE

03:19PM    9       CORPORATE CLAIMANTS TO ATTEST TO EVERYTHING AND PUT ALL OF THIS

03:20PM   10       TOGETHER FOR A SET OF TELEPHONES THAT ARE NOT EVEN ON THE LIST,

03:20PM   11       AND I AM NOT CERTAIN WHY WE WOULDN'T BE ABLE TO DO THIS IN A

03:20PM   12       TWO-STEP PROCESS IF THAT IS THEIR POSITION WHERE WE SUBMIT THAT

03:20PM   13       THE DEVICES THEY TELL US ARE ON THE LIST AND THEN WE CAN GO AND

03:20PM   14       PROVIDE THE ATTESTATIONS.

03:20PM   15                  THE COURT:    LET ME STOP YOU THERE.   LET'S STOP YOU

03:20PM   16       THERE AND ASK MR. CHORBA TO JOIN IN THERE.

03:20PM   17                  MR. CHORBA:   YOUR HONOR, THE ONLY REASON I BROUGHT

03:20PM   18       UP THE CONFLICT IS THAT MS. ARBABI -- YOU WERE EXTREMELY

03:20PM   19       INDULGENT OF THESE FOLKS IN THE MORNING.

03:20PM   20            I HAVE TO SAY AS THE ONLY PARTY WRITING CHECKS HERE TO

03:20PM   21       ANYBODY, IT'S IMPERATIVE THAT WE BE HEARD ON THESE ISSUES.       I

03:20PM   22       PLEAD WITH THE COURT.    I KNOW THE TIME IS SHORT.

03:20PM   23            BUT IF WE'RE GOING TO START GETTING INTO THIS AND THIS, I

03:20PM   24       MEAN, I'M HAPPY TO ADDRESS IT, BUT, YOUR HONOR, THERE'S A ROLE

03:20PM   25       FOR OBJECTORS, BUT THEN I THINK THE PARTIES NEED TO BE HEARD ON



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 166 of 189
                                                                                    166


03:20PM    1       WHAT WE HAVE DONE.

03:20PM    2            BUT ALL I WOULD SAY IN RESPONSE TO MS. ARBABI, WHERE WAS

03:20PM    3       SHE FOR SIX MONTHS?    AGAIN, WE ENGAGED ON THIS.   WE HEARD

03:21PM    4       NOTHING.   THE ONLY REASON I BROUGHT UP THE CONFLICT IS BECAUSE

03:21PM    5       WE ASSUMED SHE WENT AWAY.     WE HEARD NOTHING.

03:21PM    6            AND THEN WHEN WE HEARD FROM HER IN SEPTEMBER MY FIRST

03:21PM    7       QUESTION IS WHO ARE YOUR CLIENTS BECAUSE I WAS CONCERNED MY

03:21PM    8       FIRM WOULD REPRESENT, AND I DIDN'T WANT THE CONFLICTS, AND I

03:21PM    9       HAD TO GO THROUGH A VERY LABORIOUS EXERCISE OF GETTING THOSE

03:21PM   10       WAIVERS, AND I DID.

03:21PM   11            BUT THEY WILL BE PROCESSED.     BUT SHE RECEIVED A REJECTION

03:21PM   12       NOTICE BECAUSE OF THE ATTESTATION AND HER RESPONSE TO YOU IS

03:21PM   13       THAT, WELL, IT'S JUST TO HARD FOR ME TO DO THAT.

03:21PM   14            YOUR HONOR, THAT MAY INDICATE WHY, ALTHOUGH YOU HAD 70

03:21PM   15       COMPLAINTS COORDINATED BEFORE YOU, YOU HAD HUNDREDS OF

03:21PM   16       INDIVIDUALS ACROSS THE COMPANY, YOU HAD A SEPARATE JCCP WITH

03:21PM   17       FIVE SEPARATE CLASS ACTIONS.     NOT A ONE FROM A CORPORATE

03:21PM   18       ENTITY?    WHY?   BECAUSE LET'S REMEMBER WHAT THIS CASE IS ABOUT.

03:21PM   19       THIS CASE IS NOT ABOUT BULK PURCHASES OF PHONES AND YOU CHARGED

03:21PM   20       US TOO MUCH; THIS CASE IS NOT ABOUT EVERY SINGLE PHONE IS

03:21PM   21       DEFECTIVE.   YOU THREW THAT CLAIM OUT ON THE PLEADINGS WITH

03:21PM   22       PREJUDICE.

03:21PM   23            THIS CASE IS ABOUT USAGE OF DEVICES.

03:22PM   24            WE RESPECTFULLY SUBMIT THAT THE REASON THAT THERE WERE NO

03:22PM   25       CORPORATE CLAIMANTS IN THIS PROCESS UNTIL THEY SAW $310 MILLION



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 167 of 189
                                                                                    167


03:22PM    1       ON THE TABLE IS BECAUSE EXACTLY WHAT MS. ARBABI SAID, THEY

03:22PM    2       COULD NOT ESTABLISH THE REQUIREMENTS.

03:22PM    3            AND IF WE'RE GOING TO START USING THE SETTLEMENT APPROVAL

03:22PM    4       PROCESS TO RENEGOTIATE, ONE OF THE OBJECTORS, I GIVE HIM

03:22PM    5       CREDIT, HIS WHOLE PRESENTATION WAS THAT IT COULD HAVE BEEN

03:22PM    6       BETTER, EXACTLY WHAT THE NINTH CIRCUIT SAID THIS PROCESS ISN'T

03:22PM    7       SUPPOSED TO BE.

03:22PM    8            AND YOU HAVEN'T HEARD A WORD, NOT ONE WORD FROM ANY OF THE

03:22PM    9       OBJECTORS THAT DISCUSSES ANY OF THE SETTLEMENT APPROVAL FACTORS

03:22PM   10       OUTLINED IN HAMLIN AND CHURCHILL VILLAGE, NOT ONE.

03:22PM   11            INSTEAD, THEY ARE SAYING IF I WERE NEGOTIATING IT, HERE'S

03:22PM   12       WHAT I WOULD HAVE DONE OR IF I WERE FILING A COMPLAINT I WOULD

03:22PM   13       HAVE INCLUDED A CORPORATE CLAIMANT.

03:22PM   14            I ASSURE YOU APPLE WOULD HAVE MOVED TO DISMISS THAT CLAIM

03:22PM   15       BECAUSE WE DON'T SEE HOW ON THE CLAIMS THAT YOU ALLOWED TO

03:22PM   16       SURVIVE THE MOTION TO DISMISS THEY COULD POSSIBLY SHOW INJURY

03:22PM   17       OR ANYTHING ELSE.

03:22PM   18            BUT I JUST WANT TO SAY, WE ADDRESSED ALL OF THESE.    AND IF

03:23PM   19       A CORPORATE CLAIMANT AND HER COUNSEL WANT TO WAIT SIX MONTHS

03:23PM   20       AND DO NOTHING, AND WAIT UNTIL THE VERY END, THEN THEY HAVE TO

03:23PM   21       SUFFER THE CONSEQUENCES OF THAT.

03:23PM   22            AND RESPECTFULLY, JUST WAVING THIS ATTESTATION REQUIREMENT

03:23PM   23       BECAUSE IT'S TOO DIFFICULT TELLS US THAT PERHAPS THOSE FOLKS

03:23PM   24       DON'T HAVE A CLAIM TO BEGIN WITH.

03:23PM   25            BUT WE'VE BENT OVER BACKWARDS.     AND IF I'M ANIMATED, IT'S



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 168 of 189
                                                                                    168


03:23PM    1       BECAUSE WE'VE SPENT SO MUCH TIME ON THIS PROCESS TRYING TO

03:23PM    2       ACCOMMODATE THESE CLAIMANTS.

03:23PM    3            MR. KAMBER CALLED ME ON THE DAY OF THE OBJECTION AND

03:23PM    4       OPT-OUT AND FILING DEADLINE, AND I ENCOURAGED HIM TO FILE A

03:23PM    5       CLAIM.   I ENCOURAGED HIS CLIENT TO FILE A CLAIM.    I DID THE

03:23PM    6       SAME WITH MS. ARBABI AND HER CLIENTS.      WE WANT EVERYONE IN

03:23PM    7       THIS, BUT THERE ARE CERTAIN REQUIREMENTS THAT ARE TETHERED TO

03:23PM    8       THE CLASS THAT YOU CERTIFIED AND THE ACTUAL CLAIMS THAT ARE

03:23PM    9       BROUGHT, AND THOSE ARE NOT ONEROUS.     THREE MILLION CLAIMS HAVE

03:23PM   10       BEEN SUBMITTED.   MILLIONS OF INDIVIDUALS WERE ABLE TO COMPLY.

03:23PM   11                  THE COURT:    MR. CHORBA, THANK YOU.

03:23PM   12            YOU'RE RIGHT ABOUT THE OBJECTORS, AND I HAVE BEEN QUITE

03:23PM   13       LIBERAL IN ALLOWING THE OBJECTORS TO STATE POSITIONS.     PART OF

03:24PM   14       THAT IS, IF NOT ALL OF IT, THIS COURT, LIKE ALL OF YOU, WANT A

03:24PM   15       SETTLEMENT THAT IS FAIR, THAT IS ADEQUATE, THAT IS REASONABLE,

03:24PM   16       AND ALSO THAT WILL PERHAPS WITHSTAND ANY ADDITIONAL SCRUTINY

03:24PM   17       SUCH THAT THE CONSUMERS CAN BE BENEFITTED.      THAT'S REALLY WHAT

03:24PM   18       THE GOAL IS HERE.

03:24PM   19            SO I WANT TO -- YOU KNOW, WE WANT TO MAKE SURE THAT IT'S

03:24PM   20       THE RIGHT THING TO DO AND THAT IT'S FAIR TO EVERYBODY.

03:24PM   21            MY COMMENTS THIS MORNING WERE DIRECTED AT WHETHER OR NOT

03:24PM   22       THE CORPORATE CLIENTS, THE NNP'S, WHETHER OR NOT THEY HAVE

03:24PM   23       VIABLE CLAIMS THAT WOULD OTHERWISE, OTHERWISE FIND THEMSELVES

03:24PM   24       UNDER THE UMBRELLA BUT FOR SOME TYPE OF TECHNICAL GLITCH LIKE

03:24PM   25       WE SAID.   CAN A LAWYER, AN OUTSIDE LAWYER MAKE AN ATTESTATION



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 169 of 189
                                                                                    169


03:24PM    1       FOR THE BUSINESS THEMSELVES?     OR SHOULD THAT COME FROM AN I.T.

03:25PM    2       PERSON, CORPORATE COUNSEL, WHOEVER IT IS TO MAKE THAT, THE GC

03:25PM    3       OF THE COMPANY?

03:25PM    4            I'M JUST CURIOUS WHETHER THAT STILL EXISTS, WHETHER OR

03:25PM    5       NOT, YOU, MR. KING, AND MR. MOLUMPHY, AND ALL OF THE OTHER

03:25PM    6       PLAINTIFFS, WHETHER OR NOT IT'S STILL APPROPRIATE TO SEE IF

03:25PM    7       THAT CAN BE REMEDIED SOMEHOW TO GET THEM UNDER THE TENT.

03:25PM    8                  MR. CHORBA:    WELL, YOUR HONOR, IT CAN.   AND I WOULD

03:25PM    9       SAY THAT'S EXACTLY WHAT'S PRESENTED TO YOU IN THIS MOTION FOR

03:25PM   10       FINAL APPROVAL.

03:25PM   11            WE WOULD STRONGLY URGE YOU NOT TO DIRECT THE PARTIES TO

03:25PM   12       BRING MORE PEOPLE INTO THIS TENT.     WE HAVE HAD FOUR ALL DAY

03:25PM   13       MEDIATIONS.

03:25PM   14            IN ADDITION TO JUDGE PHILLIPS WE HAD THE ASSISTANCE OF

03:25PM   15       ANOTHER MEDIATOR.    YOU MAY HAVE SEEN THERE WERE REGULATORS THAT

03:25PM   16       WERE ALL OVER THIS THAT HAVE BEEN RESOLVED AS WELL.     THIS HAS

03:25PM   17       BEEN EASILY THE MOST COMPLICATED SETTLEMENT THAT I'VE EVER BEEN

03:25PM   18       APART OF AND MANY OF MY COLLEAGUES AS WELL.

03:25PM   19            AND SO INVITING MORE PEOPLE INTO THE TENT WE RESPECTFULLY

03:25PM   20       SUBMIT WOULD ONLY COMPLICATE IT, AND IT WAS A VERY DELICATE

03:26PM   21       BALANCE.

03:26PM   22            THERE WERE EVEN ISSUES, YOUR HONOR, WHERE WE COULDN'T

03:26PM   23       AGREE, AND WE HAD TO PRESENT THEM TO JUDGE PHILLIPS FOR

03:26PM   24       RESOLUTION.   AND I'LL TELL YOU THAT HE DECIDED WITH -- BOTH

03:26PM   25       PARTIES CAME OUT OF THAT DISAPPOINTED.



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 170 of 189
                                                                                     170


03:26PM    1            AND THEN THERE WAS STILL AN ISSUE OF FEES WHERE WE

03:26PM    2       COULDN'T AGREE, AND WE AGREED TO DISAGREE AND AGREED TO PRESENT

03:26PM    3       IT TO YOUR HONOR.    SO IT'S A DELICATE MIX.    IT'S BEEN A PRODUCT

03:26PM    4       OF NEGOTIATION, AND I THINK IT'S PRESENTED TO YOU.

03:26PM    5            IF YOU WANT TO RULE THAT AN ATTESTATION FROM MS. ARBABI IS

03:26PM    6       SUFFICIENT, THEN THAT'S -- OBVIOUSLY YOUR HONOR HAS AMPLE

03:26PM    7       DISCRETION TO DO THAT.

03:26PM    8            WE'RE JUST EXPLAINING TO YOU THE REASONS WHY WE DIDN'T DO

03:26PM    9       THAT WAS TO PRESERVE THE INTEGRITY AND CONSISTENCY.     BUT IT'S

03:26PM   10       ALL THERE FOR YOU.

03:26PM   11            WE WOULD URGE YOU TO DO THIS, TO MAKE A DECISION ON IT,

03:26PM   12       AND TO APPROVE OR DISAPPROVE, BUT I'M VERY CONCERNED WITH ANY

03:26PM   13       RENOTICE OR REOPENING THE PERIOD IS GOING TO BE TREMENDOUSLY

03:26PM   14       EXPENSIVE, AND IT'S GOING TO BE VERY CONFUSING.

03:26PM   15            ONE OF THE OBJECTORS ASKED WHY DIDN'T YOU SEND NOTICE TO

03:26PM   16       THE CORPORATION?    YOUR HONOR, WE DID.    IF THAT CORPORATION

03:26PM   17       REGISTERED THE DEVICE OR THAT WAS AN INDIVIDUAL WHO USED THE

03:27PM   18       DEVICE, THEY GOT NOTICE.

03:27PM   19            SENDING BULK NOTICES IS JUST GOING TO CREATE MORE

03:27PM   20       CONFUSION, AND WE WILL HAVE AN EVEN LONGER HEARING AT THE

03:27PM   21       SECOND ROUND.

03:27PM   22            SO I WOULD JUST URGE YOU TO APPROVE.      I THINK IT'S ALL

03:27PM   23       THERE, MUCH AS YOU DID WITH THE DAVIS & NORRIS ISSUE EARLIER.

03:27PM   24       WE LAID OUT OUR POSITION, YOU DISAGREED, AND YOU SAID THOSE

03:27PM   25       OBJECTIONS -- EXCUSE ME, THOSE OPT-OUTS WILL BE PROCESSED.



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 171 of 189
                                                                                    171


03:27PM    1            I THINK YOU CAN DO THE EXACT SAME THING WITH THE CORPORATE

03:27PM    2       CLAIMS.   WE JUST DIDN'T WANT TO BE PRESUMPTUOUS AND DO THAT

03:27PM    3       COMING INTO THIS HEARING BECAUSE, AGAIN, WE LOOKED AT IT

03:27PM    4       REGARDING AGAINST FRAUD, AND WE DIDN'T SEE THE OBJECTIVE

03:27PM    5       INDICIA THAT THESE WERE VALID CLAIMS.    I SAY THIS WITH ALL DUE

03:27PM    6       RESPECT TO MS. ARBABI, BUT HAVING AN OUTSIDE LAWYER ATTEST TO

03:27PM    7       IT AND THEN HEARING IT'S TOO HARD.     AGAIN, IF YOU PROCESS THESE

03:27PM    8       200,000 CLAIMS, THAT'S REDUCING THE CLAIMS THAT ARE BEING PAID

03:27PM    9       BY THE INDIVIDUALS, AND AGAIN, WE DIDN'T WANT TO DO THAT.

03:27PM   10            BUT YOUR HONOR IS OBVIOUSLY FREE.    WE HAVE A BENEFIT TO

03:27PM   11       THIS, BY THE WAY, BECAUSE THE MORE PEOPLE THAT ARE PART OF THE

03:27PM   12       CASE, THE BROADER THE RELEASE AND THE LESS FUTURE LITIGATION.

03:28PM   13                  THE COURT:   WELL, RIGHT.   AND THAT'S THE GOAL HERE

03:28PM   14       AS WELL AND THAT'S WHY WE'RE FOCUSSING.

03:28PM   15            I THINK MS. ARBABI HAS, I THINK IT'S 200 -- JUST SHY OF

03:28PM   16       212,000 DEVICES, I THINK.

03:28PM   17            I DON'T KNOW HOW MANY OF THOSE -- AND THANK YOU FOR THE

03:28PM   18       REVISIT OF THE PARAMETERS OF THE DEVICES THAT WOULD QUALIFY.

03:28PM   19            MS. ARBABI, YOU DON'T KNOW EXACTLY HOW MANY OF THOSE

03:28PM   20       211,000 PHONES WOULD BE UNDER THE UMBRELLA OF THESE CLAIMS.       IT

03:28PM   21       MAY BE THAT ALL OF THEM ARE.   IT MAY BE THAT NONE OF THEM ARE

03:28PM   22       BASED ON THE REQUIREMENTS OF THIS LAWSUIT.    I JUST WONDER HOW

03:28PM   23       YOU HAVE PARSED THAT OUT.

03:28PM   24            MR. CHORBA TOLD ME THAT HE AND HIS TEAM WITH THE

03:28PM   25       PLAINTIFFS' TEAM HAVE DONE HERCULEAN EFFORTS TO TRY TO CAPTURE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 172 of 189
                                                                                     172


03:28PM    1       AND HARVEST AS MANY DEVICES AS THEY CAN WITH THE SPIRIT OF

03:28PM    2       FILLING THE NET AS FULL AS IT CAN BE, AND THERE'S ALWAYS GOING

03:28PM    3       TO BE SOME AREAS ON THE MARGINS I SUPPOSE THAT HAVE QUESTIONS.

03:29PM    4            I THINK MR. CHORBA IS SUGGESTING THAT, JUDGE, IF YOU WANT

03:29PM    5       TO SAY, AND IF MS. ARBABI IS WILLING TO BASICALLY MAKE THE

03:29PM    6       DECLARATION SUCH THAT WHATEVER THE ATTESTATION REQUIREMENTS

03:29PM    7       ARE, AND SHE'S WILLING TO PUT THAT DOWN, MAKE A DECISION ON

03:29PM    8       THAT.

03:29PM    9            SO, MS. ARBABI, WHAT ARE YOU TO DO?      LET ME PUT THE BALL

03:29PM   10       IN YOUR COURT.

03:29PM   11                  MS. ARBABI:    WELL, YOUR HONOR, A COUPLE OF THINGS

03:29PM   12       THAT I WOULD NOTE.    ONE IS THAT SEVERAL OF OUR CLIENTS DID

03:29PM   13       SUBMIT ATTESTATIONS FROM THE CORPORATE REPRESENTATIVES.     THOSE

03:29PM   14       WERE ALSO DENIED.

03:29PM   15                  THE COURT:    MS. ARBABI, DO YOU KNOW IF THOSE DENIALS

03:29PM   16       WERE BASED SOLELY ON A CORPORATE REPRESENTATION AND

03:29PM   17       DECLARATION?

03:29PM   18                  MS. ARBABI:    I GUESS I DON'T KNOW TRULY WHAT WAS IN

03:29PM   19       THEIR MIND WHEN THEY DENIED THEM.     I KNOW WHAT THE DEFICIENCY

03:29PM   20       NOTICES SAY, BUT I'M NOW BEING TOLD THAT WE MAY NOT BE

03:29PM   21       INTERPRETING THOSE CORRECTLY BECAUSE THE ONES THAT WERE DENIED,

03:30PM   22       SINCE NO SERIAL NUMBERS QUALIFIED, MR. CHORBA IS SAYING THEY

03:30PM   23       WERE DENIED BECAUSE OF THE ATTESTATION.      SO I REALLY DON'T.

03:30PM   24            BUT I WOULD NOTE, AND ONE OF OUR CORPORATE ATTESTATIONS

03:30PM   25       WAS ATTACHED TO THE DECLARATION TO THE OBJECTION, THE



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 173 of 189
                                                                                    173


03:30PM    1       DECLARATION OF LISA CHILDS FOR FERGUSON WHO PROVIDED VERY

03:30PM    2       DETAILED INFORMATION ABOUT THE COMPLAINTS TO HER I.T.

03:30PM    3       DEPARTMENT AND THE CORPORATE POLICY ABOUT UPDATING IOS.    SO

03:30PM    4       THAT'S ONE EXAMPLE.

03:30PM    5            BUT, YES, WE DO THINK IT WOULD BE APPROPRIATE TO HAVE

03:30PM    6       OUTSIDE COUNSEL BE THE DECLARANT IN MANY CASES.

03:30PM    7            OUR CORPORATE CLIENTS HIRE US TO CONDUCT THESE

03:30PM    8       INVESTIGATIONS AND THE DECLARATION REQUIRES, THE ATTESTATION

03:30PM    9       THAT MR. CHORBA IS ASKING FOR REQUIRES INFORMATION THAT MAY SIT

03:30PM   10       IN SEVERAL DIFFERENT PLACES IN THE CORPORATION.    IT MIGHT BE AT

03:30PM   11       THE I.T. DEPARTMENT, PARTIALLY AT THE LEGAL DEPARTMENT OR IN

03:30PM   12       SOURCING OR OTHER PLACES, AND IT WOULD BE ENTIRELY APPROPRIATE

03:31PM   13       FOR OUTSIDE COUNSEL TO CONDUCT SOME INVESTIGATION AND CULL THAT

03:31PM   14       TOGETHER AND DECLARE THAT ON INFORMATION AND BELIEF, AND THAT'S

03:31PM   15       WHAT WE HAVE SUGGESTED TO THEM IN DISCUSSIONS PRIOR TO THE

03:31PM   16       CLAIMS DEADLINE BUT DID NOT HEAR BACK WHETHER THAT WOULD BE

03:31PM   17       ACCEPTABLE OR NOT.

03:31PM   18            SO, YES, I THINK THAT WOULD BE ONE WAY TO MAKE THIS MORE

03:31PM   19       REASONABLE.

03:31PM   20                  THE COURT:   SO, MS. ARBABI, I HOPE YOU'LL PARDON ME,

03:31PM   21       BUT WE'RE AT THE BOTTOM OF THE HOUR HERE AND WE'VE BEEN AT THIS

03:31PM   22       ALL DAY.

03:31PM   23            THIS LAWSUIT, ALBEIT SOMEONE NOTED IT WAS BRIEF IN

03:31PM   24       DURATION, TWO YEARS OR SOMETHING LIKE THAT, AND I'M BEGINNING

03:31PM   25       TO UNDERSTAND HOW LONG TWO YEARS IS JUST IN THIS PHONE CALL.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 174 of 189
                                                                                     174


03:31PM    1             BUT THE POINT I WANT TO MAKE IS THAT YOU'VE HAD A LOT OF

03:31PM    2       TIME, NOTWITHSTANDING THE TWO YEARS, TO GET THIS DONE AND NOW

03:31PM    3       HERE WE ARE ON FRIDAY IN DECEMBER, AND I'M CALLED UPON TO MAKE

03:31PM    4       AN APPROVAL OF A SETTLEMENT THAT -- LET ME JUST SAY WHEN I LOOK

03:32PM    5       AT THE TOTALITY OF THE CIRCUMSTANCES OF THIS APPROVAL, I THINK

03:32PM    6       THE CHURCHILL FACTORS ARE MET, AND I'M INCLINED TO GRANT

03:32PM    7       APPROVAL OF THIS.

03:32PM    8             NOW, LET ME SAY I'VE TALKED THIS MORNING AND AGAIN THIS

03:32PM    9       AFTERNOON ABOUT THIS ONE ISSUE, ABOUT THE NNP'S AND THAT'S --

03:32PM   10       YOU KNOW, I'M CONCERNED ABOUT THAT.     I HAVE SOME CONCERNS ABOUT

03:32PM   11       THAT.

03:32PM   12             BUT I HAVE TO EXPRESS -- I'M ALWAYS TRANSPARENT OR TRY TO

03:32PM   13       BE.   I'M A LITTLE DISAPPOINTED THAT WE'RE DOING THIS AND

03:32PM   14       OCCUPYING OUR DAY WITH THIS CONVERSATION THAT SHOULD HAVE,

03:32PM   15       COULD HAVE, I WOULD HAVE HOPED WOULD HAVE BEEN RESOLVED PRIOR

03:32PM   16       TO TODAY.

03:32PM   17             I'M NOT POINTING FINGERS.    I'M NOT UPSET.    I SUPPOSE I'M

03:32PM   18       DISAPPOINTED A BIT BECAUSE I'M EAGER TO APPROVE THIS, I AM.

03:32PM   19       I'M EAGER TO HAVE THE CONSUMERS GET THE BENEFIT OF THIS

03:32PM   20       SETTLEMENT.   I DO THINK THAT THE SEVEN FACTORS HAVE BEEN

03:33PM   21       SATISFIED HERE.

03:33PM   22             NOW, LET ME JUST PUT THE CAVEAT HERE.     I'M CONCERNED ABOUT

03:33PM   23       THE NNP'S.    I'M CONCERNED ABOUT YOUR CLIENT.      I WOULD LIKE TO

03:33PM   24       ENGAGE WHATEVER PROTOCOLS NEED TO BE DONE AND ACCOMPLISHED IN

03:33PM   25       SHORT ORDER TO SEE IF THOSE -- YOUR CLIENTS CAN BE PUT UNDER



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 175 of 189
                                                                                    175


03:33PM    1       THE TENT, WHATEVER ANALOGY YOU WANT TO USE, TO ACCOMPLISH THEM

03:33PM    2       BEING PART OF THIS, PART OF THIS CLASS.

03:33PM    3            SO LET ME -- I'M GOING TO LEAVE YOU FOR JUST A MOMENT TO

03:33PM    4       THINK ON THAT AND THEN ALLOW MR. FOX, WHO HAS BEEN VERY

03:33PM    5       PATIENT, TO FINISH HIS COMMENTS.       WE TOOK AN OFF RAMP OFF THE

03:33PM    6       FREEWAY AND LEFT HIM THERE ALONE.

03:33PM    7            SO MR. FOX.

03:33PM    8                  MR. CHORBA:   AND I APOLOGIZE TO MR. KING.

03:33PM    9                  THE COURT:    NO, NO, NO.    YOU KNOW, I DIRECTED THAT

03:33PM   10       WE DISCUSS THAT AT THAT IMPORTANT TIME SO --

03:34PM   11                  MR. KING:    JUDGE -- IT WAS ME, JUDGE, MR. KING.

03:34PM   12            I WAS ATTEMPTING TO RESPOND TO THE SPECIFIC CONCERNS THAT

03:34PM   13       YOU'VE RAISED.   WE'VE NOW HAD A FAIRLY FULSOME DISCUSSION.      AS

03:34PM   14       I MENTIONED EARLIER, ALL OF THE OBJECTIONS HAVE BEEN ADDRESSED

03:34PM   15       IN OUR BRIEFING.

03:34PM   16            IF THERE ARE ANY OTHER SPECIFIC POINTS THAT YOU WOULD LIKE

03:34PM   17       ME TO RESPOND TO, I DON'T NEED TO EXTEND THIS FURTHER.

03:34PM   18            I WOULD ADD ON THE POINT THAT WE WERE JUST DISCUSSING

03:34PM   19       THAT, YOU KNOW, IF IT WERE ACCEPTABLE TO THE COURT THAT

03:34PM   20       MS. ARBABI, IN USING HER EXAMPLE, WAS -- YOU KNOW, IF SHE FELT

03:34PM   21       SHE WAS ABLE TO MAKE A DECLARATION THAT WAS SATISFACTORY, THAT

03:34PM   22       WOULD SATISFY THE ATTESTATION REQUIREMENT, THAT WOULD BE

03:34PM   23       ACCEPTABLE TO PLAINTIFFS BECAUSE WE HADN'T, YOU KNOW, WEIGHED

03:34PM   24       IN ON THAT QUESTION, AND SO I WANTED TO LET YOUR HONOR KNOW

03:34PM   25       THAT.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 176 of 189
                                                                                    176


03:34PM    1            BUT BEYOND THAT, WE'RE HAPPY, AS TO THE REMAINING ISSUES,

03:35PM    2       UNLESS YOUR HONOR HAS ANY OTHER QUESTIONS, WE'RE HAPPY TO REST

03:35PM    3       ON OUR BRIEFINGS.

03:35PM    4                    THE COURT:   ALL RIGHT.    THANK YOU.

03:35PM    5            I DID HAVE A COUPLE OF OTHER -- DARE I RAISE TWO OTHER

03:35PM    6       ISSUES?

03:35PM    7            BUT THERE WAS ONE ISSUE THAT WAS COMMENTED ON IN THE

03:35PM    8       PLEADINGS AND THIS MORNING AND THAT WAS PLAINTIFFS' CONSULTANT

03:35PM    9       IN REGARDS TO THE RANGE OF RECOVERY.       AND I THINK THE

03:35PM   10       OBJECTION, THE COMMENTS WERE, YOU KNOW, HE OR SHE SHOULD SHOW

03:35PM   11       THEIR WORK AS, YOU KNOW, MRS. GRECO USED TO SAY IN THIRD GRADE

03:35PM   12       MATH, SHE SHOULD SHOW HER WORK.        WHERE IS THE WORK?

03:35PM   13            WE DON'T HAVE ANY REFERENCE HERE SO HOW DO WE KNOW?     HOW

03:35PM   14       DO WE KNOW?    WE'RE TAKING IT ON COUNSEL'S WORD THAT THE EXPERT

03:35PM   15       DID WHAT THEY DID.

03:35PM   16            DO YOU WISH TO COMMENT ON THAT, MR. KING?

03:35PM   17                    MR. KING:    YES, YES.

03:36PM   18            WE LAID OUT THE METHODOLOGY IN OUR BRIEFING AND IN THE

03:36PM   19       SUPPLEMENTAL DECLARATION FILED BY MR. COTCHETT AND MYSELF THAT

03:36PM   20       THE CONSULTANT CONDUCTED AN ANALYSIS LOOKING AT THE

03:36PM   21       DIFFERENTIAL IN SECONDARY MARKET OF THE DEVICES THAT ARE THE

03:36PM   22       SUBJECT OF THE CASE BEFORE, BEFORE THE RELEVANT UPDATES CAME

03:36PM   23       OUT, THE RELEVANT UPDATES CAME OUT AND THEN AFTER IT WAS

03:36PM   24       DISCLOSED.

03:36PM   25            AND THAT'S THE METHODOLOGY THAT JUDGE KOH ACCEPTED IN THE



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 177 of 189
                                                                                    177


03:36PM    1       APPLE CASE ALSO INVOLVING APPLE OBVIOUSLY.     SO WE WENT ON

03:36PM    2       PURPOSE AND USED THE METHODOLOGY THAT HAD ALREADY BEEN APPROVED

03:36PM    3       IN A SIMILAR CASE.

03:36PM    4            I BELIEVE THAT'S SUFFICIENT FOR THE PURPOSES OF THE

03:36PM    5       SETTLEMENT.   OBVIOUSLY WE HADN'T REACHED THE POINT IN THE

03:36PM    6       LITIGATION WHERE WE HAD DISCLOSURE OF EXPERTS BUT -- AND THAT'S

03:36PM    7       BASICALLY IT.   I MEAN, THERE'S NOTHING MYSTERIOUS ABOUT WHAT WE

03:37PM    8       DID OR HOW WE DID IT.    THERE CERTAINLY WASN'T INTENDED TO BE.

03:37PM    9                  MR. COTCHETT:   YOUR HONOR, JUST TO FINISH UP WITH

03:37PM   10       THAT, REALLY WHAT THE COURT IS LOOKING FOR IS JUST A LITTLE

03:37PM   11       MORE DETAIL ON THAT, AND I DON'T SEE WHY WE CAN'T PROVIDE IT.

03:37PM   12                  THE COURT:   THAT'S REALLY WHY -- THANK YOU,

03:37PM   13       MR. COTCHETT.   THAT'S REALLY WHAT I WAS ASKING FOR.

03:37PM   14                  MR. COTCHETT:   SURE.   WE CAN GET THAT VERY EASILY,

03:37PM   15       AND I DON'T SEE WHY THE COURT IS CONCERNED ABOUT THAT AND OTHER

03:37PM   16       PEOPLE.   AND I DON'T SEE WHY WE CAN'T GET THE CONSULTANT TO LAY

03:37PM   17       OUT IN MORE DETAIL EXACTLY WHAT WAS DONE.     WE WILL DO THAT.

03:37PM   18                  THE COURT:   THANK YOU SO MUCH, MR. COTCHETT.

03:37PM   19            THE OTHER QUESTION I HAD, AND, YOU KNOW, MR. CHORBA IS THE

03:37PM   20       ONE WHO IS GOING TO JUMP OUT OF HIS CHAIR NOW, BUT THE 66,000

03:37PM   21       DENIALS, I THINK IT WAS 66, SHOULD WE ASK, MR. KING, SHOULD WE

03:37PM   22       ASK THE ADMINISTRATOR AS TO THE REASON FOR THOSE DENIALS AND IF

03:37PM   23       THOSE DENIALS WERE SOMETHING THAT CAN BE EASILY REMEDIED?

03:38PM   24       SHOULD WE ALLOW THOSE PARTIES TO --

03:38PM   25                  MR. KING:    ABSOLUTELY, JUDGE.   AND THE PROCESS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 178 of 189
                                                                                    178


03:38PM    1       CONTEMPLATES THAT THINGS WERE NOT INCLUDED IN THE DISCUSSION

03:38PM    2       THIS MORNING, BUT WE HAVE A PROCESS, MR. CHORBA TOUCHED ON IT,

03:38PM    3       WHERE A REJECTION OR DEFICIENCY LETTER IS SENT AND THERE'S AN

03:38PM    4       OPPORTUNITY TO CURE.

03:38PM    5            WE, LIKE APPLE, SHARE THE DESIRE THAT AS MANY PEOPLE

03:38PM    6       PARTICIPATE AS CAN PARTICIPATE PROVIDED THEY'RE MEMBERS OF THE

03:38PM    7       CLASS AND MEET THE REQUIREMENTS.

03:38PM    8            AGAIN, AS MR. FOX MENTIONED EARLIER, IN OUR VIEW THAT GOES

03:38PM    9       FOR LATE CLAIMS AS WELL.    WE THINK -- IN ALMOST EVERY CASE THAT

03:38PM   10       I'VE BEEN INVOLVED IN LATE CLAIMS ARE ACCEPTED.

03:38PM   11            HERE ON TOP OF THE NORMAL FACTORS WE HAVE COVID, WE HAVE

03:38PM   12       QUESTIONS ABOUT THE U.S. MAIL FOR THOSE WHO SUBMITTED THEIR

03:38PM   13       CLAIMS BY MAIL.   WE BELIEVE THERE'S EVERY REASON IN THIS CASE

03:38PM   14       FOR LATE CLAIMS TO BE ACCEPTED AND TO ATTEMPT TO WORK WITH

03:39PM   15       CLAIMANTS WHO ARE INITIALLY REJECTED TO TRY TO HAVE THOSE

03:39PM   16       CLAIMS RESOLVED POSITIVELY.

03:39PM   17                  MR. CHORBA:   YOUR HONOR --

03:39PM   18                  THE COURT:    YES, MR. CHORBA.

03:39PM   19                  MR. CHORBA:   YOUR HONOR, I WAS JUST GOING TO SAY TO

03:39PM   20       THOSE 66,000 IN PARTICULAR, THOSE WERE REJECTED BECAUSE WE HAD

03:39PM   21       SERIAL NUMBER, IMEI NUMBERS OR SOMETHING ELSE, AND WE WERE ABLE

03:39PM   22       TO CONFIRM THAT THOSE DEVICES ARE NOT ON THE CLASS LIST.

03:39PM   23            SO, IN OTHER WORDS, ACCORDING TO THE OBJECTIVE DATA THAT

03:39PM   24       WE HAVE ALL RELIED UPON IN THIS SETTLEMENT THAT EVERYONE IS

03:39PM   25       COMFORTABLE WITH, WE CONFIRMED THAT THEY DID NOT EITHER OWN A



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 179 of 189
                                                                                    179


03:39PM    1       DEVICE THAT IS LISTED OR DOWNLOADED THE SOFTWARE DURING THE

03:39PM    2       RELEVANT TIME.

03:39PM    3            YOUR HONOR, THAT'S NOT AN UNCOMMON SITUATION.    WE'VE HAD A

03:39PM    4       LOT OF PEOPLE THIS MORNING SAYING I REGULARLY UPDATED, I

03:39PM    5       RELIGIOUSLY UPDATED.    AND ONE OF THE OBJECTORS EVEN CITED TO

03:39PM    6       YOU DATA FROM APPLE UPDATE RATES FROM IOS 11, IOS 10.

03:39PM    7            REMEMBER, WE WERE DEALING WITH TWO WHAT WE CALL DOT OR SUB

03:39PM    8       DOT RELEASES.    THESE WEREN'T THE MAIN RELEASES ARE COME OUT IN

03:40PM    9       SEPTEMBER.   IT WAS 10.2.1 IN JANUARY OF 2017 AND THEN A FEW

03:40PM   10       MONTHS LATER IT WAS 11.2.     THOSE WERE THE TWO THAT IMPLEMENTED

03:40PM   11       THIS SOFTWARE UPDATE AND THE FEATURE THAT IS AT ISSUE IN THIS

03:40PM   12       CASE.

03:40PM   13            AND BY THE WAY, TO ANTICIPATE A POTENTIAL QUESTION, WE DID

03:40PM   14       PICK UP.   SO, FOR EXAMPLE, IF YOU HAD AN IPHONE 6 AND YOU

03:40PM   15       DIDN'T DOWNLOAD 10.2.1, BUT THEN YOU PICKED UP IOS 11, YOU'RE

03:40PM   16       PART OF THE CLASS BECAUSE EVEN THOUGH YOU DIDN'T UPDATE IT AT

03:40PM   17       THAT TIME, YOU CAUGHT UP LATER, AGAIN, AS LONG AS YOU'RE IN

03:40PM   18       THAT 2017 WINDOW.

03:40PM   19            SO WE ALREADY KNOW AND ALREADY DID THE HOMEWORK ON THOSE

03:40PM   20       66,000.

03:40PM   21            BUT TO MR. COTCHETT'S SUGGESTION, WE'RE MORE THAN HAPPY TO

03:40PM   22       DO A SUPPLEMENTAL REPORT FROM THE ADMINISTRATOR ON THIS.

03:40PM   23            AND IT WILL CAPTURE -- MS. ARBABI REFERENCED, AND I WAS

03:40PM   24       TALKING ABOUT THE DECLARATION.     WE ALSO DID CONVERT SOME SERIAL

03:40PM   25       NUMBERS, AND THERE MAY BE MULTIPLE REASONS THAT THE CLAIM WAS



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 180 of 189
                                                                                       180


03:40PM    1       REJECTED.   THERE WAS NO ATTESTATION, THERE WAS NO NUMBER TO

03:40PM    2       ALLOW US TO VERIFY MEMBERSHIP.

03:40PM    3            AND SO, YOU KNOW, WE'RE LOOKING AT ALL OF THAT, THAT

03:41PM    4       PROCESS OF DOUBLE-CHECKING AND WHEN -- A LOT OF CLAIMANTS, BY

03:41PM    5       THE WAY, WE SAID YOU DIDN'T GIVE US ANY INFORMATION OR YOUR

03:41PM    6       FORM WASN'T SIGNED.      WE'RE PROCESSING THOSE.   YOU KNOW, THE

03:41PM    7       EASIEST ONE WAS SOMEONE JUST DIDN'T SIGN IT.       THEY SENT US A

03:41PM    8       SIGNATURE, DONE, IT'S ON THE LIST OR THEY DIDN'T GIVE US --

03:41PM    9       THEY WEREN'T ON THE LIST BUT THEN THEY GIVE US A PICTURE OF

03:41PM   10       THEIR DEVICE SHOWING THAT THEY DOWNLOADED IT AND IT'S

03:41PM   11       VERIFIABLE.

03:41PM   12            I MEAN, THERE'S ANY NUMBER OF DIFFERENT WAYS THAT PEOPLE

03:41PM   13       CAN CURE THESE, AND WE ARE ENDEAVORING TO PROCESS THOSE.

03:41PM   14                   THE COURT:    THANK YOU.

03:41PM   15                   MR. COTCHETT:    AGAIN, IF I COULD JUST SAY, TO ECHO

03:41PM   16       WHAT MR. CHORBA JUST SAID, IT WOULD BE NO PROBLEM FOR US TO

03:41PM   17       MAKE SURE THE FILE IS COMPLETE BY UPDATING EXACTLY WHAT

03:41PM   18       MR. CHORBA JUST SAID.     I DON'T THINK THAT WILL TAKE A LONG

03:41PM   19       PERIOD, BUT THERE ARE PEOPLE WHO SAY WHY SPECIFICALLY WAS MY

03:41PM   20       CLAIM REJECTED, AND I THINK WE OUGHT TO GIVE THEM MORE

03:41PM   21       INFORMATION IN THE FILE.

03:41PM   22                   THE COURT:    I AGREE.   AND IN THE SPIRIT OF FULL

03:41PM   23       TRANSPARENCY, AS YOU KNOW, THESE CASES RECEIVE PRAISE FROM

03:42PM   24       CONSUMERS, BUT THEY ALSO RECEIVE CRITICISM FROM CONSUMERS AND

03:42PM   25       OTHERS.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 181 of 189
                                                                                     181


03:42PM    1            AND I THINK IT'S ALL OF OUR RESPONSIBILITIES TO MAKE THESE

03:42PM    2       SETTLEMENTS IN THESE CASES AS TRANSPARENT AS POSSIBLE JUST TO

03:42PM    3       CONTINUE THE CONFIDENCE IN THE PUBLIC AND IN OUR JUSTICE SYSTEM

03:42PM    4       AND RULE 23 AND THE GOOD WORK THAT LAWYERS DO WHO ARE INVOLVED

03:42PM    5       IN THESE CASES.

03:42PM    6            I APPRECIATE THAT.    AND I THINK THAT'S WHAT I'M GOING TO

03:42PM    7       DO IS TO ASK YOU, I'M NOT -- I'VE TOLD YOU ALREADY WHAT I THINK

03:42PM    8       I HAVE GIVEN YOU -- I DON'T KNOW.      IN STATE COURT THEY CALL

03:42PM    9       IT -- WHAT DO THEY CALL IT?    A PRELIMINARY --

03:42PM   10                  MR. CHORBA:    TENTATIVE.

03:42PM   11                  THE COURT:    YES, A TENTATIVE, THAT'S WHAT IT IS

03:42PM   12       CALLED.   I THINK I'VE GIVEN YOU THAT ORALLY AS WELL AS MY

03:42PM   13       PERSONAL DESIRE.

03:42PM   14            AFTER LOOKING AT ALL OF THE CHURCHILL FACTORS HERE I DO

03:42PM   15       THINK THAT THIS SETTLEMENT IS APPROPRIATE, IT'S FAIR, ADEQUATE,

03:42PM   16       AND REASONABLE AND I WOULD OTHERWISE ENGAGE AN APPROVAL OF

03:42PM   17       THIS.

03:42PM   18            BUT WHAT I WOULD LIKE TO DO IS TO RECEIVE AN UPDATE FROM

03:42PM   19       COUNSEL AS TO THE ISSUES THAT WE DISCUSSED TODAY.     INCLUDED IN

03:43PM   20       THIS UPDATE WOULD BE AN OPPORTUNITY FOR MS. ARBABI TO MEET WITH

03:43PM   21       HER CLIENTS AND FIND OUT WHAT THE UNIVERSE OF YOUR DEVICES ARE,

03:43PM   22       MS. ARBABI, AND DETERMINE WHATEVER DEFICIENCIES THAT EXIST AS

03:43PM   23       TO LEGITIMATE CLAIMS AND WHETHER OR NOT THOSE DEFICIENCIES CAN

03:43PM   24       BE CURED BY, IT SOUNDS LIKE IT MIGHT JUST BE, AN ATTESTATION

03:43PM   25       AND YOU'RE GOING TO GET GC OR THE I.T. PERSON OR SOMEBODY TO



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 182 of 189
                                                                                     182


03:43PM    1       MAKE AN APPROPRIATE ATTESTATION THAT AFTER YOU TALK WITH

03:43PM    2       MR. CHORBA, AND MR. COTCHETT, AND OTHERS WOULD ALLOW YOU AND

03:43PM    3       THOSE DEVICES THAT ARE APPROPRIATE, BECAUSE THAT'S REALLY WHAT

03:43PM    4       WE'RE DOING, WE'RE TRYING TO MEASURE WHICH DEVICES ARE

03:43PM    5       APPROPRIATE.   ALL OF THOSE THAT ARE APPROPRIATE THAT ARE IN

03:43PM    6       THIS WINDOW, THEY SHOULD BE PART OF THIS CLASS AND THOSE THAT

03:43PM    7       AREN'T, THEY SHOULD NOT.

03:43PM    8            SO, YOU KNOW, I GUESS I'M THE CROSSING GUARD, WHATEVER YOU

03:44PM    9       WANT TO CALL IT FOR THAT, BUT I RELY ON YOU AS THE SOLDIERS IN

03:44PM   10       THE FIELD TO ACCOMPLISH THAT WORK FOR ME.

03:44PM   11            HOW MUCH TIME DO YOU NEED TO DO THAT?

03:44PM   12                  MR. COTCHETT:   YOUR HONOR, WE CAN HAVE IT DONE BY

03:44PM   13       THE END OF NEXT WEEK.

03:44PM   14                  THE COURT:    OH, MY GOODNESS.

03:44PM   15                  MR. COTCHETT:   MR. CHORBA, WHAT DO YOU THINK?

03:44PM   16                  MR. CHORBA:   YES, I THINK SO, YOUR HONOR.

03:44PM   17            THE ONLY CAVEAT IS THAT THE SETTLEMENT ADMINISTRATOR HAS

03:44PM   18       BEEN VERY ACCOMMODATING AND SO IT MIGHT BE THAT WE WILL GIVE

03:44PM   19       YOU WHAT WE HAVE BY NEXT WEEK, BUT IF THERE ARE PEOPLE WHO ARE

03:44PM   20       STILL, ESPECIALLY IN LIGHT OF COVID, WE'RE STILL FOLLOWING UP

03:44PM   21       WITH THEM, WE'LL LET YOU KNOW THAT AS WELL.

03:44PM   22                  THE COURT:    OKAY.   SHOULD I WAIT TO GET THAT FROM

03:44PM   23       YOU BEFORE WE SCHEDULE OUR NEXT HEARING?

03:44PM   24            SHOULD WE SCHEDULE A DATE NOW AND I RECEIVE THAT?      I THINK

03:44PM   25       OUR NEXT DATE WOULD PROBABLY BE -- THE FIRST PART OF THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 183 of 189
                                                                                    183


03:44PM    1       PROGRAM WOULD BE WHETHER OR NOT THE COURT WOULD GRANT APPROVAL

03:44PM    2       OF THE SETTLEMENT.

03:44PM    3                  MR. COTCHETT:    YES.

03:44PM    4                  THE COURT:   AND THEN THE SECOND PART OF THE PROGRAM

03:45PM    5       WOULD BE ATTORNEYS' FEES.

03:45PM    6                  MR. COTCHETT:    YES, YOUR HONOR.

03:45PM    7            NOW, HOW SOON COULD WE DO IT?    I THINK WE SHOULD SET A

03:45PM    8       DATE RIGHT NOW.    AND I WOULD THINK, JUST AS MR. CHORBA SAID, WE

03:45PM    9       COULD GET THAT INTO YOU BY THE END OF THE WEEK, NEXT WEEK, BUT

03:45PM   10       I THINK IF YOU CAN SCHEDULE A DATE IF YOU DON'T MIND TO MOVE

03:45PM   11       THIS FORWARD.

03:45PM   12                  THE COURT:   ALL RIGHT.   DECEMBER 24TH AT 4:00 P.M.

03:45PM   13            (LAUGHTER.)

03:45PM   14                  MR. COTCHETT:    YES, AND SANTA WILL BE ON HIS WAY AND

03:45PM   15       ALREADY OVER THE NORTH POLE.

03:45PM   16                  THE COURT:   WITH A MASK ON NO DOUBT.

03:45PM   17                  MR. COTCHETT:    YES.

03:45PM   18                  THE COURT:   ALL RIGHT.   WHAT DO YOU THINK?

03:45PM   19            I'M LOOKING AT OUR CALENDAR, AND I SHOULD TELL YOU

03:45PM   20       DECEMBER, YOU KNOW, FOR SOME REASON THE PARTIES FEEL LIKE THEY

03:45PM   21       SHOULD CALENDAR SO MANY MATTERS IN DECEMBER JUST BECAUSE IT'S

03:45PM   22       APPROPRIATE TO FINISH THINGS OFF IN DECEMBER FOR SOME REASON.

03:46PM   23                  MR. COTCHETT:    I DON'T THINK IT'S GOING TO TAKE THAT

03:46PM   24       MUCH LONGER BASED ON TODAY AND WHAT WE CAN GET YOU IN.    I DON'T

03:46PM   25       KNOW THAT WE NEED A WHOLE BUNCH OF HOURS.



                                      UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 184 of 189
                                                                                      184


03:46PM    1                  MR. CHORBA:    YOUR HONOR, I WOULD AGREE WITH THAT.

03:46PM    2            WE'LL OBVIOUSLY DEFER TO YOU ON YOUR SCHEDULE.      IT MIGHT

03:46PM    3       BE THAT YOU GET WHAT WE'RE SUBMITTING AND YOU'RE SATISFIED WITH

03:46PM    4       IT AND CAN GRANT IT WITHOUT A HEARING EXCEPT FOR OBVIOUSLY THE

03:46PM    5       ATTORNEYS' FEES ISSUE.

03:46PM    6                  THE COURT:    RIGHT.   RIGHT.   WELL, I DO WANT TO --

03:46PM    7                  MR. COTCHETT:    YEAH.

03:46PM    8                  THE COURT:    I DO WANT TO SEE IF WE CAN HAVE SOME

03:46PM    9       TIME FOR THAT.

03:46PM   10            LET ME DO THIS --

03:46PM   11                  MR. HELERINGER:      YOUR HONOR, MAY I SAY SOMETHING

03:46PM   12       QUICKLY?

03:46PM   13                  THE COURT:    YES.

03:46PM   14                  MR. HELERINGER:      BECAUSE WE'RE TALKING ABOUT THE

03:46PM   15       ISSUE OF GOING BACK TO THE ADMINISTRATOR AND GETTING SOME

03:46PM   16       UPDATED INFORMATION FROM THEM.

03:46PM   17            I THINK IT WOULD BE HELPFUL, IF YOU AGREE, IF THE

03:46PM   18       ADMINISTRATOR COULD ALSO PROVIDE AS PART OF THAT UPDATE A

03:46PM   19       CALCULATION, EVEN IF IT'S PRELIMINARY, OF THE MONETARY VALUE OF

03:47PM   20       THE APPROVED CLAIMS.     I DON'T THINK THAT DATA POINT HAS BEEN

03:47PM   21       INCLUDED IN ANY OF THE PAPERS SO FAR.      AND FOR PURPOSES OF THE

03:47PM   22       ATTORNEYS' FEES ARGUMENT THAT PIECE AND COMPONENT IS RELEVANT.

03:47PM   23            I DON'T WANT TO WASTE THE COURT'S TIME IF WE SHOW UP A

03:47PM   24       WEEK OR TWO WEEKS LATER AND I SAY WE DON'T HAVE THAT NUMBER AND

03:47PM   25       YOU SAY, WELL, WHY DIDN'T YOU REQUEST IT EARLIER.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 185 of 189
                                                                                    185


03:47PM    1            I DON'T THINK IT'S GOING TO ADD TO THE TIME THAT WE'RE

03:47PM    2       TALKING ABOUT SCHEDULING THE NEXT DATE, BUT I JUST WANTED TO

03:47PM    3       GET THAT AND GET THAT REQUEST IN.

03:47PM    4                    MR. CHORBA:   YOUR HONOR, WE CAN'T DO THAT BECAUSE WE

03:47PM    5       NEED AN ORDER ON THE FEES.      I'M HAPPY TO WORK WITH

03:47PM    6       MR. HELERINGER AND GIVE HIM WHATEVER INFORMATION, BUT I'M WEARY

03:47PM    7       GIVING YOU, OR ANYONE ELSE WHO IS PAYING ATTENTION TO THIS, A

03:47PM    8       NUMBER AND IT PROVES TO BE INCORRECT.

03:47PM    9            WE HAVE ALREADY HEARD SOME OBJECTIONS AND EVEN THOUGH WE

03:47PM   10       WENT THROUGH PAINS NOT TO PUT THE $5 MILLION FIGURE VIRTUALLY

03:47PM   11       ANYWHERE IN THE SETTLEMENT AND SOMEONE STILL OBJECTED ON THAT

03:47PM   12       BASIS.

03:47PM   13            AND I WOULD BE VERY NERVOUS ABOUT SAYING, WELL, IF YOU DO

03:48PM   14       THIS, IF YOU DO THAT.      THE WAY IT'S STRUCTURED IT'S DEPENDENT.

03:48PM   15               BUT WE CAN DEFINITELY GIVE YOU THE TOTAL NUMBER OF

03:48PM   16       CLAIMS, AND I'M SURE MR. HELERINGER AND OTHERS CAN DO THEIR

03:48PM   17       MATH.

03:48PM   18                    THE COURT:    RIGHT.   WELL, LET ME DO THIS, LET ME --

03:48PM   19       MR. COTCHETT SUGGESTS THAT THE ADMINISTRATOR CAN HAVE SOMETHING

03:48PM   20       TO ME BY THE END -- BY THE 11TH, BY THE CLOSE OF BUSINESS ON

03:48PM   21       DECEMBER 11TH.

03:48PM   22            SO LET ME WAIT TO RECEIVE THAT.       I'M NOT ABLE TO LOOK AND

03:48PM   23       SEE OUR CALENDAR RIGHT NOW TO TELL YOU, REGRETTABLY, WHAT DATE

03:48PM   24       IS AVAILABLE OTHER THAN DECEMBER 24TH, AND I DON'T THINK ANY OF

03:48PM   25       YOU WANT TO COME TO COURT ON THE 24TH.



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 186 of 189
                                                                                         186


03:48PM    1            SO LET ME LOOK AT MY CALENDAR THIS WEEK AND WORK WITH SOME

03:48PM    2       MATTERS AND SEE IF I CAN ADJUST THIS THING AND SEE WHERE WE CAN

03:48PM    3       FIT THIS.

03:48PM    4            I'M SORRY, I DON'T HAVE THAT AT MY FINGERTIPS NOW.

03:49PM    5            IT MAY BE THAT NEXT WEEK I'LL REACH OUT TO COUNSEL AND

03:49PM    6       MS. KRATZMANN WILL REACH OUT WITH SOME DATES AND TIMES, AND I

03:49PM    7       APOLOGIZE, I'M NOT ABLE TO DO THAT RIGHT NOW.

03:49PM    8            I CAN TELL YOU NEXT WEEK IS NOT AVAILABLE.         I JUST DON'T

03:49PM    9       SEE IT AVAILABLE.

03:49PM   10            MS. KRATZMANN, WE HAVE A COUPLE OF OTHER HEARINGS THAT I

03:49PM   11       THINK ARE GOING TO OCCUPY A LOT OF TIME.

03:49PM   12            SO I JUST NEED TO SEE WHAT WE CAN DO.      I APOLOGIZE, AND

03:49PM   13       I'M BEING A LITTLE OPAQUE ON THAT, BUT WE'LL BE IN TOUCH WITH

03:49PM   14       YOU NEXT WEEK ON THAT.

03:49PM   15            ALL RIGHT.

03:49PM   16                   MR. COTCHETT:   THANK YOU.

03:49PM   17                   THE COURT:   THANK YOU, EVERYONE.       I THINK WE HAVE

03:49PM   18       EXHAUSTED OUR TIME NOW.     THANKS.   THANKS EVERYONE.

03:49PM   19                   MR. COTCHETT:   THANK YOU, YOUR HONOR.      YOU HAVE A

03:49PM   20       WONDERFUL WEEKEND.    KEEP MASKS AS WE ALL SAY.

03:49PM   21                   THE COURT:   YES.

03:49PM   22                   MR. COTCHETT:   SO THE NEXT DATE APPLICABLE TO ALL OF

03:49PM   23       US IS THE 11TH.   AND WE WILL -- BY THEN MR. CHORBA AND HIS CREW

03:50PM   24       AND OUR CREW WILL GET YOU IN SOME SUPPLEMENTAL MATERIAL.

03:50PM   25                   THE COURT:   THAT'S RIGHT.   AND MS. ARBABI IS GOING



                                       UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 187 of 189
                                                                                    187


03:50PM    1       TO BE PART OF THAT AS WELL.

03:50PM    2                  MR. COTCHETT:   THERE YOU GO.

03:50PM    3                  THE COURT:    SHE'S GOING TO WORK WITH YOU TO TELL YOU

03:50PM    4       WHAT SHE CAN ACCOMPLISH ON BEHALF OF HER CLIENTS, AND WE'LL

03:50PM    5       HAVE THAT UPDATED.

03:50PM    6            I'D LIKE THAT, MS. ARBABI, TO BE PART OF THAT REPORT THAT

03:50PM    7       I RECEIVE BY THE CLOSE OF BUSINESS ON THE 11TH.

03:50PM    8                  MS. ARBABI:   YES, YOUR HONOR.

03:50PM    9            AND, YOUR HONOR, WOULD WE -- IS IT MY UNDERSTANDING THAT

03:50PM   10       WE SHOULD BE ABLE TO RECEIVE THE LIST OF ELIGIBLE DEVICES FOR

03:50PM   11       EACH OF OUR CLIENTS BEFORE THAT TIME AS WELL?       I WAS A LITTLE

03:50PM   12       UNCLEAR AS TO WHETHER MR. COTCHETT AND MR. CHORBA THINK THAT

03:50PM   13       COULD BE ACCOMPLISHED IN ORDER TO FACILITATE THAT.

03:50PM   14                  THE COURT:    I'M GOING TO LET YOU MEET AND CONFER AND

03:50PM   15       TALK TO THEM, AND THEY WILL TELL YOU WHAT THEY CAN DO AND YOU

03:50PM   16       ARE GOING TO TELL THEM YOUR NEEDS, AND THEY'LL TELL YOU WHAT

03:50PM   17       THEY CAN ACCOMPLISH, AND I'LL HEAR BACK FROM YOU AS TO THAT.

03:50PM   18            AND THEN NEXT WEEK SOME TIME MS. KRATZMANN WILL REACH OUT

03:50PM   19       TO YOU WITH POTENTIAL DATES, AND HOPEFULLY WE CAN GET OUR

03:50PM   20       CALENDARS ALIGNED SUCH THAT WE CAN MEET AGAIN THIS MONTH.

03:51PM   21            AS I SAID, I WOULD LIKE TO RESOLVE THIS CASE IF YOU WOULD

03:51PM   22       LIKE TO RESOLVE IT IN SOME MANNER THIS MONTH, INCLUDING

03:51PM   23       ATTORNEYS' FEES, MR. FRANK.    MY GOODNESS, IT'S ALMOST 7:00

03:51PM   24       O'CLOCK.   DON'T YOU HAVE SOME PLACE TO BE?

03:51PM   25            ALL RIGHT.   IT'S GOOD SEEING EVERYONE.      I WISH ALL OF YOUR



                                     UNITED STATES COURT REPORTERS
               Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 188 of 189
                                                                                    188


03:51PM    1       FAMILIES, PLEASE KEEP SAFE, AND I ENJOYED TODAY'S

03:51PM    2       CONVERSATIONS.   IT'S ALWAYS A PLEASURE TO SEE EVERYONE.   THANK

03:51PM    3       YOU.

03:51PM    4                   MR. CHORBA:   THANK YOU, YOUR HONOR.

03:51PM    5                   MR. COTCHETT:   THANK YOU, YOUR HONOR.

03:51PM    6              (COURT CONCLUDED AT 3:51 P.M.)

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                      UNITED STATES COURT REPORTERS
     Case 5:18-md-02827-EJD Document 589 Filed 12/08/20 Page 189 of 189


 1

 2

 3                           CERTIFICATE OF REPORTER

 4

 5

 6

 7            I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8       STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9       280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10       CERTIFY:

11            THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12       A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13       ABOVE-ENTITLED MATTER.

14

15
                                  ______________________________
16                                IRENE RODRIGUEZ, CSR, RMR, CRR
                                  CERTIFICATE NUMBER 8074
17

18
                                  DATED:   DECEMBER 8, 2020
19

20

21

22

23

24

25



                           UNITED STATES COURT REPORTERS
